Exhibit 10.1

CONFORMED AS EXECUTED

CREDIT AGREEMENT

among

ALERIS INTERNATIONAL, INC.,

EACH OTHER U.S. BORROWER PARTY HERETO,

CORUS S.E.C./CORUS L.P.,

acting and represented by its general partner Corus Aluminium Inc.,

EACH OTHER CANADIAN BORROWER PARTY HERETO,

ALERIS SWITZERLAND GMBH,

VARIOUS LENDERS,

DEUTSCHE BANK AG NEW YORK BRANCH,

as ADMINISTRATIVE AGENT,

DEUTSCHE BANK AG, CANADA BRANCH,

as CANADIAN ADMINISTRATIVE AGENT,

CITICORP NORTH AMERICA, INC.,

as SYNDICATION AGENT and as COLLATERAL AGENT,

and

PNC BANK, NATIONAL ASSOCIATION,

NATIONAL CITY BUSINESS CREDIT, INC.

and

KEY BANK NATIONAL ASSOCIATION

as CO-DOCUMENTATION AGENTS

 

--------------------------------------------------------------------------------

Dated as of August 1, 2006

 

--------------------------------------------------------------------------------

DEUTSCHE BANK SECURITIES INC.,

CITIGROUP GLOBAL MARKETS INC.

as JOINT LEAD ARRANGERS

and

DEUTSCHE BANK SECURITIES INC.,

CITIGROUP GLOBAL MARKETS INC.,

and

PNC CAPITAL MARKETS LLC

as JOINT BOOK RUNNING MANAGERS



--------------------------------------------------------------------------------

Table of Contents

 

          Page

SECTION 1.

   Defined Terms    3

SECTION 2.

   Amount and Terms of Credit    66

2.01

   The Commitments    66

2.02

   Minimum Amount of Each Borrowing; Limitation on Euro Rate Loans    72

2.03

   Notice of Borrowing    72

2.04

   Disbursement of Funds    74

2.05

   Notes    75

2.06

   Conversions    79

2.07

   Pro Rata Borrowings    80

2.08

   Interest    80

2.09

   Interest Periods for Euro Rate Loans    81

2.10

   Increased Costs, Illegality, etc.    82

2.11

   Compensation    85

2.12

   Change of Lending Office    86

2.13

   Replacement of Lenders    86

2.14

   Special Provisions Applicable to Lenders Upon the Occurrence of a Conversion
Event    88

2.15

   Incremental Commitments    89

2.16

   Interest Act (Canada); Criminal Rate of Interest; Nominal Rate of Interest   
90

2.17

   Canadian Lenders    91

2.18

   Provisions Regarding Bankers’ Acceptances, Drafts, etc.    92

2.19

   U.S./European Lenders    92

SECTION 3.

   Letters of Credit    92

3.01

   Letters of Credit    92

3.02

   Maximum Letter of Credit Outstandings; Final Maturities; etc.    94

3.03

   Letter of Credit Requests; Minimum Stated Amount    94

3.04

   Letter of Credit Participations    95

3.05

   Agreement to Repay Letter of Credit Drawings    97

3.06

   Increased Costs    98

SECTION 4.

   Commitment Commission; Fees; Reductions of Commitment    99

4.01

   Fees    99

4.02

   Voluntary Termination of Unutilized Commitments    101

4.03

   Mandatory Reduction of Commitments    101

SECTION 5.

   Prepayments; Payments; Taxes    102

5.01

   Voluntary Prepayments    102

5.02

   Mandatory Repayments    103

5.03

   Payments and Computations; Maintenance of Accounts; Statement of Accounts   
109

5.04

   Net Payments    114

5.05

   Minimum Interest Rates and Payments    118

 

(i)



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

          Page

SECTION 6.

   Conditions Precedent to Credit Events on the Initial Borrowing Date    119

6.01

   Execution of Agreement; Notes    119

6.02

   Opinions of Counsel    119

6.03

   Corporate Documents; Proceedings; etc.    120

6.04

   Consummation of the Acquisition; Receivables Purchase Agreements, etc.    121

6.05

   Senior Bridge Loans, Term Loans, etc.    122

6.06

   Tender Offer and Consent Solicitation; Existing Notes Defeasance    122

6.07

   Refinancing, etc.    123

6.08

   Adverse Change, Approvals    123

6.09

   Pledge Agreements    123

6.10

   Guarantees    125

6.11

   Security Agreements    126

6.12

   Mortgage; Title Insurance; Survey; Landlord Waivers; etc.    128

6.13

   Intercreditor Agreement    130

6.14

   Financial Statements; Projections    130

6.15

   Solvency Certificate; Insurance Certificates    130

6.16

   Fees, etc.    130

6.17

   Initial Borrowing Base Certificate; etc.    130

6.18

   Field Examinations    130

SECTION 7.

   Conditions Precedent to All Credit Events    131

7.01

   No Default; Representations and Warranties    131

7.02

   Notice of Borrowing; Letter of Credit Request    131

7.03

   Borrowing Base Limitations    131

SECTION 8.

   Representations and Warranties    132

8.01

   Organizational Status    132

8.02

   Power and Authority    132

8.03

   No Violation    133

8.04

   Approvals    133

8.05

   Financial Statements; Financial Condition; Undisclosed Liabilities;
Projections; No Material Adverse Effect    133

8.06

   Litigation    135

8.07

   True and Complete Disclosure    135

8.08

   Use of Proceeds; Margin Regulations    135

8.09

   Tax Returns and Payments    136

8.10

   Compliance with ERISA    136

8.11

   The Security Documents    138

8.12

   Properties    140

8.13

   Subsidiaries; etc.    140

8.14

   Compliance with Statutes, etc.    140

8.15

   Investment Company Act    140

 

(ii)



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

          Page

8.16

   Environmental Matters    140

8.17

   Employment and Labor Relations    141

8.18

   Intellectual Property, etc.    141

8.19

   Indebtedness    141

8.20

   Insurance    142

8.21

   Ten Non-Bank Regulations and Twenty Non-Bank Regulations    142

8.22

   Receivables Purchase Agreements    142

8.23

   Corus Aluminium Inc.    142

SECTION 9.

   Affirmative Covenants.    142

9.01

   Information Covenants    142

9.02

   Books, Records and Inspections; Annual Meetings    147

9.03

   Maintenance of Property; Insurance    147

9.04

   Existence; Franchises    148

9.05

   Compliance with Statutes, etc.    148

9.06

   Compliance with Environmental Laws    148

9.07

   ERISA    149

9.08

   End of Fiscal Years; Fiscal Quarters    151

9.09

   Performance of Obligations    151

9.10

   Payment of Taxes    151

9.11

   Use of Proceeds    151

9.12

   New Subsidiaries; Additional Security; Further Assurances; etc.    151

9.13

   Ownership of Subsidiaries; etc.    154

9.14

   Collateral Records    154

9.15

   Permitted Acquisitions    154

9.16

   Existing Senior Secured Note Indenture Discharge    155

9.17

   European Restructuring    155

9.18

   Cash Management Control Agreements    156

SECTION 10.

   Negative Covenants    156

10.01

   Liens    156

10.02

   Consolidation, Merger, Purchase or Sale of Assets, etc.    159

10.03

   Dividends    163

10.04

   Indebtedness    164

10.05

   Advances, Investments and Loans    167

10.06

   Transactions with Affiliates    169

10.07

   Fixed Charge Coverage Ratio    171

10.08

   Limitations on Payments of Certain Indebtedness; Modifications of Certain
Indebtedness Documents, Certificate of Incorporation, By-Laws and Certain Other
Agreements, etc.    171

10.09

   Limitation on Certain Restrictions on Subsidiaries    172

10.10

   Business, etc.    173

10.11

   Limitation on Creation of Subsidiaries    174

 

(iii)



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

          Page

10.12

   Limitation on Issuance of Equity Interests    174

10.13

   Changes to Legal Names, Organizational Identification Numbers, Jurisdiction
or Type or Organization    174

10.14

   No Additional Deposit Accounts; etc.    175

10.15

   Negative Covenants of Non-U.S. Credit Parties    175

10.16

   No Personal Assets of Corus Aluminium Inc.    176

SECTION 11.

   Events of Default    176

11.01

   Payments    176

11.02

   Representations, etc.    176

11.03

   Covenants    176

11.04

   Default Under Other Agreements    176

11.05

   Bankruptcy, etc.    177

11.06

   ERISA    177

11.07

   Security Documents    178

11.08

   Guaranties    179

11.09

   Judgments    179

11.10

   Change of Control    179

11.11

   Intercreditor Agreement    179

11.12

   Receivables Purchase Agreement    179

SECTION 12.

   The Administrative Agent and Collateral Agent    180

12.01

   Appointment    180

12.02

   Nature of Duties    181

12.03

   Lack of Reliance on the Facility Agents    182

12.04

   Certain Rights of the Facility Agents    182

12.05

   Reliance    182

12.06

   Indemnification    183

12.07

   The Facility Agents in their Individual Capacities    183

12.08

   Holders    183

12.09

   Resignation by the Facility Agents    183

12.10

   Collateral Matters    184

12.11

   Delivery of Information    186

12.12

   The Administrative Agent and the Collateral Agent    186

SECTION 13.

   Miscellaneous    186

13.01

   Payment of Expenses, etc.    186

13.02

   Right of Setoff    188

13.03

   Notices    189

13.04

   Benefit of Agreement; Assignments; Participations    189

13.05

   No Waiver; Remedies Cumulative    193

13.06

   Payments Pro Rata    193

13.07

   Calculations; Computations    194

 

(iv)



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

          Page

13.08

   GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL    194

13.09

   Counterparts    196

13.10

   Effectiveness    196

13.11

   Headings Descriptive    196

13.12

   Amendment or Waiver; etc.    196

13.13

   Survival    198

13.14

   Domicile of Loans    198

13.15

   Register    198

13.16

   Confidentiality    199

13.17

   INTERCREDITOR AGREEMENT    200

13.18

   Aleris as Agent for the Borrowers    201

13.19

   Special Provisions Regarding Pledges of Equity Interests in, and Promissory
Notes Owed by, Persons Not Organized in the United States    201

13.20

   Post-Closing Actions    202

13.21

   The Patriot Act    203

13.22

   Judgment Currency    203

13.23

   Release of Borrower    203

13.24

   Lender Acknowledgment    204

13.25

   European Sales Offices    204

13.26

   Abstract Acknowledgement of Indebtedness and Joint Creditorship    204

13.27

   Special Appointment of Collateral Agent for German Security    205

SECTION 14.

   U.S. Borrower Guaranty    206

14.01

   Guaranty    206

14.02

   Reinstatement    206

14.03

   Bankruptcy    206

14.04

   Nature of Liability    206

14.05

   Independent Obligation    207

14.06

   Authorization    207

14.07

   Reliance    208

14.08

   Subordination    208

14.09

   Waiver    209

14.10

   Maximum Liability    210

SECTION 15.

   Nature of U.S. Borrower Obligations; Limitation on Canadian Borrower
Obligations and European Borrower Obligations    211

15.01

   Nature of U.S. Borrower Obligations and Canadian Borrower Obligations    211

15.02

   Independent Obligation    211

15.03

   Authorization    211

15.04

   Reliance    212

15.05

   Contribution; Subrogation    212

15.06

   Waiver    212

 

(v)



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

          Page

15.07

   Limitation on Canadian Borrower Obligations and European Borrower Obligations
   212

15.08

   Limited Recourse Against Corus Aluminium Inc.    213

SECTION 16.

   U.S./European Revolving Loans; Intra-Lender Issues    213

16.01

   Specified Foreign Currency Participations    213

16.02

   Settlement Procedures for Specified Foreign Currency Participations    214

16.03

   Obligations Irrevocable    215

16.04

   Recovery or Avoidance of Payments    216

16.05

   Indemnification by Lenders    216

16.06

   Specified Foreign Currency Loan Participation Fee    217

SCHEDULES

 

SCHEDULE I-A

   —    Commitments

SCHEDULE I-B

   —    Canadian Lenders

SCHEDULE I-C

   —    Swiss Qualifying Banks

SCHEDULE II

   —    Lender Addresses

SCHEDULE III

   —    Provisions Relating to Bankers’ Acceptance Loans

SCHEDULE IV

   —    Existing Letters of Credit

SCHEDULE V

   —    Real Property

SCHEDULE VI

   —    Canadian Security Documents, European Security Documents and Local Law
Pledge Agreements

SCHEDULE VII

   —    Deposit Accounts

SCHEDULE VIII

   —    Certain Tax Matters

SCHEDULE IX-A

   —    Subsidiaries

SCHEDULE IX-B

   —    European Manufacturing Subsidiaries

SCHEDULE X

   —    Existing Indebtedness

SCHEDULE XI

   —    Insurance

SCHEDULE XII

   —    Existing Liens

SCHEDULE XIII

   —    Existing Investments

SCHEDULE XIV

   —    Eligible Inventory Locations

SCHEDULE XV

   —    Designated Assets

SCHEDULE XVI

   —    Post Closing Actions

SCHEDULE XVII

   —    Tier I Countries

SCHEDULE XVIII

   —    Tier II Countries

SCHEDULE XIX

   —    Applicable Jurisdiction Requirements

 

(vi)



--------------------------------------------------------------------------------

Table of Contents

(continued)

EXHIBITS

 

EXHIBIT A-1

   —    Notice of Borrowing

EXHIBIT A-2

   —    Notice of Conversion/Continuation

EXHIBIT B-1

   —    U.S. Borrower Revolving Note

EXHIBIT B-2

   —    Canadian Revolving Note

EXHIBIT B-3

   —    European Borrower Revolving Note

EXHIBIT B-4

   —    U.S. Borrower Swingline Note

EXHIBIT B-5

   —    Canadian Swingline Note

EXHIBIT B-6

   —    European Borrower Swingline Note

EXHIBIT C

   —    Letter of Credit Request

EXHIBIT D

   —    Section 5.04(b)(ii) Certificate

EXHIBIT E-1

   —    Opinion of Fried, Frank, Harris, Shiver & Jacobson LLP

EXHIBIT E-2

   —    Opinion of Torys LLP

EXHIBIT E-3

   —    Opinion of Pestalozzi Lachenal Patry

EXHIBIT F

   —    Officers’ Certificate

EXHIBIT G-1

   —    U.S. Pledge Agreement

EXHIBIT G-2

   —    European Parent Pledge Agreement

EXHIBIT G-3

   —    Canadian Parent Pledge Agreement

EXHIBIT H-1

   —    U.S. Subsidiaries Guaranty

EXHIBIT H-2

   —    Canadian Subsidiaries Guaranty

EXHIBIT H-3

   —    European Distribution Subsidiaries Guaranty

EXHIBIT H-4

   —    European Parent Guaranty

EXHIBIT H-5

   —    Canadian Parent Guaranty

EXHIBIT I

   —    U.S. Security Agreement

EXHIBIT J

   —    Solvency Certificate

EXHIBIT K

   —    Compliance Certificate

EXHIBIT L

   —    Borrowing Base Certificate

EXHIBIT M

   —    Assignment and Assumption Agreement

EXHIBIT N-1

   —    ABL Creditor Mortgage

EXHIBIT N-2

   —    Canadian Mortgage

EXHIBIT O

   —    Incremental Revolving Loan Commitment Agreement

EXHIBIT P

   —    Intercreditor Agreement

EXHIBIT Q-1

   —    Canadian Borrower Joinder Agreement

EXHIBIT Q-2

   —    U.S. Borrower Joinder Agreement

 

(vii)



--------------------------------------------------------------------------------

CONFORMED AS EXECUTED

CREDIT AGREEMENT, dated as of August 1, 2006, among ALERIS INTERNATIONAL, INC.,
a Delaware corporation (“Aleris”), each Domestic Subsidiary of Aleris set forth
on the signature pages hereto (together with Aleris and any entity that becomes
a U.S. Borrower pursuant to Section 9.12, collectively, the “U.S. Borrowers” and
each, a “U.S. Borrower”), CORUS S.E.C./CORUS L.P., a limited partnership
existing under the laws of Québec, acting and represented by its general
partner, Corus Aluminium Inc., a corporation organized under the laws of Québec,
(“Aleris Canada”, together with any entity that becomes a Canadian Borrower
pursuant to Section 9.12, collectively, the “Canadian Borrowers” and each, a
“Canadian Borrower”), ALERIS SWITZERLAND GMBH, a company with limited liability
organized under the laws of Switzerland (the “European Borrower” and, together
with the Canadian Borrowers and the U.S. Borrowers, each, a “Borrower” and,
collectively, the “Borrowers”), the Lenders party hereto from time to time, PNC
BANK, NATIONAL ASSOCIATION, NATIONAL CITY BUSINESS CREDIT, INC. and KEY BANK
NATIONAL ASSOCIATION, as co-documentation agents, CITICORP NORTH AMERICA, INC.,
as Syndication Agent and Collateral Agent, DEUTSCHE BANK AG NEW YORK BRANCH, as
administrative agent (in such capacity, the “Administrative Agent”) and DEUTSCHE
BANK AG, CANADA BRANCH, as Canadian administrative agent (in such capacity, the
“Canadian Administrative Agent”).

W I T N E S S E T H :

WHEREAS, subject to and upon the terms and conditions set forth herein, the
Borrowers have requested the credit facilities more fully provided pursuant to
the terms of this Agreement, namely (i) the facility evidenced by the Canadian
Commitments (and the extensions of credit made pursuant thereto), which
extensions of credit shall be made to the Canadian Borrowers (who shall be
jointly and severally obligated therefor) and (ii) the facility evidenced by the
U.S./European Commitments (and the extensions of credit made pursuant thereto),
which extensions of credit shall be made (x) to the U.S. Borrowers on a joint
and several basis and (y) subject to the Total European Sub-Commitment, to the
European Borrower; and

WHEREAS, extensions of credit hereunder to the Canadian Borrowers shall be made
to them on a joint and several basis, and shall be fully guaranteed (as more
fully provided and described herein) by the U.S. Credit Parties and the Canadian
Credit Parties; and

WHEREAS, the extensions of credit to the European Borrower hereunder shall be
guaranteed by the U.S. Credit Parties, the European Parent Guarantors and
Subsidiaries of the European Borrower, but shall not be guaranteed by German
Sub-Holdco and its Subsidiaries or any other Foreign Subsidiary of Aleris
(except to the extent any such Subsidiary constitutes a Transitory European
Subsidiary); and

WHEREAS, all obligations of the U.S. Credit Parties hereunder (whether as
borrowers or guarantors) shall be secured pursuant to the relevant U.S. Security
Documents executed and delivered by the U.S. Credit Parties, with the intent
being that (x) First Priority security interests be granted to secure the ABL
Obligations in all ABL Priority Collateral of the U.S. Credit Parties and
(y) Second Priority security interests be granted to secure the ABL Obligations
in all Term Priority Collateral of the U.S. Credit Parties; and



--------------------------------------------------------------------------------

WHEREAS, all obligations of the Canadian Credit Parties (whether as borrowers or
guarantors) shall be secured by First Priority security interests in the assets
of the Canadian Credit Parties provided as collateral pursuant to the relevant
Security Documents; and

WHEREAS, all obligations of the European Borrower (pursuant to the U.S./European
Commitments, and subject to the Total European Sub-Commitment) shall be secured
by First Priority security interest in all Collateral provided by the European
Borrower and the guaranties of the European Subsidiary Guarantors shall be
unsecured; and

WHEREAS, all Equity Interests in the European Parent Guarantors and any
Collateral provided by them pursuant to the Security Documents entered into and
delivered by them will be shared (with the creditors pursuant to the Term Loan
Agreement and any refinancing thereof as permitted pursuant to the Intercreditor
Agreement) on the basis provided in the Intercreditor Agreement; and

WHEREAS, the Term Loan Agreement is being entered into substantially
concurrently with this Agreement, and all Collateral provided by the U.S. Credit
Parties is intended to provide the Term Secured Creditors pursuant to the Term
Loan Agreement with second priority security interests in the ABL Priority
Collateral, and with first priority security interests in the Term Priority
Collateral, granted pursuant to the relevant security documents securing the
Term Obligations; and

WHEREAS, a portion of the loans made available pursuant to the Term Loan
Agreement shall be borrowed directly by German Sub-Holdco, which, as of the
Initial Borrowing Date, shall be a sister subsidiary of the European Borrower
(with each of the European Borrower and German Sub-Holdco being owned by a
common parent which is a European Parent Guarantor), and the Term Obligations
may be secured by assets of German Sub-Holdco and its Subsidiaries and other
Foreign Subsidiaries of Aleris (other than the European Borrower and its
Subsidiaries), which assets shall not (except to the extent at any time
constituting assets of a Transitory European Subsidiary or assets sold to the
European Borrower pursuant to a Receivables Purchase Agreement) secure the ABL
Obligations; and

WHEREAS, this Agreement (and all Lenders from time to time party hereto) shall
be subject to the terms and conditions of the Intercreditor Agreement, which
more fully describes the sharing arrangements referenced above (and which in the
event of any conflict with this Agreement, including the above description,
shall be binding); and

WHEREAS, subject to the terms and conditions of this Agreement and the other
Credit Documents, and subject to the terms of the Intercreditor Agreement, the
Lenders are willing to make available to the Borrowers the respective credit
facilities provided for herein;

 

-2-



--------------------------------------------------------------------------------

NOW, THEREFORE, IT IS AGREED:

SECTION 1. Defined Terms. As used in this Agreement, the following terms shall
have the following meanings (such meanings to be equally applicable to both the
singular and plural forms of the terms defined):

“ABL Creditor Mortgage” shall mean a mortgage substantially in the form of
Exhibit N-1, with such modifications thereto as the relevant local counsel of
the Collateral Agent may deem necessary or appropriate in order to create and
perfect the mortgage liens intended to be created thereby under the local law of
the jurisdiction in which the relevant property is located.

“ABL Obligations” shall mean all obligations (including guaranty obligations) of
every nature of each Credit Party from time to time owed to Agents (including
former Agents), Issuing Lenders, Lenders, or any of them, under any Credit
Document, whether for principal, premium, interest (including interest which,
but for the filing of a petition in bankruptcy or a similar proceeding with
respect to such Credit Party, would have accrued on any ABL Obligation, whether
or not a claim is allowed against such Credit Party for such interest in the
related bankruptcy or similar proceeding), reimbursement of amounts drawn under
(and obligations to cash collateralize) Letters of Credit and Bankers’
Acceptances, fees, expenses (including Expenses), indemnification (including,
without limitation, pursuant to Section 13.01) or otherwise.

“ABL Priority Collateral” shall mean, collectively, all of the personal property
in which First Priority Liens are granted (or purported to be granted) pursuant
to the Security Documents as security for the ABL Obligations and shall include,
without limitation, all Accounts and Inventory of Borrowers and certain of the
Guarantors and shall include all “ABL Priority Collateral” as defined in the
Intercreditor Agreement.

“ABL Secured Parties” shall have the meaning assigned in the Intercreditor
Agreement.

“Account” shall mean an “account” (as such term is defined in Article 9 of the
UCC), and any and all supporting obligations (as such term is defined in Article
9 of the UCC) in respect thereof.

“Account Debtor” shall mean each Person who is obligated on an Account, chattel
paper (as such term is defined in Article 9 of the UCC), or a General Intangible
constituting a payment intangible (as such term is defined in Article 9 of the
UCC).

“Account Party” shall mean, with respect to any Letter of Credit, (i) in the
case of a U.S. Letter of Credit, all of the U.S. Borrowers, as joint and several
account parties with respect to such Letter of Credit, (ii) in the case of a
Canadian Letter of Credit, all of the Canadian Borrowers, as joint and several
account parties with respect to such Letter of Credit and (iii) in the case of a
European Letter of Credit, the European Borrower as the account party with
respect to such Letter of Credit.

“Acquired Business” shall mean the Canadian Acquired Business and the European
Acquired Business.

“Acquired Entity or Business” shall mean either (x) the assets constituting a
business, division or product line of any Person not already a Subsidiary of
Aleris or (y) the assets or business of a Person who shall, as a result of the
respective acquisition, become a

 

-3-



--------------------------------------------------------------------------------

Subsidiary of Aleris (or shall be merged with and into Aleris (with Aleris being
the surviving Person) or a Subsidiary of Aleris with the surviving Person being
a Subsidiary of Aleris).

“Acquisition Agreements” shall mean, collectively, the Canadian Acquisition
Agreement and the European Acquisition Agreement.

“Acquisition Documents” shall mean, collectively, the Canadian Acquisition
Documents and the European Acquisition Documents.

“Acquisitions” shall mean, collectively, the Canadian Acquisition and the
European Acquisition.

“Additional Debt” shall have the meaning provided in Section 10.04(xiv).

“Additional Security Documents” shall have the meaning provided in Section 9.12.

“Adjustment Date” shall mean the first day of each Fiscal Quarter of Aleris.

“Administrative Agent” shall mean DBNY, in its capacity as Administrative Agent
for the Lenders hereunder, and shall include any successor to the Administrative
Agent appointed pursuant to Section 12.09.

“Affiliate” shall mean, with respect to any Person, any other Person directly or
indirectly controlling (including, but not limited to, all directors and
executive officers of such Person), controlled by, or under direct or indirect
common control with, such Person. A Person shall be deemed to control another
Person if such Person possesses, directly or indirectly, the power (i) for
purposes of Section 10.06 only, to vote 10% or more of the securities having
ordinary voting power for the election of directors (or equivalent governing
body) of such Person or (ii) to direct or cause the direction of the management
and policies of such other Person, whether through the ownership of voting
securities, by contract or otherwise; provided, however, that neither the
Administrative Agent nor any Lender nor any Affiliate thereof shall, as a result
of its acting as such, be considered an Affiliate of Aleris or any Subsidiary
thereof.

“Agent Advance” shall have the meaning provided in Section 2.01(f).

“Agent Advance Period” shall have the meaning provided in Section 2.01(f).

“Agents” shall mean each Facility Agent, the Syndication Agent, each
Co-Documentation Agent, each Joint Lead Arranger and each Joint Book Running
Manager.

“Aggregate Canadian Exposure” at any time shall mean the sum of (i) the
aggregate principal amount of all Canadian Revolving Loans (including the Face
Amount of all Bankers’ Acceptance Loans) then outstanding (for this purpose,
using the Dollar Equivalent of each Canadian Dollar Denominated Loan then
outstanding), (ii) the aggregate amount of all Letter of Credit Outstandings
with respect to Canadian Letters of Credit (for this purpose, using the Dollar
Equivalent of all amounts denominated in a currency other than U.S. Dollars) at
such time and (iii) the aggregate principal amount of all Canadian Swingline
Loans (for this purpose,

 

-4-



--------------------------------------------------------------------------------

using the Dollar Equivalent of each Canadian Dollar Denominated Loan then
outstanding) then outstanding.

“Aggregate European Borrower Exposure” at any time shall mean (i) the aggregate
principal amount of all European Borrower Revolving Loans then outstanding (for
this purpose, using the Dollar Equivalent of each Non-Dollar Denominated Loan
then outstanding), (ii) the aggregate amount of all Letter of Credit
Outstandings with respect to European Letters of Credit (for this purpose, using
the Dollar Equivalent of all amounts denominated in a currency other than U.S.
Dollars) at such time and (iii) the aggregate principal amount of all European
Borrower Swingline Loans then outstanding (for this purpose, using the Dollar
Equivalent of each Non-Dollar Denominated Loan then outstanding).

“Aggregate Exposure” at any time shall mean the sum of the Aggregate
U.S./European Exposure and the Aggregate Canadian Exposure.

“Aggregate Non-U.S. Borrowing Base Usage” shall mean, at any time, the sum of
the European U.S. Borrowing Base Usage and the Canadian U.S. Borrowing Base
Usage at such time.

“Aggregate U.S. Borrower Exposure” at any time shall mean the sum of (i) the
aggregate principal amount of all U.S. Borrower Revolving Loans then
outstanding, (ii) the aggregate amount of all Letter of Credit Outstandings with
respect to U.S. Letters of Credit at such time and (iii) the aggregate principal
amount of all U.S. Borrower Swingline Loans then outstanding.

“Aggregate U.S./European Exposure” at any time shall mean the sum of (i) the
Aggregate U.S. Borrower Exposure at such time and (ii) the Aggregate European
Borrower Exposure at such time.

“Agreement” shall mean this Credit Agreement, as modified, supplemented,
amended, restated (including any amendment and restatement hereof), extended or
renewed from time to time.

“Aleris” shall have the meaning provided in the first paragraph of this
Agreement.

“Aleris Canada” shall have the meaning provided in the first paragraph of this
Agreement.

“Aleris Common Stock” shall mean the common stock of Aleris.

 

-5-



--------------------------------------------------------------------------------

“Applicable Commitment Commission Percentage” shall mean with respect to any
period during which Commitment Commission is payable hereunder, (x) if prior to
January 1, 2007, a percentage per annum equal to 0.375% and (y) if after
January 1, 2007, the percentage per annum set forth below opposite the
applicable daily average Total Unutilized Commitment for the period for which
such Commitment Commission is payable:

 

Total Unutilized Commitment

   Applicable Commitment Commission  

Less than 50% of the Total Commitment

   0.25 %

Greater than or equal to 50% of the Total Commitment

   0.375 %

“Applicable Eligible Jurisdiction” shall mean (i) in the case of Eligible
Accounts or Eligible Inventory of the U.S. Borrowers, the United States, Canada
and, in the case of Eligible Accounts only, Puerto Rico, (ii) in the case of
Eligible Accounts or Eligible Inventory of the Canadian Borrowers, Canada and
the United States and (iii) in the case of Eligible Accounts of the European
Borrower, an Applicable European Jurisdiction.

“Applicable European Jurisdiction” shall mean each Tier I Country and each Tier
II Country.

“Applicable Margin” initially shall mean a percentage per annum equal to in the
case of Revolving Loans maintained as (A) Base Rate Loans, Canadian Prime Rate
Loans or Swingline Loans, 0.50% and (B) Euro Rate Loans or Bankers’ Acceptance
Loans, 1.50%; provided that the Applicable Margin shall be adjusted quarterly on
a prospective basis on each Adjustment Date (commencing with the Adjustment Date
to occur on January 1, 2007) in accordance with the table below based on the
Average Historical Excess Availability for such Adjustment Date:

 

Average Historical Excess Availability

   Revolving Loan Euro
Rate Applicable Margin
and/or Drawing Fee     Revolving Loan Base
Rate and Canadian Prime
Rate Margin and
Swingline Loan Base
Rate Applicable Margin  

Less than $150,000,000

   2.00 %   1.00 %

Greater than or equal to $150,000,000 but less than $250,000,000

   1.75 %   0.75 %

Greater than or equal to $250,000,000 but less than $350,000,000

   1.50 %   0.50 %

Greater than or equal to $350,000,000

   1.25 %   0.25 %

The Applicable Margins as so determined shall apply, except as set forth in the
succeeding sentence, from the relevant Adjustment Date to the next Adjustment
Date.

Notwithstanding anything to the contrary contained above in this definition, the
Applicable Margins shall be the highest set forth in the table above at all
times during which there shall exist any Significant Event of Default.

 

-6-



--------------------------------------------------------------------------------

“Asset Sale” shall mean any sale, transfer or other disposition by Aleris or any
of its Subsidiaries to any Person (including by way of redemption by such
Person) other than to Aleris or a Wholly-Owned Subsidiary of Aleris of any asset
(including, without limitation, any Equity Interests in, or other securities of,
another Person) other than (x) sales of assets pursuant to Sections 10.02(ii),
(iv), (vii), (viii), (ix), (x), (xi), (xii), (xiv), (xv), (xvii) and (xxi) and
(y) other sales and dispositions or series of related sales and dispositions
that generate Net Sale Proceeds of less than $5,000,000.

“Asset Swap” shall mean the substantially concurrent purchase and sale or
exchange of Related Business Assets between Aleris or any of its Subsidiaries
and another Person.

“Assignment and Assumption Agreement” shall mean an Assignment and Assumption
Agreement substantially in the form of Exhibit M (appropriately completed).

“Attributable Debt” shall mean, as of any date of determination thereof, without
duplication, (i) in connection with a Sale and Leaseback Transaction entered
into after the Initial Borrowing Date, the net present value (discounted
according to GAAP at the cost of debt implied in the lease) of the obligations
of the lessee for rental payments during the then remaining term of any
applicable lease, and (ii) the principal balance outstanding under any synthetic
lease, tax retention operating lease, off-balance sheet loan or similar
off-balance sheet financing (including an off-balance sheet receivables
financing) product to which such Person is a party.

“Available Currency” shall mean with respect to (i) U.S. Borrower Revolving
Loans, U.S. Borrower Swingline Loans and U.S. Letters of Credit, U.S. Dollars,
(ii) European Borrower Revolving Loans and European Letters of Credit, U.S.
Dollars, Euros, Swiss Francs, Pounds Sterling and any other currency that the
European Borrower requests, by at least ten Business Days’ prior written notice
to the U.S./European Lenders through the Administrative Agent, be included as an
additional Available Currency for purposes of this Agreement, so long as at such
time (A) such currency is dealt with in the London interbank deposit market,
(B) such currency is freely transferable and convertible into U.S. Dollars in
the London foreign exchange market or the European foreign exchange market, as
applicable, (C) no central bank or other governmental authorization in the
country of issue of such currency is required to permit the use of such currency
by any U.S./European Lender or any Issuing Lender, as applicable, for making any
European Borrower Revolving Loan or issuing any European Letter of Credit
hereunder and/or to permit the European Borrower to borrow and repay the
principal thereof (or, in the case of European Letters of Credit, to request the
issuance of and reimburse Unpaid Drawings in respect thereof) and to pay
interest thereon, unless such authorization has been obtained and remains in
full force and effect, (D) such currency is acceptable to the Administrative
Agent and (E) no U.S./European Lender or Issuing Lender shall have objected to
the inclusion of such currency as an Available Currency by notice to Aleris and
the Administrative Agent given within ten Business Days of such U.S./European
Lender’s or Issuing Lender’s, as applicable, receipt of the notice referred to
above, (iii) with respect to European Borrower Swingline Loans, Euros and
(iv) with respect to Canadian Revolving Loans, Canadian Swingline Loans and
Canadian Letters of Credit, U.S. Dollars and Canadian Dollars.

 

-7-



--------------------------------------------------------------------------------

“Average Historical Excess Availability” shall mean, at any Adjustment Date, the
average daily Excess Availability for the three-month period immediately
preceding such Adjustment Date (with the Borrowing Base for any day during such
period calculated by reference to the most recent Borrowing Base Certificate
delivered to the Administrative Agent on or prior to such day pursuant to
Section 9.01(i)).

“B/A Discount Proceeds” shall mean, in respect of any Bankers’ Acceptance or
Draft to be purchased by a Canadian Lender on any date pursuant to
Section 2.01(b), and Schedule III hereto, the difference between (i) the result
(rounded to the nearest whole Canadian cent, and with one-half of one Canadian
cent being rounded up) calculated on such day by dividing the aggregate Face
Amount of such Bankers’ Acceptance or Draft by the sum of one plus the product
of (x) the Reference Discount Rate (expressed as a decimal) applicable to such
Bankers’ Acceptance or Draft multiplied by (y) a fraction, the numerator of
which is the number of days in the term of such Bankers’ Acceptance or Draft and
the denominator of which is 365; and (ii) the aggregate applicable Drawing Fee
with such product being rounded up or down to the fifth decimal place and
.000005 being rounded up.

“B/A Equivalent Note” shall have the meaning provided in Schedule III hereto.

“B/A Instruments” shall mean, collectively, Bankers’ Acceptances, Drafts and B/A
Equivalent Notes, and, in the singular, any one of them.

“B/A Lender” shall mean any Canadian Lender which is not a Non-B/A Lender.

“Bank Product Provider” shall mean each Guaranteed Creditor party to a Treasury
Services Agreement with a Guaranteed Party.

“Bank Product Reserve” shall mean, as of any date of determination, the
Guaranteed Parties’ exposure (as determined by the Administrative Agent or the
Collateral Agent in its Permitted Discretion) under any Treasury Services
Agreement which exposure is to be secured by the Collateral as notified by the
respective Bank Product Provider or any Borrower to the Administrative Agent and
updated from time to time.

“Bankers’ Acceptance” shall mean a Draft drawn by the Canadian Borrowers and
accepted by a Canadian Lender pursuant to Section 2.01(b) and Schedule III
hereto.

“Bankers’ Acceptance Loans” shall mean (i) the creation of Bankers’ Acceptances
or (ii) the creation and purchase of completed Drafts and the exchange of such
Drafts for B/A Equivalent Notes, in each case as contemplated in Sections
2.01(b) and Schedule III hereto.

“Bankruptcy Code” shall have the meaning provided in Section 11.05.

“Base Rate” shall mean, at any time, the higher of (i) the Prime Lending Rate at
such time and (ii) 1/2 of 1% in excess of the overnight Federal Funds Rate at
such time.

 

-8-



--------------------------------------------------------------------------------

“Base Rate Loan” shall mean (i) each U.S. Borrower Swingline Loan and (ii) each
other Dollar Denominated Loan designated or deemed designated as such by the
respective Borrower or Borrowers at the time of the incurrence thereof or
conversion thereto.

“Books” shall mean all of each Borrower’s and its Subsidiaries’ now owned or
hereafter acquired books and records (including all of their Records indicating,
summarizing, or evidencing their assets (including the Collateral) or
liabilities, all of each Borrower’s or its Subsidiaries’ Records relating to
their business operations or financial condition, and all of their goods or
General Intangibles related to such information).

“Borrowers” shall have the meaning provided in the first paragraph of this
Agreement. Unless the context otherwise requires, each reference in this
Agreement to “each Borrower” or “the respective Borrower” shall be deemed to be
a reference to (x) each U.S. Borrower on a joint and several basis, (y) each
Canadian Borrower on a joint and several basis or (z) the European Borrower, as
the case may be.

“Borrowing” shall mean the borrowing of one Type of Loan of a single Tranche and
currency by either the U.S. Borrowers (on a joint and several basis), the
Canadian Borrowers (on a joint and several basis) or the European Borrower, from
all the Lenders having Commitments of the respective Tranche (or from the
U.S./European Swingline Lender, in the case of U.S./European Borrower Swingline
Loans and the Canadian Swingline Lender, in the case of Canadian Swingline
Loans) on a given date (or resulting from a conversion or conversions on such
date) having in the case of Euro Rate Loans the same Interest Period, provided
that Base Rate Loans incurred pursuant to Section 2.10(b) shall be considered
part of the related Borrowing of Euro Rate Loans.

“Borrowing Base” shall mean the U.S. Borrowing Base, the Canadian Borrowing
Base, the European Borrowing Base and/or the Total Borrowing Base, as the
context may require.

“Borrowing Base Certificate” shall have the meaning provided in Section 9.01(i).

“Business Day” shall mean (i) for all purposes other than as covered by clauses
(ii) and (iii) below, any day except Saturday, Sunday and any day which shall be
in New York City a legal holiday or a day on which banking institutions are
authorized or required by law or other government action to close, (ii) with
respect to all notices and determinations in connection with, and payments of
principal and interest on or with respect to, Euro Rate Loans, any day which is
a Business Day described in clause (i) and which is also (A) a day for trading
by and between banks in deposits in the respective Available Currency in which
such Euro Rate Loans was incurred in the London interbank market and which shall
not be a legal holiday or a day on which banking institutions are authorized or
required by law or other government action to close in the country in whose
Available Currency the respective payment is denominated and (B) in relation to
any transaction in Euros (or a notice with respect thereto), a day on which the
Trans-European Automated Real-Time Gross Settlement Express Transfer (TARGET)
System is open and (iii) with respect to all notices and determinations in
connection with, and payments of principal (or, Face Amount, as applicable) and
interest on, Canadian Revolving Loans, any day which is a Business Day described
in clauses (i) and, if relevant, (ii) above and which is also a

 

-9-



--------------------------------------------------------------------------------

day which is not a legal holiday or a day on which banking institutions are
authorized or required by law or other government action to close in Toronto,
Ontario.

“Calculation Period” shall mean, in the case of any Permitted Acquisition, the
Test Period most recently ended prior to the date of any such Permitted
Acquisition for which financial statements are available.

“Canadian Acquired Business” shall mean all of the limited partnership interests
in Corus L.P., a limited partnership organized under the laws of Quebec and all
of the shares of Corus Aluminium Inc., a corporation organized under the laws of
Quebec and each of their respective Subsidiaries.

“Canadian Acquisition” shall mean the acquisition by Aleris of the Canadian
Acquired Business pursuant to the Canadian Acquisition Agreement.

“Canadian Acquisition Agreement” shall mean the Share Purchase Agreement, dated
May 23, 2006, between Aleris International, Inc., Corus Group plc. and Société
générale de financement du Québec, as amended, supplemented or otherwise
modified from time to time in accordance with the terms thereof and hereof.

“Canadian Acquisition Documents” shall mean the Canadian Acquisition Agreement,
and each Transaction Document (as defined in the Canadian Acquisition Agreement)
and each other agreement, document or instrument related to any of the
foregoing.

“Canadian Administrative Agent” shall have the meaning provided in the first
paragraph of this Agreement.

“Canadian Borrower Joinder Agreement” shall mean a joinder agreement in the form
of Exhibit Q-1.

“Canadian Borrower Obligations” shall mean all ABL Obligations owing to the
Canadian Administrative Agent, the Collateral Agent, any Issuing Lender or any
Lender by the Canadian Borrowers.

“Canadian Borrowers” shall have the meaning provided in the first paragraph of
this Agreement.

“Canadian Borrowing Base” shall mean, as of any date of determination, the
result of, in each case using the Dollar Equivalent of all amounts not
denominated in U.S. Dollars:

(a) 85% of the amount of Eligible Canadian Accounts, plus

(b) the lower of:

(i) 75% of the net book value of Eligible Canadian Inventory,

and

 

-10-



--------------------------------------------------------------------------------

(ii) 85% times the then extant Net Liquidation Percentage times the net book
value of the Eligible Canadian Inventory, minus

(c) the aggregate amount of reserves, if any, established by the Administrative
Agent or the Collateral Agent under Section 2.01(e) with respect to the Canadian
Borrowing Base.

“Canadian Collection Account” shall mean each account established at a Canadian
Collection Bank and subject to a Cash Management Control Agreement into which
funds shall be transferred as provided in Section 5.03(b).

“Canadian Collection Banks” shall have the meaning provided in
Section 5.03(b)(i).

“Canadian Commitment” shall mean, for each Lender, the amount set forth opposite
such Lender’s name in Schedule I-A directly below the column entitled “Canadian
Commitment,” as the same may be (x) reduced from time to time or terminated
pursuant to Sections 4.02, 4.03 and/or 11, as applicable, (y) increased pursuant
to Section 2.15 and (z) adjusted from time to time as a result of assignments to
or from such Lender pursuant to Section 2.13 or 13.04(b).

“Canadian Credit Party” shall mean the Canadian Borrowers, each Canadian Parent
Guarantor and each Canadian Subsidiary Guarantor.

“Canadian Disbursement Account” shall mean each checking and/or disbursement
account of the Canadian Borrowers for their general corporate purposes,
including for the purpose of paying the Canadian Borrowers’ trade payables and
other operating expenses.

“Canadian Dollar Denominated Loan” shall mean each Canadian Swingline Loan and
each Canadian Revolving Loan denominated in Canadian Dollars at the time of the
incurrence thereof, unless and until converted into Dollar Denominated Loans
pursuant to Section 2.14.

“Canadian Dollars” shall mean the lawful currency of Canada, as in effect from
time to time.

“Canadian Lender” shall mean each Lender which has a Canadian Commitment
(without giving effect to any termination of the Total Canadian Commitment if
any Canadian Swingline Loans remain outstanding or there are any Letter of
Credit Outstandings in respect of Canadian Letters of Credit) or which has any
outstanding Canadian Revolving Loans. Unless the context otherwise requires,
each reference in this Agreement to a Lender includes each Canadian Lender and
shall include references to any Affiliate of any such Lender which is acting as
a Canadian Lender.

“Canadian Letter of Credit” shall have the meaning provided in Section 3.01(a).

 

-11-



--------------------------------------------------------------------------------

“Canadian Parent Guarantor” shall mean each Person (other than a U.S. Credit
Party) which (i) owns an Equity Interest in Aleris Canada and (ii) is the direct
or indirect parent of any entity described in clause (i). On the Initial
Borrowing Date, the Canadian Parent Guarantors are Aleris Holding Canada
Limited, Aleris Holding Luxembourg S.A.R.L. and Aleris Global Luxembourg
S.A.R.L.

“Canadian Parent Guaranty” shall have the meaning provided in Section 6.10(e).

“Canadian Parent Pledge Agreement” shall have the meaning provided in
Section 6.09(c).

“Canadian Percentage” of any Canadian Lender at any time shall be that
percentage which is equal to a fraction (expressed as a percentage) the
numerator of which is the Canadian Commitment of such Canadian Lender at such
time and the denominator of which is the Total Canadian Commitment at such time,
provided that if any such determination is to be made after the Total Canadian
Commitment (and the related Canadian Commitments of the Lenders) has (or have)
terminated, the determination of such percentages shall be made immediately
before giving effect to such termination.

“Canadian Prime Rate” shall mean, for any day, the rate of interest per annum
equal to the greater of (i) the per annum rate of interest quoted or established
as the “prime rate” of DBAG which it quotes or establishes for such day as its
reference rate of interest in order to determine interest rates for commercial
loans in Canadian Dollars in Canada to its Canadian borrowers; and (ii) the
average rate for Canadian Dollar banker’s acceptances having a term of 30 days
that appears on Reuters Screen CDOR Page (or such other page as may be selected
by the Canadian Administrative Agent as a replacement page for such Banker’s
Acceptances if such screen is not available) at approximately 10:00 A.M.
(Toronto time) on such day plus 75 basis points per annum, adjusted
automatically with each quoted or established change in such rate, all without
the necessity of any notice to any Borrower or any other Person.

“Canadian Prime Rate Loans” shall mean any Canadian Dollar Denominated Loan
designated or deemed designated as such by the Canadian Borrowers at the time of
the incurrence thereof or conversion thereto.

“Canadian Reference Lender” shall mean DBAG.

“Canadian Resident” shall mean, (a) a person resident in Canada for purposes of
the Income Tax Act (Canada), (b) an authorized foreign bank which at all times
holds all of its interest in any Canadian Borrower Obligations owed by the
Canadian Borrowers hereunder in the course of its Canadian banking business for
purposes of subsection 212(13.3) of the Income Tax Act (Canada) or (c) any
Lender or other Person able to establish to the satisfaction of the Canadian
Administrative Agent and the Canadian Borrowers based on applicable law in
effect on the date on which it becomes a Lender that such Lender is not subject
to deduction or withholding of income or similar Taxes imposed by Canada (or any
political subdivision or taxing authority thereof or therein) with respect to
any payments to such Lender of interest, fees, commission, or any other amount
payable by the Canadian Borrowers under the Credit Documents.

 

-12-



--------------------------------------------------------------------------------

“Canadian Revolving Loan” shall have the meaning provided in Section 2.01(b).

“Canadian Revolving Note” shall have the meaning provided in Section 2.05(a).

“Canadian Security Agreement” shall have the meaning provided in
Section 6.11(b).

“Canadian Security Documents” shall mean each Canadian Security Agreement, the
Canadian Parent Pledge Agreement and each Additional Security Document covering
assets of any Canadian Credit Party.

“Canadian Subsidiaries Guaranty” shall mean a guarantee of the ABL Obligations
of the Canadian Borrowers in substantially in the form of Exhibit H-2 or such
other form satisfactory to the Administrative Agent, in each case, as amended,
modified, restated and/or supplemented from time to time.

“Canadian Subsidiary” shall mean each Subsidiary of Aleris that is incorporated
or organized under the laws of Canada or any province thereof.

“Canadian Subsidiary Guarantor” shall mean each Wholly-Owned Canadian Subsidiary
of Aleris, in each case, unless and until such time as the respective Canadian
Subsidiary Guarantor is released from all of its obligations under its Canadian
Subsidiaries Guaranty in accordance with the terms and provisions thereof.

“Canadian Swingline Lender” shall mean DBAG, or any Person serving as a
successor Canadian Administrative Agent hereunder, in its capacity as a lender
of Canadian Swingline Loans.

“Canadian Swingline Loans” shall have the meaning provided in Section 2.01(c).

“Canadian Swingline Note” shall have the meaning provided in Section 2.05(a).

“Canadian U.S. Borrowing Base Usage” shall mean, at any time, the amount by
which the Aggregate Canadian Exposure exceeds the Canadian Borrowing Base at
such time (based upon the Borrowing Base Certificate most recently delivered).

“Capital Expenditures” shall mean, with respect to any Person, all expenditures
by such Person which should be capitalized in accordance with GAAP and, without
duplication, the amount of Capitalized Lease Obligations incurred by such
Person.

“Capitalized Lease Obligations” shall mean, with respect to any Person, all
rental obligations of such Person which, under GAAP, are or will be required to
be capitalized on the books of such Person, in each case taken at the amount
thereof accounted for as indebtedness in accordance with such principles.

“Cash Equivalents” shall mean, as to any Person, (i) securities issued or
directly and fully guaranteed or insured by the United States or any agency,
instrumentality or sponsored corporation thereof and backed by the full faith
and credit of the United States, and in each case

 

-13-



--------------------------------------------------------------------------------

having maturities of not more than one year from the date of acquisition,
(ii) U.S. Dollar denominated time deposits, certificates of deposit, overnight
bank deposits and bankers’ acceptances having maturities within 180 days from
the date of acquisition thereof issued by any Lender or any commercial bank of
recognized standing, having capital and surplus in excess of $500,000,000 and
the commercial paper of the holding company of which, at the time of acquisition
thereof, is rated at least A-2 or the equivalent thereof by S&P or at least P-2
or the equivalent thereof by Moody’s (or if at such time neither is issuing
ratings, then a comparable rating of another nationally recognized rating
agency), or, if no such commercial paper rating is available, a long-term debt
rating, at the time of acquisition thereof, of at least A or the equivalent
thereof by S&P or at least A-2 or the equivalent thereof by Moody’s (or if at
such time neither is issuing ratings, then a comparable rating of another
nationally recognized rating agency), (iii) repurchase obligations with a term
of not more than 180 days for underlying securities of the types described in
clause (i) above and entered into with any commercial bank meeting the
qualifications specified in clause (ii) above, (iv) other investment instruments
having maturities within 180 days from the date of acquisition thereof offered
or sponsored by financial institutions having capital and surplus in excess of
$500,000,000 and the commercial paper of the holding company of which, at the
time of acquisition thereof, is rated at least A-2 or the equivalent thereof by
S&P or at least P-2 or the equivalent thereof by Moody’s (or if at such time
neither is issuing ratings, then a comparable rating of another nationally
recognized rating agency), or, if no such commercial paper rating is available,
a long-term debt rating, at the time of acquisition thereof, of at least A or
the equivalent thereof by S&P or at least A-2 or the equivalent thereof by
Moody’s (or if at such time neither is issuing ratings, then a comparable rating
of another nationally recognized rating agency), (v) readily marketable direct
obligations issued by any state of the United States or any political
subdivision thereof having maturities within 180 days from the date of
acquisition thereof and having, at the time of acquisition thereof, one of the
two highest rating categories obtainable from either Moody’s or S&P (or if at
such time neither is issuing ratings, then a comparable rating of another
nationally recognized rating agency), (vi) commercial paper rated, at the time
of acquisition thereof, at least A-2 or the equivalent thereof by S&P or at
least P-2 or the equivalent thereof by Moody’s (or if at such time neither is
issuing ratings, then a comparable rating of another nationally recognized
rating agency), in each case maturing within one year after the date of
acquisition, (vii) investments in money market funds which invest substantially
all their assets in securities of the types described in clauses (i) through
(vi) above, and (viii) in the case of any Foreign Subsidiary of the Borrower,
(x) certificates of deposit or bankers’ acceptances of any bank organized under
the laws of Canada, Japan or any country that is a member of the European
economic and monetary union pursuant to the Treaty whose short term commercial
paper, at the time of acquisition thereof, is rated at least A-2 or the
equivalent thereof by S&P or at least P-2 or the equivalent thereof by Moody’s
(or if at such time neither is issuing ratings, then a comparable rating of
another nationally recognized rating agency), or, if no such commercial paper
rating is available, a long-term debt rating, at the time of acquisition
thereof, of at least A or the equivalent thereof by S&P or at least A-2 or the
equivalent thereof by Moody’s (or if at such time neither is issuing ratings,
then a comparable rating of another nationally recognized rating agency), in
each case maturing not more than 180 days from the date of acquisition by such
Foreign Subsidiary, (y) overnight deposits and demand deposit accounts
maintained with any bank that such Foreign Subsidiary regularly transacts
business and (z) securities of the type and maturity described in clause
(i) above but issued by the principal Governmental Authority in which such
Foreign

 

-14-



--------------------------------------------------------------------------------

Subsidiary is organized so long as such security has the highest rating
available from either S&P or Moody’s.

“Cash Management Control Agreement” shall mean a “control agreement”, power of
attorney in respect of the respective Deposit Account(s) or other agreement, in
each case, in form and substance reasonably acceptable to the Administrative
Agent and containing terms regarding the treatment of all cash and other amounts
on deposit in the Deposit Account(s) governed by such Cash Management Control
Agreement consistent with the requirements of Section 5.03.

“CERCLA” shall mean the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as the same has been amended and may hereafter be amended
from time to time, 42 U.S.C. § 9601 et seq.

“Change of Control” shall mean (i) any “person” or “group” of related persons
(as such terms are used in Sections 13(d) and 14(d) of the Exchange Act) is or
becomes the beneficial owner (as defined in Rules 13d-3 and 13d-5 under the
Exchange Act, except that such person or group shall be deemed to have
“beneficial ownership” of all shares that any such person or group has the right
to acquire, whether such right is exercisable immediately or only after the
passage of time), directly or indirectly, of more than thirty-five percent
(35%) of the total voting power of the voting stock of Aleris; (ii) the first
day on which a majority of the members of the Board of Directors of Aleris are
not Continuing Directors; (iii) Aleris shall fail to own, directly or
indirectly, all of the Equity Interests of each Borrower or all such Equity
Interests shall fail to be subject to the Lien of the Secured Creditors as
provided in this Agreement; (iv) the European Borrower shall fail to own,
directly or indirectly, all of the Equity Interests of each Distribution
Subsidiary; or (v) a “change of control” or similar event shall occur as
provided in the Term Loan Agreement and/or any Permitted Refinancing
Indebtedness relating thereto, and/or as provided in the documentation relating
to the Senior Bridge Loans or any Permitted Senior Bridge Loan Refinancing.

“Chief Executive Office” shall mean, with respect to any Person, the location
from which such Person manages the main part of its business operations or other
affairs.

“Code” shall mean the U.S. Internal Revenue Code of 1986, as amended from time
to time, and the regulations promulgated thereunder. Section references to the
Code are to the Code as in effect at the date of this Agreement and any
subsequent provisions of the Code amendatory thereof, supplemental thereto or
substituted therefor.

“Co-Documentation Agents” shall mean each of PNC Bank, National Association,
National City Business Credit, Inc. and Key Bank National Association, in their
respective capacities as Co-Documentation Agents, and any successors thereto.

“Collateral” shall mean, collectively, the Term Priority Collateral and the ABL
Priority Collateral.

“Collateral Access Agreement” shall mean a landlord waiver, bailee letter, or
acknowledgement agreement of any lessor, warehouseman, processor, consignee, or
other Person (other than Aleris or any other Credit Party) in possession of,
having a Lien upon, or having

 

-15-



--------------------------------------------------------------------------------

rights or interests in the Books, Equipment or Inventory of any Borrower or any
Subsidiary of a Borrower, in each case, in form and substance reasonably
satisfactory to the Collateral Agent.

“Collateral Agent” shall mean Citicorp North America, Inc, in its capacity as
Collateral Agent for the Lenders hereunder, and shall include any successor to
the Collateral Agent appointed pursuant to Section 12.09.

“Collection Accounts” shall mean and include each U.S. Collection Account, each
Canadian Collection Account and each European Collection Account.

“Collection Banks” shall mean each U.S. Collection Bank, each Canadian
Collection Bank and each European Collection Bank.

“Collections” shall mean all cash, checks, notes, instruments, and other items
of payment (including insurance proceeds, proceeds of cash sales, rental
proceeds, proceeds of any issuance of equity interests, and tax refunds).

“Combined Commitments” shall mean, with respect to any Lender at any time, the
sum of the Commitments of such Lender at such time.

“Combined U.S./Canadian Borrowing Base” at any time, shall mean the sum of the
U.S. Borrowing Base at such time and the Canadian Borrowing Base at such time.

“Combined U.S./European Borrowing Base” at any time, shall mean the sum of the
U.S. Borrowing Base at such time and the European Borrowing Base at such time.

“Commitment” shall mean any of the commitments of any Lender, i.e., whether the
U.S./European Commitment or the Canadian Commitment.

“Commitment Commission” shall have the meaning provided in Section 4.01(a).

“Compliance Period” shall mean any period (i) commencing on the date on which
Excess Availability (as determined pursuant to the Borrowing Base Certificate
most recently delivered) is less than the greater of (x) $65,000,000 and (y) 10%
of the Total Commitment and (ii) ending on the first date thereafter on which
Excess Availability (as determined pursuant to the Borrowing Base Certificate
most recently delivered) has been equal to or greater than the greater of
(x) $65,000,000 and (y) 10% of the Total Commitment for 30 consecutive days.

“Confidential Information Memorandum” shall mean the Confidential Information
Memorandum of Aleris, dated July 2006.

“Consolidated EBITDA” shall mean, for any period, the sum of (without
duplication) (i) net income (or loss) of Aleris and its Subsidiaries on a
consolidated basis for such period (excluding extraordinary gains or losses),
(ii) plus all interest expense of Aleris and its Subsidiaries on a consolidated
basis for such period, (iii) plus all charges against or minus credits to income
of Aleris and its Subsidiaries on a consolidated basis for such period for
federal, state and local taxes, (iv) plus depreciation expenses of Aleris and
its Subsidiaries on a consolidated basis for such period, (v) plus amortization
expenses of Aleris and its Subsidiaries

 

-16-



--------------------------------------------------------------------------------

(including, without limitation, amortization of goodwill and other intangible
assets) on a consolidated basis for such period, (vi) plus all non-cash charges
against (including, without limitation, charges in respect of impairment of
goodwill and any other non-cash items of loss) and minus all non-cash credits to
income (including without limitation, all non-cash items of gain) of Aleris and
its Subsidiaries on a consolidated basis for such period, (vii) plus or minus,
as applicable, (a) all items of loss or gain arising from non-cash gains or
losses accrued during such period as a result of mark to market accounting
(pursuant to Financial Accounting Standards number 133) for Interest Rate
Protection Agreements and Other Hedging Agreements, and (b) non-cash purchase
accounting adjustments during such period as a result of the Transaction or any
Permitted Acquisition, (viii) plus, to the extent not otherwise included in the
determination of net income for such period, all proceeds of business
interruption insurance policies, if any, received during such period, (ix) plus,
to the extent deducted from net income for such period, the amount of all
financial advisory fees, accounting fees, legal fees and other similar advisory
and consulting fees and related out-of-pocket fees and expenses incurred on or
prior to September 30, 2006 in connection with the Transaction, (x) plus, to the
extent deducted from net income for such period, any financial advisory fees,
accounting fees, legal fees and other similar advisory and consulting fees and
related out-of-pocket expenses of Aleris and its Subsidiaries incurred in
connection with a Permitted Acquisition or any other acquisition permitted
pursuant to Section 10.05, (xi) plus factually supportable and identifiable cost
savings and expenses relating to the Transaction or any Permitted Acquisition
effected during such period, including, without limitation, cash charges
resulting from restructuring, severance, integration and other adjustments,
which are reasonably acceptable to the Administrative Agent, as if such cost
savings or expenses were realized on the first day of the respective period plus
(xii) to the extent deducted from net income for such period, restructuring
charges (whether cash or non-cash) in connection with the Transaction, any
Permitted Acquisition and/or any other acquisition permitted pursuant to
Section 10.05, in an aggregate amount not to exceed $25,000,000 since the
Initial Borrowing Date, (xiii) less the aggregate amount of all cash payments
made during such period in connection with non-cash charges incurred in a prior
period, to the extent such non-cash charges were added back pursuant to clauses
(vi) and/or (vii) above in a prior period and (xiv) plus, to the extent deducted
from net income for such period, fees and expenses in connection with any
Permitted Senior Bridge Loan Refinancing or the exchange of the New Notes for
registered notes with substantially identical terms as contemplated by the New
Notes Documents.

“Contingent Obligation” shall mean, as to any Person, any obligation of such
Person as a result of such Person being a general partner of any other Person,
except to the extent the underlying obligation is expressly made non-recourse as
to such general partner, and any obligation of such Person guaranteeing or
intended to guarantee any Indebtedness (“primary obligations”) of any other
Person (the “primary obligor”) in any manner, whether directly or indirectly,
including, without limitation, any obligation of such Person, whether or not
contingent, (i) to purchase any such primary obligation or any property
constituting direct or indirect security therefor, (ii) to advance or supply
funds (x) for the purchase or payment of any such primary obligation or (y) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor, (iii) to purchase
property, securities or services primarily for the purpose of assuring the owner
of any such primary obligation of the ability of the primary obligor to make
payment of such primary obligation or (iv) otherwise to assure or hold harmless
the holder of such primary obligation against loss in respect thereof; provided,
however, that the term Contingent Obligation shall not include

 

-17-



--------------------------------------------------------------------------------

endorsements of instruments for deposit or collection in the ordinary course of
business. The amount of any Contingent Obligation shall be deemed to be an
amount equal to the lesser of (x) the stated or determinable amount of the
primary obligation in respect of which such Contingent Obligation is made or, if
not stated or determinable, the maximum reasonably anticipated liability in
respect thereof (assuming such Person is required to perform thereunder) as
determined by such Person in good faith and (y) in the case of any Contingent
Obligation which is expressly limited in amount, the stated maximum amount of
such Contingent Obligation.

“Continuing Directors” shall mean the directors of Aleris on the Initial
Borrowing Date and each other director, if such director’s nomination for
election to the Board of Directors of Aleris was recommended by a majority of
the then Continuing Directors.

“Conversion Event” shall mean (i) the occurrence of any Event of Default with
respect to any Borrower pursuant to Section 11.05, (ii) the declaration of the
termination of any Commitment, or the acceleration of the maturity of any
Revolving Loans, in each case pursuant to the last paragraph of Section 11 or
(iii) the failure of any Borrower to pay any principal of, or interest on, Loans
of any Tranche or any Letter of Credit Outstandings on or before the tenth
Business Day following the Final Maturity Date (or in the case of Swingline
Loans, the Swingline Expiry Date).

“Core Canadian Concentration Account” shall have the meaning provided in
Section 5.03(c).

“Core European Concentration Account” shall have the meaning provided in
Section 5.03(c).

“Core U.S. Concentration Account” shall have the meaning provided in
Section 5.03(c).

“Corus Material Adverse Effect” shall mean a Material Adverse Effect, as defined
in the European Acquisition Agreement, without giving effect to any amendments
or other modifications except with the written consent of the Required Lenders.

“Credit Account” shall have the meaning provided in Section 5.03(e).

“Credit Documents” shall mean this Agreement and, after the execution and
delivery thereof pursuant to the terms of this Agreement, each Note, each B/A
Instrument, each Guaranty and each Security Document.

“Credit Event” shall mean the making of any Loan or the issuance of any Letter
of Credit.

“Credit Party” shall mean each Borrower and each Guarantor.

“Currency Hedging Agreement” shall mean any foreign exchange contracts, currency
swap agreements, currency hedging agreements or other similar arrangements, or
arrangements designed to protect against fluctuations in currency values.

 

-18-



--------------------------------------------------------------------------------

“DB Account” shall have the meaning provided in Section 5.03(d)(iii).

“DBAG” shall mean Deutsche Bank AG, Canada Branch, in its individual capacity,
and any successor corporation thereto by merger, consolidation or otherwise.

“DBAG Account” shall have the meaning provided in Section 5.03(d)(ii).

“DBNY” shall mean Deutsche Bank AG New York Branch, in its individual capacity,
and any successor corporation thereto by merger, consolidation or otherwise.

“DBNY Account” shall have the meaning provided in Section 5.03(d)(i).

“Default” shall mean any event, act or condition which with notice or lapse of
time, or both, would constitute an Event of Default.

“Defaulting Lender” shall mean any Lender with respect to which a Lender Default
is in effect.

“Deposit Account” shall mean any “deposit account” (as such term is defined in
Article 9 of the UCC).

“Disbursement Account” shall mean each U.S. Disbursement Account, each Canadian
Disbursement Account and each European Disbursement Account.

“Distribution Subsidiary” shall mean each Subsidiary of the European Borrower.

“Dividend” shall mean, with respect to any Person, that such Person has paid a
dividend, distribution or returned any equity capital to its stockholders,
partners or members or made any other distribution, payment or delivery of
property (other than common equity of such Person) or cash to its stockholders,
partners or members as such, or redeemed, retired, purchased or otherwise
acquired, directly or indirectly, for a consideration any shares of any class of
its Equity Interests outstanding on or after the Initial Borrowing Date (or any
options or warrants issued by such Person with respect to its Equity Interests),
or set aside any funds for any of the foregoing purposes, or shall have
permitted any of its Subsidiaries to purchase or otherwise acquire for a
consideration any shares of any class of the Equity Interests or of such Person
outstanding on or after the Initial Borrowing Date (or any options or warrants
issued by such Person with respect to its Equity Interests). Without limiting
the foregoing, “Dividends” with respect to any Person shall also include all
payments made or required to be made by such Person with respect to any stock
appreciation rights, plans, equity incentive or achievement plans or any similar
plans or setting aside of any funds for the foregoing purposes, other than any
of the foregoing maintained for the benefit of or awarded as compensation to
directors, officers and employees of Aleris and its Subsidiaries in the ordinary
course of business.

“Documents” shall mean the Credit Documents and the Acquisition Documents.

“Dollar Denominated Loan” shall mean a Loan incurred in U.S. Dollars , and
including, from and after the date of any conversion of a Loan into U.S. Dollars
pursuant to Section 2.14 any Loan converted into U.S. Dollars pursuant to said
Section 2.14.

 

-19-



--------------------------------------------------------------------------------

“Dollar Equivalent” shall mean, the amount of U.S. Dollars which could be
purchased with the amount of the applicable Available Currency involved in such
computation at (x) the spot exchange rate as shown in the Wall Street Journal on
the date one Business Day prior to any such determination (or on such other
basis as is satisfactory to the Administrative Agent) or (y) if the provisions
of the foregoing clause (x) is not applicable, the “official” exchange rate (if
applicable) or the spot exchange rate for the applicable Available Currency in
question calculated by the Administrative Agent (each such exchange rate, the
“Spot Exchange Rate”); provided that (i) for purposes of (x) determining
compliance with Sections 2.01(b), 2.01(c)(II), 3.02 and 5.02(a) and
(y) calculating Fees pursuant to Section 4.01, the Dollar Equivalent of any
amounts denominated in a currency other than U.S. Dollars shall be calculated on
the Effective Date and revalued on a monthly basis using the Spot Exchange Rate
therefor on the first Business Day of each calendar month, (ii) at any time
during a calendar month, if the Aggregate Exposure (for the purposes of the
determination thereof, using the Dollar Equivalent as recalculated based on the
Spot Exchange Rate therefor on the respective date of determination pursuant to
this exception) would exceed 95% of the lesser of (x) the Total Commitment and
(y) the Total Borrowing Base at such time, then in the sole discretion of the
Administrative Agent or at the request of the Required Lenders, the Dollar
Equivalent shall be reset based upon the Spot Exchange Rates on such date, which
rates shall remain in effect until the last Business Day of such calendar month
or such earlier date, if any, as the rate is reset pursuant to this proviso,
(iii) notwithstanding anything to the contrary contained in this definition, at
any time that a Default or an Event of Default then exists, the Administrative
Agent may revalue the Dollar Equivalent of any amounts outstanding under the
Credit Documents in a currency other than U.S. Dollars in its reasonable
discretion using the Spot Exchange Rates therefor and (iv) the Spot Exchange
Rate used to make determination of any Borrowing Base as reported in any
Borrowing Base Certificate shall be determined using the Spot Exchange Rate as
in effect on the date such Borrowing Base Certificate is required to be
delivered to the Administrative Agent pursuant to Section 9.01(i).

“Domestic Subsidiary” shall mean each Subsidiary of Aleris incorporated or
organized in the United States or any State or territory thereof.

“Dominion Event” shall mean any period (i) commencing on the date on which
either (x) an Event of Default has occurred and is continuing or (y) the Excess
Availability (based on the Borrowing Base Certificate last delivered) is less
than the greater of (x) $65,000,000 and (y) 10% of the Total Commitment and
(ii) ending on the first date thereafter on (x) which no Event of Default exists
and (y) the Excess Availability (based on the Borrowing Base Certificate last
delivered) has been equal to or greater than $100,000,000 for 30 consecutive
days (the “Liquidity Cure”); provided that a Liquidity Cure may be used as the
basis for the termination of a Dominion Event no more than four times in any
Fiscal Year.

“Draft” shall mean at any time either a depository bill within the meaning of
the Depository Bills and Notes Act (Canada), or a bill of exchange, within the
meaning of the Bills of Exchange Act (Canada), drawn by the Canadian Borrowers
on a Canadian Lender and bearing such distinguishing letters and numbers as such
Canadian Lender may determine, but which at such time has not been completed or
accepted by such Canadian Lender.

“Drawing” shall have the meaning provided in Section 3.05(b).

 

-20-



--------------------------------------------------------------------------------

“Drawing Date” shall mean any Business Day fixed pursuant to Schedule III for
the creation of Bankers’ Acceptances or the purchase of completed Drafts and the
exchange thereof for B/A Equivalent Notes, in each case by a Canadian Lender
pursuant to Schedule III.

“Drawing Fee” shall mean, in respect of each Draft drawn by any Canadian
Borrower hereunder and accepted by a B/A Lender and each Draft purchased by a
Non-B/A Lender, a fee calculated on the Face Amount of such Draft at a rate per
annum equal to the Applicable Margin on the Drawing Date of such Draft. Drawing
Fees shall be calculated on the basis of the term to maturity of the Draft and a
year of 365 days.

“Effective Date” shall have the meaning provided in Section 13.10.

“Eligible Accounts” shall mean those Accounts created by one of Borrowers in the
ordinary course of its business (or, in the case of Accounts of the European
Borrower, created by one of the Distribution Subsidiaries or a Transitory
European Subsidiary or, prior to the European Restructuring Completion Date, a
Specified European Manufacturing Subsidiary, in the ordinary course of its
business and acquired by the European Borrower pursuant to a Receivables
Purchase Agreement), that arise out of its sale of goods or rendition of
services, that comply with each of the representations and warranties respecting
Eligible Accounts made in the Credit Documents, and that are not excluded as
ineligible by virtue of one or more of the excluding criteria set forth below.
In determining the amount to be included, Eligible Accounts shall be calculated
net of customer deposits, unapplied cash, returns, rebates, discounts, credits,
allowances or sales or excise taxes. Eligible Accounts shall not include the
following:

(a) Accounts that the Account Debtor has failed to pay within 120 days of
original invoice date or more than 60 days after the original due date,

(b) Accounts owed by an Account Debtor (or its Affiliates) where 50% or more of
the total amount of all Accounts owed by that Account Debtor (or its Affiliates)
are deemed ineligible hereunder,

(c) Accounts with respect to which the Account Debtor is (i) an Affiliate of any
Borrower or (ii) an employee or agent of any Borrower or any Affiliate of such
Borrower,

(d) the sale to the Account Debtor is on a bill-and-hold, guaranteed sale,
sale-and-return, sale on approval, consignment or any other repurchase or return
basis or is evidenced by chattel paper,

(e) Accounts that are not payable in U.S. Dollars; provided that (i) Eligible
Canadian Accounts may also be payable in Canadian Dollars and (ii) Eligible
European Accounts may also be payable in any Available Currency,

(f) Accounts with respect to which the Account Debtor is not a Governmental
Authority unless: (i) the Account Debtor either (A) maintains its Chief
Executive Office in an Applicable Eligible Jurisdiction, or (B) is organized
under the laws of an Applicable Eligible Jurisdiction or any state, territory,
province or subdivision thereof; or (ii) (A) the Account is supported by an
irrevocable letter of credit reasonably satisfactory to the

 

-21-



--------------------------------------------------------------------------------

Administrative Agent and the Collateral Agent in its respective Permitted
Discretion (as to form, substance, and issuer or domestic confirming bank), or
(B) the Account is covered by credit insurance in form, substance, and amount,
and by an insurer, reasonably satisfactory to the Administrative Agent and the
Collateral Agent, in their respective Permitted Discretion,

(g) Accounts with respect to which the Account Debtor is a Governmental
Authority (other than Accounts (x) with respect to which the applicable Borrower
has complied, to the reasonable satisfaction of the Administrative Agent, with
the Assignment of Claims Act, 31 USC § 3727 or any applicable similar laws of
the jurisdiction of such Governmental Authority or (y) the assignability of
which, and the enforcement of such assignment against the relevant Governmental
Authority of which, is not restricted pursuant to the laws of the jurisdiction
of such Governmental Authority), unless (i) the Account is supported by an
irrevocable letter of credit reasonably satisfactory to the Administrative Agent
and the Collateral Agent, in their respective Permitted Discretion (as to form,
substance, and issuer or domestic confirming bank), or (ii) the Account is
covered by credit insurance in form, substance, and amount, and by an insurer,
reasonably satisfactory to the Administrative Agent and the Collateral Agent, in
their respective Permitted Discretion,

(h) Accounts with respect to which the Account Debtor (i) is a creditor of any
Borrower, (ii) has or has asserted a right of setoff, or (iii) has disputed its
obligation to pay all or any portion of the Account, in each case to the extent
of such claim, right of setoff, or dispute or the Account is contingent in any
respect or for any reason (the amount of each such offset includes, but is not
limited to, tolling liability, which is represented by the value of materials
that are owned by any Account Debtor but that are in the possession of a
Borrower for the purpose of being tolled into finished goods for an Account
Debtor),

(i) Accounts with respect to an Account Debtor whose total obligations owing to
one or more Borrowers exceed 15% of all Eligible Accounts, to the extent of the
obligations owing by such Account Debtor in excess of such percentage; provided,
however, that, in each case, the amount of Eligible Accounts that are excluded
because they exceed the foregoing percentage shall be determined by
Administrative Agent or the Collateral Agent based on all of the otherwise
Eligible Accounts prior to giving effect to any eliminations based upon the
foregoing concentration limit,

(j) Accounts with respect to which the Account Debtor shall (i) apply for,
suffer, or consent to the appointment of, or the taking of possession by, a
receiver, custodian, trustee or liquidator of itself or of all or a substantial
part of its property or call a meeting of its creditors, (ii) admit in writing
its inability, or be generally unable, to pay its debts as they become due or
cease operations of its present business, (iii) make a general assignment for
the benefit of creditors, (iv) commence a voluntary case under any state or
federal bankruptcy laws (as now or hereafter in effect), (v) be adjudicated a
bankrupt or insolvent, (vi) file a petition seeking to take advantage of any
other law providing for the relief of debtors, (vii) acquiesce to, or fail to
have dismissed, any

 

-22-



--------------------------------------------------------------------------------

petition which is filed against it in any involuntary case under such bankruptcy
laws, or (viii) take any action for the purpose of effecting any of the
foregoing,

(k) Accounts that are not subject to a valid and perfected First Priority Lien
in favor of the Collateral Agent pursuant to the relevant Security Document and
no other Lien (other than Liens permitted pursuant to Section 10.01),

(l) Accounts with respect to which (i) the goods giving rise to such Account
have not been shipped to the Account Debtor or the goods have been shipped to
the Account Debtor with shipping terms of FOB destination and the goods have not
been received by the Account Debtor, (ii) the services giving rise to such
Account have not been performed by the applicable Borrower and its Subsidiaries
or (iii) the Account otherwise does not represent a final sale,

(m) Accounts that represent the right to receive progress payments or other
advance billings that are due prior to the completion of performance by the
applicable Borrower and its Affiliates of the subject contract for goods or
services,

(n) the applicable Borrower has made any agreement with any Account Debtor for
any deduction therefrom (but only to the extent of such deductions from time to
time), except for discounts or allowances made in the ordinary course of
business for prompt payment and except for volume discounts, all of which
discounts or allowances are reflected in the calculation of the face value of
each respective invoice related thereto and except for returns, rebates or
credits reflected in the calculation of the face value of each such amount,

(o) any return, rejection or repossession of the merchandise has occurred or the
rendition of services has been disputed,

(p) such Account is not payable to a Borrower (or, in the case of the European
Borrower, has not been sold to the European Borrower by a Distribution
Subsidiary or a Transitory European Subsidiary, or, prior to the European
Restructuring Completion Date, a Specified European Manufacturing Subsidiary,
pursuant to a Receivables Purchase Agreement),

(q) such Account has not been invoiced,

(r) with respect to Accounts of the European Borrower, Accounts that are subject
to extended retention of title arrangements (verlängerter Eigentumsvorbehalf)
with respect to any part of the Inventory or goods giving rise to such Account
or similar arrangements under any applicable law or that are subject to an
enforceable restriction on assignment (other than with respect to accounts of
Account Debtors located in the United States),

(s) with respect to Accounts of the European Borrower, Accounts which are not
otherwise excluded under clause (f) of this definition where the Account Debtor
either (A) maintains its Chief Executive Office in a Tier II Country, or (B) is
organized under the laws of a Tier II Country or any state, territory, province
or subdivision thereof,

 

-23-



--------------------------------------------------------------------------------

to the extent aggregate amount of all Accounts described in this clause
(s) would exceed $20,000,000,

(t) with respect to Accounts of the European Borrower, Accounts with respect to
which the agreement evidencing such Accounts (A) are not governed by the laws of
Switzerland, Germany, France, Belgium, England or any state in the United
States, or the laws of such other jurisdictions acceptable to the Administrative
Agent and the Collateral Agent in their Permitted Discretion, (each, an
“Acceptable Governing Law”) or (B) if governed by an Acceptable Governing Law,
the requirements, if any, set forth on Schedule XIX hereto with respect to such
Acceptable Governing Law (or the respective Accounts) are not satisfied,

(u) Accounts for which credit insurance has been requested and denied,

(v) with respect to Accounts of the European Borrower, Accounts where the
Account Debtor either maintains its Chief Executive Office or is organized under
the laws of an Applicable European Jurisdiction and the requirements, if any,
set forth on Schedule XIX with respect to such Account Debtor in such Applicable
European Jurisdiction have not been satisfied, or

(w) Accounts to the extent representing service charges and late fees.

“Eligible Canadian Accounts” shall mean the Eligible Accounts owned by the
Canadian Borrowers.

“Eligible Canadian Inventory” shall mean the Eligible Inventory owned by the
Canadian Borrowers.

“Eligible European Accounts” shall mean the Eligible Accounts owned by the
European Borrower (including Eligible Accounts acquired from a Distribution
Subsidiary, any Transitory European Subsidiary or, prior to the European
Restructuring Completion Date, a Specified European Manufacturing Subsidiary, in
each case pursuant to a Receivables Purchase Agreement).

“Eligible European Unbilled Accounts” shall mean Accounts (which are Eligible
European Accounts except for their failure to comply with clause (q) of the
definition of Eligible Accounts) which have not been invoiced but for which
Inventory has been sold and shipped or services have been rendered and which
shall be billed not more than 30 days after such Account is first included on
the Borrowing Base Certificate or otherwise reported to the Administrative Agent
as Collateral.

“Eligible Inventory” shall mean Inventory of the U.S. Borrowers and the Canadian
Borrowers consisting of first quality goods, including raw materials and work in
progress, of a type held for sale in the ordinary course of the Borrowers’
business, that complies with each of the representations and warranties
respecting Eligible Inventory made in the Credit Documents, and that is not
excluded as ineligible by virtue of one or more of the excluding criteria set
forth below. In determining the amount to be so included, Inventory shall be
valued

 

-24-



--------------------------------------------------------------------------------

at the lower of cost or market on a basis consistent with the Borrowers’
historical accounting practices. An item of Inventory shall not be included in
Eligible Inventory if:

(a) a Borrower does not have good, valid, and marketable title thereto,

(b) it is not located at one of the locations in the continental United States
or Canada set forth on Schedule XIV, as same may be modified from time to time
to the extent promptly notified to the Administrative Agent and the Collateral
Agent,

(c) it is located on real property leased by a Borrower or in a contract
warehouse, in each case, unless (i) it is subject to a Collateral Access
Agreement executed by the lessor or warehouseman, as the case may be, and unless
it is segregated or otherwise separately identifiable from goods of others, if
any, stored on the premises; provided that to the extent a Collateral Access
Agreement has not been obtained with respect to Inventory located on any such
property on or prior to the Initial Borrowing Date, such Inventory shall not be
deemed ineligible pursuant to this clause (c)(i) so long as the relevant
Collateral Access Agreement is obtained on or prior to the 45th day after the
Initial Borrowing Date (or such later date as may be agreed to by the
Administrative Agent, (ii) a Rent Reserve has been taken against such Inventory
in the Administrative Agent’s or the Collateral Agent’s Permitted Discretion or
(iii) the aggregate Dollar Equivalent of the amount of all Inventory of the
Borrowers located at such location does not exceed $100,000,

(d) it is not subject to a valid and perfected First Priority Lien in favor of
the Collateral Agent pursuant to the relevant Security Document,

(e) it consists of goods that are obsolete or slow moving, restrictive or custom
items, or goods that constitute spare parts, packaging and shipping materials,
supplies used or consumed in a Borrower’s business, bill and hold goods,
defective or unusable goods, or Inventory acquired on consignment,

(f) is not owned by such Borrower free and clear of all Liens and rights of any
other Person (including the rights of a purchaser that has made progress
payments and the rights of a surety that has issued a bond to assure such
Borrower’s performance with respect to that Inventory), except the Liens created
pursuant to the Security Documents and other Liens permitted pursuant to
Section 10.01,

(g) is in transit unless such otherwise Eligible Inventory is in transit from
(A) (1) a location in an Applicable Eligible Jurisdiction owned or, subject to
the restrictions set forth in clause (c) above, leased by a Credit Party or
(2) a location in an Applicable Eligible Jurisdiction identified on Schedule XIV
(as such Schedule may be updated from time to time as promptly notified to the
Administrative Agent and the Collateral Agent) to (B) (1) a location in an
Applicable Eligible Jurisdiction owned or, subject to the restrictions set forth
in clause (c) above, leased by a Credit Party or (2) a location in an Applicable
Eligible Jurisdiction identified on Schedule XIV (as such Schedule may be
updated from time to time as promptly notified to the Administrative Agent and
the Collateral Agent),

 

-25-



--------------------------------------------------------------------------------

(h) is covered by a negotiable document of title, unless such document has been
delivered to Administrative Agent or the Collateral Agent with all necessary
endorsements, free and clear of all Liens except those created pursuant to the
Security Documents,

(i) consists of any costs associated with “freight-in” charges,

(j) consists of any gross profit mark-up in connection with the sale and
distribution thereof to any division of any Borrower or to any Affiliate of such
Borrower,

(k) consists of Hazardous Materials or goods that can be transported or sold
only with licenses that are not readily available (unless otherwise deemed to be
Eligible Inventory by Administrative Agent and the Collateral Agent in their
respective Permitted Discretion),

(l) is not covered by casualty insurance as required by terms of this Agreement,
or

(m) was produced in violation of the Fair Labor Standards Act and subject to the
“hot goods” provision contained in Title 29 U.S.C. §215(a)(1), to the extent
applicable.

“Eligible Transferee” shall mean and include a commercial bank, an insurance
company, a finance company, a financial institution, any fund that invests in
loans or any other “accredited investor” (as defined in Regulation D of the
Securities Act) (but excluding natural persons), but in any event excluding
Aleris and its Subsidiaries.

“Eligible U.S. Accounts” shall mean the Eligible Accounts owned by the U.S.
Borrowers.

“Eligible U.S. Inventory” shall mean the Eligible Inventory owned by the U.S.
Borrowers.

“Eligible U.S. Unbilled Accounts” shall mean Accounts (which are Eligible U.S.
Accounts except for their failure to comply with clause (q) of the definition of
Eligible Accounts) which have not been invoiced but for which Inventory has been
sold and shipped or services have been rendered and which shall be billed not
more than 30 days after such Account is first included on the Borrowing Base
Certificate or otherwise reported to the Administrative Agent as Collateral.

“Environmental Claims” shall mean any and all administrative, regulatory or
judicial actions, suits, written demands, demand letters, directives, claims,
liens, notices of noncompliance or violation, investigations or proceedings
relating in any way to any Environmental Law or any permit issued, or any
approval given, under any such Environmental Law (hereafter, “Claims”),
including, without limitation, (a) any and all Claims by governmental or
regulatory authorities for enforcement, cleanup, removal, response, remedial or
other actions or damages pursuant to any applicable Environmental Law, and
(b) any and all Claims by any third party seeking damages, contribution,
indemnification, cost recovery, compensation or

 

-26-



--------------------------------------------------------------------------------

injunctive relief in connection with alleged injury or threat of injury to
health, safety or the environment due to the presence of Hazardous Materials.

“Environmental Law” shall mean any federal, state, provincial, foreign or local
statute, law, rule, regulation, ordinance, code, guidance or policy having the
effect of law, and rule of common law now or hereafter in effect and in each
case as amended, and any judicial or administrative interpretation thereof,
including any judicial or administrative order, consent decree or judgment,
relating to the environment or Hazardous Materials, including, without
limitation, CERCLA; the Resource Conservation and Recovery Act, 42 U.S.C. § 6901
et seq.; the Federal Water Pollution Control Act, 33 U.S.C. § 1251 et seq.; the
Toxic Substances Control Act, 15 U.S.C. § 2601 et seq.; the Clean Air Act, 42
U.S.C. § 7401 et seq.; the Safe Drinking Water Act, 42 U.S.C. § 3803 et seq.;
the Oil Pollution Act of 1990, 33 U.S.C. § 2701 et seq.; the Emergency Planning
and the Community Right-to-Know Act of 1986, 42 U.S.C. § 11001 et seq.; the
Hazardous Material Transportation Act, 49 U.S.C. § 1801 et seq.; and any state
and local or foreign counterparts or equivalents, in each case as amended from
time to time.

“Equipment” shall mean “equipment” (as such term is defined in Article 9 of the
UCC) and includes machinery, machine tools, motors, furniture, furnishings,
fixtures, vehicles (including motor vehicles), computer hardware, tools, parts,
and goods (other than consumer goods, farm products, or Inventory), wherever
located, including all attachments, accessories, accessions, replacements,
substitutions, additions, and improvements to any of the foregoing.

“Equity Interests” shall mean (a) in the case of a corporation, corporate stock,
(b) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
corporate stock, (c) in the case of a partnership or limited liability company,
partnership or membership interests (whether general or limited) and (d) any
other interest or participation that confers on a Person the right to receive a
share of the profits and losses of, or distributions of assets of, the issuing
Person.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and rulings issued
thereunder. Section references to ERISA are to ERISA, as in effect at the date
of this Agreement and any subsequent provisions of ERISA, amendatory thereof,
supplemental thereto or substituted therefor.

“ERISA Affiliate” shall mean each person (as defined in Section 3(9) of ERISA)
which together with Aleris or a Subsidiary of Aleris would be deemed to be a
“single employer” within the meaning of Section 414(b), (c), (m) or (o) of the
Code.

“EURIBOR Rate” shall mean, with respect to Other Foreign Currency Denominated
Loans, (i) the rate per annum that appears on page 3750 of the Dow Jones Markets
Screen (or any successor page) for deposits in the respective Available Currency
with maturities comparable to the Interest Period applicable to the Other
Foreign Currency Denominated Loans incurred in such Available Currency subject
to the respective Borrowing commencing two Business Days thereafter as of 11:00
A.M. (London time) on the date which is two Business Days prior to the
commencement of the respective Interest Period or (ii) if such a rate does not
appear on page 3750 of the Dow Jones Markets Screen (or any successor page), the
offered

 

-27-



--------------------------------------------------------------------------------

quotation to first-class banks in the London interbank market by the
Administrative Agent for deposits in the respective Available Currency of
amounts in immediately available funds comparable to the outstanding principal
amount of the Other Foreign Currency Denominated Loan to be made by the
Administrative Agent as part of such Borrowing (or, if the Administrative Agent
is not a Lender with respect thereto, taking the average principal amount of
Other Foreign Currency Denominated Loans then being made by the various Lenders
pursuant thereto) with maturities comparable to the Interest Period applicable
to such Other Foreign Currency Denominated Loan commencing two Business Days
thereafter as of 11:00 A.M. (London time) on the date which is two Business Days
prior to the commencement of such Interest Period; provided that, in the event
the Administrative Agent has made any determination pursuant to
Section 2.10(a)(i) in respect of Other Foreign Currency Denominated Loans, or in
the circumstances described in clause (i) to the proviso to Section 2.10(b) in
respect of Other Foreign Currency Denominated Loans, the “EURIBOR Rate”
determined pursuant to this definition shall instead be the rate determined by
the Administrative Agent as the all-in-cost of funds for the Administrative
Agent to fund a Borrowing of Other Foreign Currency Denominated Loans in the
applicable Available Currency with maturities comparable to the Interest Period
applicable thereto.

“Euro Denominated Loan” shall mean each European Borrower Revolving Loan and
European Borrower Swingline Loan, in each case denominated in Euros at the time
of the incurrence thereof, unless and until converted into Dollar Denominated
Loans pursuant to Section 2.14.

“Euro LIBOR” shall mean, with respect to each Borrowing of Euro Denominated
Loans, (i) the rate per annum for deposits in Euros as determined by the
Administrative Agent for a period corresponding to the duration of the relevant
Interest Period which appears on Reuters Page EURIBOR-01 (or any successor page)
at approximately 11:00 A.M. (Brussels time) on the date which is two Business
Days prior to the commencement of such Interest Period or (ii) if such rate is
not shown on Reuters Page EURIBOR-01 (or any successor page), the average
offered quotation to prime banks in the Euro-zone interbank market by the
Administrative Agent for Euro deposits of amounts comparable to the principal
amount of the Euro Denominated Loan to be made by the Administrative Agent as
part of such Borrowing (or, if the Administrative Agent is not a Lender with
respect thereto, taking the average principal amount of Euro Denominated Loans
then being made by the various Lenders pursuant thereto) with maturities
comparable to the Interest Period to be applicable to such Loan (rounded upward
to the next whole multiple of 1/16 of 1%), determined as of 11:00 A.M. (Brussels
time) on the date which is two Business Days prior to the commencement of such
Interest Period; provided that in the event the Administrative Agent has made
any determination pursuant to Section 2.10(a)(i) in respect of Euro Denominated
Loans, or in the circumstances described in clause (i) to the proviso to
Section 2.10(b) in respect of Euro Denominated Loans, Euro LIBOR determined
pursuant to this definition shall instead be the rate determined by the
Administrative Agent as the all-in-cost of funds for the Administrative Agent
(or such other Lenders) to fund a Borrowing of Euro Denominated Loans with
maturities comparable to the Interest Period applicable thereto.

“Euro Rate” shall mean and include each of the Eurodollar Rate, Euro LIBOR Rate
and the EURIBOR Rate.

 

-28-



--------------------------------------------------------------------------------

“Euro Rate Loan” shall mean and include each Eurodollar Loan, each Euro
Denominated Loan and each Other Foreign Currency Denominated Loan.

“Eurodollar Loans” shall mean each Dollar Denominated Loan (excluding Swingline
Loans) designated as such by the respective Borrower or Borrowers at the time of
the incurrence thereof or conversion thereto.

“Eurodollar Rate” shall mean (a) the offered quotation to first-class banks in
the New York interbank Eurodollar market by the Administrative Agent for
U.S. Dollar deposits of amounts in immediately available funds comparable to the
outstanding principal amount of the applicable Eurodollar Loan for which the
Eurodollar Rate is being determined with maturities comparable to the Interest
Period applicable to such Eurodollar Loan commencing two Business Days
thereafter as of 10:00 A.M. (New York time) on the applicable Interest
Determination Date, divided (and rounded upward to the nearest 1/16 of 1%) by
(b) a percentage equal to 100% minus the then stated maximum rate of all reserve
requirements (including, without limitation, any marginal, emergency,
supplemental, special or other reserves required by applicable law) applicable
to any member bank of the Federal Reserve System in respect of Eurocurrency
funding or liabilities as defined in Regulation D (or any successor category of
liabilities under Regulation D).

“European Acquired Business” shall mean all of the beneficial interest in the
entire share capital of Corus Hylite BV, Corus Aluminium Rolled Products BV,
Corus Aluminium NV, Corus Aluminium GmbH, Corus Aluminium Corp. and Hoogovens
Aluminium Europe Inc. and each of their respective Subsidiaries.

“European Acquisition” shall mean the acquisition by Aleris Deutschland Vier
GmbH & Co. KG, Aleris Deutschland Holding GmbH, Aleris Deutschland
Beteiligungsunternehmen Duffel GmbH and Aleris Deutschland Drei GmbH of the
European Acquired Business pursuant to the European Acquisition Agreement.

“European Acquisition Agreement” shall mean the Share Purchase Agreement, dated
May 23, 2006, between Aleris International, Inc. and Corus Group plc, as
amended, supplemented or otherwise modified from time to time in accordance with
the terms thereof and hereof.

“European Acquisition Documents” shall mean the European Acquisition Agreement
and each of the following ancillary agreements (in each case, as defined in the
European Acquisition Agreement): the Transitional Services Agreement, the RD&T
Agreement, the Metal Supply Agreements, the Intellectual Property License
Agreement, the Forward Sales Contracts, the Profit and Loss Termination
Agreement, the Corus Deutschland Loan Assignment, each other Transaction
Document and each other agreement, document or instrument related to any of the
foregoing.

“European Borrower” shall have the meaning provided in the first paragraph of
this Agreement.

 

-29-



--------------------------------------------------------------------------------

“European Borrower Obligations” shall mean all ABL Obligations owing to the
Administrative Agent, the Collateral Agent, any Issuing Lender or any Lender by
the European Borrower.

“European Borrower Revolving Loan” shall have the meaning provided in
Section 2.01(a).

“European Borrower Revolving Note” shall have the meaning provided in
Section 2.05(a).

“European Borrower Swingline Loan” shall have the meaning provided in
Section 2.01(c)(I).

“European Borrowing Base” shall mean, as of any date of determination, the
result of, in each case using the Dollar Equivalent of all amounts in any
Available Currency:

(a) 85% of the amount of Eligible European Accounts, plus

(b) 75% of the amount of Eligible European Unbilled Accounts, provided, however,
that the amount calculated under clause (b) of this definition of European
Borrowing Base shall not exceed $5,000,000 minus

(c) the aggregate amount of reserves, if any, established by the Administrative
Agent or the Collateral Agent under Section 2.01(e) with respect to the European
Borrowing Base.

“European Collection Account” shall mean each account established at a European
Collection Bank and subject to a Cash Management Control Agreement into which
funds shall be transferred as provided in Section 5.03(b).

“European Collection Banks” shall have the meaning provided in
Section 5.03(b)(i).

“European Credit Party” shall mean the European Borrower, each European Parent
Guarantor and each European Subsidiary Guarantor.

“European Disbursement Account” shall mean each checking and/or disbursement
account of the European Borrower for its general corporate purposes, including
for the purpose of paying the European Borrower’s trade payables and other
operating expenses.

“European Distribution Subsidiary” shall mean each Distribution Subsidiary that
is incorporated or organized under the laws of any country which is a member
state of the European Community established pursuant to the Treaty.

“European Letter of Credit” shall have the meaning provided in Section 3.01(a).

“European Manufacturing Subsidiaries” shall mean each of the cvSubsidiaries of
Aleris organized in any country which is a member state of the European
Community established

 

-30-



--------------------------------------------------------------------------------

pursuant to the Treaty or any other jurisdiction reasonably satisfactory to the
Administrative Agent, designated by Aleris in writing to the Administrative
Agent as a “European Manufacturing Subsidiary”; provided that in no event shall
such term include the European Borrower or any of its Subsidiaries. On the
Initial Borrowing Date, the European Manufacturing Subsidiaries consists of the
Subsidiaries set forth on Schedule IX-A.

“European Parent Guarantor” shall mean each of (i) the direct parent of each of
the European Borrower and German Sub-Holdco and (ii) the direct or indirect
parent of the entity described in preceding clause (i) which is not a U.S.
Credit Party. On the Initial Borrowing Date, the European Parent Guarantors are
Dutch Aluminum CV and IMCO Recycling Holding BV.

“European Parent Guaranty” shall have the meaning provided in Section 6.10.

“European Parent Pledge Agreement” shall have the meaning provided in
Section 6.09(b).

“European Restructuring” shall mean the restructuring of certain aspects of the
European business of Aleris such that (i) the European Borrower will acquire and
own substantially all of the Inventory (including, without limitation, raw
materials and finished goods) related to the European business of Aleris,
(ii) the European Borrower will enter into Tolling Agreements with Subsidiaries
of Aleris, (iii) the Distribution Subsidiaries will market and/or distribute the
Inventory produced pursuant to such Tolling Agreements and (iv) substantially
all of the Accounts related to the European business of Aleris will be either
originated and owned by the European Borrower or originated by the Distribution
Subsidiaries and sold to the European Borrower pursuant to one or more
Receivables Purchase Agreements (it being understood that (x) receivables
generated under existing customer agreements which have not been amended,
replaced or have otherwise expired on or prior to the European Restructuring
Completion Date may continue to be generated by the Specified European
Manufacturing Subsidiaries until the date of any amendment, replacement or
expiration of the respective customer agreement and (y) the business of
Subsidiaries acquired by Aleris after the Initial Borrowing Date might not be
incorporated in the foregoing structure during a transitional period following
the acquisition thereof).

“European Restructuring Completion Date” shall mean the date on which the
European Restructuring is completed, as certified in certificate of an officer
of Aleris delivered to the Administrative Agent.

“European Security Agreement” shall have the meaning provided in
Section 6.11(c).

“European Security Documents” shall mean each European Security Agreement and
each Additional Security Document covering assets of the European Credit
Parties.

“European Sub-Commitment” shall mean, for any U.S./European Lender at any time,
such Lender’s U.S./European Percentage of the Total European Sub-Commitment as
then in effect.

 

-31-



--------------------------------------------------------------------------------

“European Subsidiaries Guaranty” shall mean a guarantee of the ABL Obligations
of the European Borrower in substantially the form of Exhibit H-3 or such other
form as shall be reasonably satisfactory to the Administrative Agent, in each
case, as amended, modified, restated and/or supplemented from time to time.

“European Subsidiary Guarantor” shall mean each European Distribution Subsidiary
and each of its Subsidiaries and each Transitory European Subsidiary which
executes and delivers a European Subsidiaries Guaranty unless and until such
time as the respective European Subsidiary Guarantor is released from all of its
obligations under its European Subsidiaries Guaranty in accordance with the
terms and provisions thereof and unless (or in the case in clause (i) below,
except to the extent) the giving of a guaranty by such European Distribution
Subsidiary (i) is restricted or prohibited by general statutory limitations,
financial assistance, corporate benefit, fraudulent preference, “thin
capitalization” rules or similar principles, or (ii) is not within the legal
capacity of the relevant European Distribution Subsidiary, Transitory European
Subsidiary or other Subsidiary or would conflict with the fiduciary duties of
its directors or contravene any legal prohibition or result in personal or
criminal liability on the part of any officer.

“European U.S. Borrowing Base Usage” shall mean, at any time, the amount by
which the Aggregate European Borrower Exposure at such time exceeds the European
Borrowing Base at such time (based upon the Borrowing Base Certificate most
recently delivered).

“Euros” and the designation “€” shall mean the currency introduced on January 1,
1999 at the start of the third stage of European economic and monetary union
pursuant to the Treaty.

“Event of Default” shall have the meaning provided in Section 11.

“Excess Availability” shall mean, at any time, the amount by which the lesser of
(A) the Total Commitment at such time and (B) the Total Borrowing Base at such
time exceeds (y) the Aggregate Exposure at such time.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.

“Exempted Deposit Account” shall mean a Deposit Account the balance of which
consists exclusively of (A) withheld income taxes and federal, state, local or
foreign employment taxes in such amounts as are required in the reasonable
judgment of any Borrower to be paid to the Internal Revenue Service or any other
U.S. federal, state or local or foreign government agencies within the following
two months with respect to employees of any of the Credit Parties and
(B) amounts required to be paid over to an employee benefit plan pursuant to DOL
Reg. Sec. 2510.3-102 or any Foreign Plan on behalf of or for the benefit of
employees of one or more Credit Parties.

“Exempted Disbursement Account” shall mean a U.S. Disbursement Account or a
Canadian Disbursement Account designated as an “Exempted Disbursement Account”
on Part C of Schedule VI from time to time.

 

-32-



--------------------------------------------------------------------------------

“Existing Credit Agreement” shall mean the First Amended and Restated Credit and
Security Agreement, dated as of December 9, 2004 (as amended, supplemented or
modified to the date hereof), among the U.S. Borrowers and agented by PNC Bank,
National Association.

“Existing Indebtedness” shall have the meaning provided in Section 8.19.

“Existing Letter of Credit” shall have the meaning provided in Section 3.01(c).

“Existing Note Indenture Amendments” shall have the meaning provided in
Section 6.06.

“Existing Notes” shall mean, collectively, the Existing Senior Unsecured Notes
and the Existing Senior Secured Notes.

“Existing Senior Note Documents” shall mean the Existing Senior Note Indenture,
the Existing Senior Secured Notes and each other document or agreement relating
to the issuance of the Existing Senior Secured Notes.

“Existing Senior Secured Note Indenture” shall mean the Indenture, dated as of
October 6, 2003, among Imco Recycling Inc. (now known as Aleris International,
Inc.), the subsidiary guarantors party thereto and JPMorgan Chase Bank (now
known as JPMorgan Chase Bank, N.A.), as trustee thereunder, as in effect on the
Initial Borrowing Date and as the same may be amended, modified or supplemented
from time to time in accordance with the terms hereof and thereof.

“Existing Senior Secured Notes” shall mean Aleris’ 10-3/8% Senior Secured Notes
due 2010 issued pursuant to the Existing Senior Secured Note Indenture.

“Existing Senior Unsecured Note Documents” shall mean the Existing Senior
Unsecured Note Indenture, the Existing Senior Unsecured Notes and each other
document or agreement relating to the issuance of the Existing Senior Unsecured
Notes.

“Existing Senior Unsecured Note Indenture” shall mean the Indenture, dated as of
November 4, 2004, among Imco Recycling Escrow Inc. (as assumed by Imco Recycling
Inc. and now known as Aleris International, Inc.), the subsidiary guarantors
party thereto and LaSalle Bank National Association, as trustee thereunder, as
in effect on the Initial Borrowing Date and as the same may be amended, modified
or supplemented from time to time in accordance with the terms hereof and
thereof.

“Existing Senior Unsecured Notes” shall mean Aleris’ 9% Senior Unsecured Notes
due 2014 issued pursuant to the Existing Senior Unsecured Note Indenture.

“Expenses” shall mean all present and future reasonable and invoiced expenses
incurred by or on behalf of any Facility Agent, or any Issuing Lender in
connection with this Agreement, any other Credit Document or otherwise in its
capacity as a Facility Agent under this Agreement or under any Security Document
or as an Issuing Lender under this Agreement, whether incurred heretofore or
hereafter, which expenses shall include, without limitation, the cost of record
searches, the reasonable fees and expenses of attorneys and paralegals, all

 

-33-



--------------------------------------------------------------------------------

reasonable and invoiced costs and expenses incurred by any Facility Agent in
opening bank accounts, depositing checks, electronically or otherwise receiving
and transferring funds, and any other charges imposed on any Facility Agent due
to insufficient funds of deposited checks and the standard fee of any Facility
Agent relating thereto, reasonable collateral examination fees and expenses (for
examinations conducted as contemplated by Section 9.01(k)), reasonable fees and
expenses of accountants, appraisers (for appraisals conducted as contemplated by
Section 9.01(k)) or other consultants, experts or advisors employed or retained
by any Facility Agent, fees and taxes related to the filing of financing
statements, reasonable costs of preparing and recording any other Credit
Documents, all expenses, costs and fees set forth in this Agreement and the
other Credit Documents, all other fees and expenses required to be paid pursuant
to any other letter agreement and all reasonable fees and expenses incurred in
connection with releasing Collateral and the amendment or termination of any of
the Credit Documents.

“Face Amount” shall mean, in respect of a Draft, Bankers’ Acceptance or B/A
Equivalent Note, as the case may be, the amount payable to the holder thereof on
its maturity. The Face Amount of any Bankers’ Acceptance Loan shall be equal to
the aggregate Face Amounts of the underlying Bankers’ Acceptances, B/A
Equivalent Notes or Drafts, as the case may be.

“Facility Agent” shall have the meaning provided in Section 12.01(a).

“Facility Percentage” of any Lender at any time, with respect to the
U.S./European Commitments or the Canadian Commitments (or, in each case, the
related Loans), such Lender’s U.S./European Percentage or Canadian Percentage,
as applicable.

“Facing Fee” shall have the meaning provided in Section 4.01(c).

“Federal Funds Rate” shall mean, for any period, a fluctuating interest rate
equal for each day during such period to the weighted average of the rates on
overnight Federal Funds transactions with members of the Federal Reserve System
arranged by Federal Funds brokers, as published for such day (or, if such day is
not a Business Day, for the next preceding Business Day) by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations for such day on such transactions
received by the Administrative Agent from three Federal Funds brokers of
recognized standing selected by the Administrative Agent.

“Fees” shall mean all amounts payable pursuant to or referred to in
Section 4.01.

“Final Maturity Date” shall mean August 1, 2011.

“Financial Officer” of any Person shall mean the chief financial officer,
controller or treasurer of such Person.

“First Priority” shall mean, with respect to any Lien purported to be created on
any Collateral pursuant to any Security Document, that such Lien is prior in
right to any other Lien thereon, other than Permitted Liens described in clauses
(i), (ii), (v), (viii), (xi), (xii), (xiii) and (xviii) of Section 10.01
applicable to such Collateral which as a matter of law have priority over the
respective Liens on such Collateral created pursuant to the relevant Security
Document.

 

-34-



--------------------------------------------------------------------------------

“Fiscal Quarter” shall mean a fiscal quarter of any Fiscal Year.

“Fiscal Year” shall mean the fiscal year of Aleris and its Subsidiaries ending
on December 31 of each calendar year.

“Fixed Charge Coverage Ratio” shall mean and include, with respect to any fiscal
period, the ratio of (a) Consolidated EBITDA for such period minus Capital
Expenditures that were not specifically funded by Indebtedness (other than a
Revolving Loan or Swingline Loan) of Aleris and its Subsidiaries on a
consolidated basis with respect to such period, minus cash taxes of Aleris and
its Subsidiaries on a consolidated basis paid during such period to (b) Fixed
Charges for such period.

“Fixed Charges” shall mean, with respect to any fiscal period, the sum of
(a) interest expense of Aleris and its Subsidiaries on a consolidated basis with
respect to such period (for this purpose, excluding that portion of interest
expense which is capitalized and/or paid-in-kind through the issuance of
Indebtedness in the same form as the Indebtedness with respect to which such
interest is required to be paid in accordance with the terms thereof, and so
long as such interest shall not be paid in cash (until the maturity of the
respective Indebtedness and so long as same does not occur in such period),
non-cash deferred financing fees and amortization of premiums paid in respect of
the repayment or prepayment of Indebtedness), plus (b) any scheduled principal
payments on Indebtedness of Aleris and its Subsidiaries on a consolidated basis
with respect to such period, plus (c) Dividends of Aleris and its Subsidiaries
on a consolidated basis paid in cash during such period as permitted by
Section 9.03.

“Foreign Pension Plan” shall mean a registered pension plan which is subject to
applicable pension legislation other than ERISA or the Code, which Aleris or a
Subsidiary of Aleris sponsors or maintains, or to which it makes or is obligated
to make contributions with respect to which any liability is borne, outside the
50 states of the United States.

“Foreign Plan” shall mean each Foreign Pension Plan, deferred compensation or
other retirement or superannuation plan, fund, program, agreement, commitment or
arrangement whether oral or written, funded or unfunded, sponsored, established,
maintained or contributed to, or required to be contributed to, or with respect
to which any liability is borne, outside the fifty states of the United States
of America, by Aleris or any of its Subsidiaries, which plan, fund, agreement,
commitment or arrangement provides, or results in, retirement income, a deferral
of income in contemplation of retirement or payments to be made upon termination
of employment and which plan is not subject to ERISA or the Code.

“Foreign Subsidiary” shall mean each Subsidiary of Aleris that is incorporated
or organized under the laws of any jurisdiction other than the United States or
any State or territory thereof.

“Funded Specified Foreign Currency Participation” shall mean, with respect to
any Participating Specified Foreign Currency Lender relating to Specified
Foreign Currency Loans funded by DBNY, (i) the aggregate amount paid by such
Participating Specified Foreign Currency Lender to DBNY pursuant to
Section 16.02 of this Agreement in respect of such Participating Specified
Foreign Currency Lender’s participation in the principal amount of

 

-35-



--------------------------------------------------------------------------------

Specified Foreign Currency Loans funded by DBNY minus (ii) the aggregate amount
paid to such Participating Specified Foreign Currency Lender by DBNY pursuant to
Section 16.02 of this Agreement in respect of its participation in the principal
amount of Specified Foreign Currency Loans funded by DBNY, excluding in each
case any payments made in respect of interest accrued on the Specified Foreign
Currency Loans funded by DBNY. DBNY’s Funded Specified Foreign Currency
Participation in any Specified Foreign Currency Loans funded by DBNY shall be
equal to the outstanding principal amount of such Specified Foreign Currency
Loans minus the total Funded Specified Foreign Currency Participation of all
other Lenders therein.

“GAAP” shall mean generally accepted accounting principles in the United States
as in effect from time to time; provided that determinations in accordance with
GAAP for purposes of Section 10, including defined terms as used therein, and
for all purposes of determining the Fixed Charge Coverage Ratio, are subject (to
the extent provided therein) to Section 13.07(a).

“General Intangibles” shall mean “general intangibles” (as such term is defined
in Article 9 of the UCC), including payment intangibles, contract rights, rights
to payment, rights arising under common law, statutes, or regulations, choses or
things in action, goodwill, patents, trade names, trade secrets, trademarks,
servicemarks, copyrights, blueprints, drawings, purchase orders, customer lists,
monies due or recoverable from pension funds, route lists, rights to payment and
other rights under any royalty or licensing agreements, infringement claims,
computer programs, information contained on computer disks or tapes, software,
literature, reports, catalogs, insurance premium rebates, tax refunds, and tax
refund claims, and any and all supporting obligations in respect thereof, and
any other personal property other than Accounts, Deposit Accounts, goods,
Investment Property, and Negotiable Collateral.

“German Sub-Holdco” shall mean Aleris Deutschland Holding GmbH.

“Governmental Authority” shall mean any federal (including the federal
government of Canada), state, local, provincial, or other governmental or
administrative body, instrumentality, department, board, or agency or any court,
tribunal, administrative hearing body, arbitration panel, commission, or other
similar dispute-resolving panel or body.

“Guaranteed Creditors” shall mean and include (x) the Administrative Agent, the
Collateral Agent, each Lender and each Issuing Lender and (y) each party (other
than any Credit Party or any Subsidiary of Aleris) party to (or participating
in) an Interest Rate Protection Agreement, Currency Hedging Agreement or
Treasury Services Agreement (in each case, to the extent expressly stated
therein that the liabilities and indebtedness thereunder are “Relevant
Guaranteed Obligations” for purposes of the U.S. Borrower Guaranty (or more
generally, for purposes of the various agreements guaranteeing or securing the
Credit Agreement)) if such party is a Lender or an affiliate thereof (even if
such Lender subsequently ceases to be a Lender under this Agreement for any
reason) and their subsequent assigns.

“Guaranteed Party” shall mean (x) each Borrower and (y) each Subsidiary thereof
party to an Interest Rate Protection Agreement, Currency Hedging Agreement or
Treasury Services Agreement with any Guaranteed Creditor.

 

-36-



--------------------------------------------------------------------------------

“Guarantor” shall mean each U.S. Guarantor Party, U.S. Subsidiary Guarantor,
each Canadian Parent Guarantor, each Canadian Subsidiary Guarantor, each
European Parent Guarantor, each European Subsidiary Guarantor and the Luxco
Guarantor.

“Guaranty” shall mean the U.S. Borrower Guaranty, the U.S. Subsidiaries
Guaranty, the Canadian Parent Guaranty, each Canadian Subsidiaries Guaranty,
each European Parent Guaranty, each European Subsidiaries Guaranty and the Luxco
Guaranty.

“Hazardous Materials” shall mean (a) any petroleum or petroleum products,
radioactive materials, asbestos in any form that is or could become friable,
urea formaldehyde foam insulation and dielectric fluid containing levels of
polychlorinated biphenyls; (b) any chemicals, materials or substances defined as
or included in the definition of “hazardous substances,” “hazardous waste,”
“hazardous materials,” “extremely hazardous substances,” “restricted hazardous
waste,” “toxic substances,” “toxic pollutants,” “contaminants,” or “pollutants,”
under any applicable Environmental Law; and (c) any other chemical, material or
substance, the exposure to, or Release of which is prohibited, limited or
regulated by any Governmental Authority under any Environmental Law.

“Hedge Product Reserve” shall mean, as of any date of determination, the U.S.
Borrowers’ exposure (as determined by the Administrative Agent or the Collateral
Agent in its Permitted Discretion) under any Interest Rate Protection Agreement
or Other Hedging Agreement which exposure is to be secured by the Collateral as
notified by the respective counterparty or any Borrower to the Administrative
Agent and updated from time to time.

“IFRS” shall mean the body of pronouncements issued by the International
Accounting Standards Board (IASB), including International Financial Reporting
Standards and interpretations approved by the IASB, International Accounting
Standards and Standing Interpretations Committee interpretations approved by the
predecessor International Accounting Standards Committee and adapted for use in
the European Union.

“Incremental Commitment” shall mean, for any Lender, any commitment by such
Lender to make Revolving Loans and participate in Swingline Loans and Letters of
Credit pursuant to Section 2.01 as agreed to by such Lender in an Incremental
Commitment Agreement delivered pursuant to Section 2.15; it being understood,
however, that on each date upon which an Incremental Commitment of any Lender
becomes effective, such Incremental Commitment of such Lender shall be added to
(and thereafter become a part of) the Commitment of such Lender under the
Tranche or Tranches specified in the related Incremental Commitment Agreement
for all purposes of this Agreement as contemplated by Section 2.15.

“Incremental Commitment Agreement” shall mean each Incremental Commitment
Agreement in substantially the form of Exhibit O (appropriately completed)
executed and delivered in accordance with Section 2.15.

“Incremental Commitment Date” shall mean each date upon which an Incremental
Commitment under an Incremental Commitment Agreement becomes effective as
provided in Section 2.15(b).

 

-37-



--------------------------------------------------------------------------------

“Incremental Commitment Request Requirements” shall mean, with respect to any
request for an Incremental Commitment made pursuant to Section 2.15 the
satisfaction of each of the following conditions on the date of such request: no
Default or Event of Default then exists or would result therefrom and all of the
representations and warranties contained herein and in the other Credit
Documents are true and correct in all material respects at such time (unless
stated to relate to a specific earlier date, in which case such representations
and warranties shall have been true and correct in all material respects as of
such earlier date).

“Incremental Commitment Requirements” shall mean with respect to any provision
of an Incremental Commitment on a given Incremental Commitment Date, the
satisfaction of each of the following conditions on or prior to the effective
date of the respective Incremental Commitment Agreement: (i) satisfaction of the
conditions in the definition of Incremental Commitment Request Requirements (to
the extent applicable) as of the effective date of such Incremental Commitment
Agreement as certified by the chief financial officer of Aleris in an officer’s
certificate delivered to the Administrative Agent; (ii) the delivery by Aleris
to the Administrative Agent of an acknowledgement in form and substance
reasonably satisfactory to the Administrative Agent and executed by each
Guarantor under the relevant Tranche or Tranches, acknowledging that such
Incremental Commitment and all Revolving Loans subsequently incurred, and
Letters of Credit issued, pursuant to such Incremental Commitment shall
constitute (and be included in the definition of) “Guaranteed Obligations”;
(iii) the delivery by Aleris to Administrative Agent of an opinion or opinions,
in form and substance reasonably satisfactory to Administrative Agent, from
counsel to the Credit Parties reasonably satisfactory to Administrative Agent
and dated such date, covering such matters incident to the transactions
contemplated thereby as the Administrative Agent may reasonably request;
(iv) the delivery by each Credit Party under the relevant Tranche or Tranches,
to the Administrative Agent of such other officers’ certificates, board of
director (or equivalent governing body) resolutions and evidence of good
standing (to the extent available under applicable law) as the Administrative
Agent shall reasonably request; and (v) the completion by each Credit Party
under the relevant Tranche or Tranches of such other actions as Administrative
Agent may reasonably request in connection with such Incremental Loan Commitment
in order to create, continue or maintain the security interests of the
Collateral Agent in the Collateral and the perfection thereof (including,
without limitation, any mortgage amendments, Mortgage Policies and such other
documents required to be delivered with the Mortgages on the Initial Borrowing
Date pursuant to Sections 6.12 and 6.02(iv)).

“Incremental Lender” shall have the meaning specified in Section 2.15(b).

“Indebtedness” shall mean, as to any Person, without duplication, (i) all
indebtedness of such Person for borrowed money or for the deferred purchase
price of property or services, (ii) the maximum amount available to be drawn or
paid under all letters of credit, bankers’ acceptances, bank guaranties and
similar obligations issued for the account of such Person and all unpaid
drawings in respect of such letters of credit, bankers’ acceptances and similar
obligations, (iii) all Indebtedness of the types described in clause (i), (ii),
(iv), (v), (vi), (vii) or (viii) of this definition secured by any Lien on any
property owned by such Person, whether or not such Indebtedness has been assumed
by such Person (provided that, if the Person has not assumed or otherwise become
liable in respect of such Indebtedness, such Indebtedness shall be deemed to be
in an amount equal to the lesser of fair market value of the property to

 

-38-



--------------------------------------------------------------------------------

which such Lien relates as determined in good faith by such Person and the
amount of such Indebtedness), (iv) the aggregate amount of all Capitalized Lease
Obligations of such Person, (v) all obligations of such Person to pay a
specified purchase price for goods or services, whether or not delivered or
accepted, i.e., take-or-pay and similar obligations (excluding take-or-pay and
similar obligations of Aleris and its Subsidiaries entered into for the purchase
of raw materials in the ordinary course of business consistent with past
practices of Aleris and its Subsidiaries), (vi) all Contingent Obligations of
such Person, (vii) all Attributable Debt of such Person and (viii) all preferred
stock of such Person (other than Qualified Preferred Stock). Notwithstanding the
foregoing, Indebtedness shall not include trade payables and accrued expenses
incurred by any Person in accordance with customary practices and in the
ordinary course of business of such Person.

“Indirect Section 5.04 Indemnitee” shall mean each Section 5.04 Indemnitee that
is not a Lender, an Issuing Lender or the Administrative Agent.

“Individual Canadian Exposure” of any Canadian Lender shall mean, at any time,
the sum of (I) the aggregate principal amount of all Canadian Revolving Loans
made by such Canadian Lender and then outstanding, (II) the sum of such Canadian
Lender’s L/C Participation Percentage in each then outstanding Canadian Letter
of Credit multiplied by the sum of the Stated Amount of the respective Canadian
Letter of Credit and any Unpaid Drawings relating thereto and (III) such
Canadian Lender’s Canadian Percentage multiplied by the aggregate principal
amount of all outstanding Canadian Swingline Loans. For purposes of this
definition, the Dollar Equivalent of amounts not denominated in U.S. Dollars
shall be used.

“Individual European Borrower Exposure” of any U.S./European Lender shall mean,
at any time, the sum of (I) the aggregate principal amount of all European
Borrower Revolving Loans made by such U.S./European Lender (and the aggregate
principal amount of all Specified Foreign Currency Participations purchased by
such Lender pursuant to Section 16) and then outstanding, (II) the sum of such
U.S./European Lender’s L/C Participation Percentage in each then outstanding
European Letter of Credit multiplied by the sum of the Stated Amount of the
respective European Letter of Credit and any Unpaid Drawings relating thereto
and (III) such U.S./European Lender’s U.S./European Percentage multiplied by the
aggregate principal amount of all outstanding European Borrower Swingline Loans.
For purposes of this definition, the Dollar Equivalent amounts not denominated
in U.S. Dollars shall be used.

“Individual Exposure” of any Lender shall mean, at any time, the sum of the
Individual U.S./European Exposure and the Individual Canadian Exposure of such
Lender at such time.

“Individual U.S. Borrower Exposure” of any U.S./European Lender shall mean, at
any time, the sum of (I) the aggregate principal amount of all U.S. Borrower
Revolving Loans made by such U.S./European Lender and then outstanding, (II) the
sum of such U.S./European Lender’s L/C Participation Percentage in each then
outstanding U.S. Letter of Credit multiplied by the sum of the Stated Amount of
the respective U.S. Letter of Credit and any Unpaid Drawings relating thereto
and (III) such U.S./European Lender’s U.S./European Percentage multiplied by the
aggregate principal amount of all outstanding U.S./European Borrower Swingline
Loans.

 

-39-



--------------------------------------------------------------------------------

“Individual U.S./European Exposure” of any U.S./European Lender shall mean, at
any time, the sum of its Individual U.S. Borrower Exposure and its Individual
European Borrower Exposure at such time.

“Initial Borrowing Date” shall mean the date occurring on or after the Effective
Date on which the initial incurrence of Loans occurs.

“Insolvency Administrator Reserves” shall mean reserves for fees which an
insolvency administrator in an insolvency proceeding is allowed to collect
including, without limitation, determination fees and collection fees.

“Intercompany Loan” shall have the meaning provided in Section 10.05(viii).

“Intercreditor Agreement” shall have the meaning provided in Section 6.13.

“Interest Determination Date” shall mean, with respect to any Euro Rate Loan for
any Interest Period, the second Business Day prior to the commencement of such
Interest Period.

“Interest Period” shall mean as to any Borrowing of Euro Rate Loans, the
interest period applicable to such Borrowing of Euro Rate Loans selected
pursuant to, and otherwise subject to the provisions of, Section 2.09.

“Interest Rate Protection Agreement” shall mean any interest rate swap
agreement, interest rate cap agreement, interest collar agreement, interest rate
hedging agreement or other similar agreement or arrangement.

“Inventory” shall mean “inventory” (as such term is defined in Article 9 of the
UCC).

“Investment Property” shall mean “investment property” (as such term is defined
in Article 9 of the UCC), and any and all supporting obligations in respect
thereof.

“Investments” shall have the meaning provided in Section 10.05.

“Issuing Lender” shall mean each of (i) DBNY (except as otherwise provided in
Section 12.09), (ii) any other Lender reasonably acceptable to the
Administrative Agent and the respective Account Party which agrees to issue
Letters of Credit hereunder and (iii) with respect to the Existing Letters of
Credit, the Lender designated as the issuer thereof on Schedule IV (or any
Affiliate of such Lender designated by it as provided on Schedule IV). Any
Issuing Lender may, in its discretion, arrange for one or more Letters of Credit
to be issued by one or more Affiliates of such Issuing Lender, in which case any
such Affiliates also shall be an Issuing Lender hereunder.

“Joint Book Running Managers” shall mean Deutsche Bank Securities Inc.,
Citigroup Global Markets Inc. and PNC Capital Markets LLC.

 

-40-



--------------------------------------------------------------------------------

“Joint Lead Arrangers” shall mean Deutsche Bank Securities Inc., and Citigroup
Global Markets Inc. in their respective capacities as Joint Lead Arrangers, and
any successors thereto.

“Judgment Currency” shall have the meaning provided in Section 13.22(a).

“Judgment Currency Conversion Date” shall have the meaning provided in
Section 13.22(a).

“L/C Participant” shall have the meaning provided in Section 3.04(a).

“L/C Participation Percentages” shall have the meaning provided in
Section 3.04(a).

“L/C Supportable Obligations” shall mean (i) obligations of each Account Party
or any of its Subsidiaries with respect to workers’ compensation, surety bonds
and other similar statutory or regulatory obligations, (ii) obligations of each
Account Party or any of its Subsidiaries with respect to customer contracts
entered into in the ordinary course of business and (iii) such other obligations
of each Account Party or any of its Subsidiaries as are permitted to exist
pursuant to the terms of this Agreement (other than obligations in respect of
the Existing Notes, the Senior Bridge Loans, the New Notes, Indebtedness which
is subordinated to any of the ABL Obligations or Equity Interests).

“Leaseholds” of any Person shall mean all the right, title and interest of such
Person as lessee or licensee in, to and under leases or licenses of land,
improvements and/or fixtures.

“Lender” shall mean (i) each financial institution listed on Schedule I-A, as
well as any Person that becomes a “Lender” hereunder pursuant to Section 2.13,
2.15 or 13.04(b) and (ii) each Swingline Lender. Unless the context otherwise
requires, each reference in this Agreement to a Lender includes each Canadian
Lender and shall include references to any Affiliate of any such Lender which is
acting as a Canadian Lender.

“Lender Default” shall mean (i) the refusal (which has not been retracted) or
the failure of a Lender to make available its portion of any Borrowing or to
fund its portion of any unreimbursed payment under Section 3.04(c), (ii) a
Lender having notified in writing any Credit Party and/or the Administrative
Agent that such Lender does not intend to comply with its obligations under
Section 2.01 or 3 or (iii) for purposes of Section 2.13 and Section 4.02(b)
only, the commencement of any insolvency proceeding with respect to a Lender.

“Letter of Credit” shall have the meaning provided in Section 3.01(a).

“Letter of Credit Fee” shall have the meaning provided in Section 4.01(b).

“Letter of Credit Outstandings” shall mean, at any time, the sum of (i) the
Stated Amount of all outstanding Letters of Credit and (ii) the aggregate amount
of all Unpaid Drawings in respect of all Letters of Credit.

 

-41-



--------------------------------------------------------------------------------

“Letter of Credit Request” shall have the meaning provided in Section 3.03(a).

“Lien” shall mean any mortgage, pledge, hypothecation, collateral assignment,
deposit arrangement, encumbrance, lien (statutory or other), preference,
priority or other security agreement of any kind or nature whatsoever
(including, without limitation, any conditional sale or other title retention
agreement, any financing or similar statement or notice filed under the UCC or
any other similar recording or notice statute (other than any unauthorized
notice or filing for which there is not otherwise any underlying lien or
obligation, so long as the Borrowers are (if aware of same) using commercially
reasonable efforts to cause the removal of same), and any lease having
substantially the same effect as any of the foregoing).

“Loan” shall mean each Revolving Loan and each Swingline Loan.

“Local GAAP” shall mean with respect to any Foreign Subsidiary of Aleris
generally accepted accounting principles in the jurisdiction of organization of
such Subsidiary as in effect from time to time or, at the option of such Foreign
Subsidiary, IFRS.

“Local Law Pledge Agreement” shall have the meaning provided in Section 6.09(c).

“Luxco Guarantor” shall mean Aleris Luxembourg S.A.R.L.

“Luxco Guaranty” shall mean a Guaranty by the Luxco Guarantor in favor of the
Administrative Agent guaranteeing all of the obligations of the Borrowers, which
Guaranty shall be in form and substance satisfactory to the Administrative Agent
(as the same may be amended, modified, or supplemented from time to time).

“Luxco Pledge Agreement” shall mean a pledge agreement by the Luxco Guarantor in
favor of the Collateral Agent, which pledge agreement shall be in form and
substance satisfactory to the Collateral Agent (as the same may be amended,
modified, or supplemented from time to time).

“Mandatory Borrowing” shall have the meaning provided in Section 2.01(d).

“Mandatory Cost” shall mean the cost imputed to each Lender of compliance with
any reserve asset requirements of the European Central Bank.

“Margin Stock” shall have the meaning provided in Regulation U.

“Material Adverse Effect” shall mean a material adverse effect on (a) the
financial condition, results of operations or business of Aleris and its
Subsidiaries taken as a whole, (b) Aleris and its Subsidiaries’ collective
ability to pay the ABL Obligations in accordance with the terms thereof, (c) the
value of the Collateral taken as a whole, or the Collateral Agent’s Liens on the
Collateral or, subject to Permitted Liens, the priority of any such Lien or
(d) the practical realization of the benefits of each Facility Agent’s and each
Lender’s rights and remedies under this Agreement and the other Credit
Documents.

 

-42-



--------------------------------------------------------------------------------

“Material Indebtedness” shall mean any Indebtedness of Aleris or any of
Subsidiaries in an aggregate principal amount exceeding $20,000,000.

“Material Real Property” shall mean any Real Property owned by Aleris or any of
its Subsidiaries the fair market value of which (as determined in good faith by
Aleris) is equal to or greater than $2,500,000.

“Maximum Incremental Commitment Amount” shall mean $100,000,000.

“Maximum Swingline Amount” shall mean (i) in the case of U.S./European Borrower
Swingline Loans (for this purpose using the Dollar Equivalent of any Non-Dollar
Denominated Loans), $30,000,000 and (ii) in the case of Canadian Swingline
Loans, Cdn$ 10,000,000.

“Minimum Borrowing Amount” shall mean (i) in the case of U.S. Dollar Denominated
Loans (excluding Swingline Loans and Dollar Denominated Revolving Loans
maintained as Base Rate Loans), $5,000,000, (ii) in the case of Revolving Loans
maintained from time to time as Base Rate Loans, $1,000,000, (iii) in the case
of Canadian Dollar Denominated Loans (excluding Canadian Dollar Denominated
Loans maintained as Canadian Prime Rate Loans), Cdn.$5,000,000, (iv) in the case
of Canadian Dollar Denominated Loans maintained as Canadian Prime Rate Loans,
Cdn.$1,000,000, (v) in the case of Euro Denominated Loans, €5,000,000, (vi) in
the case of Other Foreign Currency Denominated Loans incurred in Swiss Francs,
CHF5,000,000, (vii) in the case of Other Foreign Currency Denominated Loans
incurred in Pounds Sterling, £5,000,000, (viii) in the case of U.S./European
Borrower Swingline Loans, $0, (ix) in the case of Canadian Swingline Loans,
Cdn.$0 and (x) in the case of a Loan not denominated in U.S. Dollars, Canadian
Dollars, Euros, Swiss Francs or Pounds Sterling, the amount specified by the
Administrative Agent.

“Moody’s” shall mean Moody’s Investors Service, Inc.

“Mortgage” shall mean each ABL Creditor Mortgage, each mortgage granted by a
Canadian Subsidiary Guarantor pursuant to Section 6.11(b) substantially in the
form of Exhibit N-2, and each Mortgage (if any) granted by the European Borrower
or a European Distribution Subsidiary with such modifications as local counsel
to the Collateral Agent may deem reasonably necessary or appropriate in order to
create and perfect the mortgage liens intended to be created thereby under the
local law of the jurisdiction in which the relevant Real Property is located.

“Mortgage Policy” shall mean a Lender’s title insurance policy (Form 1992).

“Mortgaged Property” shall mean any Real Property owned by Aleris or any other
Credit Party which is required to be encumbered by a Mortgage.

“Multiemployer Plan” shall mean a “multiemployer plan” as defined in
Section 3(37) or 4001(a)(3) of ERISA, which is contributed to by (or to which
there is an obligation to contribute of) Aleris or a Subsidiary of Aleris or an
ERISA Affiliate, and each such plan for the five year period immediately
following the latest date on which Aleris, or a

 

-43-



--------------------------------------------------------------------------------

Subsidiary of Aleris or an ERISA Affiliate contributed or had an obligation to
contribute to such plan.

“NAIC” shall mean the National Association of Insurance Commissioners.

“Negotiable Collateral” shall mean letters of credit, letter of credit rights,
instruments, promissory notes, drafts, documents, and chattel paper (including
electronic chattel paper and tangible chattel paper), and any and all supporting
obligations in respect thereof.

“Net Debt Proceeds” shall mean, with respect to any incurrence or issuance of
Indebtedness for borrowed money, the cash proceeds (net of underwriting
discounts and commissions and other reasonable fees, expenses and costs
associated therewith including, without limitation, those of attorneys,
accountants and other professionals) received by the respective Person from the
respective incurrence of such Indebtedness for borrowed money.

“Net Insurance Proceeds” shall mean, with respect to any Recovery Event, the
cash proceeds (net of costs incurred by Aleris or any of its Subsidiaries in
good faith in connection with such Recovery Event) received by the respective
Person in connection with such Recovery Event, and shall be net of (i) any taxes
paid or payable in connection with the respective Recovery Event and taxes paid
or payable as a result of any transactions effected or deemed effected in order
to make the related required prepayment of the ABL Obligations under
Section 5.02(d), including, without limitation, in respect of proceeds received
by any Foreign Subsidiary of Aleris, taxes that are or would be payable if such
proceeds were repatriated to any direct or indirect parent of such Foreign
Subsidiary which has made all or a portion of any required prepayment of the ABL
Obligations under Section 5.02(d) in respect of such proceeds, (ii) all
appropriate amounts that must be set aside as a reserve in accordance with GAAP
or Local GAAP, as applicable, against any liabilities associated with such
Recovery Event, provided that, upon any termination of such reserve, all amounts
not paid-out in connection therewith shall be deemed to be “Net Insurance
Proceeds” of such Recovery Event and (iii) required payments of any Indebtedness
(other than Indebtedness secured pursuant to the Security Documents and any
Existing Senior Secured Notes) which is secured by the respective assets which
were subject to such Recovery Event.

“Net Liquidation Percentage” shall mean the percentage of the book value of the
U.S. Borrowers’ or the Canadian Borrowers’, as the case may be, Inventory that
is estimated to be recoverable in an orderly liquidation of such Inventory, such
percentage to be as determined from time to time by a qualified appraisal
company selected by the Administrative Agent and the Collateral Agent, net of
the expenses reasonably estimated to be associated with any such liquidation.

“Net Sale Proceeds” shall mean, for any Asset Sale (including an Asset Swap),
the gross cash proceeds (including any cash received by way of deferred payment
pursuant to a promissory note, receivable or otherwise, but only as and when
received) received from such sale of assets, in each case net of (i) the costs
of such sale incurred by Aleris or any of its Subsidiaries in good faith
(including fees and commissions, attorney’s and other professional fees,
payments of unassumed liabilities relating to the assets sold and required
payments of any Indebtedness (other than Indebtedness secured pursuant to the
Security Documents and any Existing Senior

 

-44-



--------------------------------------------------------------------------------

Secured Notes) which is secured by the respective assets which were sold),
(ii) taxes paid or payable as a result of such Asset Sale and taxes paid or
payable as a result of any transactions effected or deemed effected in order to
make the related required prepayment of the ABL Obligations under
Section 5.02(c), including in respect of any proceeds received by any Foreign
Subsidiary of Aleris, taxes that are or would be payable if such proceeds were
repatriated to any direct or indirect parent of such Foreign Subsidiary which
has made all or a portion of any required prepayment of the ABL Obligations
under Section 5.02(c) in respect of such proceeds, (iii) all appropriate amounts
that must be set aside as a reserve in accordance with GAAP or Local GAAP, as
applicable, against any liabilities associated with the asset sold pursuant to
such sale; provided, that, upon any termination of such reserve, all amounts not
paid-out in connection therewith shall be deemed “Net Sale Proceeds” of such
Asset Sale and (iv) the amount of any payments to be made by any Credit Party as
agreed between such Credit Party and the purchaser of any assets sold pursuant
to such sale in connection therewith; provided, that Net Sale Proceeds arising
from any Asset Sale to a non-Wholly-Owned Subsidiary shall equal the amount of
such Net Sale Proceeds calculated as provided above less the percentage thereof
equal to the percentage of any Equity Interests of such non-Wholly-Owned
Subsidiary owned by Aleris and its Subsidiaries.

“New Note Documents” shall mean each document or agreement relating to the
issuance of the New Notes.

“New Notes” shall mean Indebtedness issued pursuant to a Permitted Senior Bridge
Loan Refinancing.

“Non-B/A Lender” shall mean any Canadian Lender which is unwilling or unable to
create Bankers’ Acceptances by accepting Drafts and which has identified itself
as a “Non-B/A Lender” by written notice to the Canadian Borrowers.

“Non-Defaulting Lender” shall mean and include each Lender other than a
Defaulting Lender.

“Non-Dollar Denominated Euro Rate Loan” shall mean Euro Rate Loans which are
Non-Dollar Denominated Loans.

“Non-Dollar Denominated Loans” shall mean all Loans other than Dollar
Denominated Loans.

“Non-Wholly-Owned Subsidiary” shall mean, as to any Person, any Subsidiary of
such Person which is not a Wholly-Owned Subsidiary of such Person.

“Note” shall mean each U.S. Borrower Revolving Note, each Canadian Revolving
Note, each European Borrower Revolving Note, each U.S. Borrower Swingline Note,
each European Borrower Swingline Note and each Canadian Swingline Note.

“Notice of Borrowing” shall have the meaning provided in Section 2.03(a).

“Notice of Conversion/Continuation” shall have the meaning provided in
Section 2.06.

 

-45-



--------------------------------------------------------------------------------

“Notice Office” shall mean (i) for credit notices, the office of the
Administrative Agent located at 60 Wall Street, MS NYC60-0208, New York, New
York 10005, Attention: Marguerite Sutton (telephone: (212) 250-6150; facsimile:
(212) 797-4655), and (ii) for operational notices, the office of the
Administrative Agent located at 222 S. Riverside Plaza, Chicago, Illinois
60606-5808, Attention: Lianne Jaworski (telephone: (312) 537-4578; facsimile:
(312) 537-1325), or such other office or person as the Administrative Agent may
hereafter designate in writing as such to the other parties hereto; provided
that in the case of all borrowings of Loans by any Canadian Borrower, “Notice
Office” shall mean the office of the Canadian Administrative Agent located at
222 Bay Street, Toronto, M5K 1E7 Canada.

“Obligation Currency” shall have the meaning provided in Section 13.22(a).

“Other Foreign Currency Denominated Loan” shall mean each U.S./European
Revolving Loan and European Borrower Swingline Loan denominated in a currency
other than U.S. Dollars, Canadian Dollars or Euros at the time of incurrence
thereof.

“Other Hedging Agreements” shall mean any Currency Hedging Agreements or
commodity agreements or other similar arrangements, or arrangements designed to
protect against fluctuations in commodity prices.

“Participant” shall mean a Lender that acquires a participation following the
occurrence of a Conversion Event pursuant to an agreement among the Lenders and
the Administrative Agent in form and substance reasonably satisfactory to the
Administrative Agent; provided, however, that a Lender shall be considered a
Participant only in respect of its interest in the acquired participation.

“Participating Specified Foreign Currency Lender” shall have the meaning
provided in Section 16.01.

“Patriot Act” shall have the meaning provided in Section 13.21.

“Payment Conditions” shall mean that each of the following conditions are
satisfied at the time of each action and after giving effect thereto: (i) no
Default or Event of Default shall have occurred and be continuing, (ii) the
Excess Availability shall have been equal to or greater than $100,000,000 for
the preceding 30 day period (based on the Borrowing Base Certificate last
delivered or delivered at the time of such action) and shall be at least
$100,000,000 after giving effect thereto and (iii) the Borrowers shall be in
compliance with Section 10.07 (determined as if a Compliance Period is then in
existence, provided that for purposes of compliance with the requirements of
Section 9.15, compliance with Section 10.07 shall only be required if a
Compliance Period is in effect) on a Pro Forma Basis giving effect to the
incurrence of any Indebtedness to finance the respective action and the payment
of all amounts (including fees and expenses) owing in connection therewith
(including any purchase price adjustments and other payments may be required to
be made); provided that Aleris shall have delivered to the Administrative Agent
three Business Days prior to the proposed action a certificate executed by one
of its Financial Officers certifying compliance with the requirements of this
definition, and containing the calculations (in reasonable detail) required by
preceding clause (iii) hereof.

 

-46-



--------------------------------------------------------------------------------

“Payment Office” shall mean (i) in respect of Dollar Denominated Loans and other
amounts owing in U.S. Dollars, 60 Wall Street, MS NYC 60-0208, New York, NY
10005 or such other office as the Administrative Agent may hereafter designate
in writing as such to the other parties hereto, (ii) in the case of all payments
of principal (or Face Amount, as applicable), interest and/or other amounts
owing with respect to Canadian Revolving Loans, “Payment Office” shall mean the
office of the Canadian Administrative Agent located at 222 Bay Street, Toronto,
M5K 1E7, Canada, (iii) in respect of Euro Denominated Loans and other amounts
owing in Euros, to Deutsche Bank AG, Frankfurt, D-11-18-DBAG (Mainzer), Mainzer
Landstrabe 16, Frankfurt, Germany 60325 and (iv) in the case of Other Foreign
Currency Loans and any other amount owing in any other Available Currency, such
office as the Administrative Agent may hereafter designate in writing as such to
the other parties hereto or, in each case, such other office as the
Administrative Agent may hereafter designate in writing as such to the other
parties hereto.

“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Section 4002 of ERISA, or any successor thereto.

“Percentage” of any Lender at any time shall be that percentage which is equal
to a fraction (expressed as a percentage) the numerator of which is the
Commitment of such Lender at such time and the denominator of which is the Total
Commitment at such time, provided that if any such determination is to be made
after the Total Commitment (and the related Commitments of the Lenders) has
terminated, the determination of such percentages shall be made immediately
before giving effect to such termination.

“Permitted Acquisition” shall mean the acquisition by Aleris or a Subsidiary of
Aleris of an Acquired Entity or Business (including by way of merger of such
Acquired Entity or Business with and into Aleris (so long as Aleris is the
surviving corporation) or a Subsidiary of Aleris (if such Subsidiary is a Credit
Party, so long as the surviving Person of such merger thereupon becomes a Credit
Party)), provided that (in each case) (A) the consideration paid or to be paid
by Aleris or such Subsidiary consists solely of cash (including proceeds of
Revolving Loans), the issuance or incurrence of Indebtedness otherwise permitted
by Section 10.04, the assumption/acquisition of any Indebtedness (calculated at
face value) which is permitted to remain outstanding in accordance with the
requirements of Section 10.04, assets sold pursuant to an Asset Swap and/or the
issuance of Aleris Common Stock or Qualified Preferred Stock of Aleris, (B) the
Acquired Entity or Business acquired pursuant to the respective Permitted
Acquisition is in a business permitted by Section 10.10, (C) in the case of the
acquisition of the Equity Interest of any Acquired Entity or Business (including
by way of merger), the assets and operations of such Acquired Entity or Business
shall not be comprised substantially of nor operated substantially through
Persons who do not themselves otherwise constitute one or more Acquired Entities
or Businesses unless Aleris or its Subsidiaries would be permitted directly to
acquire such Persons or assets pursuant to Section 10.05, and (D) all applicable
requirements of Sections 9.15, 10.02 and 10.11 applicable to Permitted
Acquisitions are satisfied. Notwithstanding anything to the contrary contained
in the immediately preceding sentence, an acquisition which does not otherwise
meet the requirements set forth above in the definition of “Permitted
Acquisition” shall constitute a Permitted Acquisition if, and to the extent, the
Required Lenders agree in writing, prior to the consummation thereof, that such
acquisition shall constitute a Permitted Acquisition for purposes of this
Agreement.

 

-47-



--------------------------------------------------------------------------------

“Permitted Discretion” shall mean the reasonable exercise of Administrative
Agent’s or the Collateral Agent’s, as the case may be, good faith credit
judgment in consideration of any factor which is reasonably likely to
(i) materially and adversely affect the value of any Collateral, the
enforceability or priority of the Liens thereon or the amount that
Administrative Agent, the Collateral Agent and Lenders would be likely to
receive (after giving consideration to delays in payment and costs of
enforcement) in the liquidation thereof, (ii) suggest that any collateral report
or financial information delivered to Administrative Agent, Collateral Agent or
Lenders by any Person on behalf of any Borrower is incomplete, inaccurate or
misleading in any material respect, or (iii) materially increase the likelihood
that the Lenders would not receive payment in full in cash for all of the ABL
Obligations. In exercising such reasonable credit judgment, Administrative Agent
or the Collateral Agent, as the case may be, may consider such factors already
included in or tested by the definition of Eligible Accounts or Eligible
Inventory, as well as any of the following: (i) the changes in collection
history and dilution or collectibility with respect to the Accounts;
(ii) changes in demand for, pricing of, or product mix of Inventory;
(iii) changes in any concentration of risk with respect to the respective
Borrower’s Accounts or Inventory; and (iv) any other factors that change the
credit risk of lending to the Borrowers on the security of the Borrowers’
Accounts or Inventory.

“Permitted Distribution Subsidiary Activities” shall mean (i) purchasing and/or
holding items of Inventory to be held for sale in the ordinary course of
business, (ii) the sale of such Inventory to end-use customers, (iii) selling
Accounts arising out of the sale of Inventory to the European Borrower pursuant
to the Receivables Purchase Agreements, (iv) soliciting sales of finished
aluminum product to end-use customers by and on behalf of the European Borrower,
(v) performance of obligations under and in connection with the Credit
Documents, (vi) actions incidental to the consummation of the Transaction,
(vii) actions required by law to maintain its existence, (viii) the holding of
cash in amounts reasonably required to pay for its own costs and expenses,
(ix) owing and paying legal, registered office and auditing fees, (x) the
issuance of common Equity Interests to the extent otherwise permitted by this
Agreement and (xi) activities incidental to any of the foregoing (including,
without limitation, advertising and promotion and the employment of personnel in
connection with the foregoing).

“Permitted Encumbrance” shall mean, collectively, (i) those Liens and other
matters affecting title to any Mortgaged Property listed in the Mortgage
Policies in respect thereof which, on the date of delivery of such Mortgage
Policies to the Collateral Agent in accordance with the terms hereof, are
reasonably acceptable by the Collateral Agent and (ii) zoning, building codes,
land/use and other similar laws and municipal ordinances which are not violated
in any material respect by the existing improvements and the present use by the
mortgagor of the respective U.S. Mortgaged Property.

“Permitted European Borrower Activities” shall mean (i) operations related to
the provision of certain shared services to the European Parent Guarantors and
their Subsidiaries (including legal, human resources, finance, treasury, tax,
payroll, customer service, non-metals purchasing, and information technology) in
connection with its central entrepreneur status for the European business of
Aleris and its Subsidiaries, (ii) the retention and employment of management
personnel and other employees, (iii) entering into the Supply Agreements with
the Seller’s aluminum smelting operations and other third-party suppliers for
the purchase of raw materials necessary for the European Borrower and its
Subsidiaries to conduct the business

 

-48-



--------------------------------------------------------------------------------

permitted pursuant to Section 10.10 and the performance of its obligations
thereunder, (iv) entering into Other Hedging Agreements in connection with the
foregoing, to the extent otherwise permitted by this Agreement, (v) entering
into the Tolling Agreements with the European Manufacturing Subsidiaries or
other tolling agreements with third party tolling providers for the processing
of raw materials into finished aluminum product and the payment of tolling fees
thereunder, (vi) acquiring legal title to Inventory pursuant to the Supply
Agreements permitted pursuant to preceding clause (iii), (vii) the sale of
Inventory to the Distribution Subsidiaries or end-use customers,
(viii) acquiring and holding Accounts arising out of the sale of Inventory
and/or purchasing Accounts from the Distribution Subsidiaries and the Transitory
European Subsidiaries arising out of the sale of such Inventory pursuant to the
Receivables Purchase Agreements, (ix) prior to the European Restructuring Date
(and thereafter to the extent contemplated by clause (x) of the parenthetical in
the definition of European Restructuring), purchasing Accounts from the
Specified European Manufacturing Subsidiaries pursuant to Receivables Purchase
Agreements, (x) ownership of the Equity Interests in the Distribution
Subsidiaries, together with activities directly related thereto,
(xi) performance of its obligations under and in connection with the Credit
Documents, (xii) actions incidental to the consummation of the Transaction,
(xiii) actions required by law to maintain its existence, (xiv) the holding of
cash in amounts reasonably required to pay for its own costs and expenses,
(xv) owing and paying legal, registered office and auditing fees, (xvi) the
issuance of common Equity Interests to the extent otherwise permitted by this
Agreement and (xvii) activities incidental to any of the foregoing (including,
without limitation, advertising and promotion).

“Permitted Liens” shall have the meaning provided in Section 10.01.

“Permitted Refinancing Indebtedness” shall mean any Indebtedness of Aleris and
its Subsidiaries issued or given in exchange for, or the proceeds of which are
used to, extend, refinance, renew, replace, substitute or refund Existing
Indebtedness (except if same (x) is owed to Aleris or any of its Subsidiaries or
(y) consists of letters of credit) and, subject to the Intercreditor Agreement,
Indebtedness permitted pursuant to Section 10.04(vii)(w), or any Indebtedness
issued to so extend, refinance, renew, replace, substitute or refund any such
Indebtedness, so long as (a) such Indebtedness has a weighted average life to
maturity greater than or equal to the weighted average life to maturity of the
Indebtedness being refinanced, (b) such refinancing or renewal does not
(i) increase the principal amount of such Indebtedness outstanding immediately
prior to such refinancing or renewal other than as a result of the refinancing
of accrued pay-in-kind interest, prepayment premiums or fees and the costs of
issuance of such refinancing Indebtedness or (ii) add guarantors, obligors or
security from that which applied to such Indebtedness being refinanced or
renewed, and (c) such refinancing or renewal Indebtedness has substantially the
same (or, from the perspective of the Lenders, more favorable) subordination
provisions, if any, as applied to the Indebtedness being renewed or refinanced.

“Permitted Senior Bridge Loan Refinancing” shall mean any unsecured Indebtedness
of Aleris (which may be guaranteed by the U.S. Credit Parties) issued or given
in exchange for, or the proceeds of which are used to, extend, refinance, renew,
replace, substitute or refund (in whole or in part) the Senior Bridge Loan so
long as such Indebtedness (a) matures no earlier than one year after the Final
Maturity Date and does not have any mandatory prepayment obligations prior to
such maturity date (other than pursuant to customary asset sale

 

-49-



--------------------------------------------------------------------------------

and change of control provisions) and otherwise contains terms and conditions
which are customary at the time of issuance for high yield financing and
(b) does not increase the principal amount of such Indebtedness outstanding
immediately prior to such refinancing or renewal other than as a result of the
refinancing of accrued pay-in-kind interest, prepayment premiums or fees and the
costs of issuance of such refinancing Indebtedness.

“Person” shall mean any individual, partnership, joint venture, firm,
corporation, association, limited liability company, trust or other enterprise
or any government or political subdivision or any agency, department or
instrumentality thereof.

“Plan” shall mean any pension plan subject to Title IV of ERISA, as defined in
Section 3(2) of ERISA, which is maintained or contributed to by (or to which
there is an obligation to contribute of) Aleris or a Subsidiary of Aleris or an
ERISA Affiliate, and each such plan which is subject to Title IV of ERISA for
the five year period immediately following the latest date on which Aleris, a
Subsidiary of Aleris or an ERISA Affiliate maintained, contributed to or had an
obligation to contribute to such plan but in all cases other than a Foreign
Plan, Foreign Pension Plan or Multiemployer Plan.

“Pledge Agreement Collateral” shall mean all “Collateral” as defined in the
respective Pledge Agreement.

“Pledge Agreements” shall mean the U.S. Pledge Agreement, the Canadian Parent
Pledge Agreement, the European Parent Pledge Agreement and the Local Law Pledge
Agreements.

“Pledgee” shall have the meaning provided in the U.S. Pledge Agreement.

“Pounds Sterling” and the sign “£” shall mean freely transferable lawful money
of the United Kingdom (expressed in Pounds Sterling).

“PPSA” shall mean the Personal Property Security Act (Ontario) and the
regulations promulgated thereunder and other applicable personal property
security legislation of the applicable Canadian province or provinces in respect
of the Canadian Credit Parties (including the Civil Code of the Province of
Quebec and the regulation respecting the register of personal and movable real
rights promulgated thereunder) as all such legislation now exists or may from
time to time hereafter be amended, modified, recodified, supplemented or
replaced, together with all rules, regulations and interpretations thereunder or
related thereto.

“Prime Lending Rate” shall mean the rate which the Administrative Agent
announces from time to time as its prime lending rate (and, in the case of Base
Rate Loans made to the Canadian Borrowers, such prime lending rate announced by
the Canadian Adminstrative Agent for U.S. Dollar denominated commercial loans
made through its office in Toronto, Canada), the Prime Lending Rate to change
when and as such prime lending rate changes. The Prime Lending Rate is a
reference rate and does not necessarily represent the lowest or best rate
actually charged to any customer by the Administrative Agent, which may make
commercial loans or other loans at rates of interest at, above or below the
Prime Lending Rate.

 

-50-



--------------------------------------------------------------------------------

“Priority Payables” shall mean, at any time, with respect to the Borrowers:

(a) the amount past due and owing by each Borrower, or the accrued amount for
which such Borrower has an obligation to remit to a Governmental Authority or
other Person pursuant to any applicable law, rule or regulation, in respect of
(i) pension fund obligations; (ii) unemployment insurance; (iii) goods and
services taxes, sales taxes, employee income taxes and other taxes payable or to
be remitted or withheld; (iv) workers’ compensation; (v) vacation pay; and
(vi) other like charges and demands; in each case, to the extent any
Governmental Authority or other Person may claim a security interest, lien,
trust or other claim ranking or capable of ranking in priority to or pari passu
with one or more of the Liens granted in the Security Documents; and

(b) the aggregate amount of any other liabilities of each Borrower (i) in
respect of which a trust has been or may be imposed on any Collateral to provide
for payment or (ii) which are secured by a security interest, pledge, lien,
charge, right or claim on any Collateral; in each case, pursuant to any
applicable law, rule or regulation and which trust, security interest, pledge,
lien, charge, right or claim ranks or is capable of ranking in priority to or
pari passu with one or more of the Liens granted in the Security Documents;

in each case net of the aggregate amount of all Restricted cash held or set
aside for the payment of such obligations.

“Pro Forma Basis” shall mean, in connection with any calculation of compliance
with any financial covenant or financial term, the calculation thereof after
giving effect on a pro forma basis to (w) the incurrence of any Indebtedness
(other than revolving Indebtedness, except to the extent same is incurred to
refinance other outstanding Indebtedness or to finance a Permitted Acquisition)
after the first day of the relevant Calculation Period as if such Indebtedness
had been incurred (and the proceeds thereof applied) on the first day of the
relevant Calculation Period, (x) the permanent repayment of any Indebtedness
(other than revolving Indebtedness except to the extent accompanied by a
corresponding permanent commitment reduction) after the first day of the
relevant Calculation Period as if such Indebtedness had been retired or redeemed
on the first day of the relevant Calculation Period, (y) any Asset Sale
(including any Asset Swap) consummated after the first day of the relevant
Calculation Period as if such Asset Sale (including any Asset Swap) (and the
application of the proceeds therefrom) had occurred (and the proceeds therefrom
had been applied) on the first day of the relevant Calculation Period, and/or
(z) the Permitted Acquisition or any other acquisition of an Acquired Entity or
Business permitted pursuant to Section 10.05, if any, then being consummated as
well as any other Permitted Acquisition consummated after the first day of the
relevant Calculation Period and on or prior to the date of the respective
Permitted Acquisition then being effected, as the case may be, with the
following rules to apply in connection therewith:

(i) all Indebtedness (x) (other than revolving Indebtedness, except to the
extent same is incurred to refinance other outstanding Indebtedness or to
finance a Permitted Acquisition) incurred or issued after the first day of the
relevant Calculation Period (whether incurred to finance a Permitted
Acquisition, to refinance Indebtedness or otherwise) shall be deemed to have
been incurred or issued (and the proceeds thereof applied) on the first day of
the respective Calculation Period and remain outstanding through the date of
determination and (y) (other than revolving Indebtedness except to

 

-51-



--------------------------------------------------------------------------------

the extent accompanied by a corresponding permanent commitment reduction)
permanently retired or redeemed after the first day of the relevant Calculation
Period shall be deemed to have been retired or redeemed on the first day of the
respective Calculation Period and remain retired through the date of
determination;

(ii) all Indebtedness assumed to be outstanding pursuant to preceding clause
(i) shall be deemed to have borne interest at (x) the rate applicable thereto,
in the case of fixed rate indebtedness, or (y) at the rate which would have been
applicable thereto on the last day of the respective Calculation Period, in the
case of floating rate Indebtedness (although interest expense with respect to
any Indebtedness for periods while same was actually outstanding during the
respective period shall be calculated using the actual rates applicable thereto
while same was actually outstanding); and

(iii) in making any determination of Consolidated EBITDA, pro forma effect shall
be given to any Asset Sale (including any Asset Swap), Permitted Acquisition or
acquisition of an Acquired Business or Entity permitted pursuant to
Section 10.05 consummated during the periods described above, with such
Consolidated EBITDA to be determined as if such Asset Sale (including any Asset
Swap) or Permitted Acquisition was consummated on the first day of the relevant
Calculation Period, and, in the case of any Permitted Acquisition or other
acquisition, taking into account factually supportable and identifiable cost
savings and expenses directly attributable to any such Permitted Acquisition or
other acquisition which are reasonably acceptable to the Administrative Agent,
as if such cost savings or expenses were realized on the first day of the
respective period.

“Proceeding” shall have the meaning provided in Section 8.09.

“Projections” shall mean the projections for the five Fiscal Years ended after
the Effective Date (prepared on a monthly basis for the first year and an annual
basis for each year thereafter) that were prepared by or on behalf of Aleris in
connection with the Transaction and delivered to the Joint Lead Arrangers and
the Lenders prior to the Initial Borrowing Date.

“Qualified Preferred Stock” shall mean any preferred stock of Aleris so long as
the terms of any such preferred stock (w) do not contain any mandatory put,
redemption, repayment, sinking fund or other similar provision which could be
triggered (including, without limitation, upon the occurrence of an change of
control event) on or prior to the sixth month following the Final Maturity Date,
(x) do not require the cash payment of dividends or distributions on or prior to
the sixth month following the Final Maturity Date and (y) do not contain any
covenants (other than periodic reporting covenants). Notwithstanding the
preceding sentence, any preferred stock that would not constitute Qualified
Preferred Stock solely because the holders of such preferred stock have the
right to require Aleris to repurchase such preferred stock upon the occurrence
of a change of control or an asset sale will constitute Qualified Preferred
Stock if the terms of such preferred stock provide that Aleris may not
repurchase or redeem any such preferred stock pursuant to such provisions unless
such repurchase or redemption complies with Section 10.03.

 

-52-



--------------------------------------------------------------------------------

“Quarterly Payment Date” shall mean the last Business Day of each March, June,
September and December occurring after the Initial Borrowing Date.

“Quebec Secured Parties” shall have the meaning provided in Section 12.01(b).

“Real Property” shall mean all land, improvements and fixtures of any Person,
including all the right, title and interest of such Person in and to land,
improvements and fixtures, including Leaseholds.

“Re-allocation Agreement” shall mean the Re-allocation Agreement dated August 1,
2006, among the Lenders and the Administrative Agent, copies of which may be
obtained by a Lender from the Administrative Agent.

“Receivables Purchase Agreement” shall mean each receivables purchase agreement
and any related servicing agreements between the European Borrower, on the one
hand, and one or more Subsidiaries of Aleris, on the other hand, in
substantially the form of Exhibit Q or otherwise in form and substance
reasonably satisfactory to the Administrative Agent, in each case providing,
inter alia, for the sale and transfer of Accounts by such Subsidiary to the
European Borrower, as each such agreement may be amended, modified or
supplemented from time to time in accordance with the terms hereof and thereof.

“Record” shall mean information that is inscribed on a tangible medium or which
is stored in an electronic or other medium and is retrievable in perceivable
form.

“Recovery Event” shall mean the receipt by Aleris or any of its Subsidiaries of
any cash insurance proceeds or condemnation awards payable (i) by reason of
theft, loss, physical destruction, damage, taking or any other similar event
with respect to any property or assets of Aleris or any of its Subsidiaries and
(ii) under any policy of insurance required to be maintained under Section 9.03
(other than business interruption insurance and insurance proceeds relating to
loss of rental payments).

“Reference Discount Rate” shall mean, in respect of any Bankers’ Acceptances or
completed Drafts to be purchased by a Canadian Lender pursuant to
Section 2.01(b) and Schedule III hereto, (i) by a Schedule I chartered bank, the
average bankers’ acceptance discount rate for the appropriate term as quoted on
Reuters Screen CDOR Page in respect of Schedule I chartered banks (or such other
page as may be selected by the Canadian Administrative Agent as a replacement
page for such Banker’s Acceptances if such screen is not available) at 10:00
A.M. (Toronto time); and (ii) by any other Canadian Lender, the lesser of
(x) the rate specified in (i) plus 0.10% and (y) the arithmetic average of the
discount rates (calculated on an annual basis and rounded to the nearest
one-hundredth of 1%, with five-thousandths of 1% being rounded up) quoted by
each Canadian Reference Lender at 10:00 A.M. (Toronto time) as the discount rate
at which such Canadian Reference Lender would purchase, on the relevant Drawing
Date, its own bankers’ acceptances or Drafts having an aggregate Face Amount
equal to, and with a term to maturity the same as, the Bankers’ Acceptances or
Drafts, as the case may be, to be acquired by such Canadian Lender on such
Drawing Date.

“Refinancing” shall mean the refinancing transactions described in Section 6.07.

 

-53-



--------------------------------------------------------------------------------

“Register” shall have the meaning provided in Section 13.15.

“Regulation D” shall mean Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof establishing reserve requirements.

“Regulation T” shall mean Regulation T of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.

“Regulation U” shall mean Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.

“Regulation X” shall mean Regulation X of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.

“Related Business Assets” shall mean fixed assets used or useful in any business
permitted pursuant to Section 10.10.

“Related Pass Through Entity” shall mean, with respect to an Indirect
Section 5.04 Indemnitee, the pass through entity for tax purposes which such
Indirect Section 5.04 Indemnitee, by virtue of being a partner or member
thereof, is an Indirect Section 5.04 Indemnitee; provided that such entity shall
be a Related Pass Through Entity only if it is a Lender, an Issuing Lender or
the Administrative Agent.

“Release” shall mean actively or passively disposing, discharging, injecting,
spilling, pumping, leaking, leaching, dumping, emitting, escaping, emptying,
pouring, seeping, migrating or the like, into or upon any land or water or air,
or otherwise entering into the environment.

“Relevant Guaranteed Obligations” shall mean in the case of the U.S. Borrower
Guaranty provided by each of the U.S. Borrowers, (w) the principal and interest
on each Note issued by the Canadian Borrowers, the European Borrower and each
other Guaranteed Party (other than such U.S. Borrower) to each Lender, and all
Loans made to the Canadian Borrowers, the European Borrower and each other
Guaranteed Party (other than such U.S. Borrower), under this Agreement, all
reimbursement obligations and Unpaid Drawings with respect to Letters of Credit,
together with all the other obligations (including obligations which, but for
the automatic stay under Section 362(a) of the Bankruptcy Code or any other stay
under the Bankruptcy and Insolvency Act (Canada), the Companies’ Creditors
Arrangement Act or any other applicable bankruptcy law, would become due) and
liabilities (including, without limitation, indemnities, fees and interest
thereon) of the Canadian Borrowers, the European Borrower and each other
Guaranteed Party (other than such U.S. Borrower) to any Guaranteed Creditor now
existing or hereafter incurred under, arising out of or in connection with this
Agreement and each other Credit Document, (x) all obligations (including
obligations which, but for the automatic stay under Section 362(a) of the
Bankruptcy Code or any other stay under the Bankruptcy and Insolvency Act
(Canada), the Companies’ Creditors Arrangement Act or any other applicable
bankruptcy law, would become due) and liabilities of each other Guaranteed Party
(other than

 

-54-



--------------------------------------------------------------------------------

such U.S. Borrower) owing under any Interest Rate Protection Agreement entered
into by such Guaranteed Party with any Guaranteed Creditor, whether now in
existence or hereafter arising, (y) all obligations (including obligations
which, but for the automatic stay under Section 362(a) of the Bankruptcy Code or
any other stay under the Bankruptcy and Insolvency Act (Canada), the Companies’
Creditors Arrangement Act or any other applicable bankruptcy law, would become
due) and liabilities of each other Guaranteed Party (other than such U.S.
Borrower) owing under any Currency Hedging Agreement entered into by such
Guaranteed Party with any Guaranteed Creditor, whether now in existence or
hereafter arising, and (z) all obligations (including obligations which, but for
the automatic stay under Section 362(a) of the Bankruptcy Code or any other stay
under the Bankruptcy and Insolvency Act (Canada), the Companies’ Creditors
Arrangement Act or any other applicable bankruptcy law, would become due) and
liabilities of each other Guaranteed Party (other than such U.S. Borrower) owing
under any Treasury Services Agreement entered into by such Guaranteed Party with
any Guaranteed Creditor, whether now in existence or hereafter arising.

“Remedial Action” shall mean all actions to (a) clean up, remove, remediate,
contain, treat, monitor, investigate, or in any way address Hazardous Materials
in the indoor or outdoor environment, (b) prevent or minimize a Release or
threatened Release of Hazardous Materials so they do not migrate or endanger or
threaten to endanger public health or welfare or the indoor or outdoor
environment, (c) restore or reclaim natural resources or the environment, or
(d) perform any pre-remedial, restoration or reclamation studies,
investigations, or post-remedial, restoration or reclamation operation and
maintenance activities.

“Rent Reserve” shall mean, a reserve established by the Administrative Agent in
an amount equal to the latest three months rent payments made by any Borrower
for each location at which Inventory of the Borrowers is located that is not
subject to a Collateral Access Agreement (as reported to the Administrative
Agent by Aleris from time to time as requested by the Administrative Agent), as
such amount may be adjusted from time to time by the Administrative Agent in its
Permitted Discretion taking into account any statutory provisions detailing the
extent to which landlords may make claims against Inventory located thereon.

“Replaced Lender” shall have the meaning provided in Section 2.13.

“Replacement Lender” shall have the meaning provided in Section 2.13.

“Reportable Event” shall mean an event described in Section 4043(c) of ERISA
with respect to a Plan that is subject to Title IV of ERISA other than those
events as to which the 30-day notice period is waived by the regulations under
PBGC Section 4043, but including the events under subsections .21 (tax
disqualification and Title I noncompliance), .24 (termination or partial
termination) and .26 (inability to pay benefits when due) without regard to a
waiver of the 30-day notice period.

“Required Lenders” shall mean Non-Defaulting Lenders the sum of whose
outstanding Commitments (or after the termination thereof, outstanding
Individual Exposures) represent at least a majority of the sum of the Total
Commitment less the Commitments of all Defaulting Lenders (or after the
termination thereof, the sum of the Individual Exposures of Non-Defaulting
Lenders at such time).

 

-55-



--------------------------------------------------------------------------------

“Restricted” shall mean, when referring to cash or Cash Equivalents of Aleris or
any of its Subsidiaries, that such cash or Cash Equivalents (i) appears (or
would be required to appear) as “restricted” on a consolidated balance sheet of
Aleris or of any such Subsidiary, (ii) are subject to any Lien (other than Liens
permitted pursuant to Sections 10.01(i), (iv), (xiv) and (xvi)) in favor of any
Person other than the Collateral Agent for the benefit of the Secured Creditors
or (iii) are not otherwise generally available for use by Aleris or any of its
Subsidiaries.

“Restricted Sub-Participation” shall mean a sub-participation of the rights
and/or the obligations of a Lender under this Agreement which is not
substantially in the form recommended from time to time by the London Loan
Market Association (LMA) (including, in particular, a provision on status of
participation substantially in the form set out in Clause 6.1 of the LMA Funded
Participation (PAR) form as at the date of this Agreement and Clause 7.1 of the
current LMA Risk Participation (PAR) form as at the date of this Agreement,
except for changes that have been approved by the Administrative Agent.

“Returns” shall have the meaning provided in Section 8.09.

“Revolving Loan” shall mean each U.S./European Revolving Loan and each Canadian
Revolving Loan.

“S&P” shall mean Standard & Poor’s Rating Services, a division of McGraw-Hill,
Inc., or any successor thereto.

“Sale and Leaseback Transaction” shall mean any arrangement, directly or
indirectly, whereby a seller or transferor shall sell or otherwise transfer any
real or personal property and then or thereafter lease, or repurchase under an
extended purchase contract, conditional sales or other title retention
agreement, the same or similar property.

“Second Priority” shall mean, with respect to any Lien purported to be created
on any Collateral pursuant to any Security Document, that such Lien is prior in
right to any other Lien thereon, other than (x) the First Priority Lien in favor
of Term Collateral Agent for the benefit of the Term Secured Parties and
(y) Permitted Liens described in clauses (i), (ii), (iii), (v), (viii), (xi),
(xii), (xiii) and (xv) of Section 10.01 and that such Permitted Liens are
permitted to be prior to the Liens on the respective Collateral in accordance
with the definition of “First Priority” contained herein; provided that in no
event shall any such Permitted Lien be permitted (on a consensual basis) to be
junior and subordinate to any Permitted Liens as described in clause (x) above
and senior in priority to the relevant Liens created pursuant to the Security
Documents.

“Section 5.04 Indemnitee” shall mean a Lender, an Issuing Lender or the
Administrative Agent (and, in the case of a Lender, an Issuing Lender or
Administrative Agent that is a flow-through entity for tax purposes, each member
or partner of such Lender, Issuing Lender or Administrative Agent, as the case
may be). For this purpose, the term “Lender” shall include any Participant.

“Section 5.04(b)(ii) Certificate” shall have the meaning provided in
Section 5.04(b)(ii).

 

-56-



--------------------------------------------------------------------------------

“Secured Creditors” shall have the meaning assigned that term in the respective
Security Documents.

“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.

“Security Agreement” shall mean the U.S. Security Agreement, each Canadian
Security Document and each European Security Document.

“Security Agreement Collateral” shall mean all “Collateral” as defined in the
respective Security Agreement.

“Security Documents” shall mean and include each Pledge Agreement, each Security
Agreement, each Mortgage, the Intercreditor Agreement and each other Additional
Security Document.

“Senior Bridge Loan Agreement” shall mean the Bridge Loan Credit Agreement dated
August 1, 2006 among Aleris and the lenders party thereto as in effect on the
Initial Borrowing Date.

“Senior Bridge Loan Documents” shall mean the Credit Documents as defined in the
Senior Bridge Loan Agreement.

“Senior Bridge Loans” shall mean the loans made under the Senior Bridge Loan
Agreement.

“Significant Event of Default” shall mean any Event of Default under
Section 11.01 or 11.05.

“Specified European Manufacturing Subsidiary” shall mean Corus Aluminium NV,
Corus Aluminium Walzprodukte GmbH, Corus Aluminium Profiltechnik Bonn GmbH,
Corus Aluminium Profiltechnik GmbH, Corus Aluminium Profiltechnik Bitterfeld
GmbH and VAW-IMCO and any other Subsidiary of Aleris which shall be reasonably
satisfactory to the Administrative Agent.

“Specified Foreign Currency Funding Capacity” at any date of determination, for
any Lender, shall mean the ability of such Lender to fund U.S./European
Revolving Loans denominated in an Available Currency other than U.S. Dollars or
Canadian Dollars, as set forth in the records of the Administrative Agent as
notified in writing by such Lender to the Administrative Agent within 3 Business
Days of such Lender becoming a Lender hereunder.

“Specified Foreign Currency Loan” shall have the meaning provided in
Section 16.01.

“Specified Foreign Currency Participation” shall have the meaning provided in
Section 16.01.

 

-57-



--------------------------------------------------------------------------------

“Specified Foreign Currency Participation Fee” shall have the meaning provided
in Section 16.06.

“Specified Foreign Currency Participation Settlement” shall have the meaning
provided in Section 16.02(a).

“Specified Foreign Currency Participation Settlement Amount” shall have the
meaning provided in Section 16.02(b).

“Specified Foreign Currency Participation Settlement Date” shall have the
meaning provided in Section 16.02(a).

“Specified Foreign Currency Participation Settlement Period” shall have the
meaning provided in Section 16.02(a).

“Stated Amount” shall mean at, any time, as to any Letter of Credit, the maximum
amount available to be drawn thereunder (regardless of whether any conditions
for drawing could then be met) (using in the case of Letters of Credit not
denominated in U.S. Dollars, the Dollar Equivalent thereof).

“Subsidiary” shall mean, as to any Person, (i) any corporation more than 50% of
whose stock of any class or classes having by the terms thereof ordinary voting
power to elect a majority of the directors of such corporation (irrespective of
whether or not at the time stock of any class or classes of such corporation
shall have or might have voting power by reason of the happening of any
contingency) is at the time owned by such Person and/or one or more Subsidiaries
of such Person and (ii) any partnership, limited liability company, association,
joint venture or other entity in which such Person and/or one or more
Subsidiaries of such Person has more than a 50% equity interest at the time.

“Supermajority Lenders” shall mean Non-Defaulting Lenders the sum of whose
outstanding Commitments (or after the termination thereof, outstanding
Individual Exposures) represent at least 66-2/3% of the sum of the Total
Commitment less the Commitments of all Defaulting Lenders (or after the
termination thereof, the sum of the Individual Exposures of Non-Defaulting
Lenders at such time).

“Supply Agreement” shall mean each supply agreement entered into by the European
Borrower for the purchase of raw materials in accordance with the Permitted
European Borrower Activities.

“Swingline Expiry Date” shall mean the date that is five Business Days prior to
the Final Maturity Date.

“Swingline Lenders” shall mean, collectively, the U.S./European Swingline Lender
and the Canadian Swingline Lender.

“Swingline Loans” shall have the meaning provided in Section 2.01(c).

 

-58-



--------------------------------------------------------------------------------

“Swiss Francs” shall mean the lawful currency of Switzerland, as in effect from
time to time.

“Swiss Guarantor” shall mean a Credit Party organized under the laws of, or for
tax purposes resident in, Switzerland.

“Swiss Non-Qualifying Bank” shall mean a Person which does not qualify as a
Swiss Qualifying Bank.

“Swiss Obligor” shall mean the European Borrower or a Swiss Guarantor.

“Swiss Qualifying Bank” shall mean a financial institution which (i) qualifies
as a bank pursuant to the banking laws in force in its country of incorporation,
(ii) carries on a true banking activity in such jurisdiction as its main
purpose, and (iii) has personnel, premises, communication devices and
decision-making authority of its own, all as per explanatory notes of the Swiss
Federal Tax Administration No. S-02-123(9.86) and No. S-02.128(1.2000) or
legislation or explanatory notes addressing the same issues which are in force
at such time.

“Swiss Withholding Tax” shall mean any withholding tax in accordance with the
Swiss Federal Statute on Anticipatory Tax of 13 October 1965 (Bundesgesetz über
die Ver-rechnungssteuer) and any successor provision, as appropriate.

“Syndication Agent” shall mean Citicorp North America, Inc., in its capacity as
Syndication Agent, and any successor thereto.

“Syndication Date” shall mean the earlier of (i) the 30th day following the
Initial Borrowing Date and (ii) the date upon which the Administrative Agent and
the Syndication Agent determine (and notify Aleris and the Lenders) that the
primary syndication (and resultant addition of Persons as Lenders pursuant to
Section 13.04(b)) has been completed.

“Taxes” shall mean any present or future taxes, levies, imposts, duties, fees,
assessments or other charges of whatever nature now or hereafter imposed by any
jurisdiction or by any political subdivision or taxing authority thereof or
therein with respect to payments made by any Credit Party under any Credit
Document (but excluding, except as provided in the fourth sentence of
Section 5.04(a), any tax imposed on or measured by the net income or net profits
(or any franchise or similar tax imposed in lieu of a net income or net profits
tax and any branch profits tax imposed in respect of a tax imposed on net income
or net profits) of a Section 5.04 Indemnitee pursuant to the laws of the country
or national jurisdiction (or any political subdivision thereof) in which such
Section 5.04 Indemnitee is organized or the country or national jurisdiction (or
any political subdivision thereof) in which the principal office or applicable
lending office of such Section 5.04 Indemnitee is located), and all interest,
penalties or similar liabilities with respect to such non-excluded taxes,
levies, imposts, duties, fees, assessments or other charges.

“Ten Non-Bank Regulations” shall mean, at any time, the regulations pursuant to
the explanatory notes of the Swiss Federal Tax Administration No.
S-02.128(1.2000), S-02.122.2(4.1999) and S-02.122.1(4.1999) or legislation or
explanatory notes addressing the same issues which are in force at such time.

 

-59-



--------------------------------------------------------------------------------

“Tender Offer and Consent Solicitation” shall have the meaning provided in
Section 6.06.

“Tender Offer and Consent Solicitation Materials” shall mean (i) that certain
Offer to Purchase and Consent Solicitation Statement of Aleris relating to the
Existing Senior Secured Notes and the Existing Senior Unsecured Notes and dated
June 30, 2006, and (ii) that certain form Consent and Letter of Transmittal
related to such Offer to Purchase and Consent Solicitation Statement.

“Term Collateral Agent” shall mean the “Collateral Agent” as defined in the Term
Loan Agreement.

“Term Creditor Mortgage” shall mean a mortgage substantially in the form of
Exhibit M-1 to the Term Loan Agreement.

“Term Loan Agreement” shall mean the Term Loan Agreement, dated as of the date
hereof, by and among Aleris, Aleris Deutschland Holding GmbH, the Lenders party
thereto from time to time, Citicorp North America, Inc., as Collateral Agent and
Deutsche Bank AG New York Branch, as Administrative Agent, as it may be amended,
supplemented or otherwise modified from time to time in accordance with the
terms herewith and therewith.

“Term Loans” shall mean the Term Loans under (and as defined in) the Term Loan
Agreement.

“Term Obligations” shall mean the Term Obligations under (and as defined in) the
Term Loan Agreement.

“Term Priority Collateral” shall have the meaning provided in the Intercreditor
Agreement.

“Term Secured Parties” shall have the meaning assigned in the Term Loan
Agreement.

“Test Period” shall mean each period of four consecutive fiscal quarters of
Aleris then last ended (in each case taken as one accounting period).

“Tier I Country” shall mean each country listed on Schedule XVII and each
additional country as agreed by the Administrative Agent and the Collateral
Agent from time to time in their Permitted Discretion.

“Tier II Country” shall mean each country listed on Schedule XVIII and each
additional country as agreed by the Administrative Agent and the Collateral
Agent from time to time in their Permitted Discretion.

“Tolling Agreement” shall mean each tolling agreement entered into by the
European Borrower with a European Manufacturing Subsidiary for the processing of
raw materials into finished aluminum product, in each case, in form and
substance reasonably satisfactory to the Administrative Agent; provided that all
tolling fees and other amounts payable

 

-60-



--------------------------------------------------------------------------------

under each Tolling Agreement shall be subordinated to the payment of the
Obligations on terms reasonably satisfactory to the Administrative Agent.

“Total Borrowing Base” shall mean, as of any date of determination, the sum of
the U.S. Borrowing Base, the Canadian Borrowing Base and the European Borrowing
Base.

“Total Canadian Commitment” shall mean, at any time, the sum of the Canadian
Commitments of each of the Lenders at such time.

“Total Commitment” shall mean, at any time, the sum of the Combined Commitments
of each of the Lenders at such time.

“Total European Sub-Commitment” at any time shall mean $200,000,000 or, if less,
the Total U.S./European Commitment as such amount may be increased from time to
time pursuant to Section 2.15.

“Total Unutilized Commitment” shall mean, at any time, an amount equal to the
remainder of (x) the Total Commitment as in effect at such time less (y) the
Aggregate Exposure at such time.

“Total U.S./European Commitment” shall mean, at any time, the sum of the
U.S./European Commitments of each of the Lenders at such time.

“Tranche” shall mean the respective facility and commitments utilized in making
Loans and issuing Letters of Credit hereunder, with there being two separate
Tranches, i.e., U.S./European Commitments (and the Loans made, and Letters of
Credit issued, pursuant thereto) and Canadian Commitments (and the Loans made,
and Letters of Credit issued, pursuant thereto).

“Transaction” shall mean, collectively, (i) the entering into of the Credit
Documents and the incurrence of Loans and issuance of Letters of Credit on the
Initial Borrowing Date, (ii) the Refinancing, (iii) the consummation of the
Acquisitions, (iv) the incurrence of the Senior Bridge Loans on the Initial
Borrowing Date, (v) the incurrence of the Term Loans, (vi) the consummation of
the Tender Offer and Consent Solicitation, (vii) all intercompany loans, equity
contributions, repayments of intercompany loans, dividends, distributions and
other intercompany Investments related to the foregoing and (viii) the payment
of all fees and expenses in connection with the foregoing.

“Transitory European Subsidiary” shall mean each Subsidiary of Aleris acquired
pursuant to a Permitted Acquisition or an acquisition of an Acquired Business or
Entity permitted by Section 10.05 and organized under the laws of any country
which is a member state of the European Community established pursuant to the
Treaty, or any other jurisdiction reasonably satisfactory to the Administrative
Agent, designated by Aleris in writing to the Administrative Agent as a
“Transitory European Subsidiary”; provided that at the time of any such
designation (i) such Subsidiary has either (A) entered into a Receivables
Purchase Agreement with the European Borrower or (B) entered into a guaranty of
the Obligations of the European Borrower pursuant to a guarantee agreement
reasonably satisfactory in form and substance to the Administrative Agent and
secured such guaranty with valid and enforceable first

 

-61-



--------------------------------------------------------------------------------

priority, perfected security interests or charges in all of the Accounts owned
by such Subsidiary and such security interests shall not be subject to avoidance
under any fraudulent transfer, preference or other similar principle, (ii) the
Administrative Agent shall have received opinions of counsel from counsel
reasonably satisfactory to the Administrative Agent covering such matters as the
Administrative Agent may reasonably request and (iii) to the extent requested by
the Administrative Agent pursuant to the proviso to Section 9.01(k), any
collateral examinations and appraisals of the Accounts of such Subsidiary shall
have been completed; provided further, that each such Subsidiary shall cease to
be a Transitory European Subsidiary on the 181st day (or upon the expiration of
such longer period as agreed by the Administrative Agent) following the date of
its acquisition by Aleris or any of its Subsidiaries.

“Treasury Services Agreement” shall have the meaning provided in the U.S.
Security Agreement.

“Treaty” shall mean the Treaty establishing the European Community being the
Treaty of Rome of March 25, 1957, as amended by the Single European Act 1986,
the Maastricht Treaty (which was signed at Maastricht on February 7, 1992) and
the Treaty of Amsterdam (which was signed in Amsterdam on October 2, 1997).

“Twenty Non-Bank Regulations” shall mean the regulations pursuant to the
explanatory notes S-02.122.1(4.99) and S-02.122.2(4.99) of the Swiss Federal Tax
Administration (or legislation or explanatory notes addressing the same issues
which are in force at such time) pursuant to which the aggregate number of
persons and legal entities, which are not Swiss Qualifying Banks and to which
the European Borrower directly or indirectly, including, without limitation,
through a Restricted Sub-Participation or other sub-participations under any
other agreement, owes interest-bearing borrowed money under all interest-bearing
instruments including, inter alia, this Agreement, taken together (other than
bond issues which are subject to Swiss Withholding Tax), shall not exceed twenty
at any time in order to not trigger Swiss Withholding Tax.

“Type” shall mean the type of Loan determined with regard to the interest option
applicable thereto, i.e., whether a Base Rate Loan, a Euro Rate Loan of a given
currency, a Canadian Prime Rate Loan or a Bankers’ Acceptance Loan.

“UCC” shall mean the Uniform Commercial Code as in effect from time to time in
the State of New York; provided that if by reason of mandatory provisions of
law, the perfection, the effect of perfection or non-perfection or the priority
of the Liens of the Collateral Agent in any Collateral is governed by the
Uniform Commercial Code as in effect in a United States jurisdiction other than
New York, “UCC” means the Uniform Commercial Code as in effect in such other
jurisdiction for purposes of the provisions hereof relating to such perfection,
effect of perfection or non-perfection or priority.

“Unfunded Current Liability” of a Plan subject to Title IV of ERISA individually
shall mean the amount, if any, by which the value of the accumulated benefit
obligations (as defined by Statement of Financial Accounting Standards No. 87
for purposes of employer financial reporting) based on the data and assumptions
used as of the last annual report, exceeds

 

-62-



--------------------------------------------------------------------------------

the fair market value of all plan assets allocable to such liabilities under
Title IV of ERISA (excluding any accrued but unpaid contributions).

“United States” and “U.S.” shall each mean the United States of America.

“Unpaid Drawing” shall have the meaning provided in Section 3.05(a).

“Unpaid Supplier Reserve” shall mean, at any time, with respect to the Canadian
Borrowers, the amount equal to the percentage applicable to Inventory in the
calculation of the Canadian Borrowing Base multiplied by the aggregate value of
the Eligible Inventory which the Administrative Agent, acting reasonably and in
good faith, considers is or may be subject to a right of a supplier to repossess
goods pursuant to Section 81.1 of the Bankruptcy and Insolvency Act (Canada) or
any other laws of Canada or any other applicable jurisdiction granting
revendication or similar rights to unpaid suppliers, in each case, where such
supplier’s right ranks or is capable of ranking in priority to or pari passu
with one or more of the Liens granted in the Security Documents.

“Unrestricted” shall mean, when referring to cash or Cash Equivalents of Aleris
or any of its Subsidiaries, that such cash or Cash Equivalents are not
Restricted.

“Unutilized Commitment” shall mean, with respect to any Lender at any time,
(x) the sum of such Lender’s U.S./European Commitment and Canadian Commitment,
less (y) the sum of such Lender’s Individual U.S./European Exposure and
Individual Canadian Exposure.

“U.S. Borrower Guaranty” shall mean the guaranty of the U.S. Borrowers pursuant
to Section 14.

“U.S. Borrower Joinder Agreement” shall mean a joinder agreement in the form of
Exhibit Q-2.

“U.S. Borrower Obligations” shall mean all ABL Obligations owing to the
Administrative Agent, the Collateral Agent, any Issuing Lender or any Lender by
any U.S. Borrower.

“U.S. Borrower Revolving Loan” shall have the meaning provided in
Section 2.01(a).

“U.S. Borrower Revolving Note” shall have the meaning provided in
Section 2.05(a).

“U.S. Borrower Swingline Loans” shall have the meaning provided in
Section 2.01(c).

“U.S. Borrower Swingline Note” shall have the meaning provided in
Section 2.05(a).

“U.S. Borrowers” shall have the meaning provided in the first paragraph of this
Agreement.

 

-63-



--------------------------------------------------------------------------------

“U.S. Borrowing Base” shall mean, as of any date of determination, the result
of:

(a) 85% of the amount of Eligible U.S. Accounts, plus

(b) 75% of the amount of Eligible U.S. Unbilled Accounts, plus

(c) the lower of

(i) 75% of the net book value of Eligible U.S. Inventory, and

(ii) 85% times the then extant Net Liquidation Percentage times the book value
of U.S. Borrowers’ Eligible U.S. Inventory, minus

(d) the aggregate amount of reserves, if any, established by the Administrative
Agent or the Collateral Agent under Section 2.01(e) with respect to the U.S.
Borrowing Base;

provided, however, that the amount calculated under clause (b) of this
definition of U.S. Borrowing Base shall not exceed more than 20% of the amount
in clause (a) of this definition.

“U.S. Collection Account” shall mean each account established at a
U.S. Collection Bank subject to a Cash Management Control Agreement into which
funds shall be transferred as provided in Section 5.03(b).

“U.S. Collection Banks” shall have the meaning provided in Section 5.03(b)(i).

“U.S. Credit Party” shall mean each U.S. Borrower and each U.S. Subsidiary
Guarantor.

“U.S. Disbursement Account” shall mean each checking and/or disbursement account
of Aleris and its Domestic Subsidiaries for their general corporate purposes,
including for the purpose of paying Aleris and its Domestic Subsidiaries’ trade
payables and other operating expenses.

“U.S. Dollars” and the sign “$” shall each mean freely transferable lawful money
of the United States.

“U.S. Guarantor Party” shall mean each U.S. Borrower.

“U.S. Letter of Credit” shall have the meaning provided in Section 3.01(a).

“U.S. Mortgaged Property” shall mean each Real Property located in the United
States or any State or territory thereof with respect to which a Mortgage is
required to be delivered pursuant to the terms of this Agreement.

“U.S. Pledge Agreement” shall have the meaning provided in Section 6.09(a).

“U.S. Security Agreement” shall have the meaning provided in Section 6.11(a).

 

-64-



--------------------------------------------------------------------------------

“U.S. Subsidiaries Guaranty” shall have the meaning provided in Section 6.10(a).

“U.S. Subsidiary Guarantor” shall mean each Wholly-Owned Domestic Subsidiary of
Aleris which executes and delivers a U.S. Subsidiaries Guaranty, in each case,
unless and until such time as the respective U.S. Subsidiary Guarantor is
released from all of its obligations under the U.S. Subsidiaries Guaranty in
accordance with terms and provisions thereof (it being understood that no
Domestic Subsidiary of Aleris which is also a Subsidiary of a Foreign Subsidiary
of Aleris shall be a U.S. Subsidiary Guarantor) .

“U.S./European Borrower Swingline Loans” shall have the meaning provided in
Section 2.01(c).

“U.S./European Commitment” shall mean, for each Lender, the amount set forth
opposite such Lender’s name in Schedule I-A directly below the column entitled
“U.S./European Commitment,” as the same may be (x) reduced from time to time or
terminated pursuant to Sections 4.02, 4.03 and/or 11, as applicable,
(y) increased from time to time pursuant to Section 2.15 or (z) adjusted from
time to time as a result of assignments to or from such Lender pursuant to
Section 2.13 or 13.04(b).

“U.S./European Lender” shall mean each Lender which has a U.S./European
Commitment (without giving effect to any termination of the Total U.S./European
Commitment if any U.S./European Borrower Swingline Loans or Letter of Credit
Outstandings remain outstanding) or which has any outstanding U.S./European
Revolving Loans (or an L/C Participation Percentage in any then outstanding
Letter of Credit Outstandings).

“U.S./European Percentage” of any U.S./European Lender at any time shall be that
percentage which is equal to a fraction (expressed as a percentage) the
numerator of which is the U.S./European Commitment of such U.S./European Lender
at such time and the denominator of which is the Total U.S./European Commitment
at such time, provided that if any such determination is to be made after the
Total U.S./European Commitment (and the related U.S./European Commitments of the
Lenders) has (or have) terminated, the determination of such percentages shall
be made immediately before giving effect to such termination.

“U.S./European Revolving Loan” shall have the meaning provided in
Section 2.01(a).

“U.S./European Swingline Lender” shall mean DBNY, or any Person serving as a
successor Administrative Agent hereunder, in its capacity as a lender of
U.S./European Borrower Swingline Loans.

“VAW-IMCO” shall mean VAW-IMCO GUSS Und Recycling GmbH, a company with limited
liability organized under the laws of Germany.

“Wholly-Owned Canadian Subsidiary” shall mean, as to any Person, any
Wholly-Owned Subsidiary of such Person which is also a Canadian Subsidiary of
such Person.

“Wholly-Owned Domestic Subsidiary” shall mean, as to any Person, any
Wholly-Owned Subsidiary of such Person which is also a Domestic Subsidiary of
such Person.

 

-65-



--------------------------------------------------------------------------------

“Wholly-Owned European Distribution Subsidiary” shall mean, as to any Person,
any Wholly-Owned Subsidiary of such Person which is also a European Distribution
Subsidiary.

“Wholly-Owned Foreign Subsidiary” shall mean, as to any Person, any Wholly-Owned
Subsidiary of such Person which is also a Foreign Subsidiary of such Person.

“Wholly-Owned Subsidiary” shall mean, as to any Person, (i) any corporation 100%
of whose Equity Interests (other than director’s qualifying shares and/or other
nominal amounts of shares required by applicable law to be held by Persons other
than such Person) is at the time owned by such Person and/or one or more
Wholly-Owned Subsidiaries of such Person and (ii) any partnership, association,
joint venture or other entity in which such Person and/or one or more
Wholly-Owned Subsidiaries of such Person has a 100% equity interest at such
time, provided that Corus Aluminum GmbH or any other Subsidiary of Aleris which
is organized in Germany which owns real property and is acquired after the
Initial Borrowing Date pursuant to a Permitted Acquisition or other acquisition
permitted pursuant to Section 10.05 shall constitute a “Wholly-Owned Subsidiary”
for all purposes of the Credit Documents so long as no more than 5.1% of the
Equity Interests of such Subsidiary are owned by a Person other than Aleris or a
Wholly-Owned Subsidiary of Aleris so long as (i) the holder of such Equity
Interests is reasonably satisfactory to the Administrative Agent and (ii) all of
the economic interests attributable to the Equity Interests in such Subsidiary
are owned directly or indirectly by Aleris and its Subsidiaries.

SECTION 2. Amount and Terms of Credit.

2.01 The Commitments. (a) Subject to and upon the terms and conditions set forth
herein (including, without limitation, the conditions set forth in Sections
7.01, 7.02 and 7.03) , each Lender with a U.S./European Commitment severally
agrees to make, at any time and from time to time on or after the Initial
Borrowing Date and prior to the Final Maturity Date, (x) a revolving loan or
revolving loans to the U.S. Borrowers (on a joint and several basis) (each, a
“U.S. Borrower Revolving Loan” and, collectively, the “U.S. Borrower Revolving
Loans”) and (y) a revolving loan or revolving loans to the European Borrower
(each, a “European Borrower Revolving Loan” and, collectively, the “European
Borrower Revolving Loans”; and with the European Borrower Revolving Loans and
the U.S. Borrower Revolving Loans being each called a “U.S./European Revolving
Loan” and, collectively, the “U.S./European Revolving Loans”), which
U.S./European Revolving Loans:

(i) shall (subject to Section 2.14), be denominated in the respective Available
Currency elected by the applicable Borrower;

(ii) shall (subject to Section 2.02(b)), (x) in the case of U.S. Borrower
Revolving Loans at the option of the U.S. Borrowers, be incurred and maintained
as, and/or converted into, Base Rate Loans or Eurodollar Loans and (y) in the
case of European Borrower Revolving Loans, be incurred and maintained as Euro
Rate Loans, provided that except as otherwise specifically provided in
Section 2.10(b), all U.S./European Revolving Loans comprising the same Borrowing
shall at all times be of the same Type;

 

-66-



--------------------------------------------------------------------------------

(iii) may be repaid and reborrowed in accordance with the provisions hereof; and

(iv) in the case of any Borrowing of U.S./European Revolving Loans, shall not be
made (and shall not be required to be made) by any U.S./European Lender in any
instance where the incurrence thereof (after giving effect to the use of the
proceeds thereof on the date of the incurrence thereof to repay any amounts
theretofore outstanding pursuant to this Agreement) would cause (x) the
Individual U.S./European Exposure of such U.S./European Lender to exceed the
amount of its U.S./European Commitment at such time, (y) the Aggregate
U.S./European Exposure to exceed the Total U.S./European Commitment at such time
or (z) the Aggregate European Borrower Exposure at such time to exceed the Total
European Sub-Commitment at such time.

(b) Subject to and upon the terms and conditions set forth herein (including,
without limitation, the condition set forth in Sections 7.01, 7.02 and 7.03),
each Canadian Lender severally agrees to make, at any time and from time to time
on or after the Initial Borrowing Date and prior to the Final Maturity Date, a
revolving loan or revolving loans to the Canadian Borrowers (on a joint and
several basis) (each, a “Canadian Revolving Loan” and, collectively, the
“Canadian Revolving Loans”), which Canadian Revolving Loans:

(i) shall (subject to Section 2.14) be denominated in the respective Available
Currency elected by the Canadian Borrowers;

(ii) shall, (subject to Section 2.02(b)) at the option of the Canadian
Borrowers, be incurred and maintained as, and/or converted into, (w) Base Rate
Loans denominated in U.S. Dollars, (x) Eurodollar Loans denominated in U.S.
Dollars, (y) Canadian Prime Rate Loans in Canadian Dollars, or (z) (i) in the
case of a B/A Lender, the creation of Bankers’ Acceptances in Canadian Dollars
on the terms and conditions provided for herein and in Schedule III hereto or
(ii) in the case of a Non-B/A Lender, the creation and purchase of completed
Drafts in Canadian Dollars and the exchange of such Drafts for B/A Equivalent
Notes, in each case on the terms and conditions provided for herein and in
Schedule III hereto, provided that (A) except as otherwise specifically provided
in Section 2.10(b), all Canadian Revolving Loans comprising the same Borrowing
shall at all times be of the same Type and (B) Canadian Revolving Loans may only
be incurred and maintained as, and/or converted into, Bankers’ Acceptance Loans
in the circumstances, and to the extent, provided in Schedule III;

(iii) may be repaid and reborrowed in accordance with the provisions hereof; and

(iv) shall not be made (and shall not be required to be made) by any Canadian
Lender in any instance where the incurrence thereof (after giving effect to the
use of the proceeds thereof on the date of the incurrence thereof to repay any
amounts theretofore outstanding pursuant to this Agreement) would cause (x) the
Individual Canadian Exposure of such Canadian Lender to exceed the amount of its
Canadian Commitment at such time, or (y) the Aggregate Canadian Exposure to
exceed the Total Canadian Commitment at such time.

 

-67-



--------------------------------------------------------------------------------

(c) (I) Subject to and upon the terms and conditions set forth herein
(including, without limitation, the conditions set forth in Sections 7.01, 7.02
and 7.03), the U.S./European Swingline Lender agrees to make, at any time and
from time to time on or after the Initial Borrowing Date and prior to the
Swingline Expiry Date (x) a revolving loan or revolving loans to the U.S.
Borrower (on a joint and several basis) (each, a “U.S. Borrower Swingline Loan”
and, collectively, the “U.S. Borrower Swingline Loans”) and (y) a revolving loan
or revolving loans to the European Borrower (each, a “European Borrower
Swingline Loan” and, collectively, the “European Borrower Swingline Loans”; and
with the European Borrower Swingline Loans and the U.S. Borrower Swingline Loans
being each called a “U.S./European Borrower Swingline Loan” and, collectively,
the “U.S./European Borrower Swingline Loans”), which U.S./European Borrower
Swingline Loans:

(i) shall (x) in the case of U.S. Borrower Swingline Loans, be denominated in
U.S. Dollars and (y) in the case of European Borrower Swingline Loans (subject
to Section 2.14), be denominated in the respective Available Currency elected by
the European Borrower;

(ii) shall (x) in the case of U.S. Borrower Swingline Loans be incurred and
maintained as Base Rate Loans and (y) in the case of European Borrower Swingline
Loans, be incurred and maintained as Euro Rate Loans subject to an interest
period of one to seven days, as selected by the Swingline Lender;

(iii) may be repaid and reborrowed in accordance with the provisions hereof;

(iv) shall not be made by the U.S./European Swingline Lender in any instance
where the incurrence thereof (after giving effect to the use of the proceeds
thereof on the date of the incurrence thereof to repay any amounts theretofore
outstanding pursuant to this Agreement) would cause (x) the Aggregate
U.S./European Exposure to exceed the Total U.S./European Commitment as then in
effect or (y) the Aggregate European Borrower Exposure at such time to exceed
the Total European Sub-Commitment at such time; and

(v) shall not exceed in aggregate principal amount at any time outstanding the
relevant Maximum Swingline Amount.

(II) Subject to and upon the terms and conditions set forth herein (including,
without limitation, the conditions set forth in Sections 7.01, 7.02 and 7.03),
the Canadian Swingline Lender agrees to make, at any time and from time to time
on or after the Initial Borrowing Date and prior to the Swingline Expiry Date, a
revolving loan or revolving loans (each, a “Canadian Swingline Loan” and,
collectively, the “Canadian Swingline Loans” and, together with the
U.S./European Borrower Swingline Loans, the “Swingline Loans”) to the Canadian
Borrowers, which Canadian Swingline Loans:

(i) shall (subject to Section 2.14) be denominated in the respective Available
Currency elected by the Canadian Borrowers;

 

-68-



--------------------------------------------------------------------------------

(ii) shall be incurred and maintained as Base Rate Loans (in the case of
Canadian Swingline Loans denominated in U.S. Dollars) or Canadian Prime Rate
Loans (in the case of Canadian Swingline Loans denominated in Canadian Dollars);

(iii) may be repaid and reborrowed in accordance with the provisions hereof;

(iv) shall not be made by the Canadian Swingline Lender in any instance where
the incurrence thereof (after giving effect to the use of the proceeds thereof
on the date of the incurrence thereof to repay any amounts theretofore
outstanding pursuant to this Agreement) would cause the Aggregate Canadian
Exposure to exceed the Total Canadian Commitment as then in effect; and

(v) shall not exceed in aggregate principal amount at any time outstanding the
relevant Maximum Swingline Amount.

Notwithstanding anything to the contrary contained in this Section 2.01(c),
(i) no Swingline Lender shall be obligated to make any Swingline Loans at a time
when a Lender Default exists with respect to a Lender unless such Swingline
Lender has entered into arrangements satisfactory to it and the U.S. Borrowers,
the European Borrower and/or Canadian Borrowers, as applicable, to eliminate
such Swingline Lender’s risk with respect to the Defaulting Lender’s or
Defaulting Lenders’ participation in such Swingline Loans, including by cash
collateralizing such Defaulting Lender’s or Defaulting Lenders’ U.S./European
Percentage (in the case of U.S./European Borrower Swingline Loans) or Canadian
Percentage (in the case of Canadian Swingline Loans) of the outstanding
Swingline Loans, and (ii) no Swingline Lender shall make any Swingline Loan
after such Swingline Lender has received written notice from the Borrowers, any
other Credit Party or the Required Lenders stating that a Default or an Event of
Default exists and is continuing until such time as such Swingline Lender shall
have received written notice (A) of rescission of all such notices from the
party or parties originally delivering such notice or notices or (B) of the
waiver of such Default or Event of Default by the Required Lenders.

(d) On any Business Day, either Swingline Lender may, in its sole discretion,
give notice to the Lenders under the relevant Tranche (i.e., the U.S./European
Lenders in the case of the U.S./European Borrower Swingline Loans and the
Canadian Lenders in the case of the Canadian Swingline Loans) that such
Swingline Lender’s outstanding Swingline Loans shall be funded with one or more
Borrowings of Revolving Loans under the relevant Tranche (provided that such
notice shall be deemed to have been automatically given upon the occurrence of a
Default or an Event of Default under Section 11.05 or upon the exercise of any
of the remedies provided in the last paragraph of Section 11), in which case one
or more Borrowings of Revolving Loans constituting Base Rate Loans, in the case
of Swingline Loans maintained in U.S. Dollars, Euro Rate Loans subject to an
Interest Period of one month, in the case of Swingline Loans maintained in a
currency other than U.S. Dollars or Canadian Dollars, or Canadian Prime Rate
Loans, in the case of Canadian Swingline Loans maintained in Canadian Dollars,
(each such Borrowing, a “Mandatory Borrowing”) shall be made on the immediately
succeeding Business Day (or, in the case of a Mandatory Borrowing of Euro Rate
Loans, the second succeeding Business Day) by all Lenders pro rata based on each
such Lender’s Facility Percentage under the relevant Tranche (determined before
giving effect to any termination of the

 

-69-



--------------------------------------------------------------------------------

Commitments pursuant to the last paragraph of Section 11) and the proceeds
thereof shall be applied directly by such Swingline Lender to repay such
Swingline Lender for such outstanding Swingline Loans. Each Lender with a
Commitment under the relevant Tranche hereby irrevocably agrees to make
Revolving Loans under the relevant Tranche upon one Business Day’s notice (or,
in the case of a Mandatory Borrowing of Euro Rate Loans, two Business Days’
notice) pursuant to each Mandatory Borrowing in the amount and in the manner
specified in the preceding sentence and on the date specified in writing by the
relevant Swingline Lender notwithstanding (i) the amount of the Mandatory
Borrowing may not comply with the Minimum Borrowing Amount otherwise required
hereunder, (ii) whether any conditions specified in Section 7 are then
satisfied, (iii) whether a Default or an Event of Default then exists, (iv) the
date of such Mandatory Borrowing, and (v) the amount of any Borrowing Base or
Commitment at such time. In the event that any Mandatory Borrowing cannot for
any reason be made on the date otherwise required above (including, without
limitation, as a result of the commencement of a proceeding under the Bankruptcy
Code or any other relevant bankruptcy or insolvency laws with respect to any
Borrower), then each Lender with a Commitment under the relevant Tranche hereby
agrees that it shall forthwith purchase (as of the date the Mandatory Facility
Borrowing would otherwise have occurred, but adjusted for any payments received
from the relevant Borrowers on or after such date and prior to such purchase)
from the relevant Swingline Lender such participations in the outstanding
Swingline Loans of such Swingline Lender as shall be necessary to cause the
Lenders with Commitments under the relevant Tranche to share in such relevant
Swingline Loans ratably based upon their respective Percentages (determined
before giving effect to any termination of the Commitments pursuant to the last
paragraph of Section 11), provided that (x) all interest payable on such
Swingline Loans shall be for the account of such Swingline Lender until the date
as of which the respective participation is required to be purchased and, to the
extent attributable to the purchased participation, shall be payable to the
participant from and after such date and (y) at the time any purchase of
participations pursuant to this sentence is actually made, the purchasing Lender
shall be required to pay the relevant Swingline Lender interest on the principal
amount of participation purchased for each day from and including the day upon
which the Mandatory Borrowing would otherwise have occurred to but excluding the
date of payment for such participation, at the overnight Federal Funds Rate for
the first three days and at the interest rate otherwise applicable to Revolving
Loans maintained as Base Rate Loans (or, in the case of Non-Dollar Denominated
Loans, the interest rate that is applicable to the respective Mandatory
Borrowing) hereunder for each day thereafter.

(e) Notwithstanding anything to the contrary in Sections 2.01(a), (b), (c) or
(d), Section 7.03 or elsewhere in this Agreement, the Administrative Agent and
the Collateral Agent shall have the right to establish reserves in such amounts,
and with respect to such matters, as the Administrative Agent or the Collateral
Agent in its respective Permitted Discretion shall deem necessary or
appropriate, against any Borrowing Base, including, without limitation, reserves
with respect to (i) sums that the respective Borrowers are or will be required
to pay (such as Priority Payables, taxes, priority claims of employees,
assessments, insurance premiums, or, in the case of leased assets, rents or
other amounts payable under such leases) and have not yet paid (including,
without limitation, an Unpaid Supplier Reserve and a Rent Reserve against
Eligible Inventory included in any Borrowing Base), (ii) Hedge Product Reserves
and Bank Product Reserves, (iii) Insolvency Administrator Reserves and
(iv) amounts owing by the respective Borrowers or their respective Subsidiaries
to any Person to the extent secured by a Lien on, or trust over, any of the
Collateral, which Lien or trust, in the Permitted Discretion of

 

-70-



--------------------------------------------------------------------------------

the Administrative Agent or the Collateral Agent is capable of ranking senior in
priority to or pari passu with one or more of the Liens granted in the Security
Documents (such as Priority Payables or other Liens or trusts in favor of
employees, landlords, warehousemen, carriers, mechanics, materialmen, laborers,
or suppliers, or Liens or trusts for ad valorem, excise, sales, or other taxes
where given priority under applicable law) in and to such item of the
Collateral, provided, however, that the Administrative Agent may not implement
reserves with respect to matters which are already specifically reflected as
ineligible Accounts or Inventory.

(f) In the event any of the U.S. Borrowers, the Canadian Borrowers or the
European Borrower is unable to comply with the conditions precedent to the
making of Revolving Loans or the issuance of Letters of Credit set forth in
Section 7 (including, without limitation, the Borrowing Base limitations set
forth in Section 7.03), (x) the U.S./European Lenders authorize the
Administrative Agent, for the account of the U.S./European Lenders, to make U.S.
Borrower Revolving Loans to the U.S. Borrowers and (y) the Canadian Lenders
authorize the Canadian Administrative Agent, for the account of the Canadian
Lenders, to make Canadian Revolving Loans to the Canadian Borrowers (each, an
“Agent Advance”), which, in each case, (i) may only be made in U.S. Dollars as
Base Rate Loans and (ii) may be made at any time or from time to time on or
after the date the Administrative Agent first receives a Notice of Borrowing
requesting an Agent Advance until the earlier of (A) the 30th Business Day after
such date, (B) the date the respective Borrowers or Borrower are again able to
comply with the Borrowing Base limitations and the conditions precedent to the
making of Revolving Loans and issuance of Letters of Credit, or obtains an
amendment or waiver with respect thereto or (C) the date the Required Lenders
instruct the Administrative Agent and the Canadian Administrative Agent to cease
making Agent Advances (in each case, the “Agent Advance Period”). Neither the
Administrative Agent nor the Canadian Administrative Agent shall make any Agent
Advance to the extent that at such time the amount of such Agent Advance (A) in
the case of Agent Advances made to the Canadian Borrowers, (I) when added to the
aggregate outstanding amount of all other Agent Advances made to the Canadian
Borrowers and the U.S. Borrowers at such time, would exceed 5% of the Combined
U.S./Canadian Borrowing Base at such time (based on the Borrowing Base
Certificate last delivered) less the European U.S. Borrowing Base Usage at such
time or (II) when added to the Aggregate Canadian Exposure as then in effect
(immediately prior to the incurrence of such Agent Advance), would exceed the
Total Canadian Commitment at such time, or (B) in the case of Agent Advances
made to the U.S. Borrowers, (I) when added to the aggregate outstanding amount
of all other Agent Advances made to the U.S. Borrowers at such time, would
exceed 5% of the U.S. Borrowing Base at such time (based on the Borrowing Base
Certificate last delivered) less the Aggregate Non-U.S. Borrowing Base Usage at
such time, (II) when added to the aggregate outstanding amount of all other
Agent Advances made to the U.S. Borrowers and the Canadian Borrowers at such
time, would exceed 5% of the Combined U.S./Canadian Borrowing Base at such time
(based on the Borrowing Base Certificate last delivered) less the European U.S.
Borrowing Base Usage at such time or (III) when added to the Aggregate
U.S./European Exposure at such time (immediately prior to the incurrence of such
Agent Advance), would exceed the Total U.S./European Commitment at such time. It
is understood and agreed that, subject to the requirements set forth above,
Agent Advances may be made by the Administrative Agent or the Canadian
Administrative Agent in the case of Canadian Borrower Obligations in their
respective discretion to the extent the Administrative Agent or the Canadian
Administrative Agent deems such Agent Advances necessary or desirable (x) to
preserve and protect the applicable Collateral, or any portion thereof, (y) to
enhance the

 

-71-



--------------------------------------------------------------------------------

likelihood of, or maximize the amount of, repayment of the Revolving Loans and
other obligations of the Credit Parties hereunder and under the other Credit
Documents or (z) to pay any other amount chargeable to or required to be paid by
the Borrowers pursuant to the terms of this Agreement, including payments of
reimbursable expenses and other sums payable under the Credit Documents, and
that the Borrowers shall have no right to require that any Agent Advances be
made. Agent Advances will be deemed U.S./European Borrower Swingline Loans (if
made to the U.S. Borrowers) or Canadian Swingline Loans (if made to the Canadian
Borrowers) for all purposes of this Agreement and shall be subject to refunding
as a Mandatory Borrowing pursuant to Section 2.01(d), in each case,
notwithstanding (i) after giving effect thereto, the relevant Maximum Swingline
Amount may be exceeded and (ii) the other conditions set forth in Sections
2.01(c) or (d), as applicable may not be satisfied at such time.

2.02 Minimum Amount of Each Borrowing; Limitation on Euro Rate Loans. (a) The
aggregate principal amount of each Borrowing of Loans under a respective Tranche
of Loans shall not be less than the Minimum Borrowing Amount applicable to such
Tranche of Loans. More than one Borrowing may occur on the same date, but at no
time shall there be outstanding more than (x) 15 Borrowings of Euro Rate Loans
in the aggregate for all Tranches of Loans and (y) more than 5 Borrowings of
Bankers’ Acceptance Loans.

(b) Unless the Administrative Agent and the Syndication Agent either otherwise
agree in their sole discretion or have determined that the Syndication Date has
occurred, prior to the 30th day following the Initial Borrowing Date (at which
time this clause Section 2.02(b) shall no longer be applicable),
(i) U.S./European Revolving Loans and Canadian Revolving Loans may only be
incurred and maintained as, and/or converted into, Euro Rate Loans so long as
all such outstanding Euro Rate Loans, together with all other outstanding
Revolving Loans that are maintained as Euro Rate Loans, are subject to an
Interest Period of one month which begins and ends on the same day and
(ii) Canadian Revolving Loans may only be incurred and maintained as, and/or
converted into, Bankers’ Acceptance Loans only so long as such outstanding
Bankers’ Acceptance Loans have a term to maturity of 30 days.

2.03 Notice of Borrowing. (a) Whenever a Borrower desires to incur (x) Euro Rate
Loans (excluding Borrowings of Swingline Loans and Mandatory Borrowings) or
Bankers’ Acceptance Loans hereunder, such Borrower shall give the Administrative
Agent at the Notice Office no later than 2:00 P.M. (New York time) at least
three Business Days’ prior notice of each Euro Rate Loan or Bankers’ Acceptance
Loan to be incurred hereunder, (y) Base Rate Loans hereunder (excluding
Borrowings of Swingline Loans and Mandatory Borrowings), such Borrower shall
give the Administrative Agent prior notice at the Notice Office no later than
2:00 P.M. (New York time) at least one Business Day’s prior notice of each Base
Rate Loan is to be incurred hereunder and (z) Canadian Prime Rate Loans
hereunder (excluding Borrowings of Swingline Loans and Mandatory Borrowings),
such Borrower shall give the Administrative Agent at the Notice Office no later
than 12:00 Noon (New York time) at least one Business Day’s prior notice of each
Canadian Prime Rate Loan is to be incurred hereunder. Each such notice (each, a
“Notice of Borrowing”), except as otherwise expressly provided in Section 2.10,
shall be irrevocable and shall be in writing, or by telephone promptly confirmed
in writing, in the form of Exhibit A-1, appropriately completed to specify:
(i) the aggregate principal amount or Face Amount, as the case may be, of the
Loans to be made pursuant to such Borrowing (stated in the applicable Available
Currency), (ii) the date of such Borrowing (which shall be a Business

 

-72-



--------------------------------------------------------------------------------

Day), (iii) whether the respective Borrowing shall consist of U.S. Borrower
Revolving Loans, Canadian Revolving Loans or European Borrower Revolving Loans,
(iv) in the case of Dollar Denominated Loans, whether the Dollar Denominated
Loans being made pursuant to such Borrowing are to be initially maintained as
Base Rate Loans or Eurodollar Loans and, if Eurodollar Loans, the Interest
Period to be initially applicable thereto, (v) in the case of Euro Denominated
Loans and Other Foreign Currency Denominated Loans, the Interest Period to be
initially applicable thereto, and (vi) in the case of Canadian Dollar
Denominated Loans, whether the respective Borrowing shall consist of Canadian
Prime Rate Loans or Bankers’ Acceptance Loans and, if Bankers’ Acceptance Loans,
the term thereof (which shall comply with the requirements of Schedule III). The
Administrative Agent shall promptly give each Lender which is required to make
Loans of the Tranche specified in the respective Notice of Borrowing, notice of
such proposed Borrowing, of such Lender’s proportionate share thereof and of the
other matters required by the immediately preceding sentence to be specified in
the Notice of Borrowing.

(b) (i) Whenever a Borrower desires to make a Borrowing of (x) U.S. Borrower
Swingline Loans or Canadian Swingline Loans hereunder, such Borrower shall give
the relevant Swingline Lender, not later than 1:00 P.M. (New York time) on the
date such relevant Swingline Loan is to be made or (y) European Borrower
Swingline Loans hereunder, such Borrower shall give the U.S./European Swingline
Lender, not later than 1:00 P.M. (New York time) one Business Day prior to the
date such European Borrower Swingline Loan is to be made, written notice or
telephonic notice promptly confirmed in writing of each Swingline Loan to be
made hereunder. Each such notice shall be irrevocable and shall be given by or
on behalf of the respective Borrower in the form of Exhibit A-1, appropriately
completed to specify: (A) the date of Borrowing (which shall be a Business Day),
(B) the aggregate principal amount of the Swingline Loans to be made pursuant to
such Borrowing and (C) in the case of Canadian Swingline Loans or European
Borrower Swingline Loans, the relevant Available Currency in which such
Swingline Loans are to be denominated.

(ii) Mandatory Borrowings shall be made upon the notice specified in
Section 2.01(d), with the U.S. Borrowers or Canadian Borrowers, as applicable,
irrevocably agreeing, by its incurrence of any Swingline Loan, to the making of
the Mandatory Borrowings as set forth in Section 2.01(d).

(c) Without in any way limiting the obligation of any Borrower to confirm in
writing any telephonic notice of any Borrowing or prepayment of Loans, the
relevant Administrative Agent or the relevant Swingline Lender (in the case of a
Borrowing of Swingline Loans) may act without liability upon the basis of
telephonic notice of such Borrowing or prepayment, as the case may be, believed
by the relevant Administrative Agent or such Swingline Lender, as the case, may
be, in good faith to be from the president, the chief executive officer or a
Financial Officer of such Borrower, or from any other authorized officer of such
Borrower designated in writing by such Borrower to the relevant Administrative
Agent or the Swingline Lender, as the case may be, as being authorized to give
such notices, prior to receipt of written confirmation. In each such case, such
Borrower hereby waives the right to dispute the relevant Administrative Agent’s
or the Swingline Lender’s, as the case may be, record of the terms of such
telephonic notice of such Borrowing or prepayment of Loans, as the case may be,
absent manifest error.

 

-73-



--------------------------------------------------------------------------------

2.04 Disbursement of Funds. No later than 1:00 P.M. (New York time) on the date
specified in each Notice of Borrowing (or (x) in the case of Swingline Loans,
not later than 3:00 P.M. (New York time) on the date specified pursuant to
Section 2.03(b)(i) or (ii), as applicable, (y) in the case of Mandatory
Borrowings, not later than 10:00 A.M. (New York time) on the date specified in
Section 2.01(d) and (z) in the case of a Borrowing of Euro Denominated Loans and
Other Foreign Currency Denominated Loans, no later than 1:00 P.M.] (New York
time), on such date), each Lender with a Commitment under the relevant Tranche
of Loans will, subject to Section 16, make available its pro rata portion
(determined in accordance with Section 2.07) of each such Borrowing requested to
be made on such date (or, in the case of Swingline Loans, the respective
Swingline Lender shall make available the full amount thereof). All such amounts
will be made available in the relevant Available Currency, and in immediately
available funds at the Payment Office, and the relevant Administrative Agent
will make available to the respective Borrower or Borrowers (or to the relevant
Swingline Lender, in the case of a Mandatory Borrowing at the Payment Office the
aggregate of the amounts so made available by the Lenders. Unless the relevant
Administrative Agent shall have been notified by any Lender prior to the date of
Borrowing that such Lender does not intend to make available to the relevant
Administrative Agent such Lender’s portion of any Borrowing to be made on such
date (other than in the circumstances described in Section 16), the relevant
Administrative Agent may assume that such Lender has made such amount available
to the relevant Administrative Agent on such date of Borrowing and the relevant
Administrative Agent may (but shall not be obligated to), in reliance upon such
assumption, make available to the relevant Borrower or Borrowers a corresponding
amount. If such corresponding amount is not in fact made available to the
relevant Administrative Agent by such Lender, the relevant Administrative Agent
shall be entitled to recover such corresponding amount on demand from such
Lender. If such Lender does not pay such corresponding amount forthwith upon the
relevant Administrative Agent’s demand therefor, the relevant Administrative
Agent shall promptly notify the relevant Borrower or Borrowers and such Borrower
or Borrowers shall immediately pay such corresponding amount to the relevant
Administrative Agent. The relevant Administrative Agent also shall be entitled
to recover on demand from such Lender or the relevant Borrower or Borrowers, as
the case may be, interest on such corresponding amount in respect of each day
from the date such corresponding amount was made available by the relevant
Administrative Agent to such Borrower or Borrowers until the date such
corresponding amount is recovered by the relevant Administrative Agent, at a
rate per annum equal to (i) if recovered from such Lender, the overnight Federal
Funds Rate (or (x) in the case of Canadian Dollar Denominated Loans, the cost to
the Canadian Administrative Agent of acquiring overnight funds in Canadian
Dollars, (y) in the case of Euro Denominated Loans, the cost to the relevant
Administrative Agent of acquiring overnight funds in Euros or (z) in the case of
Other Foreign Currency Denominated Loans, the cost to the relevant
Administrative Agent of acquiring overnight funds in the applicable Available
Currency in which such Other Foreign Currency Denominated Loans were incurred)
for the first three days and at the interest rate otherwise applicable to such
Loans for each day thereafter, and (ii) if recovered from the relevant Borrower
or Borrowers, the rate of interest applicable to the respective Borrowing, as
determined pursuant to Section 2.08. Nothing in this Section 2.04 shall be
deemed to relieve any Lender from its obligation to make Loans hereunder or to
prejudice any rights which any Borrower may have against any Lender as a result
of any failure by such Lender to make Loans hereunder; provided that the funding
of all U.S./European

 

-74-



--------------------------------------------------------------------------------

Revolving Loans which are also Non-Dollar Denominated Loans shall also be
subject to the provisions of Section 16.

2.05 Notes. (a) Each Borrower’s obligation to pay the principal of, and interest
on, the Loans made by each Lender shall be evidenced in the Register maintained
by the Administrative Agent pursuant to Section 13.15 and shall, if requested by
such Lender, also be evidenced (i) in the case of U.S. Borrower Revolving Loans,
by a promissory note duly executed and delivered by each U.S. Borrower
substantially in the form of Exhibit B-1, with blanks appropriately completed in
conformity herewith (each, a “U.S. Borrower Revolving Note” and, collectively,
the “U.S. Borrower Revolving Notes”), (ii) in the case of Canadian Revolving
Loans, by a promissory note duly executed and delivered by each Canadian
Borrower substantially in the form of Exhibit B-2, with blanks appropriately
completed in conformity herewith (each, a “Canadian Revolving Note” and,
collectively, the “Canadian Revolving Notes”), (iii) in the case of European
Borrower Revolving Loans, by a promissory note duly executed and delivered by
the European Borrower substantially in the form of Exhibit B-3, with blanks
appropriately completed in conformity herewith (each, a “European Borrower
Revolving Note” and, collectively, the “European Borrower Revolving Notes”),
(iv) if U.S. Borrower Swingline Loans, by a promissory note duly executed and
delivered by each U.S. Borrower substantially in the form of Exhibit B-4, with
blanks appropriately completed in conformity herewith (the “U.S. Borrower
Swingline Note”), (v) if Canadian Swingline Loans, by a promissory note duly
executed and delivered by each Canadian Borrower substantially in the form of
Exhibit B-5, with blanks appropriately completed in conformity herewith (the
“Canadian Swingline Note”) and (vi) if European Borrower Swingline Loans, by a
promissory note duly executed and delivered by the European Borrower
substantially in the form of Exhibit B-6, with blanks appropriately completed in
conformity herewith (the “European Borrower Swingline Note”).

(b) The U.S. Borrower Note issued to each Lender that has a U.S./European
Commitment or outstanding U.S. Borrower Revolving Loans shall (i) be executed by
each U.S. Borrower, (ii) be payable to such Lender or its registered assigns and
be dated the Initial Borrowing Date (or, if issued after the Initial Borrowing
Date, be dated the date of the issuance thereof), (iii) be in a stated principal
amount (expressed in U.S. Dollars) equal to the U.S./European Commitment of such
Lender (or, if issued after the termination thereof, be in a stated principal
amount equal to the Individual U.S. Borrower Exposure of such Lender at such
time) and be payable in the outstanding principal amount of the U.S. Borrower
Revolving Loans evidenced thereby from time to time, provided that if, because
of fluctuations in exchange rates after the date of issuance thereof, the U.S.
Borrower Revolving Note of any U.S./European Lender would not be at least as
great as the outstanding principal amount (taking the Dollar Equivalent of all
Non-Dollar Denominated Loans evidenced thereby) of the U.S. Borrower Revolving
Loans made by such U.S./European Lender at any time outstanding, the respective
U.S./European Lender may request (and in such case the U.S. Borrowers shall
promptly execute and deliver) a new U.S. Borrower Revolving Note in an amount
equal to the aggregate principal amount (taking the Dollar Equivalent of all
Non-Dollar Denominated Revolving Loans evidenced thereby) of the U.S. Borrower
Revolving Loans of such U.S./European Lender outstanding on the date of the
issuance of such new U.S. Borrower Revolving Note, (iv) with respect to each
U.S. Borrower Revolving Loan evidenced thereby, be payable (subject to
Section 2.14) in the respective Available Currency in which such U.S. Borrower
Revolving Loan

 

-75-



--------------------------------------------------------------------------------

was made, provided that the obligations with respect to each Non-Dollar
Denominated Loan evidenced thereby shall be subject to conversion into Dollar
Denominated Loans as provided in (and in the circumstances contemplated by)
Section 2.14, (v) mature on the Final Maturity Date, (vi) bear interest as
provided in the appropriate clause of Section 2.08 in respect of the Base Rate
Loans and Euro Rate Loans, as the case may be, evidenced thereby, (vii) be
subject to voluntary prepayment as provided in Section 5.01, and mandatory
repayment as provided in Section 5.02, and (viii) be entitled to the benefits of
this Agreement and the other Credit Documents.

(c) The Canadian Revolving Note issued to each Lender that has a Canadian
Commitment or outstanding Canadian Revolving Loans shall (i) be executed by each
Canadian Borrower, (ii) be payable to such Lender or its registered assigns and
be dated the Initial Borrowing Date (or, if issued after the Initial Borrowing
Date, be dated the date of the issuance thereof), (iii) be in a stated principal
amount (expressed in U.S. Dollars) equal to the Canadian Commitment of such
Lender (or, if issued after the termination thereof, be in a stated principal
amount equal to the Individual Canadian Exposure of such Lender at such time)
and be payable in the outstanding principal amount of the Canadian Revolving
Loans evidenced thereby from time to time, provided that if, because of
fluctuations in exchange rates after the date of issuance thereof, the Canadian
Revolving Note of any Canadian Lender would not be at least as great as the
outstanding principal amount (taking the Dollar Equivalent of all Canadian
Dollar Denominated Loans evidenced thereby) of the Canadian Revolving Loans made
by such Canadian Lender at any time outstanding, the respective Canadian Lender
may request (and in such case the Canadian Borrowers shall promptly execute and
deliver) a new Canadian Revolving Note in an amount equal to the aggregate
principal amount (taking the Dollar Equivalent of all Non-Dollar Denominated
Loans evidenced thereby) of the Canadian Revolving Loans of such Canadian Lender
outstanding on the date of the issuance of such new Canadian Revolving Note,
(iv) with respect to each Canadian Revolving Loan evidenced thereby, be payable
(subject to Section 2.14) in the respective Available Currency in which such
Canadian Revolving Loan was made, provided that the obligations with respect to
each Canadian Dollar Denominated Loan evidenced thereby shall be subject to
conversion into Non-Dollar Denominated Loans as provided in (and in the
circumstances contemplated by) Section 2.14, (v) mature on the Final Maturity
Date, (vi) bear interest as provided in the appropriate clause of Section 2.08
in respect of the Base Rate Loans, Eurodollar Loans and Canadian Prime Rate
Loans, as the case may be, evidenced thereby, (vii) be subject to voluntary
prepayment as provided in Section 5.01, and mandatory repayment as provided in
Section 5.02, and (viii) be entitled to the benefits of this Agreement and the
other Credit Documents.

(d) The European Borrower Revolving Note issued to each Lender that has a
U.S./European Commitment or outstanding European Borrower Revolving Loans shall
(i) be executed by the European Borrower, (ii) be payable to such Lender or its
registered assigns and be dated the Initial Borrowing Date (or, if issued after
the Initial Borrowing Date, be dated the date of the issuance thereof), (iii) be
in a stated principal amount (expressed in U.S. Dollars) equal to the European
Sub-Commitment of such Lender (or, if issued after the termination thereof, be
in a stated principal amount equal to the Individual European Borrower Exposure
of such Lender at such time) and be payable in the outstanding principal amount
of the European Borrower Revolving Loans evidenced thereby from time to time,
provided that if, because of fluctuations in exchange rates after the date of
issuance thereof, the European Borrower Revolving Note of any U.S./European
Lender would not be at least as great as the outstanding

 

-76-



--------------------------------------------------------------------------------

principal amount (taking the Dollar Equivalent of all Non-Dollar Denominated
Loans evidenced thereby) of the European Borrower Revolving Loans made by such
U.S./European Lender at any time outstanding, the respective U.S./European
Lender may request (and in such case the European Borrower shall promptly
execute and deliver) a new European Borrower Revolving Note in an amount equal
to the aggregate principal amount (taking the Dollar Equivalent of all
Non-Dollar Denominated Revolving Loans evidenced thereby) of the European
Borrower Revolving Loans of such U.S./European Lender outstanding on the date of
the issuance of such new European Borrower Revolving Note, (iv) with respect to
each European Borrower Revolving Loan evidenced thereby, be payable (subject to
Section 2.14) in the respective Available Currency in which such European
Borrower Revolving Loan was made, provided that the obligations with respect to
each Non-Dollar Denominated Loan evidenced thereby shall be subject to
conversion into Dollar Denominated Loans as provided in (and in the
circumstances contemplated by) Section 2.14, (v) mature on the Final Maturity
Date, (vi) bear interest as provided in the appropriate clause of Section 2.08,
(vii) be subject to voluntary prepayment as provided in Section 5.01, and
mandatory repayment as provided in Section 5.02, and (viii) be entitled to the
benefits of this Agreement and the other Credit Documents.

(e) The U.S. Borrower Swingline Note issued to the U.S./European Swingline
Lender shall (i) be executed by each U.S. Borrower, (ii) be payable to the order
of the U.S./European Swingline Lender or its registered assigns and be dated the
Initial Borrowing Date, (iii) be in a stated principal amount (expressed in U.S.
Dollars) equal to the relevant Maximum Swingline Amount and be payable in the
outstanding principal amount of the U.S. Borrower Swingline Loans evidenced
thereby from time to time, (iv) mature on the Swingline Expiry Date, (v) bear
interest as provided in the appropriate clause of Section 2.08, (vi) be subject
to voluntary prepayment as provided in Section 5.01 and mandatory repayment as
provided in Section 5.02 and (vii) be entitled to the benefits of this Agreement
and the other Credit Documents.

(f) The Canadian Swingline Note issued to the Canadian Swingline Lender shall
(i) be executed by each Canadian Borrower, (ii) be payable to the Canadian
Swingline Lender or its registered assigns and be dated the Initial Borrowing
Date, (iii) be in a stated principal amount (expressed in U.S. Dollars) equal to
the relevant Maximum Swingline Amount and be payable in the outstanding
principal amount of the Canadian Swingline Loans evidenced thereby from time to
time, provided that if, because of fluctuations in exchange rates after the date
of issuance thereof, the Canadian Swingline Note of the Canadian Swingline
Lender would not be at least as great as the outstanding principal amount
(taking the Dollar Equivalent of all Canadian Swingline Loans evidenced thereby)
of the Canadian Swingline Loans made by the Canadian Swingline Lender at any
time outstanding, the Canadian Swingline Lender may request (and in such case
the Canadian Borrowers shall promptly execute and deliver) a new Canadian
Swingline Note in an amount equal to the aggregate principal amount (taking the
Dollar Equivalent of all Canadian Swingline Loans evidenced thereby) of the
Canadian Swingline Loans of the Canadian Swingline Lender outstanding on the
date of the issuance of such new Canadian Swingline Note, (iv) with respect to
each Canadian Swingline Loan evidenced thereby, be payable (subject to
Section 2.14) in the respective Available Currency in which such Canadian
Swingline Loan was made, provided that the obligations with respect to each
Canadian Dollar Denominated Loan evidenced thereby shall be subject to
conversion into Dollar Denominated Loans as provided in (and in the
circumstances contemplated by)

 

-77-



--------------------------------------------------------------------------------

Section 2.14, (v) mature on the Swingline Expiry Date, (vi) bear interest as
provided in the appropriate clause of Section 2.08, (vii) be subject to
voluntary prepayment as provided in Section 5.01 and mandatory repayment as
provided in Section 5.02 and (viii) be entitled to the benefits of this
Agreement and the other Credit Documents.

(g) The European Borrower Swingline Note issued to the U.S./European Swingline
Lender shall (i) be executed by the European Borrower, (ii) be payable to the
order of the U.S./European Swingline Lender or its registered assigns and be
dated the Initial Borrowing Date, (iii) be in a stated principal amount
(expressed in U.S. Dollars) equal to the relevant Maximum Swingline Amount and
be payable in the outstanding principal amount of the European Borrower
Swingline Loans evidenced thereby from time to time, provided that if, because
of fluctuations in exchange rates after the date of issuance thereof, the
European Borrower Swingline Note of the U.S./European Swingline Lender would not
be at least as great as the outstanding principal amount (taking the Dollar
Equivalent of all European Borrower Swingline Loans evidenced thereby) of the
European Borrower Swingline Loans made by the U.S./European Swingline Lender at
any time outstanding, the U.S./European Swingline Lender may request (and in
such case the European Borrower shall promptly execute and deliver) a new
European Borrower Swingline Note in an amount equal to the aggregate principal
amount (taking the Dollar Equivalent of all European Borrower Swingline Loans
evidenced thereby) of the European Borrower Swingline Loans of the U.S./European
Swingline Lender outstanding on the date of the issuance of such new European
Borrower Swingline Note, (iv) mature on the Swingline Expiry Date, (v) bear
interest as provided in the appropriate clause of Section 2.08, (vi) be subject
to voluntary prepayment as provided in Section 5.01 and mandatory repayment as
provided in Section 5.02 and (vii) be entitled to the benefits of this Agreement
and the other Credit Documents.

(h) Each Lender will note on its internal records the amount of each Loan made
by it and each payment in respect thereof and prior to any transfer of any of
its Notes will endorse on the reverse side thereof the outstanding principal
amount of Loans evidenced thereby. Failure to make any such notation or any
error in such notation shall not affect any Borrower’s obligations in respect of
such Loans.

(i) Notwithstanding anything to the contrary contained above in this
Section 2.05 or elsewhere in this Agreement, Notes shall only be delivered to
Lenders which at any time specifically request the delivery of such Notes. No
failure of any Lender to request or obtain a Note evidencing its Loans to any
Borrower shall affect or in any manner impair the obligations of the respective
Borrower to pay the Loans (and all related ABL Obligations) incurred by such
Borrower which would otherwise be evidenced thereby in accordance with the
requirements of this Agreement, and shall not in any way affect the security or
guaranties therefor provided pursuant to the various Credit Documents. Any
Lender which does not have a Note evidencing its outstanding Loans shall in no
event be required to make the notations otherwise described in preceding clause
(h). At any time when any Lender requests the delivery of a Note to evidence any
of its Loans, the respective Borrower shall promptly execute and deliver to the
respective Lender, at such Borrower’s expense, the requested Note in the
appropriate amount or amounts to evidence such Loans.

 

-78-



--------------------------------------------------------------------------------

2.06 Conversions. (a) Subject to Section 2.02(b), each Borrower shall have the
option to convert, on any Business Day, all or a portion equal to at least the
Minimum Borrowing Amount of the outstanding principal amount of Dollar
Denominated Loans (other than Swingline Loans, which shall at all times be
maintained as Base Rate Loans or Canadian Prime Rate Loans, as the case may be)
made pursuant to one or more Borrowings (so long as of the same Tranche) of one
or more Types of Dollar Denominated Loans into a Borrowing (of the same Tranche)
of another Type of Dollar Denominated Loan, provided that (i) except as
otherwise provided in Section 2.10(b), Eurodollar Loans may be converted into
Base Rate Loans only on the last day of an Interest Period applicable to the
Loans being converted and no such partial conversion of Eurodollar Loans shall
reduce the outstanding principal amount of such Eurodollar Loans made pursuant
to a single Borrowing to less than the Minimum Borrowing Amount applicable
thereto, (ii) unless the Required Lenders otherwise agree, Revolving Loans
maintained as Base Rate Loans may only be converted into Eurodollar Loans if no
Significant Event of Default or, if elected by the Required Lenders or the
Administrative Agent, any other Event of Default is in existence on the date of
the conversion, and (iii) no conversion pursuant to this Section 2.06(a) shall
result in a greater number of Borrowings of Eurodollar Loans than is permitted
under Section 2.02. Each such conversion shall be effected by the respective
Borrower by giving the Administrative Agent at the Notice Office prior to 2:00
P.M. (New York time) at least three Business Days’ prior notice (each, a “Notice
of Conversion/Continuation”) in the form of Exhibit A-2, appropriately completed
to specify the Loans to be so converted, the Borrowing or Borrowings pursuant to
which such Loans were incurred and, if to be converted into Eurodollar Loans,
the Interest Period to be initially applicable thereto. The Administrative Agent
shall give each Lender prompt notice of any such proposed conversion affecting
any of its Loans. Upon any such conversion the proceeds thereof will be deemed
to be applied directly on the day of such conversion to prepay the outstanding
principal amount of the Loans being converted.

(b) Mandatory and voluntary conversions of Bankers’ Acceptance Loans into
Canadian Prime Rate Loans shall be made in the circumstances, and to the extent,
provided in Schedule III. Except as otherwise provided under Section 2.14,
Bankers’ Acceptance Loans shall not be permitted to be converted into any other
Type of Loan prior to the maturity date of the respective Bankers’ Acceptance or
B/A Equivalent Note, as the case may be.

(c) The Canadian Borrowers shall have the option to convert, on any Business Day
occurring on or after the Initial Borrowing Date, all or a portion at least
equal to the applicable Minimum Borrowing Amount of the outstanding principal
amount of Canadian Prime Rate Loans (other than Swingline Loans, which shall at
all times be maintained as Base Rate Loans or Canadian Prime Rate Loans, as the
case may be) made pursuant to one or more Borrowings under a single Tranche into
a Borrowing or Borrowings of Bankers’ Acceptance Loans under such Tranche;
provided that (i) unless the Required Lenders otherwise agree, Canadian Prime
Rate Loans may not be converted into Bankers’ Acceptance Loans if a Significant
Event of Default or, if elected by the Required Lenders or the Canadian
Administrative Agent, any other Event of Default is in existence on the date of
such conversion and (ii) Borrowings of Bankers’ Acceptance Loans resulting from
this Section 2.06 shall be limited in number as provided in Section 2.02. Each
such conversion shall be effected by the Canadian Borrowers by giving the
Canadian Administrative Agent at its Notice Office, prior to 11:00 A.M.(New York
time), at least three Business Days prior to the date of the proposed
conversion, a Notice of Conversion/Continuation specifying the Canadian Dollar
Denominated

 

-79-



--------------------------------------------------------------------------------

Loans to be so converted into Bankers’ Acceptance Loans, the Borrowing or
Borrowings pursuant to which such Canadian Dollar Denominated Loans were made
and the term of the proposed Borrowing of Bankers’ Acceptance Loans (which, in
each case, shall comply with the requirements of Schedule III). The Canadian
Administrative Agent shall give each Canadian Lender prompt notice of any such
proposed conversion affecting any of its Canadian Revolving Loans maintained as
Canadian Prime Rate Loans. Upon any such conversion, the proceeds thereof will
be deemed to be applied directly on the day of such conversion to prepay the
outstanding principal amount of the Canadian Revolving Loans being converted.

2.07 Pro Rata Borrowings. All Borrowings of Revolving Loans of a given Tranche
under this Agreement shall be incurred from the Lenders pro rata on the basis of
their Facility Percentages under such Tranche. All Borrowings of U.S./European
Borrower Swingline Loans shall be incurred from the U.S./European Swingline
Lender. All Borrowings of Canadian Swingline Loans shall be incurred from the
Canadian Swingline Lender. It is understood that no Lender shall be responsible
for any default by any other Lender of its obligation to make Loans hereunder
and that each Lender shall be obligated to make the Loans provided to be made by
it hereunder, regardless of the failure of any other Lender to make its Loans
hereunder.

2.08 Interest. (a) The U.S. Borrowers (jointly and severally) agree to pay (in
the case of U.S. Borrower Revolving Loans and U.S. Borrower Swingline Loans),
the Canadian Borrowers agree to pay (in the case of Canadian Revolving Loans and
Canadian Swingline Loans) and the European Borrower agrees to pay (in the case
of a conversion of any European Borrower Revolving Loan which is a Non-Dollar
Denominated Loan into a Dollar Denominated Loan pursuant to Section 2.14)
interest in respect of the unpaid principal amount of each Base Rate Loan
(including any Canadian Dollar Denominated Loan made to the Canadian Borrowers
and converted into a Dollar Denominated Loan pursuant to Section 2.14) from the
date of Borrowing thereof (or, in the case of a conversion of any Non-Dollar
Denominated Loan into a Dollar Denominated Loan pursuant to Section 2.14, from
the date of the conversion of such Loan) until the earlier of (i) the maturity
thereof (whether by acceleration or otherwise) and (ii) the conversion of such
Base Rate Loan to a Eurodollar Loan pursuant to Section 2.06 or 2.09, as
applicable, at a rate per annum which shall be equal to the sum of the relevant
Applicable Margin as in effect from time to time plus the Base Rate as in effect
from time to time.

(b) The U.S. Borrowers (jointly and severally) agree to pay (in the case of U.S.
Borrower Revolving Loans), the Canadian Borrowers (jointly and severally) agree
to pay (in the case of Canadian Revolving Loans) and the European Borrower
agrees to pay (in the case of European Borrower Revolving Loans and European
Borrower Swingline Loans) interest in respect of the unpaid principal amount of
each Euro Rate Loan from the date of Borrowing thereof until the earlier of
(i) the maturity thereof (whether by acceleration or otherwise) and (ii) in the
case of Eurodollar Loans, the conversion of such Eurodollar Loan to a Base Rate
Loan pursuant to Section 2.06 or 2.09, as applicable, at a rate per annum which
shall, during each Interest Period applicable thereto, be equal to the sum of
the relevant Applicable Margin as in effect from time to time during such
Interest Period plus the relevant Euro Rate for such Interest Period plus in the
case of Non-Dollar Denominated Euro Rate Loans, any Mandatory Costs.

(c) The Canadian Borrowers (jointly and severally) agree to pay (in the case of
Canadian Revolving Loans and Canadian Swingline Loans, in each case, which are
Canadian

 

-80-



--------------------------------------------------------------------------------

Dollar Denominated Loans) interest in respect of the unpaid principal amount of
each Canadian Prime Rate Loan made to it from the date the proceeds thereof are
made available to it (which shall, in the case of a conversion contemplated by
Schedule III, be deemed to be the date upon which a maturing Bankers’ Acceptance
or B/A Equivalent Note is converted into a Canadian Prime Rate Loan pursuant to
said Schedule III, with the proceeds thereof to be equal to the full Face Amount
of such maturing Bankers’ Acceptance or B/A Equivalent Note), until the earlier
of (i) the maturity thereof (whether by acceleration, or otherwise) and (ii) the
conversion of such Canadian Prime Rate Loan to a Bankers’ Acceptance Loan
pursuant to Section 2.06, at a rate per annum which shall be equal to the sum of
the Canadian Prime Rate in effect from time to time during the period such
Canadian Prime Rate Loan is outstanding plus the relevant Applicable Margin as
in effect from time to time.

(d) To the extent permitted by law, overdue principal and overdue interest in
respect of each Loan and any other overdue amount payable hereunder and under
any other Credit Document shall, in each case, bear interest at a rate per annum
(1) in the case of overdue principal of, and interest or other amounts owing
with respect to, Loans and any other amounts owing in Canadian Dollars, equal to
2% plus the Applicable Margin for Canadian Prime Rate Loans plus the Canadian
Prime Rate, each as in effect from time to time, (2) in the case of overdue
principal of, and interest or other overdue amounts owing with respect to,
Non-Dollar Denominated Euro Rate Loans, equal to 2% plus the Applicable Margin
for Euro Rate Loans as in effect from time to time plus the relevant Euro Rate
for such successive periods not exceeding one month as the Administrative Agent
may determine from time to time in respect of amounts comparable to the amount
not paid plus any Mandatory Costs and (3) in all other cases, equal to the
greater of (x) the rate which is 2% in excess of the rate then borne by such
Loans and (y) the rate which is 2% in excess of the rate otherwise applicable to
Base Rate Loans of the respective Tranche of Loans from time to time. Interest
that accrues under this Section 2.08(d) shall be payable on demand.

(e) Accrued (and theretofore unpaid) interest shall be payable (i) in respect of
each Base Rate Loan and Canadian Prime Rate Loan (including, without limitation,
Swingline Loans), (x) quarterly in arrears on each Quarterly Payment Date,
(y) on the date of any repayment or prepayment in full of all outstanding Base
Rate Loans or Canadian Prime Rate Loans, as the case may be, of the respective
Tranche of Loans being so repaid or prepaid, and (z) at maturity (whether by
acceleration or otherwise) and, after such maturity, on demand, and (ii) in
respect of each Euro Rate Loan, (x) on the last day of each Interest Period
applicable thereto and, in the case of an Interest Period in excess of three
months, on each date occurring at three month intervals after the first day of
such Interest Period, (y) on the date of any repayment or prepayment (on the
amount repaid or prepaid), and (z) at maturity (whether by acceleration or
otherwise) and, after such maturity, on demand.

(f) Upon each Interest Determination Date, the Administrative Agent shall
determine the relevant Euro Rate for each Interest Period applicable to the
relevant Euro Rate Loans and shall promptly notify Aleris and the Lenders
thereof. Each such determination shall, absent manifest error, be final and
conclusive and binding on all parties hereto.

2.09 Interest Periods for Euro Rate Loans. At the time any Borrower gives any
Notice of Borrowing or Notice of Conversion/Continuation in respect of the
making of, or

 

-81-



--------------------------------------------------------------------------------

conversion into, any Euro Rate Loan (in the case of the initial Interest Period
applicable thereto) or prior to 12:00 Noon (New York time) on the third Business
Day prior to the expiration of an Interest Period applicable to such Euro Rate
Loan (in the case of any subsequent Interest Period), such Borrower shall have
the right to elect the Interest Period applicable to such Euro Rate Loan, which
Interest Period shall, at the option of such Borrower (but otherwise subject to
Section 2.02(b)) be a one, two, three or six month (or, if agreed by all Lenders
with Commitments and/or Loans under the relevant Tranche, nine or twelve month)
period, provided that (in each case):

(i) all Euro Rate Loans comprising a Borrowing shall at all times have the same
Interest Period;

(ii) the initial Interest Period for any Euro Rate Loan shall commence on the
date of Borrowing of such Euro Rate Loan (including the date of any conversion
thereto from a Base Rate Loan) and each Interest Period occurring thereafter in
respect of such Euro Rate Loan shall commence on the day on which the next
preceding Interest Period applicable thereto expires;

(iii) if any Interest Period for a Euro Rate Loan begins on a day for which
there is no numerically corresponding day in the calendar month at the end of
such Interest Period, such Interest Period shall end on the last Business Day of
such calendar month;

(iv) if any Interest Period for a Euro Rate Loan would otherwise expire on a day
which is not a Business Day, such Interest Period shall expire on the next
succeeding Business Day; provided, however, that if any Interest Period for a
Euro Rate Loan would otherwise expire on a day which is not a Business Day but
is a day of the month after which no further Business Day occurs in such month,
such Interest Period shall expire on the next preceding Business Day;

(v) unless the Required Lenders otherwise agree, no Interest Period for any
Borrowing of Eurodollar Loans may be selected at any time when a Significant
Event of Default (or, if elected by the Required Lenders or the Administrative
Agent any other Event of Default) is then in existence; and

(vi) no Interest Period in respect of any Borrowing of any Tranche of Euro Rate
Loans shall be selected which extends beyond the Final Maturity Date.

If by 12:00 Noon (New York time) on the third Business Day prior to the
expiration of any Interest Period applicable to a Borrowing of Euro Rate Loans,
any Borrower has failed to elect, or is not permitted to elect, a new Interest
Period to be applicable to such Euro Rate Loans as provided above, such Borrower
shall be deemed to have elected, (x) if Eurodollar Loans to convert such
Eurodollar Loans into Base Rate Loans and (y) if Non-Dollar Denominated Euro
Rate Loans, to select a one-month Interest Period for such Non-Dollar
Denominated Euro Rate Loans, in any case, effective as of the expiration date of
such current Interest Period.

2.10 Increased Costs, Illegality, etc. (a) In the event that any Lender shall
have determined in good faith (which determination shall, absent manifest error,
be final and

 

-82-



--------------------------------------------------------------------------------

conclusive and binding upon all parties hereto but, with respect to clause
(i) below, may be made only by the Administrative Agent or the Canadian
Administrative Agent, as applicable):

(i) on any Interest Determination Date that, by reason of any changes arising
after the date of this Agreement affecting the applicable interbank market,
adequate and fair means do not exist for ascertaining the applicable interest
rate on the basis provided for in the definition of the relevant Euro Rate; or

(ii) at any time, that such Lender shall incur increased costs or reductions in
the amounts received or receivable hereunder with respect to any Euro Rate Loan
because of (x) any change since the Effective Date in any applicable law or
governmental rule, regulation, order, guideline or request (whether or not
having the force of law) or in the interpretation or administration thereof and
including the introduction of any new law or governmental rule, regulation,
order, guideline or request, such as, but not limited to: (A) a change in the
basis of taxation of payment to any Lender of the principal of or interest on
the Loans or the Notes or any other amounts payable hereunder (except for
changes in the rate of tax on, or determined by reference to, the net income or
net profits or franchise taxes imposed in lieu thereof of such Lender or, in the
case of a Lender that is a flow-through entity for tax purposes, a member or a
partner of such Lender, pursuant to the laws of the country or national
jurisdiction (or any political subdivision thereof) in which it is organized or
in which its principal office or applicable lending office is located) or (B) a
change in official reserve requirements, but, in all events, excluding reserves
required under Regulation D to the extent included in the computation of the
relevant Euro Rate and/or (y) other circumstances arising since the Effective
Date affecting the applicable interbank market; or

(iii) at any time, that the making or continuance of any Euro Rate Loan has been
made (x) unlawful by any law or governmental rule, regulation or order,
(y) impossible by compliance by any Lender in good faith with any governmental
request (whether or not having force of law) or (z) impracticable as a result of
a contingency occurring after the Effective Date which materially and adversely
affects the interbank Eurodollar market; or

(iv) at any time there is no market for Bankers’ Acceptances by reason of
circumstances affecting the Canadian money market generally or the relevant
Available Currency (other than U.S. Dollars) is not available in sufficient
amounts, as determined in good faith by the Administrative Agent, acting
reasonably, to fund any Borrowing of Bankers’ Acceptance Loans, Non-Dollar
Denominated Loans, as the case may be, requested pursuant to Section 2.01;

then, and in any such event, such Lender (or the Administrative Agent, in the
case of clauses (i) or (iv) above) shall promptly give notice (by telephone
promptly confirmed in writing) to the affected Borrower and, except in the case
of clauses (i) and (iv) above, to the Administrative Agent of such determination
(which notice the Administrative Agent shall promptly transmit to each of the
other Lenders). Thereafter (w) in the case of clause (i) above, (A) in the event
Eurodollar Loans are so affected, Eurodollar Loans shall no longer be available
until such time as the Administrative Agent notifies the affected Borrower and
the Lenders that the

 

-83-



--------------------------------------------------------------------------------

circumstances giving rise to such notice by the Administrative Agent no longer
exist, and any Notice of Borrowing or Notice of Conversion/Continuation given by
any Borrower with respect to Eurodollar Loans which have not yet been incurred
(including by way of conversion) shall be deemed rescinded by such Borrower, and
(B) in the event that any Non-Dollar Denominated Rate Loan is so affected, the
relevant Euro Rate shall be determined on the basis provided in the proviso to
the definition for the relevant Euro Rate, (x) in the case of clause (ii) above,
the Borrowers agree to pay to such Lender, upon such Lender’s written request
therefor, such additional amounts (in the form of an increased rate of, or a
different method of calculating, interest or otherwise as such Lender in its
reasonable discretion shall determine) as shall be required to compensate such
Lender for such increased costs or reductions in amounts received or receivable
hereunder (a written notice as to the additional amounts owed to such Lender,
showing in reasonable detail the basis for and the calculation thereof,
submitted to the Borrowers by such Lender shall, absent manifest error, be final
and conclusive and binding on all the parties hereto), (y) in the case of clause
(iii) above, the respective Borrower or Borrowers shall take one of the actions
specified in Section 2.10(b) as promptly as possible and, in any event, within
the time period required by law and (z) in the case of clause (iv) above,
Bankers’ Acceptance Loans or Loans in the relevant Available Currency, as
applicable (exclusive of any such Loans, which have theretofore been funded),
shall no longer be available until such time as the Administrative Agent
notifies the respective Borrower or Borrowers and the Lenders that the
circumstances giving rise to such notice by the Administrative Agent no longer
exist, and any Notice of Borrowing or notice pursuant to Section 2.03 given by
the respective Borrower or Borrowers with respect to such Loans which have not
been incurred shall be deemed rescinded by such Borrower or Borrowers. Each of
the Administrative Agent and each Lender agrees that if it gives notice to any
Borrower of any of the events described in clause (i), (ii), (iii) or
(iv) above, it shall promptly notify such Borrower and, in the case of any such
Lender, the Administrative Agent, promptly after it actually becomes aware that
such event has ceased to exist.

(b) At any time that any Euro Rate Loan is affected by the circumstances
described in Section 2.10(a)(ii) or (iii), the affected Borrower may and, in the
case of a Euro Rate Loan affected by the circumstances described in
Section 2.10(a)(iii), the affected Borrower shall, either (x) if the affected
Euro Rate Loan is then being made initially or pursuant to a conversion, cancel
such Borrowing by giving the Administrative Agent telephonic notice (confirmed
in writing) on the same date that such Borrower was notified by the affected
Lender or the Administrative Agent pursuant to Section 2.10(a)(ii) or (iii) or
(y) if the affected Euro Rate Loan is then outstanding, upon at least three
Business Days’ written notice to the Administrative Agent, (A) in the case of a
Eurodollar Loan, require the affected Lender to convert such Eurodollar Loan
into a Base Rate Loan and (B) in the case of any Non-Dollar Denominated Euro
Rate Loan, repay all outstanding Borrowings which include such affected
Non-Dollar Denominated Euro Rate Loan in full in accordance with the applicable
requirements of Section 5.01; provided that, (i) if the circumstances described
in Section 2.10(a)(iii) apply to any Non-Dollar Denominated Euro Rate Loan, the
Borrowers may, in lieu of taking the actions described above, maintain such
Non-Dollar Denominated Euro Rate Loan outstanding, in which case, the relevant
Euro Rate shall be determined on the basis provided in the proviso to the
definition of the relevant Euro Rate unless the maintenance of such Non-Dollar
Denominated Euro Rate Loan outstanding on such basis would not stop the
conditions described in Section 2.10(a)(iii) from existing (in which case the
actions described above, without giving

 

-84-



--------------------------------------------------------------------------------

effect to this proviso, shall be required to be taken) and (ii) if more than one
Lender is affected at any time, then all affected Lenders must be treated the
same pursuant to this Section 2.10(b).

(c) If any Lender determines that after the Effective Date the introduction of
or any change in any applicable law or governmental rule, regulation, order,
guideline, directive or request (whether or not having the force of law)
concerning capital adequacy, or any change in interpretation or administration
thereof by the NAIC or any Governmental Authority, central bank or comparable
agency charged with the administration thereof, will have the effect of
increasing the amount of capital required or expected to be maintained by such
Lender or any corporation controlling such Lender based on the existence of such
Lender’s Commitments hereunder or its obligations hereunder, then the Borrowers
agree jointly and severally to pay to such Lender, upon its written demand
therefor, such additional amounts as shall be required to compensate such Lender
or such other corporation for the increased cost to such Lender or such other
corporation or the reduction in the rate of return to such Lender or such other
corporation as a result of such increase of capital. In determining such
additional amounts, each Lender will act reasonably and in good faith and will
use averaging and attribution methods which are reasonable, provided that such
Lender’s determination of compensation owing under this Section 2.10(c) shall,
absent manifest error, be final and conclusive and binding on all the parties
hereto. Each Lender, upon determining that any additional amounts will be
payable pursuant to this Section 2.10(c), will give prompt written notice
thereof to the Borrowers, which notice shall show in reasonable detail the basis
for calculation of such additional amounts.

2.11 Compensation. Each Borrower agrees to compensate each Lender, upon its
written request (which request shall set forth in reasonable detail the basis
for requesting such compensation), for all losses, expenses and liabilities
(including, without limitation, any loss, expense or liability incurred by
reason of the liquidation or reemployment of deposits or other funds required by
such Lender to fund its Bankers’ Acceptance Loans, or Euro Rate Loans but
excluding loss of anticipated profits and Mandatory Costs) which such Lender may
sustain: (i) if for any reason (other than a default by such Lender or the
Administrative Agent) a Borrowing of, or conversion from or into, Euro Rate
Loans or Banker’s Acceptances Loans does not occur on a date specified therefor
in a Notice of Borrowing or Notice of Conversion/Continuation (whether or not
withdrawn by the respective Borrower or Borrowers or deemed withdrawn pursuant
to Section 2.10(a)); (ii) if any prepayment or repayment (including any
prepayment or repayment made pursuant to Section 5.01, Section 5.02 or as a
result of an acceleration of the Loans pursuant to Section 11) or conversion of
any of its Euro Rate Loans occurs on a date which is not the last day of an
Interest Period with respect thereto; (iii) if any repayment (including any
repayment made pursuant to Sections 5.01 or 5.02 or as a result of an
acceleration of the Loans pursuant to Section 11 or as a result of the
replacement of a Lender pursuant to Sections 2.13 or 13.12(b)) of any Bankers’
Acceptance Loan occurs on a date which is not the maturity date of the
respective Bankers’ Acceptance Loan, as the case may be; (iv) if any prepayment
of any of its Euro Rate Loans or Bankers’ Acceptance Loans is not made on any
date specified in a notice of prepayment given by any Borrower; or (v) as a
consequence of (x) any other default by any Borrower to repay Euro Rate Loans or
Bankers’ Acceptance Loans when required by the terms of this Agreement or any
Note or B/A Instrument held by such Lender or (y) any election made pursuant to
Section 2.10(b). Any Lender’s or the Administrative Agent’s determination of
compensation owing to it under this Section 2.11 shall, absent manifest error,
be final and conclusive and binding on all the parties hereto.

 

-85-



--------------------------------------------------------------------------------

2.12 Change of Lending Office. (a) Each Lender may at any time or from time to
time designate, by written notice to the relevant Administrative Agent to the
extent not already reflected on Schedule II, one or more lending offices (which,
for this purpose, may include Affiliates of the respective Lender) for the
various Loans made, and Letters of Credit participated in, by such Lender
(including, in the case of Canadian Lenders, by designating a separate lending
office (or Affiliate) to act as such with respect to Dollar Denominated Loans
and Letter of Credit Outstandings versus Non-Dollar Denominated Loans; provided
that, for designations made after the Effective Date (unless such designation is
made after the occurrence of a Conversion Event), to the extent such designation
shall result in increased costs under Section 2.10, 3.06 or 5.04 in excess of
those which would be charged in the absence of the designation of a different
lending office (including a different Affiliate of the respective Lender), then
the Borrowers shall not be obligated to pay such excess increased costs
(although the Borrowers, in accordance with and pursuant to the other provisions
of this Agreement, shall be obligated to pay the costs which would apply in the
absence of such designation and any subsequent increased costs of the type
described above resulting from changes after the date of the respective
designation). Each lending office and Affiliate of any Lender designated as
provided above shall, for all purposes of this Agreement, be treated in the same
manner as the respective Lender (and shall be entitled to all indemnities and
similar provisions in respect of its acting as such hereunder).

(b) Each Lender agrees that on the occurrence of any event giving rise to the
operation of Section 2.10(a)(ii) or (iii), Section 2.10(c), Section 3.06 or
Section 5.04 with respect to such Lender, it will, if requested by any Borrower,
use reasonable efforts (subject to overall policy considerations of such Lender)
to designate another lending office for any Loans or Letters of Credit affected
by such event, provided that such designation is made on such terms that such
Lender and its lending office suffer no economic, legal or regulatory
disadvantage, with the object of avoiding the consequence of the event giving
rise to the operation of such Section. Nothing in this Section 2.12(b) shall
affect or postpone any of the obligations of the Borrowers or the right of any
Lender provided in Sections 2.10, 3.06 and 5.04.

2.13 Replacement of Lenders. (x) If any Lender becomes a Defaulting Lender or
otherwise defaults in its obligations to make Loans, (y) upon the occurrence of
an event giving rise to the operation of Section 2.10(a)(ii) or (iii),
Section 2.10(c), Section 3.06 or Section 5.04 with respect to any Lender which
results in such Lender charging to any Borrower increased costs in excess of
those being generally charged by the other Lenders or (z) in the case of a
refusal by a Lender to consent to certain proposed changes, waivers, discharges
or terminations with respect to this Agreement which have been approved by the
Required Lenders as (and to the extent) provided in Section 13.12(b) but which
requires the consent of each Lender or each directly affected Lender, subject to
the limitations set forth in Section 2.19 Aleris shall have the right, if no
Default or Event of Default then exists (or, in the case of preceding clause
(z), will exist after giving effect to such replacement), either (A) to replace
such Lender with one or more other Eligible Transferees, none of whom shall
constitute a Defaulting Lender at the time of such replacement (collectively,
the “Replacement Lender”) and each of whom shall be reasonably acceptable to the
Administrative Agent or (B) to replace only (a) the Commitment (and
sub-commitments and outstandings pursuant thereto) of the Replaced Lender with
an identical Commitment provided by the Replacement Lender or (b) in the case of
a replacement as provided in Section 13.12(b) where the consent of the
respective Lender is required with respect

 

-86-



--------------------------------------------------------------------------------

to less than all Tranches of its Loans or Commitments, the Commitments,
sub-commitments and/or outstanding Loans of such Lender in respect of each
Tranche where the consent of such Lender would otherwise be individually
required, with identical Commitments, sub-commitments and/or Loans of the
respective Tranche provided by the Replacement Lender (each such Lender which is
replaced by a Replacement Lender or whose Commitment (or any portion thereof) or
Loans (or any portion thereof) is replaced (either pursuant to preceding clause
(A) or (B)) is referred to herein as a “Replaced Lender”); provided that:

(i) at the time of any replacement pursuant to this Section 2.13, the
Replacement Lender shall enter into one or more Assignment and Assumption
Agreements pursuant to Section 13.04(b) (and with all fees payable pursuant to
said Section 13.04(b) to be paid by the Replacement Lender) pursuant to which
the Replacement Lender shall acquire all of the Commitments and all then
outstanding Loans (or, in the case of the replacement of less than all the
Tranches of Commitments and outstanding Loans of the respective Replaced Lender,
all the Commitments and/or all then outstanding Loans relating to the Tranche or
Tranches with respect to which such Lender is being replaced) of, and all
participations in all then outstanding Letters of Credit issued pursuant to the
respective Tranche or Tranches where the respective Lender is being replaced by,
the Replaced Lender and, in connection therewith, shall pay to (w) the Replaced
Lender in respect thereof an amount equal to the sum of (A) an amount equal to
(in the relevant currency or currencies) the aggregate principal of, and all
accrued and unpaid interest on, all then outstanding Loans (including the Face
Amount of any outstanding Bankers’ Acceptances and B/A Equivalent Notes) of the
respective Replaced Lender under each Tranche with respect to which such
Replaced Lender is being replaced, (B) an amount equal to all Unpaid Drawings
(if any) under each Tranche with respect to which the respective Replaced Lender
is being replaced, in each case that have been funded by (and not reimbursed to)
such Replaced Lender at such time, together with all then unpaid interest with
respect thereto at such time, and (C) an amount equal to all accrued, but
theretofore unpaid, Fees owing to the Replaced Lender (but only with respect to
the relevant Tranche or Tranches, in the case of the replacement of less than
all Tranches then held by the respective Replaced Lender) pursuant to
Section 4.01, (x) the respective Issuing Lender amounts equal to such Replaced
Lender’s relevant Facility Percentage of any Unpaid Drawings pursuant to Letters
of Credit issued pursuant to the respective Tranche evidenced by such
Commitments (which at such time remain Unpaid Drawings) with respect to Letters
of Credit issued by such Issuing Lender to the extent such amount was not
theretofore funded by such Replaced Lender, (y) in the case of any replacement
of U.S./European Commitments, the U.S./European Swingline Lender, an amount
equal to such Replaced Lender’s pro rata share of any Mandatory Borrowing for
the relevant Tranche (as appropriate) (determined in accordance with Sections
2.01(d)(I) and 2.07), to the extent such amount was not theretofore funded by
such Replaced Lender, without duplication and (z) in the case of any replacement
of Canadian Commitments, the Canadian Swingline Lender, an amount equal to such
Replaced Lender’s pro rata share of any Mandatory Borrowing for the relevant
Tranche (as appropriate) (determined in accordance with Sections 2.01(d)(II) and
2.07), to the extent such amount was not theretofore funded by such Replaced
Lender, without duplication; and

 

-87-



--------------------------------------------------------------------------------

(ii) all obligations of the Borrowers due and owing to the Replaced Lender at
such time (other than those specifically described in clause (i) above in
respect of which the assignment purchase price has been, or is concurrently
being, paid) shall be paid in full to such Replaced Lender concurrently with
such replacement.

Upon receipt by the Replaced Lender of all amounts required to be paid to it
pursuant to this Section 2.13, the Administrative Agent shall be entitled (but
not obligated) and authorized to execute an Assignment and Assumption Agreement
on behalf of such Replaced Lender, and any such Assignment and Assumption
Agreement so executed by the Administrative Agent and the Replacement Lender
shall be effective for purposes of this Section 2.13 and Section 13.04. Upon the
execution of the respective Assignment and Assumption Agreement, the payment of
amounts referred to in clauses (i) and (ii) above, if so requested by the
Replacement Lender, delivery to the Replacement Lender of the appropriate Note
or Notes executed by the relevant Borrowers and the satisfaction of the other
applicable conditions in Section 13.04(b), the Replacement Lender shall become a
Lender hereunder and the Replaced Lender shall cease to constitute a Lender
hereunder, except with respect to indemnification provisions under this
Agreement (including, without limitation, Sections 2.10, 2.11, 3.06, 5.04, 12.06
and 13.01), which shall survive as to such Replaced Lender.

2.14 Special Provisions Applicable to Lenders Upon the Occurrence of a
Conversion Event. (a) On the date of the occurrence of a Conversion Event,
automatically (and without the taking of any action) (x) all then outstanding
Non-Dollar Denominated Loans shall be automatically converted into Loans of the
respective Tranche maintained in U.S. Dollars (in an amount equal to the Dollar
Equivalent of the aggregate principal amount (or Face Amount, as applicable) of
the respective Loans on the date such Conversion Event first occurred, which
Loans (i) shall continue to be owed by the respective Borrower, (ii) shall at
all times thereafter be deemed to be Base Rate Loans and (iii) shall be
immediately due and payable on the date such Conversion Event has occurred) and
(y) all principal, accrued and unpaid interest and other amounts owing with
respect to such Non-Dollar Denominated Loans shall be immediately due and
payable in U.S. Dollars, taking the Dollar Equivalent of such principal, accrued
and unpaid interest and other amounts. The occurrence of any conversion of
Non-Dollar Denominated Loans, to Base Rate Loans as provided above in this
Section 2.14(a) shall be deemed to constitute, for purposes of Section 2.11, a
prepayment of Loans before the last day of any Interest Period relating thereto.

(b) On the date of the occurrence of any Conversion Event (i) if any Swingline
Loans are outstanding, one or more Mandatory Borrowings shall be made in
accordance with the requirements of Section 2.01(d), and (ii) if there have been
any Drawings pursuant to Letters of Credit which have not yet been reimbursed to
the respective Issuing Lender pursuant to Section 3, the various L/C
Participants in the respective Letters of Credit shall make payments to the
Issuing Lender therefor in accordance with the requirements of Section 3.04.
Each Lender which is required to make payments pursuant to the immediately
preceding sentence shall be obligated to do so in accordance with the terms of
this Agreement.

(c) Upon, and after, the occurrence of a Conversion Event (i) no further Credit
Events shall be made or occur and (ii) all Commitments of all the Lenders shall
be automatically terminated.

 

-88-



--------------------------------------------------------------------------------

2.15 Incremental Commitments. (a) So long as the Incremental Commitment Request
Requirements are satisfied at the time of the delivery of the request referred
to below, the Borrowers shall have the right, with the consent of, and in
coordination with, the Administrative Agent as to all of the matters set forth
below in this Section 2.15, but without requiring the consent of any of the
Lenders, to request at any time and from time to time after the Initial
Borrowing Date and prior to the Final Maturity Date, that one or more Lenders
(and/or one or more other Persons which are Eligible Assignees and which will
become Lenders as provided below) provide Incremental Commitments under a
Tranche and, subject to the applicable terms and conditions contained in this
Agreement, make Revolving Loans pursuant thereto, it being understood and
agreed, however, that (i) no Lender shall be obligated to provide an Incremental
Commitment as a result of any such request by the Borrowers, and until such
time, if any, as such Lender has agreed in its sole discretion to provide an
Incremental Commitment and executed and delivered to the Administrative Agent an
Incremental Commitment Agreement in respect thereof as provided in clause (b) of
this Section 2.15, such Lender shall not be obligated to fund any Revolving
Loans in excess of its Commitment under any Tranche as in effect prior to giving
effect to such Incremental Commitment provided pursuant to this Section 2.15,
(ii) any Lender (including any Eligible Assignee who will become a Lender) may
so provide an Incremental Commitment without the consent of any other Lender,
(iii) each provision of Incremental Commitments on a given date pursuant to this
Section 2.15 shall be in a minimum aggregate amount (for all Lenders (including
any Eligible Assignee who will become a Lender)) of at least $5,000,000 and in
integral multiples of $1,000,000 in excess thereof, (iv) the aggregate amount of
all Incremental Commitments provided pursuant to this Section 2.15, shall not
exceed the Maximum Incremental Commitment Amount and (v) all Revolving Loans
(and all interest, fees and other amounts payable thereon), made pursuant to an
Incremental Commitment shall be entitled to the benefits of the guarantees and
security provided under the Credit Documents to the other ABL Obligations under
the relevant Tranche on a pari passu basis.

(b) At the time of the provision of Incremental Commitments pursuant to this
Section 2.15, each Borrower under the relevant Tranche, the Administrative Agent
and each such Lender or other Eligible Assignee which agrees to provide an
Incremental Commitment (each, an “Incremental Lender”) shall execute and deliver
to the Administrative Agent an Incremental Commitment Agreement, with the
effectiveness of such Incremental Lender’s Incremental Commitment to occur on
the date set forth in such Incremental Commitment Agreement, which date in any
event shall be no earlier than the date on which (w) all fees required to be
paid in connection therewith at the time of such effectiveness shall have been
paid (including, without limitation, any agreed upon up-front or arrangement
fees owing to the Administrative Agent (or any affiliate thereof)), (x) all
Incremental Commitment Requirements are satisfied, (y) all other conditions set
forth in this Section 2.15 shall have been satisfied, and (z) all other
conditions precedent that may be set forth in such Incremental Commitment
Agreement shall have been satisfied. The Administrative Agent shall promptly
notify each Lender as to the effectiveness of each Incremental Commitment
Agreement, and at such time, (i) the Total Commitment (and the Total
U.S./European Commitment and/or Total Canadian Commitment, as applicable) under,
and for all purposes of, this Agreement shall be increased by the aggregate
amount of such Incremental Commitments, (ii) if the Total U.S./European
Commitment is then being increased and the relevant Incremental Commitment
Agreement so provides, the Total European Sub-Commitment shall be increased by
the amount specified in such Incremental Commitment

 

-89-



--------------------------------------------------------------------------------

Agreement (not to exceed the amount of the related Incremental Commitment);
provided that the Administrative Agent shall have consented to such increase,
(iii) Schedule I shall be deemed modified to reflect the revised Commitments of
the affected Lenders and (iv) to the extent requested by any Incremental Lender,
Revolving Loan Notes will be issued, at the expense of each applicable
Borrowers, to such Incremental Lender in conformity with the requirements of
Section 2.05.

(c) At the time of any provision of Incremental Commitments pursuant to this
Section 2.15, the Borrowers under the relevant Tranche or Tranches shall, in
coordination with the Administrative Agent, repay outstanding Revolving Loans of
certain of the Lenders under the relevant Tranche or Tranches, and incur
additional Revolving Loans from certain other Lenders under the relevant Tranche
or Tranches (including the Incremental Lenders), (even though as a result
thereof such new Loans (to the extent required to be maintained as Euro Rate
Loans) may have a shorter Interest Period than the then outstanding Borrowings
of the respective such Loans), in each case to the extent necessary so that all
of the Lenders under the relevant Tranche or Tranches participate in each
outstanding borrowing of Revolving Loans under the relevant Tranche or Tranches
pro rata on the basis of their respective Commitments under the relevant Tranche
or Tranches (after giving effect to any increase in the Total Commitment (and
the Total U.S./European Commitment and/or Total Canadian Commitment, as
applicable) pursuant to this Section 2.15) and with the relevant Borrowers under
the relevant Tranche being jointly and severally obligated to pay to the
respective Lenders any costs of the type referred to in Section 2.11 and such
amounts, as reasonably determined by the respective Lenders, to compensate them
for funding the various Revolving Loans during an existing Interest Period
(rather than at the beginning of the respective Interest Period, based upon
rates then applicable thereto) in connection with any such repayment and/or
incurrence. All determinations by any Lender pursuant to the preceding sentence
shall, absent manifest error, be final and conclusive and binding on all parties
hereto.

2.16 Interest Act (Canada); Criminal Rate of Interest; Nominal Rate of Interest.
(a) Notwithstanding anything to the contrary contained in this Agreement or in
any other Credit Document, solely to the extent that a court of competent
jurisdiction finally determines that the calculation or determination of
interest or any fee payable by the Canadian Borrowers in respect of the ABL
Obligations pursuant to this Agreement and the other Credit Documents shall be
governed by the laws of any province of Canada or the federal laws of Canada, in
no event shall the aggregate “interest” (as defined in Section 347 of the
Criminal Code, R.S.C. 1985, c. C-46, as the same shall be amended, replaced or
re-enacted from time to time) payable by the Canadian Borrowers to the Agents or
any Lender under this Agreement or any other Credit Document exceed the
effective annual rate of interest on the “credit advances” (as defined in that
section) under this Agreement or such other Credit Document lawfully permitted
under that section and, if any payment, collection or demand pursuant to this
Agreement or any other Credit Document in respect of “interest” (as defined in
that section) is determined to be contrary to the provisions of that section,
such payment, collection or demand shall be deemed to have been made by mutual
mistake of the Agents, the Lenders and the Canadian Borrowers and the amount of
such payment or collection shall be refunded by the relevant Agents and Lenders
to the Canadian Borrowers. For the purposes of this Agreement and each other
Credit Document to which the Canadian Borrowers is a party, the effective annual
rate of interest payable by the Canadian Borrowers shall be determined in
accordance with generally accepted actuarial practices and

 

-90-



--------------------------------------------------------------------------------

principles over the term of the loans on the basis of annual compounding for the
lawfully permitted rate of interest and, in the event of dispute, a certificate
of a Fellow of the Canadian Institute of Actuaries appointed by the for the
account of the Canadian Borrowers will be conclusive for the purpose of such
determination in the absence of evidence to the contrary.

(b) For the purposes of the Interest Act (Canada) and with respect to Canadian
Credit Parties only:

(i) whenever any interest or fee payable by the Canadian Borrowers is calculated
using a rate based on a year of 360 days or 365 days, as the case may be, the
rate determined pursuant to such calculation, when expressed as an annual rate,
is equivalent to (x) the applicable rate based on a year of 360 days or 365
days, as the case may be, (y) multiplied by the actual number of days in the
calendar year in which such rate is to be ascertained and (z) divided by 360 or
365, as the case may be; and

(ii) all calculations of interest payable by the Canadian Borrowers under this
Agreement or any other Credit Document are to be made on the basis of the
nominal interest rate described herein and therein and not on the basis of
effective yearly rates or on any other basis which gives effect to the principle
of deemed reinvestment of interest. The parties hereto acknowledge that there is
a material difference between the stated nominal interest rates and the
effective yearly rates of interest and that they are capable of making the
calculations required to determine such effective yearly rates of interest.

2.17 Canadian Lenders. (a) So long as no Significant Event of Default is in
existence and no Conversion Event has occurred, each Canadian Lender shall at
all times be a Canadian Resident or, at its option, such Canadian Lender shall
designate an Affiliate of such Lender which is a Canadian Resident (which
Affiliate shall be a signatory to this Agreement and be listed on Schedule I-B
hereto, or shall become a party hereto by signing an assumption agreement in
form and substance reasonably satisfactory to the Administrative Agent) to act
as a Canadian Lender hereunder, in which case the Affiliate so designated as a
Canadian Lender hereunder shall be required to be satisfactory to (and approved
by) the Administrative Agent and shall at all times hold the Canadian Commitment
(and all extensions of credit pursuant thereto) of the respective Canadian
Lender. To the extent legally entitled to do so, the Canadian Administrative
Agent and each Canadian Lender shall, upon written request by any Canadian
Borrower, deliver to such Canadian Borrower or the applicable taxing authority,
any form or certificate required in order that any payment by any Canadian
Borrower under this Agreement may be made free and clear of, and without
deduction or withholding for or on account of, any Taxes, provided that in
determining the reasonableness of such a request such Person shall be entitled
to consider the cost (to the extent unreimbursed by the Canadian Borrower) which
would be imposed on such Person of complying with such request, and provided
further that nothing in this Section 2.17(a) shall require a Lender to disclose
any confidential information (including, without limitation, its tax returns or
its calculations).

(b) A Canadian Lender may change its Affiliate acting as Canadian Lender
hereunder but only pursuant to an assignment in form and substance reasonably
satisfactory to the Administrative Agent (with the consent of the Administrative
Agent), where the respective assignee represents and warrants, unless a
Significant Event of Default is in existence or a

 

-91-



--------------------------------------------------------------------------------

Conversion Event has occurred, that it is an Affiliate of the respective
Canadian Lender and represents and warrants that it is a Canadian Resident and
will act directly as a Canadian Lender with respect to the Canadian Commitment
of the respective Canadian Lender.

(c) In connection with any assignment pursuant to Section 2.13 or 13.04 of all
or any part of the Canadian Commitment of any Canadian Lender the Assignment and
Assumption Agreement shall, unless a Significant Event of Default is in
existence or a Conversion Event has occurred, contain the representation and
warranties specified in item (2) of Section 1.2 of Annex I to Exhibit M hereto
including that it is a Canadian Resident.

(d) The foregoing shall in no event limit the sales or purchases of
participations in Canadian Revolving Loans after the occurrence of a Conversion
Event or a Significant Event of Default.

2.18 Provisions Regarding Bankers’ Acceptances, Drafts, etc. The parties hereto
agree that the provisions of Schedule III shall apply to all Bankers’
Acceptances, Bankers’ Acceptance Loans, Drafts and B/A Equivalent Notes created
hereunder, and that the provisions of Schedule III shall be deemed incorporated
by reference into this Agreement as if such provisions were set forth in their
entirety herein.

2.19 U.S./European Lenders. Each Lender party hereto on the Initial Borrowing
Date represents that it is a Swiss Qualifying Bank or a Swiss Non-Qualifying
Bank as further indicated on Schedule I-C. Any Lender which ceases to be a Swiss
Qualifying Bank shall promptly notify Aleris that it has ceased to be a Swiss
Qualifying Bank. If as a result of such event the number of Swiss Non-Qualifying
Banks under this Agreement exceeds the number ten, then, so long as no
Significant Event or Default is in existence, Aleris shall have the right to
request that the respective Lender assign or transfer by novation all of its
rights and obligations under this Agreement to an Eligible Transferee qualifying
as a Swiss Qualifying Bank or another Lender qualifying as a Swiss Qualifying
Bank, all in accordance with Section 13.04. The Administrative Agent shall have
no responsibility for determining whether or not an entity is a Swiss Qualified
Bank, but shall track the number of U.S./European Lenders from time to time that
were unable to represent that they were Swiss Qualifying Banks in order to
determine whether the number of Swiss Non-Qualifying Banks under this Agreement
exceeds the number ten; provided that the Administrative Agent shall have no
liability for any determinations made hereunder unless such liability arises
from its gross negligence or willful misconduct (as determined by a court of
competent jurisdiction in a non-appealable decision).

SECTION 3. Letters of Credit.

3.01 Letters of Credit. (a) Subject to and upon the terms and conditions set
forth herein (including, without limitation, the conditions set forth in
Sections 7.01, 7.02, and 7.03) (i) the U.S. Borrowers may jointly and severally
request, (ii) the Canadian Borrowers may jointly and severally request and
(iii) the European Borrower may request, in each case, that an Issuing Lender
issue, at any time and from time to time on and after the Initial Borrowing Date
and prior to the 30th day prior to the Final Maturity Date, for the joint and
several account of the U.S. Borrowers (if requested by the U.S. Borrowers), for
the joint and several account of the Canadian Borrowers (if requested by the
Canadian Borrowers) or for the account of the

 

-92-



--------------------------------------------------------------------------------

European Borrower (if requested by it) and for the benefit of (x) any holder (or
any trustee, agent or other similar representative for any such holders) of L/C
Supportable Obligations of the respective Account Parties or any of their
respective Subsidiaries, an irrevocable standby letter of credit, in a form
customarily used by such Issuing Lender or in such other form as is reasonably
acceptable to such Issuing Lender, and (y) sellers of goods to the respective
Account Parties or any of their respective Subsidiaries, an irrevocable trade
letter of credit, in a form customarily used by such Issuing Lender or in such
other form as has been approved by such Issuing Lender (each such letter of
credit, a “Letter of Credit” and, collectively, the “Letters of Credit”). All
Letters of Credit shall be denominated in the respective Available Currency and
shall be issued on a sight basis only. Each Letter of Credit shall be deemed to
constitute a utilization of the U.S./European Commitments (in the case of any
Letters of Credit issued for the account of the U.S. Borrowers), the European
Sub-Commitment (in the case of any Letters of Credit issued for the account of
the European Borrowers) or the Canadian Commitments (in the case of any Letters
of Credit issued for the account of the Canadian Borrowers), as applicable, and
shall be participated in (as more fully described in following Section 3.04(a))
by the Lenders in accordance with their respective Percentages. All Letters of
Credit issued for the account of the U.S. Borrowers (each, a “U.S. Letter of
Credit” and collectively, the “U.S. Letters of Credit”) shall be issued for the
joint and several account of the U.S. Borrowers. All Letters of Credit issued
for the account of the Canadian Borrowers (each, a “Canadian Letter of Credit”
and collectively, the “Canadian Letters of Credit”) shall be issued for the
joint and several account of the Canadian Borrowers. As used herein, a “European
Letter of Credit” and collectively, the “European Letters of Credit”, shall mean
any Letter of Credit issued for the account of the European Borrower.

(b) Subject to and upon the terms and conditions set forth herein, each Issuing
Lender agrees that it will, at any time and from time to time on and after the
Initial Borrowing Date and prior to the 30th day prior to the Final Maturity
Date, following its receipt of the respective Letter of Credit Request, issue
for account of the respective Account Party, one or more Letters of Credit as
are permitted to remain outstanding hereunder without giving rise to a Default
or an Event of Default, provided that no Issuing Lender shall be under any
obligation to issue any Letter of Credit of the types described above if at the
time of such issuance:

(i) any order, judgment or decree of any Governmental Authority or arbitrator
shall purport by its terms to enjoin or restrain such Issuing Lender from
issuing such Letter of Credit or any requirement of law applicable to such
Issuing Lender or any request or directive (whether or not having the force of
law) from any Governmental Authority with jurisdiction over such Issuing Lender
shall prohibit, or request that such Issuing Lender refrain from, the issuance
of letters of credit generally or such Letter of Credit in particular or shall
impose upon such Issuing Lender with respect to such Letter of Credit any
restriction or reserve or capital requirement (for which such Issuing Lender is
not otherwise compensated hereunder) not in effect with respect to such Issuing
Lender on the date hereof, or any unreimbursed loss, cost or expense (for which
such Issuing Lender is not otherwise compensated hereunder) which was not
applicable or in effect with respect to such Issuing Lender as of the date
hereof and which such Issuing Lender reasonably and in good faith deems material
to it;

 

-93-



--------------------------------------------------------------------------------

(ii) such Issuing Lender shall have received from any Borrower, any other Credit
Party or the Required Lenders prior to the issuance of such Letter of Credit
notice of the type described in the second sentence of Section 3.03(b); or

(iii) a Lender Default exists with respect to any Lender, unless the Issuing
Lender has entered into arrangements satisfactory to it and the respective
Borrower to eliminate such Issuing Lender’s risk with respect to the Lender
which is the subject of the Lender Default, including by cash collateralizing
such Lender’s relevant U.S./European Percentage of the Letter of Credit
Outstandings.

(c) Schedule IV contains a description of certain letters of credit that were
issued pursuant to the Existing Credit Agreement and which remain outstanding on
the Effective Date (and setting forth, with respect to each such letter of
credit, (i) the name of the issuing lender, (ii) the letter of credit number,
(iii) the name(s) of the account party or account parties, (iv) the stated
amount, (v) the name of the beneficiary, (vi) the expiry date and (vii) whether
such letter of credit constitutes a standby letter of credit or a trade letter
of credit). Each such letter of credit designated on Schedule IV as an “Existing
Letter of Credit” (if any), including any extension or renewal thereof in
accordance with the terms thereof and hereof (each, as amended from time to time
in accordance with the terms thereof and hereof, an “Existing Letter of Credit”)
shall constitute a “Letter of Credit” for all purposes of this Agreement and
shall be deemed issued on the Effective Date; provided that no letter of credit
listed on Schedule IV and designated as a “Non-Continuing Letter of Credit”
shall constitute a “Letter of Credit” for any purpose under this Agreement.

3.02 Maximum Letter of Credit Outstandings; Final Maturities; etc.
Notwithstanding anything to the contrary contained in this Agreement, (i) no
Letter of Credit shall be issued the Stated Amount of which, when added to the
Letter of Credit Outstandings (for this purpose, using the Dollar Equivalent of
all amounts denominated in a currency other than U.S. Dollars) (exclusive of
Unpaid Drawings which are repaid on the date of, and prior to the issuance of,
the respective Letter of Credit) at such time would exceed $35,000,000, (ii) no
Letter of Credit shall be issued at any time when the Aggregate U.S./European
Exposure exceeds (or would after giving effect to such issuance exceed) the
Total U.S./European Commitment at such time, (iii) each Letter of Credit shall
be denominated in the respective Available Currency, (iv) the issuance of any
Letter of Credit shall be subject to the conditions set forth in Sections 7.01,
7.02 and 7.03 and (v) each Letter of Credit shall by its terms terminate (x) in
the case of standby Letters of Credit, on or before the earlier of (A) the date
which occurs 12 months after the date of the issuance thereof (although any such
standby Letter of Credit shall be extendible (including pursuant to an automatic
extension provision on terms satisfactory to the respective Issuing Lender) for
successive periods of up to 12 months and (B) 10 days prior to the Final
Maturity Date, and (y) in the case of trade Letters of Credit, on or before the
earlier of (A) the date which occurs 180 days after the date of issuance thereof
and (B) 30 days prior to the Final Maturity Date.

3.03 Letter of Credit Requests; Minimum Stated Amount. (a) Whenever the
respective Account Parties desire that a Letter of Credit be issued for their
account, the respective Account Parties shall give the Administrative Agent and
the respective Issuing Lender at least five Business Days’ (or such shorter
period as is acceptable to such Issuing Lender)

 

-94-



--------------------------------------------------------------------------------

written notice thereof (including by way of facsimile). Each notice shall be in
the form of Exhibit C, appropriately completed (each, a “Letter of Credit
Request”) to specify: (i) the name of the respective Issuing Lender thereof;
(ii) whether such Letter of Credit is to be a standby or trade Letter of Credit;
(iii) the date of issuance of such Letter of Credit (which shall be a Business
Day); (iv) the initial Stated Amount of such Letter of Credit; (v) the
beneficiary of such Letter of Credit and the obligations to be supported by such
Letter of Credit; (vi) the stated expiration date of such Letter of Credit and
(vii) whether such Letter of Credit shall be U.S. Letter of Credit a Canadian
Letter of Credit or a European Letter of Credit.

(b) The making of each Letter of Credit Request shall be deemed to be a
representation and warranty by the Borrowers to the Lenders that such Letter of
Credit may be issued in accordance with, and will not violate the requirements
of, Section 3.02. Unless the respective Issuing Lender has received notice from
any Borrower, any other Credit Party or the Required Lenders before it issues a
Letter of Credit that one or more of the conditions specified in Section 6 or 7
are not then satisfied, or that the issuance of such Letter of Credit would
violate Section 3.02, then such Issuing Lender shall, subject to the terms and
conditions of this Agreement, issue the requested Letter of Credit for the
account of the respective Account Parties in accordance with such Issuing
Lender’s usual and customary practices. Upon the issuance of or modification or
amendment to any standby Letter of Credit, each Issuing Lender shall promptly
notify the respective Account Parties and the Administrative Agent in writing of
such issuance, modification or amendment and such notice shall be accompanied by
a copy of such Letter of Credit or the respective modification or amendment
thereto, as the case may be. Promptly after receipt of such notice the
Administrative Agent shall notify the L/C Participants, in writing, of such
issuance, modification or amendment.

(c) On the first Business Day of each week, each Issuing Lender shall furnish
the Administrative Agent with a written (including via facsimile) report of the
daily aggregate outstandings of Letters of Credit issued by such Issuing Lender
for the immediately preceding week.

(d) The initial Stated Amount of each Letter of Credit (other than Existing
Letters of Credit which shall be in the Stated Amounts shown on Schedule IV)
shall not be less than $50,000 (or the equivalent amount thereof in the
respective Available Currency) or such lesser amount as is acceptable to the
respective Issuing Lender.

3.04 Letter of Credit Participations. (a) Immediately upon the issuance by an
Issuing Lender of any Letter of Credit, such Issuing Lender shall be deemed to
have sold and transferred to each Lender in the respective Tranche, and each
such Lender (in its capacity under this Section 3.04, each, an “L/C
Participant”) shall be deemed irrevocably and unconditionally to have purchased
and received from such Issuing Lender, without recourse or warranty, an
undivided interest and participation, to the extent of such L/C Participant’s
Facility Percentage in such Letter of Credit, each Drawing or payment made
thereunder and the obligations of the respective Account Parties under this
Agreement with respect thereto (although Letter of Credit Fees shall be payable
directly to the Administrative Agent for the account of the respective Lenders
as provided in Section 4.01(b) and the L/C Participants shall have no right to
receive any portion of any Facing Fees with respect to any such Letters of
Credit), and any security therefor or guaranty pertaining thereto. Upon any
change in the Commitments of any Tranche

 

-95-



--------------------------------------------------------------------------------

and, as a result thereof, the Facility Percentages of the respective Tranche, of
the respective Lenders pursuant to Section 2.19 or 13.04, it is hereby agreed
that, with respect to all outstanding Letters of Credit and Unpaid Drawings
relating thereto, there shall be an automatic adjustment to the participations
pursuant to this Section 3.04 to reflect the new Facility Percentages of the
respective Lenders of the respective Tranche (or in the circumstances provided
in the proviso to the immediately preceding sentence, the Percentages of the
respective Lenders). With respect to each Letter of Credit from time to time
outstanding, the percentage participations therein of the various Lenders
calculated as provided above in this Section 3.04(a) (including as provided in
the proviso to the immediately preceding sentence) are herein called the “L/C
Participation Percentages” of the various Lenders in such Letters of Credit.

(b) In determining whether to pay under any Letter of Credit, no Issuing Lender
shall have any obligation relative to the other Lenders other than to confirm
that any documents required to be delivered under such Letter of Credit appear
to have been delivered and that they appear to substantially comply on their
face with the requirements of such Letter of Credit. Any action taken or omitted
to be taken by an Issuing Lender under or in connection with any Letter of
Credit issued by it shall not create for such Issuing Lender any resulting
liability to the Account Parties, any other Credit Party, any Lender or any
other Person unless such action is taken or omitted to be taken with gross
negligence or willful misconduct on the part of such Issuing Lender (as
determined by a court of competent jurisdiction in a final and non-appealable
decision).

(c) In the event that an Issuing Lender makes any payment under any Letter of
Credit issued by it and the respective Account Parties shall not have reimbursed
such amount in full to such Issuing Lender pursuant to Section 3.05(a), such
Issuing Lender shall promptly notify the Administrative Agent, which shall
promptly notify each relevant L/C Participant of such failure, and each such L/C
Participant shall promptly and unconditionally pay to such Issuing Lender the
amount of such L/C Participant’s L/C Participation Percentage of such
unreimbursed payment in the relevant Available Currency in same day funds. If
the Administrative Agent so notifies, prior to 12:00 Noon (New York time) on any
Business Day, any L/C Participant required to fund a payment under a Letter of
Credit, such L/C Participant shall make available to the respective Issuing
Lender in the relevant Available Currency such L/C Participant’s L/C
Participation Percentage of the amount of such payment on such Business Day in
same day funds. If and to the extent such L/C Participant shall not have so made
its L/C Participation Percentage of the amount of such payment available to the
respective Issuing Lender, such L/C Participant agrees to pay to such Issuing
Lender, forthwith on demand such amount, together with interest thereon, for
each day from such date until the date such amount is paid to such Issuing
Lender at the overnight Federal Funds Rate for the first three days and at the
interest rate applicable to Revolving Loans that are maintained as Base Rate
Loans for each day thereafter. The failure of any such L/C Participant to make
available to an Issuing Lender its L/C Participation Percentage of any payment
under any Letter of Credit issued by such Issuing Lender shall not relieve any
such other L/C Participant of its obligation hereunder to make available to such
Issuing Lender its L/C Participation Percentage of any payment under any Letter
of Credit on the date required, as specified above, but no such L/C Participant
shall be responsible for the failure of any such other L/C Participant to make
available to such Issuing Lender such other L/C Participant’s L/C Participation
Percentage of any such payment.

 

-96-



--------------------------------------------------------------------------------

(d) Whenever an Issuing Lender receives a payment of a reimbursement obligation
(or interest thereon) as to which it has received any payments from the
respective L/C Participants pursuant to clause (c) above, such Issuing Lender
shall pay to each such L/C Participant which has paid its L/C Participation
Percentage thereof in the relevant Available Currency and in same day funds, an
amount (net of any interest owing to such Issuing Lender with respect to such
reimbursement obligation) equal to such L/C Participant’s share (based upon the
proportionate aggregate amount originally funded by such L/C Participant to the
aggregate amount funded by all such L/C Participants) of the principal amount of
such reimbursement obligation and interest thereon (accruing after the funding
of the respective participations) so received by the Issuing Lender.

(e) Upon the request of any L/C Participant, each Issuing Lender shall furnish
to such L/C Participant copies of any standby Letter of Credit issued by it and
such other documentation as may reasonably be requested by such L/C Participant.

(f) The obligations of the L/C Participants to make payments to each Issuing
Lender with respect to Letters of Credit shall be irrevocable and not subject to
any qualification or exception whatsoever and shall be made in accordance with
the terms and conditions of this Agreement under all circumstances, including,
without limitation, any of the following circumstances:

(i) any lack of validity or enforceability of this Agreement or any of the other
Credit Documents;

(ii) the existence of any claim, setoff, defense or other right which Aleris or
any of its Subsidiaries may have at any time against a beneficiary named in a
Letter of Credit, any transferee of any Letter of Credit (or any Person for whom
any such transferee may be acting), the Administrative Agent, any L/C
Participant, or any other Person, whether in connection with this Agreement, any
Letter of Credit, the transactions contemplated herein or any unrelated
transactions (including any underlying transaction between Aleris or any
Subsidiary of Aleris and the beneficiary named in any such Letter of Credit);

(iii) any draft, certificate or any other document presented under any Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect;

(iv) the surrender or impairment of any security for the performance or
observance of any of the terms of any of the Credit Documents; or

(v) the occurrence of any Default or Event of Default.

3.05 Agreement to Repay Letter of Credit Drawings. (a) Subject to
Section 3.05(b), (i) the U.S. Borrowers hereby jointly and severally agree (with
respect to the U.S. Letters of Credit), (ii) the Canadian Borrowers jointly and
severally agree (with respect to the Canadian Letters of Credit) and (iii) the
European Borrower agrees (with respect to the European Letters of Credit) to
reimburse each Issuing Lender by making payment to the Administrative Agent in
the relevant Available Currency in immediately available funds at the

 

-97-



--------------------------------------------------------------------------------

Payment Office for any payment or disbursement made by such Issuing Lender under
any Letter of Credit issued by it (each such amount, so paid until reimbursed by
the respective Account Party, an “Unpaid Drawing”), not later than one Business
Day following receipt by the respective Account Party of notice of such payment
or disbursement (provided that no such notice shall be required to be given if a
Default or an Event of Default under Section 11.05 shall have occurred and be
continuing, in which case the Unpaid Drawing shall be due and payable
immediately without presentment, demand, protest or notice of any kind (all of
which are hereby waived by the Borrowers)), with interest on the amount so paid
or disbursed by such Issuing Lender, to the extent not reimbursed prior to 12:00
Noon (New York time) on the date of such payment or disbursement, from and
including the date paid or disbursed to but excluding the date such Issuing
Lender was reimbursed by the respective Account Parties therefor at a rate per
annum equal to the Base Rate in effect from time to time plus the Applicable
Margin as in effect from time to time for Revolving Loans that are maintained as
Base Rate Loans; provided, however, to the extent such amounts are not
reimbursed prior to 12:00 Noon (New York time) on the third Business Day
following the receipt by the respective Account Parties of notice of such
payment or disbursement or following the occurrence of a Default or an Event of
Default under Section 11.05, interest shall thereafter accrue on the amounts so
paid or disbursed by such Issuing Lender (and until reimbursed by the respective
Account Party) at a rate per annum equal to the rate otherwise applicable to the
respective Unpaid Drawing as provided above, plus 2%, with all such interest
payable pursuant to this Section 3.05 to be payable on demand. Each Issuing
Lender shall give the respective Account Parties and the Administrative Agent
prompt written notice of each Drawing under any Letter of Credit issued by it,
provided that the failure to give any such notice shall in no way affect, impair
or diminish the Borrowers’ obligations hereunder.

(b) The joint and several obligations of the U.S. Borrowers, the joint and
several obligations of the Canadian Borrowers and the obligations of the
European Borrower, as the case may be, under this Section 3.05 to reimburse each
Issuing Lender with respect to drafts, demands and other presentations for
payment under Letters of Credit issued by it (each, a “Drawing”) (including, in
each case, interest thereon) shall be absolute and unconditional under any and
all circumstances and irrespective of any setoff, counterclaim or defense to
payment which Aleris or any of its Subsidiaries may have or have had against any
Lender (including in its capacity as an Issuing Lender or as a L/C Participant),
including, without limitation, any defense based upon the failure of any drawing
under a Letter of Credit to conform to the terms of the Letter of Credit or any
nonapplication or misapplication by the beneficiary of the proceeds of such
Drawing; provided, however, that the Borrowers shall not be obligated to
reimburse any Issuing Lender for any wrongful payment made by such Issuing
Lender under a Letter of Credit issued by it as a result of acts or omissions
constituting willful misconduct or gross negligence on the part of such Issuing
Lender (as determined by a court of competent jurisdiction in a final and
non-appealable decision).

3.06 Increased Costs. If at any time after the Effective Date, the introduction
of or any change in any applicable law, rule, regulation, order, guideline or
request or in the interpretation or administration thereof by the NAIC or any
Governmental Authority charged with the interpretation or administration
thereof, or compliance by any Issuing Lender or any L/C Participant with any
request or directive by the NAIC or by any such Governmental Authority (whether
or not having the force of law), shall either (i) impose, modify or make

 

-98-



--------------------------------------------------------------------------------

applicable any reserve, deposit, capital adequacy or similar requirement against
letters of credit issued by any Issuing Lender or participated in by any L/C
Participant, or (ii) impose on any Issuing Lender or any L/C Participant any
other conditions relating, directly or indirectly, to this Agreement or any
Letter of Credit; and the result of any of the foregoing is to increase the cost
to any Issuing Lender or any L/C Participant of issuing, maintaining or
participating in any Letter of Credit, or reduce the amount of any sum received
or receivable by any Issuing Lender or any L/C Participant hereunder or reduce
the rate of return on its capital with respect to the Letters of Credit (except
for changes in the rate of tax on, or determined by reference to, the net income
or net profits (or any franchise or similar tax imposed in lieu of a net income
or net profits tax of such Issuing Lender or such L/C Participant or, in the
case of an Issuing Lender or L/C Participant that is a flow-through entity for
tax purposes, a member or a partner of such Issuing Lender or L/C Participant,
pursuant to the laws of the country or national jurisdiction (or any political
subdivision thereof) in which it is organized or in which its principal office
or applicable lending office is located), then, upon the delivery of the
certificate referred to below to the Account Parties by any Issuing Lender or
any L/C Participant (a copy of which certificate shall be sent by such Issuing
Lender or such L/C Participant to the Administrative Agent), such Account Party
agrees to pay to such Issuing Lender or such L/C Participant such additional
amount or amounts as will compensate such Issuing Lender or such L/C Participant
for such increased cost or reduction in the amount receivable or reduction on
the rate of return on its capital. Any Issuing Lender or any L/C Participant,
upon determining that any additional amounts will be payable pursuant to this
Section 3.06, will give prompt written notice thereof to the respective Account
Party, which notice shall include a certificate submitted to such Account Party
by such Issuing Lender or such L/C Participant (a copy of which certificate
shall be sent by such Issuing Lender or such L/C Participant to the
Administrative Agent), setting forth in reasonable detail the basis for and the
calculation of such additional amount or amounts necessary to compensate such
Issuing Lender or such L/C Participant. The certificate required to be delivered
pursuant to this Section 3.06 shall, absent manifest error, be final and
conclusive and binding on the Borrowers.

SECTION 4. Commitment Commission; Fees; Reductions of Commitment.

4.01 Fees. (a) The U.S. Borrowers jointly and severally agree (with respect to
the U.S./European Commitments (excluding the European Sub-Commitment)), the
Canadian Borrowers jointly and severally agree (with respect to the Canadian
Commitments) and the European Borrower agrees (with respect to the European
Sub-Commitment) to pay to the Administrative Agent for distribution to each
Non-Defaulting Lender a commitment commission (the “Commitment Commission”) for
the period from and including the Effective Date to and including the Final
Maturity Date (or such earlier date on which the Total Commitment has been
terminated) computed at a rate per annum equal to the Applicable Commitment
Commission Percentage on the daily average Unutilized Commitment of such
Non-Defaulting Lender as in effect from time to time. Accrued Commitment
Commission shall be due and payable quarterly in arrears on each Quarterly
Payment Date and on the date upon which the Total Commitment is terminated.

(b) (i) The U.S. Borrowers jointly and severally agree (with respect to the U.S.
Letters of Credit), (ii) the Canadian Borrowers jointly and severally agree
(with respect to

 

-99-



--------------------------------------------------------------------------------

the Canadian Letters of Credit) and (iii) the European Borrower agrees (with
respect to the European Letters of Credit) to pay to the Administrative Agent
for distribution to each Lender of the relevant Tranche (based on each such
Lender’s respective L/C Participation Percentage as from time to time in effect
in each Letter of Credit), a fee in respect of each Letter of Credit (the
“Letter of Credit Fee”) for the period from and including the date of issuance
of such Letter of Credit to and including the date of termination or expiration
of such Letter of Credit, computed at a rate per annum equal to the Applicable
Margin as in effect from time to time during such period with respect to
Revolving Loans that are maintained as Euro Rate Loans on the daily Stated
Amount of each such Letter of Credit. Accrued Letter of Credit Fees shall be due
and payable quarterly in arrears on each Quarterly Payment Date and on the first
day on or after the termination of the Total Commitment upon which no Letters of
Credit remain outstanding.

(c) The U.S. Borrowers jointly and severally agree (with respect to the U.S.
Letters of Credit), (ii) the Canadian Borrowers jointly and severally agree
(with respect to the Canadian Letters of Credit) and (iii) the European Borrower
agrees (with respect to the European Letters of Credit) to agree to pay to each
Issuing Lender, for its own account, a facing fee in respect of each Letter of
Credit issued by it (the “Facing Fee”) for the period from and including the
date of issuance of such Letter of Credit to and including the date of
termination or expiration of such Letter of Credit, (x) in respect of standby
Letters of Credit, computed at a rate per annum equal to 1/4 of 1% on the daily
Stated Amount of such Letter of Credit, provided that in any event the minimum
amount of Facing Fees payable in any twelve-month period for each standby Letter
of Credit shall be not less than $500; it being agreed that, on the day of
issuance of any standby Letter of Credit and on each anniversary thereof prior
to the termination or expiration of such standby Letter of Credit, if $500 will
exceed the amount of Facing Fees that will accrue with respect to such standby
Letter of Credit for the immediately succeeding twelve-month period, the full
$500 shall be payable on the date of issuance of such standby Letter of Credit
and on each such anniversary thereof and (y) in respect of trade Letters of
Credit, in an amount to be agreed with the respective Issuing Lender. Except as
otherwise provided in the proviso to the immediately preceding sentence, accrued
Facing Fees shall be due and payable quarterly in arrears on each Quarterly
Payment Date and upon the first day on or after the termination of the Total
Commitment, upon which no Letters of Credit remain outstanding.

(d) Each Borrower agrees to pay to each Issuing Lender, for its own account,
upon each payment under, issuance of, or amendment to, any Letter of Credit
issued by it, such amount as shall at the time of such event be the
administrative charge and the reasonable expenses which such Issuing Lender is
generally imposing in connection with such occurrence with respect to letters of
credit.

(e) The Drawing Fees shall be paid by the Canadian Borrowers at the time of the
incurrence (by way of acceptance, purchase or otherwise) of each Bankers’
Acceptance Loan.

(f) Each Borrower agrees to pay to the relevant Administrative Agent such fees
as may be agreed to in writing from time to time by Aleris or any of its
Subsidiaries and the Administrative Agent.

 

-100-



--------------------------------------------------------------------------------

4.02 Voluntary Termination of Unutilized Commitments. (a) Upon at least three
Business Days’ prior written notice to the Administrative Agent at the Notice
Office (which notice the Administrative Agent shall promptly transmit to each of
the Lenders), Aleris shall have the right, at any time or from time to time,
without premium or penalty, to terminate the Total Unutilized Commitment in
whole, or reduce it in part in an amount of at least $5,000,000 and in an
integral multiple of $1,000,000 with the amount of each reduction pursuant to
this Section 4.02(a) to apply to reduce the Total U.S./European Commitment
and/or the Total Canadian Commitment, as elected by Aleris. Each reduction to
(x) the Total U.S./European Commitment pursuant to this Section 4.02(a) shall
apply to proportionately and permanently reduce the U.S./European Commitment of
each U.S./European Lender (based on their respective U.S./European Percentages)
and (y) the Total Canadian Commitment pursuant to this Section 4.02(a) shall
apply to proportionally and permanently reduce the Canadian Commitment of each
Canadian Lender (based on their respective Canadian Percentages).

(b) In the event of (i) a refusal by a Lender to consent to certain proposed
changes, waivers, discharges or terminations with respect to this Agreement
which have been approved by the Required Lenders as (and to the extent) provided
in Section 13.12(b) but which require the consent of each Lender or each
directly affected Lender or (ii) any Lender becomes a Defaulting Lender, Aleris
may, subject to its compliance with the requirements of Section 13.12(b), upon
five Business Days’ prior written notice to the Administrative Agent at the
Notice Office (which notice the Administrative Agent shall promptly transmit to
each of the Lenders) terminate all of the Commitments of such Lender (other than
any such Commitment which is being maintained by such Lender (and not being
terminated by Aleris) as provided in Section 13.12(b)), so long as (x) all Loans
(other than any such Loans that are being maintained by such Lender (and not
being repaid by Aleris) as provided in Section 13.12(b)), together with accrued
and unpaid interest, Fees and all other amounts, owing to such Lender are repaid
concurrently with the effectiveness of such termination pursuant to
Section 5.01(b) (at which time Schedule I-A shall be deemed modified to reflect
such changed amounts) and (y) such Lender’s L/C Participation Percentage of all
outstanding Letters of Credit is cash collateralized by the respective Account
Parties in a manner reasonably satisfactory to the Administrative Agent and the
respective Issuing Lenders. After giving effect to the termination of the
Commitments of any Lender pursuant to this Section 4.02(b), such Lender shall no
longer constitute a “Lender” for purposes of this Agreement, except with respect
to indemnifications under this Agreement (including, without limitation,
Sections 2.10, 2.11, 3.06, 5.04, 12.06 and 13.01), which shall survive as to
such repaid Lender. In cases where any Commitment of any Lender is terminated
pursuant to this Section 4.02(b), except in cases where such Commitment is
replaced in full, after giving effect to the termination of any such Commitment
of a given Lender pursuant to this Section 4.02(b), there shall occur automatic
adjustments (as determined by the Administrative Agent) in the U.S./European
Percentages and Canadian Percentages (and as a result thereof in the related L/C
Participation Percentages) of the remaining Lenders.

4.03 Mandatory Reduction of Commitments. (a) The Total Commitment (and each
Commitment of each Lender) shall terminate in its entirety on December 31, 2006,
unless the Initial Borrowing Date has occurred on or prior to such date.

(b) In addition to any other mandatory commitment reductions pursuant to this
Section 4.03, the Total U.S./European Commitment and the Total Canadian
Commitment

 

-101-



--------------------------------------------------------------------------------

(and the U.S./European Commitment and the Canadian Commitment of each Lender
with such a Commitment) shall terminate in their entirety on the Final Maturity
Date.

(c) Each reduction to, or termination of, the Total U.S./European Commitment and
the Total Canadian Commitment pursuant to this Section 4.03 as provided above
(or pursuant to Section 4.02(a)) shall be applied to proportionately reduce or
terminate, as the case may be, the U.S./European Commitment and the Canadian
Commitment, as the case may be, of each Lender with a such a Commitment.

SECTION 5. Prepayments; Payments; Taxes.

5.01 Voluntary Prepayments. (a) Each Borrower shall have the right to prepay the
Loans made to such Borrower, without premium or penalty, in whole or in part at
any time and from time to time on the following terms and conditions: (i) such
Borrower shall give the Administrative Agent (x) prior to 10:00 A.M. (New York
time) at the Notice Office on the date of such prepayment in the case of Base
Rate Loans and (y) prior to 12:00 Noon (New York time) at the Notice Office
(1) at least one Business Day’s prior written notice (or telephonic notice
promptly confirmed in writing) of its intent to prepay Canadian Prime Rate Loans
(other than Swingline Loans), (2) on the date of such prepayment in the case of
Swingline Loans and (3) at least three Business Days’ prior written notice (or
telephonic notice promptly confirmed in writing) of its intent to prepay Euro
Rate Loans or Bankers’ Acceptance Loans, which notice (in each case) shall
specify whether U.S. Borrower Revolving Loans, Canadian Revolving Loans,
European Borrower Revolving Loans, U.S. Borrower Swingline Loans, European
Borrower Swingline Loans or Canadian Swingline Loans shall be prepaid, the
amount of such prepayment and the Types of Loans to be prepaid and, in the case
of Euro Rate Loans, the specific Borrowing or Borrowings pursuant to which such
Euro Rate Loans were made, and which notice the Administrative Agent shall,
except in the case of Swingline Loans, promptly transmit to each of the Lenders;
(ii) (x) each partial prepayment of Revolving Loans (other than Swingline Loans)
pursuant to this Section 5.01(a) shall be in an aggregate principal amount of at
least $5,000,000 (or such lesser amount as is acceptable to the Administrative
Agent), provided that (x) if any partial prepayment of Eurodollar Loans made
pursuant to any Borrowing shall reduce the outstanding principal amount of
Eurodollar Loans made pursuant to such Borrowing to an amount less than the
Minimum Borrowing Amount applicable thereto, then such Borrowing may not be
continued as a Borrowing of Eurodollar Loans (and same shall automatically be
converted into a Borrowing of Base Rate Loans) and any election of an Interest
Period with respect thereto given by such Borrower shall have no force or effect
and (y) in the case of partial prepayments of any Borrowing of Euro Rate Loans,
the European Borrower shall use reasonable efforts to allocate such prepayments
in a manner so that Borrowings do not remain outstanding in amounts less than
the Minimum Borrowing Amount applicable thereto (and, to the extent such
Borrowings would remain outstanding in amounts which are less than the Minimum
Borrowing Amount applicable thereto, in the case of Euro Rate Loans, the
European Borrower shall repay any Borrowings which are less than the Minimum
Borrowing Amount applicable thereto at the end of the then current Interest
Period, unless at such time the European Borrower combines separate Borrowings
into one Borrowing, which such Borrowing shall be greater than or equal to the
Minimum Borrowing Amount); (iii) each prepayment pursuant to this
Section 5.01(a) in respect of any Loans made pursuant to a Borrowing shall be
applied pro rata among such Loans, provided that at such Borrower’s election in
connection with any prepayment of Revolving

 

-102-



--------------------------------------------------------------------------------

Loans pursuant to this Section 5.01(a), such prepayment shall not, so long as no
Default or Event of Default then exists, be applied to any Revolving Loan of a
Defaulting Lender; and (iv) prepayments of Bankers’ Acceptance Loans may not be
made prior to the maturity date of the respective underlying Bankers’
Acceptances or B/A Equivalent Notes, as the case may be.

(b) In the event of (i) a refusal by a Lender to consent to certain proposed
changes, waivers, discharges or terminations with respect to this Agreement
which have been approved by the Required Lenders as (and to the extent) provided
in Section 13.12(b) but requires the consent of each Lender or each directly
affected Lender or (ii) any Lender becoming a Defaulting Lender, any Borrower
may, upon five Business Days’ prior written notice to the Administrative Agent
at the Notice Office (which notice the Administrative Agent shall promptly
transmit to each of the Lenders) repay all Loans, together with accrued and
unpaid interest, Fees, and other amounts owing to such Lender (or owing to such
Lender with respect to each Tranche which gave rise to the need to obtain such
Lender’s individual consent) in accordance with, and subject to the requirements
of, said Section 13.12(b) so long as (i) in the case of the repayment of
Revolving Loans of any Lender of any Tranche pursuant to this Section 5.01(b),
(x) the Commitments of the respective Tranche or Tranches of such Lender are
terminated concurrently with such repayment pursuant to Section 4.02(b) (at
which time Schedule I-A shall be deemed modified to reflect the changed
Commitments) and (y) such Lender’s L/C Participation Percentage of all
outstanding Letters of Credit of the respective Tranche or Tranches is cash
collateralized by such Borrower in a manner reasonably satisfactory to the
Administrative Agent and the Issuing Lenders and (ii) the consents, if any,
required under Section 13.12(b) in connection with the repayment pursuant to
this Section 5.01(b) have been obtained.

5.02 Mandatory Repayments. (a) (i) On any day on which any one or more of the
following conditions shall exist, the Borrowers shall repay the Loans (other
than Bankers’ Acceptance Loans where the underlying Bankers’ Acceptance or B/A
Equivalent Notes, as the case may be, have not matured) and/or cash
collateralize outstanding Letters of Credit and Bankers’ Acceptance Loans
pursuant to clause (ii) below in such amount as may be required to cause such
conditions to cease to exist on such day:

(t) the Aggregate U.S. Borrower Exposure exceeds 100% (or, during an Agent
Advance Period, 105%) of the U.S. Borrowing Base at such time less the Aggregate
Non-U.S. Borrowing Base Usage at such time;

(u) the Aggregate U.S./European Exposure exceeds 100% (or, during an Agent
Advance Period, 105%) of the Combined U.S./European Borrowing Base at such time
less the Canadian U.S. Borrowing Base Usage at such time;

(v) the sum of the Aggregate U.S. Borrower Exposure and the Aggregate Canadian
Exposure exceeds 100% (or, during an Agent Advance Period, 105%) of the Combined
U.S./Canadian Borrowing Base at such time less the European U.S. Borrowing Base
Usage at such time;

(w) the Aggregate Exposure at such time exceeds 100% (or, during an Agent
Advance Period, 105%) of the Total Borrowing Base at such time;

 

-103-



--------------------------------------------------------------------------------

(x) the Aggregate U.S./European Exposure at such time exceeds the Total
U.S./European Commitment at such time;

(y) the Aggregate Canadian Exposure at such time exceeds the Total Canadian
Commitment at such time; and/or

(z) the Aggregate European Exposure at such time exceeds the Total European
Sub-Commitment at such time.

For purposes of this Section 5.02(a)(i) the relevant Borrowing Bases will be
based upon the Borrowing Base Certificate most recently delivered.

(ii) In connection with any repayment and/or cash collateralization required
pursuant to Section 5.02(a)(i) on any day, the Borrowers shall prepay the Loans
in the following order:

(1) in the case of a repayment and/or cash collateralization required pursuant
to Section 5.02(a)(i)(t), the U.S. Borrowers shall prepay on such day the
principal of outstanding U.S. Borrower Swingline Loans and, after all U.S.
Borrower Swingline Loans have been repaid in full or if no U.S. Borrower
Swingline Loans are outstanding, U.S. Borrower Revolving Loans, in each case in
such amount as may be required to cause the conditions giving rise to such
mandatory repayment requirement to cease to exist on such day,

(2) in the case of a repayment and/or cash collateralization required pursuant
to Section 5.02(a)(i)(u) or (x), (A) the U.S. Borrowers shall prepay on such day
the principal of outstanding U.S. Borrower Swingline Loans and, after all U.S.
Borrower Swingline Loans have been repaid in full or if no U.S. Borrower
Swingline Loans are outstanding, U.S. Borrower Revolving Loans, and (B) the
European Borrower shall prepay on such day the principal of outstanding European
Borrower Swingline Loans and, after all European Borrower Swingline Loans have
been repaid in full or if no European Borrower Swingline Loans are outstanding,
European Borrower Revolving Loans, in each case in such amount as may be
required to cause the conditions giving rise to such mandatory repayment
requirement to cease to exist on such day,

(3) in the case of a repayment and/or cash collateralization required pursuant
to Section 5.02(a)(i)(v), (A) the U.S. Borrowers shall prepay on such day the
principal of outstanding U.S. Borrower Swingline Loans and, after all U.S.
Borrower Swingline Loans have been repaid in full or if no U.S. Borrower
Swingline Loans are outstanding, U.S. Borrower Revolving Loans, and (B) the
Canadian Borrowers shall prepay on such day the principal of outstanding
Canadian Swingline Loans and, after all Canadian Swingline Loans have been
repaid in full or if no Canadian Swingline Loans are outstanding, Canadian
Revolving Loans (other than Bankers’ Acceptance Loans where the underlying
Bankers’ Acceptances or B/A Equivalent Notes, as the case may be, have not
matured), in each case in such amount as may be required to cause the conditions
giving rise to such mandatory repayment requirement to cease to exist on such
day,

 

-104-



--------------------------------------------------------------------------------

(4) in the case of a repayment and/or cash collateralization required pursuant
to Section 5.02(a)(i)(w), (A) the U.S. Borrowers shall prepay on such day the
principal of outstanding U.S. Borrower Swingline Loans and, after all U.S.
Borrower Swingline Loans have been repaid in full or if no U.S. Borrower
Swingline Loans are outstanding, U.S. Borrower Revolving Loans, (B) the Canadian
Borrowers shall prepay on such day the principal of outstanding Canadian
Swingline Loans and, after all Canadian Swingline Loans have been repaid in full
or if no Canadian Swingline Loans are outstanding, Canadian Revolving Loans
(other than Bankers’ Acceptance Loans where the underlying Bankers’ Acceptances
or B/A Equivalent Notes, as the case may be, have not matured) and (C) the
European Borrower shall prepay on such day the principal of outstanding European
Borrower Swingline Loans and, after all European Borrower Swingline Loans have
been repaid in full or if no European Borrower Swingline Loans are outstanding,
European Borrower Revolving Loans, in each case in such amount as may be
required to cause the conditions giving rise to such mandatory repayment
requirement to cease to exist on such day,

(5) in the case of a repayment and/or cash collateralization required pursuant
to Section 5.02(a)(i)(y), the Canadian Borrowers shall prepay on such day the
principal of outstanding Canadian Swingline Loans and, after all Canadian
Swingline Loans have been repaid in full or if no Canadian Swingline Loans are
outstanding, Canadian Revolving Loans (other than Bankers’ Acceptance Loans
where the underlying Bankers’ Acceptances or B/A Equivalent Notes, as the case
may be, have not matured), in each case in such amount as may be required to
cause the conditions giving rise to such mandatory repayment requirement to
cease to exist on such day,

(6) in the case of a repayment and/or cash collateralization required pursuant
to Section 5.02(a)(i)(z), the European Borrower shall prepay on such day the
principal of outstanding European Borrower Swingline Loans and, after all
European Borrower Swingline Loans have been repaid in full or if no European
Borrower Swingline Loans are outstanding, European Borrower Revolving Loans, in
each case in such amount as may be required to cause the conditions giving rise
to such mandatory repayment requirement to cease to exist on such day.

If, after giving effect to the prepayment of all outstanding Loans (other than
Bankers’ Acceptance Loans where the underlying Bankers’ Acceptances or B/A
Equivalent Notes, as the case may be, have not matured), any of the conditions
set forth in Section 5.02(a)(i) continues to exist, (A) first, the U.S.
Borrowers shall pay to the Administrative Agent at the Payment Office on such
day an amount of cash and/or Cash Equivalents equal to the amount (up to a
maximum amount equal to 103% of the Letter of Credit Outstandings in respect of
U.S. Letters of Credit at such time), such cash and/or Cash Equivalents to be
held as security for all obligations of the U.S. Borrowers to the Issuing
Lenders and the Lenders hereunder in a cash collateral account to be established
by, and under the sole dominion and control of, the Administrative Agent,
(B) second, the Canadian Borrowers agree to pay to the Canadian Administrative
Agent at the Payment Office on such date an amount of cash or Cash Equivalents
(in Canadian Dollars), such cash or Cash Equivalents to be held as security for
the obligations of the Canadian Borrowers to the Canadian Lenders in respect of
an equivalent Face Amount of outstanding Bankers’ Acceptances accepted, and
outstanding B/A Equivalent Notes held, by the Canadian Lenders and

 

-105-



--------------------------------------------------------------------------------

which shall be paid to and applied by the Canadian Lenders, in satisfaction of
the obligations of the Canadian Borrowers to the Canadian Lenders in respect of
such Bankers’ Acceptance and B/A Equivalent Notes, on the respective maturity
dates thereof, (C) third, the Canadian Borrowers shall pay to the Canadian
Administrative Agent at the Payment Office on such day an amount of cash and/or
Cash Equivalents equal to the amount (up to a maximum amount equal to the103% of
Letter of Credit Outstandings in respect of Canadian Letters of Credit at such
time), such cash and/or Cash Equivalents to be held as security for all
obligations of the Canadian Borrowers to the Issuing Lenders and the Lenders
hereunder in a cash collateral account to be established by, and under the sole
dominion and control of, the Canadian Administrative Agent and (D), fourth, the
European Borrower shall pay to the Administrative Agent at the Payment Office on
such day an amount of cash and/or Cash Equivalents equal to the amount (up to a
maximum amount equal to 103% of the Letter of Credit Outstandings in respect of
European Letters of Credit at such time), such cash and/or Cash Equivalents to
be held as security for all obligations of the European Borrower to the Issuing
Lenders and the Lenders hereunder in a cash collateral account to be established
by, and under the sole dominion and control of, the Administrative Agent, in
each case in such amounts as may be required to cause the conditions giving rise
to such mandatory repayment requirement to cease to exist on such day.

(iii) Notwithstanding anything to the contrary contained herein, so long as no
Default or Event of Default has occurred and is continuing at the time of any
prepayment required pursuant to this Section 5.02, the Borrowers may prepay U.S.
Borrower Revolving Loans, European Borrower Revolving Loans, Canadian Revolving
Loans, U.S. Borrower Swingline Loans, European Borrower Swingline Loans and
Canadian Swingline Loans and cash collaterize Letters of Credit and Bankers
Acceptances as directed by Aleris (so long as such application cures the related
conditions).

(iv) If any condition set forth in sub-clauses (x), (y) or (z) of
Section 5.02(a)(i) exists solely as a result of currency fluctuations of
Non-Dollar Denominated Loans, then the repayments or cash collateralizations
required pursuant to Section 5.02(a)(i) shall only be required if the relevant
excess amount (for this purpose, using the Dollar Equivalent thereof) exceeds
105% of the relevant permitted maximum amount of the relevant Commitment as then
in effect as provided in Section 5.02(a)(i) for more than three consecutive
Business Days (at which time the excess of 100% shall be required to be
eliminated).

(b) In addition to any other mandatory repayments pursuant to this Section 5.02
(but subject to Section 5.02(g) and (h)), on each date on or after the Initial
Borrowing Date upon which Aleris or any of its Subsidiaries receives any cash
proceeds from any issuance or incurrence by Aleris or any of its Subsidiaries of
Indebtedness for borrowed money (other than Indebtedness for borrowed money
permitted to be incurred pursuant to Section 10.04), an amount equal to 100% of
the Net Debt Proceeds of the respective issuance or incurrence of Indebtedness
shall be applied on such date in accordance with the requirements of Sections
5.02(f) and (g).

(c) In addition to any other mandatory repayments pursuant to this Section 5.02
(but subject to Section 5.02(g) and (h)), no later than the third Business Day
following each date (or, if a Default or Event of Default has occurred and is
continuing, on each

 

-106-



--------------------------------------------------------------------------------

date) on or after the Initial Borrowing Date upon which Aleris or any of its
Subsidiaries receives any Net Sale Proceeds from any Asset Sale, an amount equal
to 100% of the Net Sale Proceeds therefrom shall be applied on such date in
accordance with the requirements of Sections 5.02(f) and (g); provided, however,
(i) that so long as no Event of Default then exists and to the extent such cash
proceeds from Asset Sales do not exceed $25,000,000 in the aggregate in any
Fiscal Year, an amount equal to the Net Sale Proceeds therefrom (except to the
extent attributable to assets in any Borrowing Base) shall not be required to be
so applied on such date to the extent that Aleris has delivered a certificate to
the Administrative Agent within such three Business Day period stating that such
Net Sale Proceeds were not attributable to assets in any Borrowing Base and
shall be used to purchase assets (other than working capital unless purchased as
part of a Permitted Acquisition or any other acquisition permitted by
Section 10.05) used or to be used in the businesses permitted pursuant to
Section 10.10 within 365 days following the date of such Asset Sale, and (ii) if
all or any portion of such Net Sale Proceeds not required to be so applied as
provided above in this Section 5.02(c) are not so reinvested within such 365-day
period (or such earlier date, if any, as Aleris or the relevant Subsidiary
determines not to reinvest the Net Sale Proceeds from such Asset Sale as set
forth above), an amount equal to such remaining portion shall be applied on the
last day of such period (or such earlier date, as the case may be) as provided
above in this Section 5.02(c) without regard to the preceding proviso.

(d) In addition to any other mandatory repayments pursuant to this Section 5.02
(but subject to Section 5.02(g) and (h)), no later than the third Business Day
following each date on or after the Initial Borrowing Date upon which Aleris or
any of its Subsidiaries receives any cash proceeds from any Recovery Event
(other than Recovery Events where the Net Insurance Proceeds therefrom (except
to the extent attributable to assets in any Borrowing Base) do not exceed
$2,500,000), an amount equal to 100% of the Net Insurance Proceeds from such
Recovery Event in excess of $2,500,000 shall be applied on such date in
accordance with the requirements of Sections 5.02(f) and (g); provided, however,
that so long as no Event of Default then exists, such Net Insurance Proceeds
shall not be required to be so applied on such date to the extent that Aleris
has delivered a certificate to the Administrative Agent within such three
Business Day period stating that such Net Insurance Proceeds were not
attributable to assets in any Borrowing Base and shall be used to replace or
restore properties or assets in respect of which such Net Insurance Proceeds
were paid within 365 days following the date of the receipt of such Net
Insurance Proceeds (which certificate shall set forth the estimates of the Net
Insurance Proceeds to be so expended), and provided, further, that if all or any
portion of such Net Insurance Proceeds not required to be so applied pursuant to
the preceding proviso are not so used within 365 days after the date of the
receipt of such Net Insurance Proceeds (or such earlier date, if any, as Aleris
or the relevant Subsidiary determines not to reinvest the Net Insurance Proceeds
relating to such Recovery Event as set forth above), an amount equal to such
remaining portion shall be applied on the last day of such period (or such
earlier date, as the case may be) as provided above in this Section 5.02(d)
without regard to the preceding proviso.

(e) In addition to any other mandatory repayments pursuant to this Section 5.02,
if any occurrence, circumstance or event would give rise to a mandatory
repayment of, or mandatory offer to repurchase, the New Notes, an amount
necessary so that no such mandatory repayment of, or mandatory offer to
repurchase, the New Notes would be necessary shall be applied as a mandatory
repayment in accordance with the requirements of Sections 5.02(f) and (g).

 

-107-



--------------------------------------------------------------------------------

(f) Each amount required to be applied pursuant to Sections 5.02(b), (c),
(d) and (e) in accordance with this Section 5.02(f) shall be applied as a
mandatory repayment of Revolving Loans and/or Swingline Loans, with each such
mandatory repayment to be applied to U.S./European Revolving Loans, Canadian
Revolving Loans and/or Swingline Loans as directed by Aleris.

(g) With respect to each repayment of Loans required by this Section 5.02, the
respective Borrower or Borrowers may designate the Types of Loans of the
respective Tranche which are to be repaid and, in the case of Euro Rate Loans,
the specific Borrowing or Borrowings of the respective Tranche pursuant to which
such Euro Rate Loans were made, provided that: (i) repayments of Euro Rate Loans
pursuant to this Section 5.02 may only be made on the last day of an Interest
Period applicable thereto unless all Euro Rate Loans of the respective Tranche
with Interest Periods ending on such date of required repayment and all Base
Rate Loans of the respective Tranche have been paid in full; and (ii) each
repayment of any Loans made pursuant to a Borrowing shall be applied pro rata
among such Loans. In the absence of a designation by the Borrowers as described
in the preceding sentence, the Administrative Agent shall, subject to the above,
make such designation in its sole discretion.

(h) Notwithstanding anything to the contrary contained in Sections 5.02(b), (c),
(d) and (e), so long as any Term Loans are outstanding or there are outstanding
any commitments to make Term Loans, then to the extent that any cash proceeds
referred to in any such clause of this Section 5.02 (except to the extent
attributable to assets in any Borrowing Base) are used to repay outstanding Term
Loans, the repayments otherwise required pursuant to such clauses of this
Section 5.02 shall not be required to the extent of the respective cash proceeds
so applied, provided that if at the time of any required repayment to
Section 5.02(c) or Section 5.02(d), the sum (the “Sum”) of (1) the Excess
Availability and (2) the amount of the cash and Cash Equivalents of Aleris and
its Subsidiaries (other than cash and Cash Equivalents which are Restricted, on
deposit in an Exempted Deposit Account or to be applied to repay Term Loans) is
less than $100,000,000, the amounts required to be applied pursuant to such
Sections (before giving effect to this clause (h)) shall be applied first to the
repayment of the Loans to the extent required to cause the Sum to equal
$100,000,000 and thereafter to the Term Loans to the extent required under the
Term Loan Agreement.

(i) In addition to any other mandatory repayments pursuant to this Section 5.02,
(i) all then outstanding Swingline Loans shall be repaid in full no later than
the seventh day following the incurrence thereof; provided that, if the seventh
day is not a Business Day, the next Business Day and (ii) all then outstanding
Loans shall be repaid in full on the Final Maturity Date.

(j) For purposes of clarity, it is understood and agreed that none of
Sections 5.02(b) through (e), inclusive, shall require that amounts received by
any Foreign Subsidiary or Foreign Subsidiaries or a Domestic Subsidiary which is
a Subsidiary of a Foreign Subsidiary be used to repay ABL Obligations owed by
any U.S. Credit Parties.

(k) Notwithstanding the foregoing provisions of this Section 5.02 (other than
clause (a) of this Section 5.02, which clause shall not have the benefits of
this sentence), if at any time the mandatory repayment of Loans pursuant to this
Section 5.02 would result in the

 

-108-



--------------------------------------------------------------------------------

Borrowers’ incurring breakage costs under Section 2.11 as a result of Euro Rate
Loans being repaid other than on the last day of an Interest Period applicable
hereto (any such Euro Rate Loans, “Affected Loans”), Aleris may elect, by
written notice to the Administrative Agent, to have the provisions of the
following sentence be applicable so long as no Default or Event of Default then
exists. At the time any Affected Loans are otherwise required to be prepaid,
Aleris may elect to deposit 100% (or such lesser percentage elected by Aleris as
not being repaid) of the principal amounts that otherwise would have been paid
in respect of the Affected Loans with the Administrative Agent to be held as
security for the obligations of the respective Borrowers hereunder pursuant to a
cash collateral agreement to be entered into in form and substance reasonably
satisfactory to the Administrative Agent and shall provide for investments of
such deposits in cash equivalents, with such cash collateral to be released upon
the request of Aleris from such cash collateral account (and applied to repay
the principal amount of such Euro Rate Loans) upon each occurrence thereafter of
the last day of an Interest Period applicable to such Euro Rate Loans (or such
earlier date or dates as shall be requested by Aleris, with the amount to be so
released and applied on the last day of each Interest Period to be the amount of
such Euro Rate Loans to which such Interest Period applies (or, if less, the
amount remaining in such cash collateral account); provided that (i) interest in
respect of such Affected Loans shall continue to accrue thereon at the rate
provided hereunder until such Affected Loans have been repaid in full and
(ii) at any time while an Event of Default has occurred and is continuing or
upon written notice from the Required Lenders, the Required Lenders may direct
the Administrative Agent (in which case the Administrative Agent shall, and is
hereby authorized by the Borrowers to, follow said directions) to apply any or
all proceeds then on deposit in such collateral account to the payment of such
Affected Loans. All risk of loss in respect of investments made as contemplated
in this clause (k) shall be on the Borrowers. Under no circumstances shall the
Administrative Agent be liable or accountable to the Borrowers or any other
Person for any decrease in the value of the cash collateral account or for any
loss resulting from the sale of any investment so made.

5.03 Payments and Computations; Maintenance of Accounts; Statement of Accounts.
(a) Except as otherwise specifically provided herein, all payments under this
Agreement and under any Note shall be made to the relevant Administrative Agent
for the account of the Lender or Lenders entitled thereto not later than 1:00
P.M. (New York time) on the date when due and shall be made in (w) U.S. Dollars
in immediately available funds at the Payment Office of the relevant
Administrative Agent in respect of any obligation of the Borrowers under this
Agreement except as otherwise provided in the immediately following clauses (x),
(y) and (z), (x) subject to Section 2.14, Canadian Dollars in immediately
available funds at the Payment Office of the Administrative Agent, if such
payment is made in respect of (i) principal of, or Face Amount of, or interest
on Canadian Dollar Denominated Loans or (ii) any increased costs, indemnities or
other amounts owing with respect to Canadian Dollar Denominated Loans (or
Commitments relating thereto) at any time prior to the occurrence of a
Conversion Event, in the case of this clause (ii) to the extent the respective
Lender which is charging same denominates the amounts owing in Canadian Dollars,
(y) subject to Section 2.14, Euros in immediately available funds at the Payment
Office of the Administrative Agent, if such payment is made in respect of
(i) principal of or interest on Euro Denominated Loans or (ii) any increased
costs, indemnities or other amounts owing with respect to Euro Denominated Loans
(or Commitments relating thereto) at any time prior to the occurrence of a
Conversion Event and (z) subject to Section 2.14, the applicable Available
Currency, in immediately available funds at

 

-109-



--------------------------------------------------------------------------------

the Payment Office of the Administrative Agent, if such payment is made in
respect of (i) principal of or interest on Other Foreign Currency Denominated
Loans or (ii) any increased costs, indemnities or other amounts owing with
respect to Other Foreign Currency Denominated Loans (or Commitments relating
thereto) at any time prior to the occurrence of a Conversion Event. Nothing in
the succeeding clauses of this Section 5.03 shall affect or alter the Borrowers’
obligations to the relevant Administrative Agent, the Collateral Agent, the
Issuing Lenders and the Lenders with respect to all payments otherwise required
to be made by the Borrowers in accordance with the terms of this Agreement and
the other Credit Documents. Whenever any payment to be made hereunder or under
any Note shall be stated to be due on a day which is not a Business Day, the due
date thereof shall be extended to the next succeeding Business Day and, with
respect to payments of principal, interest shall be payable at the applicable
rate during such extension.

(b) (i) (A) Each of Aleris and the other U.S. Credit Parties shall, along with
the Administrative Agent and certain financial institutions selected by Aleris
and acceptable to the Administrative Agent (the “U.S. Collection Banks”), enter
into on or prior to the 45th day following the Initial Borrowing Date (or such
later date as may be agreed to by the Administrative Agent) and thereafter
maintain Cash Management Control Agreements in respect of each of the U.S.
Collection Accounts. Aleris and each of the other U.S. Credit Parties shall
instruct all Account Debtors of Aleris and such U.S. Credit Parties to remit all
payments to the applicable “P.O. Boxes” or “Lockbox Addresses” of the applicable
U.S. Collection Bank with respect to all Accounts of such Account Debtor, which
remittances shall be collected by the applicable U.S. Collection Bank and
deposited in the applicable U.S. Collection Account. All amounts received by
Aleris, any of its Domestic Subsidiaries and any Collection Bank in respect of
any Account, in addition to all other cash received from any other source, shall
upon receipt be deposited into a U.S. Collection Account or directly into the
Core U.S. Concentration Account.

(B) Each Canadian Subsidiary shall, along with the Canadian Administrative Agent
and certain financial institutions selected by Aleris and acceptable to the
Canadian Administrative Agent (the “Canadian Collection Banks”), enter into on
or prior to the 45th day following the Initial Borrowing Date (or such later
date as may be agreed by the Administrative Agent) and thereafter maintain Cash
Management Control Agreements in respect of each of the Canadian Collection
Accounts. Each Canadian Subsidiary shall instruct all Account Debtors of such
Canadian Subsidiaries to remit all payments to the applicable “P.O. Boxes” or
“Lockbox Addresses” of the applicable Canadian Collection Bank with respect to
all Accounts of such Account Debtor, which remittances shall be collected by the
applicable Canadian Collection Bank and deposited in the applicable Canadian
Collection Account. All amounts received by each Canadian Subsidiary and any
Canadian Collection Bank in respect of any Account, in addition to all other
cash received from any other source, shall upon receipt be deposited into a
Canadian Collection Account or directly into the Core Canadian Concentration
Account.

(C) The European Borrower and each European Distribution Subsidiary shall, along
with the Administrative Agent and certain financial institutions selected by
Aleris and acceptable to the Administrative Agent (the “European Collection
Banks”), enter into on or prior to the 45th day (or such later day as may be
agreed by the Administrative Agent) following the Initial Borrowing Date (or, in
the case of European Distribution Subsidiaries organized after the

 

-110-



--------------------------------------------------------------------------------

Effective Date, on the date which such European Distribution Subsidiary begins
to conduct business) and thereafter maintain Cash Management Control Agreements
in respect of each European Collection Account. Each European Distribution
Subsidiary shall instruct all Account Debtors of such Subsidiaries to remit all
payments to the applicable “P.O. Boxes”, “Lockbox Addresses” or a sub-account of
the European Collection Account of the applicable European Collection Bank with
respect to all Accounts of such Account Debtor, which remittances shall be
collected by the applicable European Collection Bank and deposited in the
applicable European Collection Account. All amounts received by each European
Distribution Subsidiary and any European Collection Bank in respect of any
Account, in addition to all other cash received from any other source, shall
upon receipt be deposited into a European Collection Account or directly into
the Core European Concentration Account. It is understood and agreed that all
European Collection Accounts shall be maintained in the name of the Collateral
Agent.

(ii) Aleris and the other U.S. Credit Parties shall, along with the
Administrative Agent and each of those banks in which the U.S. Disbursement
Accounts are maintained, enter into on or prior to the 45th day (or such later
day as may be agreed by the Administrative Agent) following the Initial
Borrowing Date and thereafter maintain Cash Management Control Agreements with
respect to each such U.S. Disbursement Account (except with respect to Exempted
Disbursement Accounts and Exempted Deposit Accounts). Each Canadian Subsidiary
shall, along with the Canadian Administrative Agent and each of those banks in
which the Canadian Disbursement Accounts are maintained, enter into on or prior
to the 45th day following the Effective Date and thereafter maintain Cash
Management Control Agreements with respect to each such Canadian Disbursement
Account (except with respect to Exempted Disbursement Accounts and Exempted
Deposit Accounts). The European Borrower and each European Distribution
Subsidiary shall, along with the Administrative Agent and each of those banks in
which the European Disbursement Accounts are maintained, enter into on or prior
to the 45th day following the Effective Date (or, in the case of European
Distribution Subsidiaries organized after the Effective Date, on the date which
such European Distribution Subsidiary begins to conduct business) and thereafter
maintain Cash Management Control Agreements with respect to each such European
Disbursement Account (except with respect to Exempted Disbursement Accounts and
Exempted Deposit Account).

(c) All amounts held in the U.S. Collection Accounts and U.S. Disbursement
Accounts (other than Exempted Disbursement Accounts) with respect to Aleris and
its Domestic Subsidiaries shall be wired by the close of business on each
Business Day into an account with a financial institution selected by Aleris and
acceptable to the Administrative Agent and subject to a Cash Management Control
Agreement (the “Core U.S. Concentration Account”) unless such amounts are
otherwise required or permitted to be applied pursuant to Section 5.02. All
amounts held in the Canadian Collection Accounts and Canadian Disbursement
Accounts (other than Exempted Disbursement Accounts) with respect to the
Canadian Subsidiaries shall be wired by the close of business on each Business
Day into an account with a financial institution selected by Aleris and
acceptable to the Canadian Administrative Agent and subject to a Cash Management
Control Agreement (the “Core Canadian Concentration Account”) unless such
amounts are otherwise required or permitted to be applied pursuant to
Section 5.02. All amounts held in all of the European Collection Accounts and
European Disbursement Accounts (other than Exempted Disbursement Accounts) with
respect to the European Subsidiaries shall be wired by the close of business on
each Business Day into an account with a financial institution

 

-111-



--------------------------------------------------------------------------------

selected by Aleris and acceptable to the Administrative Agent and subject to a
Cash Management Control Agreement (the “Core European Concentration Account”)
unless such amounts are otherwise required or permitted to be applied pursuant
to Section 5.02.

(d) (i) Each Cash Management Control Agreement relating to a Core
U.S. Concentration Account shall provide that after the occurrence and during
the continuance of an Event of Default or a Dominion Event, all collected
amounts held in the Core U.S. Concentration Account from and after the date
requested by the Administrative Agent, shall be sent by ACH or wire transfer no
less frequently than once per Business Day (unless the Commitments have been
terminated and the ABL Obligations have been paid in full) to an account
maintained by the Administrative Agent at DBNY (the “DBNY Account”). Subject to
the terms of the respective Security Document, all amounts received in the DBNY
Account shall be applied (and allocated) by the Administrative Agent on a daily
basis in the following order (in each case, to the extent the Administrative
Agent has actual knowledge of the amounts owing or outstanding as described
below, and after giving effect to the application of any such amounts
(x) otherwise required to be applied pursuant to Sections 5.02(b), (c), (d) or
(e) or (y) constituting proceeds from any Collateral otherwise required to be
applied pursuant to the terms of the respective Security Document): (1) first,
to the payment (on a ratable basis) of any outstanding Expenses actually due and
payable to the Facility Agents under any of the Credit Documents and to repay or
prepay outstanding U.S. Borrower Swingline Loans advanced by the U.S./European
Swingline Lender; (2) second, to the extent all amounts referred to in preceding
clause (1) have been paid in full, to pay (on a ratable basis) all outstanding
Expenses actually due and payable to each Issuing Lender under any of the Credit
Documents and to repay all outstanding Unpaid Drawings and all interest thereon;
(3) third, to the extent all amounts referred to in preceding clauses (1) and
(2) have been paid in full, to pay (on a ratable basis) all accrued and unpaid
interest actually due and payable on the U.S. Borrower Revolving Loans and all
accrued and unpaid Fees actually due and payable to the Facility Agents, the
Issuing Lenders and the Lenders under any of the Credit Documents; (4) fourth,
to the extent all amounts referred to in preceding clauses (1) through (3),
inclusive, have been paid in full, to repay (on a ratable basis) the outstanding
principal of U.S. Borrower Revolving Loans (whether or not then due and
payable); (5) fifth, to the extent all amounts referred to in preceding clauses
(1) through (4), inclusive, have been paid in full, to pay or cash
collateralize, as the case may be, (on a ratable basis) ABL Obligations
(guaranteed by the U.S. Borrowers) in accordance with following clauses
(ii) and/or (iii) as selected by the U.S. Borrowers so long as no Default or
Event of Default then exists or, in the absence of such designation or if a
Default or Event of Default then exists, as determined by the Administrative
Agent, (6) sixth, to the extent all amounts referred to in preceding clauses
(1) through (5), inclusive, have been paid in full, to pay (on a ratable basis)
all other outstanding ABL Obligations then due and payable to the Facility
Agents and the Lenders under any of the Credit Documents; and (7) seventh, to
the U.S. Borrowers. Each Credit Party agrees that it will not cause any proceeds
of any Core U.S. Concentration Account to be otherwise redirected.

(ii) Each Cash Management Control Agreement relating to a Core Canadian
Concentration Account shall provide that after the occurrence and during the
continuance of an Event of Default or a Dominion Event, all collected amounts
held in the Core Canadian Concentration Account from and after the date
requested by the Administrative Agent, shall be sent by ACH or wire transfer no
less frequently than once per Business Day (unless the

 

-112-



--------------------------------------------------------------------------------

Commitments have been terminated and the Canadian Borrower Obligations have been
paid in full) to an account maintained by the Canadian Administrative Agent at
DBAG (the “DBAG Account”). Subject to the terms of the respective Security
Agreement, all amounts received in the DBAG Account shall be applied (and
allocated) by the Administrative Agent on a daily basis in the following order
(in each case, to the extent the Administrative Agent has actual knowledge of
the amounts owing or outstanding as described below, and after giving effect to
the application of any such amounts (x) otherwise required to be applied
pursuant to Sections 5.02(b), (c), (d) or (e) or (y) constituting proceeds from
any Collateral otherwise required to be applied pursuant to the terms of the
respective Security Document): (1) first, to the payment (on a ratable basis) of
any outstanding Expenses actually due and payable by the Canadian Borrowers to
the Facility Agents under any of the Credit Documents and to repay or prepay
outstanding Canadian Swingline Loans advanced by the Canadian Swingline Lender;
(2) second, to the extent all amounts referred to in preceding clause (1) have
been paid in full, to pay (on a ratable basis) all accrued and unpaid interest
actually due and payable on the Canadian Revolving Loans and all accrued and
unpaid Fees actually due and payable by the Canadian Borrowers to the
Administrative Agent and the Lenders under any of the Credit Documents;
(3) third, to the extent all amounts referred to in preceding clauses
(1) through (2), inclusive, have been paid in full, to repay (on a ratable
basis) the outstanding principal of Canadian Revolving Loans (whether or not
then due and payable); (4) fourth, to the extent all amounts referred to in
preceding clauses (1) through (3), inclusive, have been paid in full, to pay
(or, in the case of Bankers’ Acceptance Loans, cash collateralize) (on a ratable
basis) all other outstanding ABL Obligations of the Canadian Borrowers then due
and payable to the Administrative Agent, the Collateral Agent and the Lenders
under any of the Credit Documents; and (5) fifth, to the Canadian Borrowers.
Each Credit Party agrees that it will not cause any proceeds of any Core
Canadian Concentration Account to be otherwise redirected.

(iii) Each Cash Management Control Agreement relating to a Core European
Concentration Account shall provide that after the occurrence and during the
continuance of an Event of Default or a Dominion Event, all collected amounts
held in the Core European Concentration Account from and after the date
requested by the Administrative Agent, shall be sent by ACH or wire transfer no
less frequently than once per Business Day (unless the Commitments have been
terminated and the European Borrower Obligations have been paid in full) to an
account maintained by the Administrative Agent at Deutsche Bank AG, Zurich
Branch (the “DB Account”). Subject to the terms of the respective Security
Agreement, all amounts received in the DB Account shall be applied (and
allocated) by the Administrative Agent on a daily basis in the following order
(in each case, to the extent the Administrative Agent has actual knowledge of
the amounts owing or outstanding as described below, and after giving effect to
the application of any such amounts (x) otherwise required to be applied
pursuant to Sections 5.02(b), (c), (d) or (e) or (y) constituting proceeds from
any Collateral otherwise required to be applied pursuant to the terms of the
respective Security Document): (1) first, to the payment (on a ratable basis) of
any outstanding Expenses actually due and payable by the European Borrower to
the Administrative Agent and/or the Collateral Agent under any of the Credit
Documents and to repay or prepay outstanding European Borrower Swingline Loans
advanced by the U.S./European Swingline Lender; (2) second, to the extent all
amounts referred to in preceding clause (1) have been paid in full, to pay (on a
ratable basis) all accrued and unpaid interest actually due and payable on the
European Facility Revolving Loans and all accrued and unpaid Fees actually due
and payable by the European Borrower to the Administrative Agent and the

 

-113-



--------------------------------------------------------------------------------

Lenders under any of the Credit Documents; (3) third, to the extent all amounts
referred to in preceding clauses (1) through (2), inclusive, have been paid in
full, to repay (on a ratable basis) the outstanding principal of European
Borrower Revolving Loans (whether or not then due and payable); (4) fourth, to
the extent all amounts referred to in preceding clauses (1) through (3),
inclusive, have been paid in full, to pay (on a ratable basis) all other
outstanding ABL Obligations of the European Borrower then due and payable to the
Administrative Agent, the Collateral Agent and the Lenders under any of the
Credit Documents; and (5) fifth, to the European Borrower. Each Credit Party
agrees that it will not cause any proceeds of any Core European Concentration
Account to be otherwise redirected.

(e) Without limiting the provisions set forth in Section 13.15, the
Administrative Agent shall maintain an account on its books in the name of each
of the Borrowers (collectively, the “Credit Account”) in which each Borrower
will be charged with all loans and advances made by the Lenders to such Borrower
for such Borrower’s account, including the Loans, the Letter of Credit
Outstandings, and the Fees, Expenses and any other ABL Obligations relating
thereto. Each Borrower will be credited, in accordance with this Section 5.03,
with all amounts received by the Lenders from such Borrower or from others for
its account, including, as set forth above, all amounts received by the
Administrative Agent and applied to the ABL Obligations. In no event shall prior
recourse to any Accounts or other Collateral be a prerequisite to the
Administrative Agent’s right to demand payment of any Obligation upon its
maturity. Further, the Administrative Agent shall have no obligation whatsoever
to perform in any respect any of Aleris’ or any of its Subsidiaries’ contracts
or obligations relating to the Accounts.

(f) After the end of each month, the Administrative Agent shall send Aleris and
each Lender a statement accounting for the charges, loans, advances and other
transactions occurring among and between the Administrative Agent, the Lenders,
the Issuing Lenders and each Borrower during that month. The monthly statements
shall, absent manifest error, be final, conclusive and binding on each Borrower
and the Lenders.

5.04 Net Payments. (a) All payments made by any Credit Party under any Credit
Document (including, in the case of each Borrower, in its capacity as a
guarantor pursuant to Section 14) in each case will be made without setoff,
counterclaim or other defense. Except as provided in Section 5.04(b), all such
payments will be made free and clear of, and without deduction or withholding
for, any Taxes. If any Taxes are levied or imposed with respect to such payment,
the respective Borrower (and any Credit Party making the respective payment or
which has guaranteed the obligations of the respective Borrower) agrees to pay
the full amount of such Taxes to the appropriate taxing authority, and shall pay
to the applicable Section 5.04 Indemnitee such additional amounts as may be
necessary so that every payment of all amounts due under this Agreement or under
any other Credit Document, after withholding or deduction for or on account of
any Taxes, will not be less than the amount provided for herein or in such other
Credit Document. If any amounts are payable in respect of Taxes pursuant to the
preceding sentence, the respective U.S. Borrowers (jointly and severally),
Canadian Borrowers (jointly and severally) or the European Borrower (and any
Credit Party making the respective payment or which has guaranteed the
obligations of the respective Borrower), as applicable, agree to reimburse each
Section 5.04 Indemnitee, upon its written request, for taxes imposed on or
measured by the net income or net profits or capital (or any franchise or
similar tax imposed in lieu thereof) with

 

-114-



--------------------------------------------------------------------------------

respect to such amounts of such Section 5.04 Indemnitee pursuant to the laws of
the jurisdiction in which such Section 5.04 Indemnitee is organized or in which
the principal office or applicable lending office of such Section 5.04
Indemnitee is located or under the laws of any political subdivision or taxing
authority of any such jurisdiction or location and for any withholding of taxes
as such Section 5.04 Indemnitee shall determine are payable by, or withheld
from, such Section 5.04 Indemnitee in respect of such amounts so paid to or on
behalf of such Section 5.04 Indemnitee pursuant to the preceding sentence and in
respect of any amounts paid to or on behalf of such Section 5.04 Indemnitee
pursuant to this sentence. The respective Borrowers will furnish to the
Administrative Agent within 45 days after the date the payment of any Taxes is
due pursuant to applicable law certified copies of tax receipts or other
evidence reasonably satisfactory to the Administrative Agent evidencing such
payment by such Borrowers or the respective Credit Party. The U.S. Borrowers
(jointly and severally), the Canadian Borrowers (jointly and severally) and the
European Borrower (and any Credit Party making the respective payment or which
has guaranteed the obligations of the respective Borrower), as applicable, agree
to indemnify and hold harmless each Section 5.04 Indemnitee and reimburse such
Section 5.04 Indemnitee upon its written request (which shall set forth the
basis and calculation of such amount) for the amount of any Taxes so levied or
imposed and paid by such Section 5.04 Indemnitee. Notwithstanding anything to
the contrary in this Section 5.04(a), (i) any payments required to be made
pursuant to this Section 5.04(a) to an Indirect Section 5.04 Indemnitee shall be
made to the Related Pass Through Entity and (ii) any request for reimbursement
pursuant to this Section 5.04(a) that is to be made by an Indirect Section 5.04
Indemnitee shall be made by the Related Pass Through Entity.

(b) The Administrative Agent and each Lender that is a Lender to the U.S.
Borrowers and is not a United States person (as such term is defined in
Section 7701(a)(30) of the Code) agrees to deliver to Aleris and the
Administrative Agent on or prior to the Effective Date or, in the case of a
Lender that is an assignee or transferee of an interest under this Agreement
pursuant to Section 2.13 or 13.04(b) (unless the respective Lender was already a
Lender hereunder immediately prior to such assignment or transfer and is in
compliance with the provisions of this paragraph), on the date of such
assignment or transfer to such Lender or, in the case of a successor Issuing
Lender, the date such Issuing Lender becomes an Issuing Lender, (i) two accurate
and complete original signed copies of U.S. Internal Revenue Service Form W-8ECI
or Form W-8BEN (with respect to a complete exemption from withholding under an
income tax treaty) (or successor forms) certifying to such Lender’s entitlement
as of such date to a complete exemption from United States withholding tax with
respect to payments to be made under this Agreement and under any Note, or
(ii) if the Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of
the Code and cannot deliver forms described in clause (i) above, (x) a
certificate substantially in the form of Exhibit D (any such certificate, a
“Section 5.04(b)(ii) Certificate”) and (y) two accurate and complete original
signed copies of U.S. Internal Revenue Service Form W-8BEN (with respect to the
portfolio interest exemption) (or successor form) certifying to such Lender’s
entitlement as of such date to a complete exemption from United States
withholding tax with respect to payments of interest to be made under this
Agreement and under any Note or (iii) in the case of the Administrative Agent
and each such Lender, if a Lender or the Administrative Agent is a foreign
intermediary or flow-through entity for U.S. federal income tax purposes, two
accurate and complete signed copies of Internal Revenue Service Form W-8IMY (and
all necessary attachments) establishing a complete exemption from United States
withholding tax with respect to payments made to the

 

-115-



--------------------------------------------------------------------------------

Administrative Agent or the applicable Lender, as the case may be, under this
Agreement and under any Note. In addition, the Administrative Agent and each
Lender to the U.S. Borrowers agrees that from time to time after the Effective
Date, when a lapse in time or change in circumstances or law renders the
previous certification obsolete, invalid or inaccurate in any material respect,
the Administrative Agent or such Lender will deliver to Aleris and the
Administrative Agent two new accurate and complete original signed copies of
U.S. Internal Revenue Service Form W-8ECI, Form W-8BEN (with respect to the
benefits of any income tax treaty), or Form W-8BEN (with respect to the
portfolio interest exemption) and a Section 5.04(b)(ii) Certificate, or Form
W-8IMY (with respect to foreign intermediary or flow through entity), as the
case may be, and such other forms and necessary attachments as may be required
in order to confirm or establish the entitlement of such Person to a continued
exemption from United States withholding tax with respect to payments under this
Agreement and any Note, or the Administrative Agent and/or such Lender shall
immediately notify Aleris and the Administrative Agent of its inability to
deliver any such form or Section 5.04(b)(ii) Certificate, in which case the
Administrative Agent and/or such Lender shall not be required to deliver any
such new form or Section 5.04(b)(ii) Certificate pursuant to this
Section 5.04(b). Notwithstanding the foregoing, with respect to payments made by
any Credit Party under any Credit Document to or for the benefit of a
Participant, such Participant shall be required to provide forms and/or
certificates pursuant to the preceding sentences of this Section 5.04(b) only to
the extent that such Participant is legally entitled to do so. The
Administrative Agent and each Lender that is a Lender to the U.S. Borrowers and
is a United States person (as such term is defined in Section 7701(a)(30) of the
Code) for U.S. federal income tax purposes (other than an Administrative Agent
or Lender that may be treated as an exempt recipient based on the indicators
described in U.S. Treasury Regulation Section 1.6049-4(c)(1)(ii) except to the
extent required by Treasury Regulation Section 1.1441-1(d)(4) (and any successor
provision)) agrees to deliver (with respect to itself only) to Aleris and the
Administrative Agent, on or prior to the Effective Date or, in the case of such
an Administrative Agent appointed after the Effective Date pursuant to
Section 12.09 or a Lender that is an assignee or transferee of an interest under
this Agreement pursuant to Section 2.13 or 13.04(b) (unless the respective
Lender was already a Lender to the U.S. Borrowers hereunder immediately prior to
such assignment or transfer and is in compliance with the provisions of this
paragraph), on the date of such assignment or transfer to such Lender, two
accurate and complete original signed copies of U.S. Internal Revenue Service
Form W-9 (or successor forms) certifying to such Person’s entitlement as of such
date to a complete exemption from United States backup withholding tax with
respect to payments to be made under this Agreement and under any other Credit
Document. Notwithstanding anything to the contrary contained in Section 5.04(a),
but subject to Section 13.04(b) and the second succeeding sentence, (x) the U.S.
Borrowers shall be entitled, to the extent they are required to do so by law, to
deduct or withhold Taxes imposed by the United States (or any political
subdivision or taxing authority thereof or therein) from interest, Fees or other
amounts payable hereunder for the account of the Administrative Agent and/or any
Lender, as the case may be, to the extent that the Administrative Agent and/or
such Lender, as the case may be, has not provided to such Borrower U.S. Internal
Revenue Service Forms that establish a complete exemption from deduction or
withholding and (y) no Borrower shall be obligated pursuant to Section 5.04(a)
to gross-up payments to be made to the Administrative Agent and/or a Lender
(other than a Participant following the occurrence of a Conversion Event), as
the case may be, in respect of withholdings, income or similar taxes imposed by
the United States federal

 

-116-



--------------------------------------------------------------------------------

government if (I) the Administrative Agent and/or such Lender, as the case may
be, has not provided to such Borrower the U.S. Internal Revenue Service Forms
required to be provided to such Borrower pursuant to this Section 5.04(b) or
(II) in the case of a payment, other than interest, to the Administrative Agent
and/or a Lender (other than a Participant following the occurrence of a
Conversion Event), as the case may be, described in clause (ii) above, to the
extent that such forms do not establish a complete exemption from withholding of
such taxes. Except when a Significant Event of Default has occurred and is
continuing or following a Conversion Event, and notwithstanding anything to the
contrary in Section 5.04(a), but subject to Section 13.04(b) and the immediately
succeeding sentence, (x) the Canadian Borrowers shall be entitled, to the extent
they are required to do so by law, to deduct or withhold income or similar Taxes
imposed by Canada (or any political subdivision or taxing authority thereof or
therein) from interest, Fees or other amounts payable hereunder for the account
of the Canadian Administrative Agent, any Canadian Lender and/or any Issuing
Lender in respect of a Letter of Credit issued in favor of a Canadian Borrower,
as the case may be, to the extent that the Canadian Administrative Agent and/or
such Canadian Lender or Issuing Lender, as the case may be, is not a Canadian
Resident or if the Canadian Administrative Agent or Canadian Lender or Issuing
Lender (if not a Canadian Resident) has not provided forms required by
Section 2.17(a) that establish a complete exemption from the withholding of such
Taxes (or the withholding of such Taxes at a reduced rate) and (y) no Canadian
Borrower shall be obligated pursuant to Section 5.04(a) to gross-up payments to
be made to the Canadian Administrative Agent and/or a Canadian Lender or Issuing
Lender, as the case may be, in respect of withholdings, income or similar Taxes
imposed by Canada (or any political subdivision or taxing authority thereof or
therein) if (I) the Canadian Administrative Agent, such Canadian Lender and/or
such Issuing Lender in respect of a letter of credit issued in favor of a
Canadian Borrower is not a Canadian Resident or (II) the Canadian Administrative
Agent or such Canadian Lender or such Issuing Lender (if not a Canadian
Resident) has not provided forms required by Section 2.17(a) that establish a
complete exemption from the withholding of such Taxes (or the withholding of
such Taxes at a reduced rate). Notwithstanding anything to the contrary
contained in the two preceding sentences or elsewhere in this Section 5.04 and
except as set forth in Section 13.04(b), the respective U.S. Borrowers (jointly
and severally), Canadian Borrowers (jointly and severally as to amounts payable
by any Canadian Borrower) and the European Borrower (and any Credit Party making
the respective payment or which has guaranteed the obligations of the respective
Borrower) agree to pay any additional amounts and to indemnify each Lender in
the manner set forth in Section 5.04(a) (without regard to the identity of the
jurisdiction requiring the deduction or withholding) in respect of any amounts
deducted or withheld by it as described in the two immediately preceding
sentences as a result of any changes after the Effective Date in any applicable
law, treaty, governmental rule, regulation, guideline or order, or in the
interpretation thereof, relating to the deducting or withholding of income or
similar taxes; provided, however, that this sentence shall not be read to permit
the Administrative Agent and/or a Lender to a U.S. Borrower to refuse to deliver
any Form W-8ECI, Form W-8BEN, Form W-8IMY, or Section 5.04(b)(ii) Certificate,
as the case may be, except where, as a result of such change in law, treaty,
governmental rule, regulation, guideline or order, or in the interpretation
thereof, relating to the deducting or withholding of income or similar taxes,
the Administrative Agent and/or such Lender is unable to deliver such form or
certificate as described above.

(c) Each Lender agrees to use reasonable efforts (consistent with legal and
regulatory restrictions and subject to overall policy considerations of such
Lender) to file any

 

-117-



--------------------------------------------------------------------------------

certificate or document or to furnish to the relevant non-U.S. Borrower any
information, in each case, as reasonably requested by such non-U.S. Borrower
that may be necessary to establish any available exemption from, or reduction in
the amount of, any Taxes; provided, however, that nothing in this
Section 5.04(c) shall require a Lender to disclose any confidential information
(including, without limitation, its tax returns or its calculations).

(d) If a Borrower pays any additional amount under this Section 5.04 to a
Section 5.04 Indemnitee, and such Section 5.04 Indemnitee determines in its
reasonable discretion that it has actually received or realized in connection
therewith any refund or any reduction of, or credit against (including, for the
avoidance of doubt, any foreign tax credit), its tax liabilities in or with
respect to the taxable year in which the additional amount is paid (a “Tax
Benefit”), such Section 5.04 Indemnitee shall pay to such Borrower an amount
that the Section 5.04 Indemnitee shall, in its reasonable discretion, determine
is equal to the net benefit, after tax, which was obtained by such Section 5.04
Indemnitee in such year as a consequence of such Tax Benefit; provided, however,
that (i) any Section 5.04 Indemnitee may determine, in its sole discretion
consistent with the policies of such Section 5.04 Indemnitee, whether to seek a
Tax Benefit; (ii) any taxes that are imposed on a Section 5.04 Indemnitee as a
result of a disallowance or reduction (including through the expiration of any
tax credit carryover or carryback of such Section 5.04 Indemnitee that otherwise
would not have expired) of any Tax Benefit with respect to which such
Section 5.04 Indemnitee has made a payment to such Borrower pursuant to this
Section 5.04(d) shall be treated as a Tax for which such Borrower is obligated
to indemnify such Section 5.04 Indemnitee pursuant to this Section 5.04 without
any exclusions or defenses; (iii) nothing in this Section 5.04(d) shall require
any Section 5.04 Indemnitee to disclose any confidential information to any
Borrower (including, without limitation, its tax returns or its calculations);
and (iv) no Section 5.04 Indemnitee shall be required to pay any amounts
pursuant to this Section 5.04(d) at any time that a Default or an Event of
Default exists.

5.05 Minimum Interest Rates and Payments. (a) The various rates of interests
provided for in this Agreement (including, without limitation, under
Section 2.08) are minimum interest rates.

(b) When entering into this Agreement, each party hereto has assumed that the
payments required under this Agreement are not and will not become subject to
Swiss Withholding Tax. Notwithstanding that the parties hereto do not anticipate
that any payment will be subject to Swiss Withholding Tax, they agree that, in
the event that Swiss Withholding Tax should be imposed on interest or other
payments (the “Relevant Amount”) by a Swiss Obligor, any payment of interest due
by such Swiss Obligor shall, subject to the provisions of this Agreement, be
increased to an amount which (after making any deduction of the Swiss
Withholding Tax) results in a payment to each Lender entitled to such payment of
an amount equal to the payment which would have been due had no deduction of
Swiss Withholding Tax been required. For this purpose, the Swiss Withholding Tax
shall be calculated on the full grossed-up amount.

(c) The European Borrower shall not be required to make an increased payment to
any specific Lender (but without prejudice to the rights of all other Lenders
hereunder) under paragraph (b) above or under Section 5.04 in connection with a
Swiss Withholding Tax if the European Borrower has breached the Ten Non-Bank
Regulations and/or

 

-118-



--------------------------------------------------------------------------------

Twenty Non-Bank Regulations as a direct result of (i) the incorrectness of the
representation made by such Lender on the Initial Borrowing Date pursuant to the
first sentence of Section 2.19 (if Schedule I-C specified that such Lender was a
Swiss Qualifying Lender) or (ii) such Lender, as assignee or participant,
breaching the requirements and limitations for transfers, assignments or
sub-participations (including Restricted Sub-Participations) pursuant to
Section 13.04.

(d) For the avoidance of doubt, the European Borrower shall be required to make
an increased payment to a specific Lender under paragraph (b) above in
connection with the imposition of a Swiss Withholding Tax if the European
Borrower has breached the Ten Non-Bank Regulations and/or the Twenty Non-Bank
Regulations as a result of its failure to comply with the provisions of
Section 10.10 or, if after a Significant Event of Default or Conversion Event,
lack of compliance with the Ten Non-Bank Regulations and/or the Twenty Non-Bank
Regulations as a result of assignments or participation effected in accordance
herewith.

(e) If requested by the Administrative Agent, a Swiss Obligor shall provide to
the Administrative Agent those documents which are required by law and
applicable double taxation treaties to be provided by the payer of such tax for
each relevant Lender to prepare a claim for refund of Swiss Withholding Tax. In
the event Swiss Withholding Tax is refunded to the Lender by the Swiss Federal
Tax Administration, the relevant Lender shall forward, after deduction of costs,
such amount to the Swiss Obligor; provided, however, that (i) the relevant Swiss
Obligor has fully complied with its obligations under this Section 5.05;
(ii) the relevant Lender may determine, in its sole discretion, consistent with
the policies of such Lender, the amount of the refund attributable to Swiss
Withholding Tax paid by the relevant Swiss Obligor; (iii) nothing in this
Section 5.05 shall require the Lender to disclose any confidential information
to the Swiss Obligor (including, without limitation, its tax returns); and
(iv) no Lender shall be required to pay any amounts pursuant to this
Section 5.05 at any time which a Default or Event of Default exists.

SECTION 6. Conditions Precedent to Credit Events on the Initial Borrowing Date.
The obligation of each Lender to make Loans and the obligation of each Issuing
Lender to issue Letters of Credit, in each case on the Initial Borrowing Date,
is subject at the time of the making of such Loans or the issuance of such
Letters of Credit to the satisfaction of the following conditions:

6.01 Execution of Agreement; Notes. On or prior to the Initial Borrowing Date,
(i) the Effective Date shall have occurred and (ii) there shall have been
delivered to the Administrative Agent for the account of each of the Lenders
that has requested same the appropriate U.S. Borrower Revolving Note, Canadian
Revolving Note and/or European Borrower Revolving Note, and to the U.S./European
Swingline Lender, if so requested by it, U.S. Borrower Swingline Note and
European Borrower Swingline Note and/or to the Canadian Swingline Lender, if so
requested by it, Canadian Swingline Note, in each case executed by the
appropriate Borrower or Borrowers, in each case in the amount, maturity and as
otherwise provided herein.

6.02 Opinions of Counsel. On the Initial Borrowing Date, the Joint Lead
Arrangers shall have received (i) from Fried, Frank, Harris, Shriver & Jacobson
LLP, special counsel to the Credit Parties, an opinion addressed to the
Administrative Agent, the Canadian

 

-119-



--------------------------------------------------------------------------------

Administrative Agent, the Collateral Agent and each of the Lenders and dated the
Initial Borrowing Date covering the matters set forth in Exhibit E-1, (ii) from
Torys LLP special Canadian counsel to the Credit Parties organized under the
laws of Canada or any province thereof, opinions addressed to the Administrative
Agent, the Canadian Administrative Agent, the Collateral Agent and each of the
Lenders and dated the Initial Borrowing Date covering the matters set forth in
Exhibit E-2, (iii) Pestalozzi Lachenal Patry, special Swiss counsel to the
Credit Parties organized under the laws of Switzerland or any province thereof,
opinions addressed to the Administrative Agent, the Canadian Administrative
Agent, the Collateral Agent and each of the Lenders and dated the Initial
Borrowing Date covering the matters set forth in Exhibit E-3, (iv) from local
counsel in each state, province or other jurisdiction in which Mortgaged
Properties are located and/or Credit Parties are organized, an opinion in form
and substance satisfactory to the Collateral Agent addressed to the Collateral
Agent and each of the Lenders and dated the Initial Borrowing Date covering such
matters incident to the transactions contemplated herein as the Collateral Agent
may reasonably request including but not limited to (x) the enforceability of
each Mortgage and (y) the perfection of the security interests granted pursuant
to the relevant Security Documents and (v) from foreign counsel to the Credit
Parties in such jurisdictions as may be reasonably requested by the
Administrative Agent, in each case satisfactory to the Joint Lead Arrangers,
opinions which shall (x) be addressed to the Administrative Agent, the Canadian
Administrative Agent, the Collateral Agent and each of the Lenders and be dated
the Initial Borrowing Date, (y) cover various matters regarding the execution,
delivery and performance of the Local Law Pledge Agreements and European
Security Documents and the perfection and/or such other matters incident to the
transactions contemplated herein as the Joint Lead Arrangers may reasonably
request and (z) be in form, scope and substance reasonably satisfactory to the
Joint Lead Arrangers.

6.03 Corporate Documents; Proceedings; etc. (a) On the Initial Borrowing Date,
the Joint Lead Arrangers shall have received a certificate from each Credit
Party, dated the Initial Borrowing Date, signed by the chairman of the board,
the chief executive officer, the president, the chief financial officer or any
vice president of such Credit Party, and attested to by the secretary or any
assistant secretary of such Credit Party, substantially in the form of Exhibit F
with appropriate insertions, together with copies of the certificate or articles
of incorporation and by-laws (or equivalent organizational documents), as
applicable, of such Credit Party and the resolutions of such Credit Party
referred to in such certificate, and each of the foregoing shall be in form and
substance reasonably acceptable to the Joint Lead Arrangers.

(b) On the Initial Borrowing Date, the Joint Lead Arrangers shall have received
all corporate, partnership, limited liability company and legal proceedings and
all instruments and agreements in connection with the transactions contemplated
by this Agreement and the other Credit Documents shall be reasonably
satisfactory in form and substance to the Joint Lead Arrangers, and the Joint
Lead Arrangers shall have received all information and copies of all documents
and papers, including records of corporate proceedings, governmental approvals,
good standing certificates and bring-down telegrams or facsimiles, if any, which
the Joint Lead Arrangers may have reasonably requested in connection therewith,
such documents and papers where appropriate to be certified by proper corporate,
partnership, limited liability company or governmental authorities.

 

-120-



--------------------------------------------------------------------------------

(c) On the Initial Borrowing Date, the Joint Lead Arrangers shall have received
a certificate, dated the Initial Borrowing Date and signed on behalf of Aleris
by the chairman of the board, the chief executive officer, the chief financial
officer, the president or any vice president of Aleris, certifying on behalf of
Aleris that all of the conditions in Sections 6.04, 6.05, 6.06, 6.07, 6.08 and
7.01 have been satisfied on such date.

6.04 Consummation of the Acquisition; Receivables Purchase Agreements, etc. (a)
On the Initial Borrowing Date, the European Acquisition shall have been (or
simultaneously with the initial funding of the Loans shall be) consummated in
all material respects in accordance with the European Acquisition Documents and
all applicable laws. On the Initial Borrowing Date, (i) the Joint Lead Arrangers
shall have received true and correct copies of all European Acquisition
Documents, certified as such by an appropriate officer of Aleris, (ii) each of
the conditions precedent to the consummation of the European Acquisition as set
forth in the European Acquisition Documents as originally in effect shall have
been satisfied in all material respects, and not waived in a manner that is
materially adverse to the Lenders except with the prior written consent of each
Joint Lead Arranger, (iii) the European Acquisition Documents shall not have
been amended in any way materially adverse to the Lenders without the prior
written consent of each Joint Lead Arranger, and (iv) all European Acquisition
Documents shall be in full force and effect.

(b) On the Initial Borrowing Date, the Canadian Acquisition shall have been (or
simultaneously with the initial funding of the Loans shall be) consummated in
all material respects in accordance with the Canadian Acquisition Documents and
all applicable laws. On the Initial Borrowing Date, (i) the Joint Lead Arrangers
shall have received true and correct copies of all Canadian Acquisition
Documents, certified as such by an appropriate officer of Aleris, (ii) each of
the conditions precedent to the consummation of the Canadian Acquisition as set
forth in the Canadian Acquisition Documents shall have been satisfied in all
material respects, and not waived in a manner that is materially adverse to the
Lenders except with the prior written consent of each Joint Lead Arranger,
(iii) the Canadian Acquisition Documents as originally in effect shall not have
been amended in any way materially adverse to the Lenders without the prior
written consent of each Joint Lead Arranger, and (iv) all Canadian Acquisition
Documents shall be in full force and effect.

(c) The European Borrower and the Specified European Manufacturing Subsidiaries
shall have entered into the Receivables Purchase Agreements copies of which
shall have been delivered to the Joint Lead Arrangers. Each such Receivables
Purchase Agreements shall be in full force and effect. The Joint Lead Arrangers
shall have received (i) an official certified up-to-date Commercial Register
Extract (Handelsregisterauszug) in respect of the Seller dated no earlier than
14 days prior to the Initial Borrowing Date, (ii) copies of the latest version
of the constitutional documents of each of the Specified European Manufacturing
Subsidiaries certified by a public notary pursuant to § 54 para 1 sentence 2 of
the German Companies Act (Gesetz betreffend die Gesellschaft mit beschränkter
Haftung) and (iii) an executed copy of a power of attorney, in form and
substance reasonably satisfactory to the Administrative Agent, each of the
Specified European Manufacturing Subsidiaries authorizing, and consenting to,
the entering into and execution, delivery and performance by the Specified
European Manufactory Subsidiaries of the Receivables Purchase Agreements.

 

-121-



--------------------------------------------------------------------------------

6.05 Senior Bridge Loans, Term Loans, etc. On or prior to the Initial Borrowing
Date, the Borrowers shall received gross cash proceeds from (x) the incurrence
of the Senior Bridge Loan in an aggregate amount equal to $506,800,000 (or its
equivalent in any other applicable currency) and (y) the incurrence of Term
Loans pursuant to the Term Loan Agreement in an aggregate amount equal to
$650,000,000 (or its equivalent in any other applicable currency).

6.06 Tender Offer and Consent Solicitation; Existing Notes Defeasance. (a) On or
prior to the Initial Borrowing Date, (i) Aleris shall have consummated separate
tender offers and related consent solicitations with respect to each of the
Existing Senior Unsecured Notes and the Existing Senior Secured Notes (each, a
“Tender Offer and Consent Solicitation”), pursuant to which (x) Aleris shall
have offered, subject to the terms and conditions contained in the Tender Offer
and Consent Solicitation Materials, to purchase all of the outstanding Existing
Senior Unsecured Notes and Existing Senior Secured Notes and (y) consents shall
have been solicited to proposed amendments to each of the Existing Senior
Unsecured Note Indenture and the Existing Senior Secured Note Indenture (the
“Existing Note Indenture Amendments”) on terms and conditions set forth in the
Tender Offer and Consent Solicitation Materials, (ii) the period of time for
tendering for the Existing Senior Unsecured Notes and Existing Senior Secured
Notes pursuant to each Tender Offer and Consent Solicitation shall have
terminated, (iii) Aleris shall have received sufficient consents to authorize
the execution and delivery of the Existing Note Indenture Amendments,
(iv) Aleris and the respective trustees under the Existing Senior Unsecured Note
Indenture and the Existing Senior Secured Note Indenture shall have duly
executed and delivered the Existing Note Indenture Amendments and same shall
have become effective in accordance with its terms and the terms of the Existing
Senior Unsecured Note Indenture and the Existing Senior Secured Note Indenture,
(v) Aleris shall have (or shall have caused to have been) purchased all of the
Existing Senior Unsecured Notes and the Existing Senior Secured Notes validly
tendered, and not theretofore withdrawn, pursuant to each Tender Offer and
Consent Solicitation and (vi) the Administrative Agent shall have received
evidence, in form and substance reasonably satisfactory to it, that the matters
set forth above in this Section 6.06 have been satisfied as of the Initial
Borrowing Date.

(b) On or prior to the Initial Borrowing Date, to the extent that less than 100%
of the Existing Senior Secured Notes have been acquired pursuant to the Tender
Offer and Consent Solicitation, Aleris shall have exercised the “covenant
defeasance option” described in Section 8.1(b)(ii) of the Existing Senior
Secured Note Indenture and each of the covenants described in such
Section 8.1(b)(ii) shall have been defeased.

(c) On or prior to the Initial Borrowing Date, to the extent that less than 100%
of the Existing Senior Unsecured Notes have been acquired pursuant to the Tender
Offer and Consent Solicitation, Aleris shall have exercised the option to
defease the covenants in accordance with Section 9.03 of the Existing Senior
Unsecured Note Indenture and each of the covenants described in such
Section 9.03 shall have been defeased.

 

-122-



--------------------------------------------------------------------------------

6.07 Refinancing, etc. (a) On the Initial Borrowing Date and prior to or
concurrently with the incurrence of the Loans hereunder:

(i) all loans, interest and other amounts owing pursuant to the Existing Credit
Agreement shall have been repaid or otherwise satisfied in full and all letters
of credit issued thereunder shall have been terminated (or, in the case of
Existing Letters of Credit, incorporated as Letters of Credit hereunder as
contemplated by Section 3.01(c)) and the Existing Credit Agreement and all
guarantees and security documents with respect thereto shall have been
terminated and be of no further force and effect;

(ii) the Administrative Agent shall have received (x) copies of releases of
security interests in and Liens on the assets owned by Aleris and its
Subsidiaries from the lenders and collateral agent or trustee in respect of the
Existing Credit Agreement (including, without limitation, (I) proper termination
statements (Form UCC-3 or the appropriate equivalent) designated as discharge
for filing under the UCC of each jurisdiction where a financing statement (Form
UCC-1 or the appropriate equivalent) was filed with respect to Aleris or any of
its Subsidiaries in connection with the security interests created with respect
to the Existing Credit Agreement and the documentation related thereto, (II)
termination, discharge or reassignment of any security interest in, or Lien on,
any patents, trademarks, copyrights, or similar interests of Aleris or any of
its Subsidiaries on which filings have been made, and (III) terminations of all
mortgages, leasehold mortgages, deeds of trust and leasehold deeds of trust
created with respect to property of Aleris or any of its Subsidiaries, in each
case to secure the obligations in respect of the Existing Credit Agreement), all
of which shall be in form and substance reasonably satisfactory to the Joint
Lead Arrangers, and (y) all collateral owned by Aleris or any of its
Subsidiaries in the possession of any of the lenders in respect of the Existing
Credit Agreement or any collateral agent or trustee under any related security
document; and

(iii) the Administrative Agent shall have received evidence in form, scope and
substance reasonably satisfactory to it, that the matters set forth in this
Section 6.07(a) have been satisfied on such date.

(b) On the Initial Borrowing Date, (i) Aleris shall have an aggregate amount of
existing Unrestricted cash and Cash Equivalents on hand which, when added to the
aggregate principal amount of Term Loans, Revolving Loans and Senior Bridge
Loans incurred, in each case on the Initial Borrowing Date shall be sufficient
to make all cash payments required to be made in connection with the Transaction
and (ii) Excess Availability shall be at least $200,000,000.

6.08 Adverse Change, Approvals. Nothing shall have occurred (and none of the
Joint Lead Arrangers shall have become aware of any facts or conditions not
previously known to any such Persons) which has had, or could reasonably be
expected to have, a Corus Material Adverse Effect.

6.09 Pledge Agreements. (a) On the Initial Borrowing Date, each U.S. Credit
Party shall have duly authorized, executed and delivered the U.S. Pledge
Agreement in the form of Exhibit G-1 (as amended, modified or supplemented from
time to time, the “U.S. Pledge Agreement”) and shall have delivered to the
Collateral Agent, as Pledgee thereunder, all of the Pledge Agreement Collateral,
if any, referred to therein and then owned by such U.S. Credit

 

-123-



--------------------------------------------------------------------------------

Party, (x) endorsed in blank in the case of promissory notes constituting Pledge
Agreement Collateral and (y) together with executed and undated endorsements for
transfer in the case of equity interests constituting certificated Pledge
Agreement Collateral, along with evidence that all other actions necessary or,
in the reasonable opinion of the Collateral Agent, desirable, to perfect the
security interests purported to be created by the U.S. Pledge Agreement have
been taken and the U.S. Pledge Agreement shall be in full force and effect.

(b) On the Initial Borrowing Date, each European Parent Guarantor shall have
duly authorized, executed and delivered the European Parent Pledge Agreement in
the form of Exhibit G-2 (as amended, modified or supplemented from time to time,
the “European Parent Pledge Agreement”) and shall have delivered to the
Collateral Agent, as Pledgee thereunder, all of the Pledge Agreement Collateral,
if any, referred to therein and then owned by such European Parent Guarantor,
(x) endorsed in blank in the case of promissory notes constituting Pledge
Agreement Collateral and (y) together with executed and undated endorsements for
transfer in the case of equity interests constituting certificated Pledge
Agreement Collateral, along with evidence that all other actions necessary or,
in the reasonable opinion of the Collateral Agent, desirable, to perfect the
security interests purported to be created by the European Parent Pledge
Agreement have been taken and the European Parent Pledge Agreement shall be in
full force and effect.

(c) On the Initial Borrowing Date, each Canadian Parent Guarantor shall have
duly authorized, executed and delivered the Canadian Parent Pledge Agreement in
the form of Exhibit G-3 (as amended, modified or supplemented from time to time,
the “Canadian Parent Pledge Agreement”) and shall have delivered to the
Collateral Agent, as Pledgee thereunder, all of the Pledge Agreement Collateral,
if any, referred to therein and then owned by such Canadian Parent Guarantor,
(x) endorsed in blank in the case of promissory notes constituting Pledge
Agreement Collateral and (y) together with executed and undated endorsements for
transfer in the case of equity interests constituting certificated Pledge
Agreement Collateral, along with evidence that all other actions necessary or,
in the reasonable opinion of the Collateral Agent, desirable, to perfect the
security interests purported to be created by the Canadian Parent Pledge
Agreement have been taken and the Canadian Parent Pledge Agreement shall be in
full force and effect.

(d) On the Initial Borrowing Date, with respect to any Credit Party which is
pledging promissory notes or equity interests in one or more Persons organized
under the laws of a different jurisdiction from the jurisdiction of organization
of the respective Credit Party, if the Joint Lead Arrangers reasonably determine
(based on advice of local counsel and taking into account the relative costs and
benefits associated therewith) that it would be in the interests of the Lenders
that the respective Credit Party authorize, execute and deliver one or more
additional pledge agreements governed by the laws of the jurisdiction or
jurisdictions in which the Person or Persons whose promissory notes or equity
interests are being pledged is (or are) organized, then the respective Credit
Party shall (i) so authorize, execute and deliver one or more such additional
pledge agreements (each, as amended, modified, restated and/or supplemented from
time to time, a “Local Law Pledge Agreement” and, collectively, the “Local Law
Pledge Agreements”) and (ii) take such actions as may be necessary or, in the
reasonable opinion of the Collateral Agent, advisable under local law (as
advised by local counsel) to create, maintain, effect, perfect, preserve,
maintain and protect the security interests granted (or purported to be

 

-124-



--------------------------------------------------------------------------------

granted) by each such Local Law Pledge Agreement. Each Local Law Pledge
Agreement shall (i) be prepared by local counsel reasonably satisfactory to the
Joint Lead Arrangers, (ii) be in form and substance reasonably satisfactory to
the Joint Lead Arrangers and (iii) be in full force and effect on the Initial
Borrowing Date, it being understood and agreed, however, in the case of any
Local Law Pledge Agreement entered into by Aleris or any of the other U.S.
Credit Parties, the respective Credit Party shall not be required to pledge more
than 65% of the total combined voting power of all classes of equity interests
entitled to vote of any “first-tier” Foreign Subsidiary that is a corporation
(or treated as such for U.S. federal tax purposes) in support of its obligations
(x) as a Borrower under the Credit Agreement (in the case of the U.S. Borrower)
or (y) under its guaranty in respect of the ABL Obligations of the U.S.
Borrowers (in the case of the other U.S. Credit Parties) (it being understood
and agreed that 100% of the non-voting equity interests, if any, of each such
“first-tier” Foreign Subsidiary shall be required to be pledged in support of
such obligations and no stock or assets of any such Subsidiaries of any such
“first-tier” Foreign Subsidiary shall be required to be pledged in support of
such obligations). Schedule VI sets forth a list of all Local Law Pledge
Agreements to be executed and delivered on the Initial Borrowing Date.

(e) On the Initial Borrowing Date, the Luxco Guarantor shall have duly
authorized, executed and delivered the Luxco Pledge Agreement and shall have
delivered to the Collateral Agent, as Pledgee thereunder, all of the Pledge
Agreement Collateral, if any, referred to therein and then owned by such Luxco
Guarantor, (x) endorsed in blank in the case of promissory notes constituting
Pledge Agreement Collateral and (y) together with executed and undated
endorsements for transfer in the case of equity interests constituting
certificated Pledge Agreement Collateral, along with evidence that all other
actions necessary or, in the reasonable opinion of the Collateral Agent,
desirable, to perfect the security interests purported to be created by the
Luxco Pledge Agreement have been taken and the Luxco Pledge Agreement shall be
in full force and effect.

6.10 Guarantees. (a) On the Initial Borrowing Date, each U.S. Subsidiary
Guarantor that is not a Borrower shall have duly authorized, executed and
delivered the U.S. Subsidiaries Guaranty in the form of Exhibit H-1 (as amended,
modified or supplemented from time to time, the “U.S. Subsidiaries Guaranty”),
guaranteeing all of the obligations of the Borrowers as more fully provided
therein, and the U.S. Subsidiaries Guaranty shall be in full force and effect.

(b) On the Initial Borrowing Date, each European Subsidiary Guarantor shall have
duly authorized, executed and delivered the European Subsidiaries Guaranty,
guaranteeing all of the obligations of the European Borrower, and the European
Subsidiaries Guaranty shall be in full force and effect.

(c) On the Initial Borrowing Date, each European Parent Guarantor shall have
duly authorized, executed and delivered the European Parent Guaranty in the form
of Exhibit H-4 (as amended, modified, restated and/or supplemented from time to
time, the “European Parent Guaranty”), guaranteeing all of the obligations of
the European Borrower as more fully provided therein, and the European
Subsidiaries Guaranty shall be in full force and effect.

 

-125-



--------------------------------------------------------------------------------

(d) On the Initial Borrowing Date, each Canadian Parent Guarantor shall have
duly authorized, executed and delivered the Canadian Parent Guaranty in the form
of Exhibit H-5 or such other other guaranty in form and substance reasonably
satisfactory to the Administrative Agent (in each case, as amended, modified,
restated or supplemented from time to time, a “Canadian Parent Guaranty”),
guaranteeing all of the obligation of the Canadian Borrowers as more fully
provided therein, and the Canadian Parent Guaranty shall be in full force and
effect.

(e) On the Initial Borrowing Date, the Luxco Guarantor shall have duly
authorized, executed and delivered the Luxco Guaranty, guaranteeing all of the
obligations of the U.S. Borrowers as more fully provided therein, and the Luxco
Guaranty shall be in full force and effect.

6.11 Security Agreements. (a) On the Initial Borrowing Date, each U.S. Credit
Party shall have duly authorized, executed and delivered the U.S. Security
Agreement in the form of Exhibit I (as amended, modified or supplemented from
time to time, the “U.S. Security Agreement”) covering all of such U.S. Credit
Party’s Security Agreement Collateral (as defined in the U.S. Security
Agreement), together with:

(i) proper financing statements (Form UCC-1 or the equivalent) for filing under
the UCC or other appropriate filing offices of each jurisdiction as may be
necessary or, in the reasonable opinion of the Collateral Agent, desirable, to
perfect the security interests purported to be created by the U.S. Security
Agreement;

(ii) certified copies of requests for information or copies (Form UCC-11), or
equivalent reports as of a recent date, listing all effective financing
statements that name Aleris or any of its Domestic Subsidiaries as debtor and
that are filed in the jurisdictions referred to in clause (i) above and in such
other jurisdictions in which Collateral is located on the Initial Borrowing
Date, together with copies of such other financing statements that name Aleris
or any of its Domestic Subsidiaries as debtor (none of which shall cover any of
the Collateral except (x) to the extent evidencing Permitted Liens or (y) those
in respect of which the Collateral Agent shall have received termination
statements (Form UCC-3) or such other termination statements as shall be
required by local law fully executed for filing); and

(iii) all other documents or filings necessary or, in the reasonable opinion of
the Collateral Agent, desirable to perfect and protect the security interests
purported to be created by the U.S. Security Agreement,

and the U.S. Security Agreement shall be in full force and effect.

(b) On the Initial Borrowing Date, each Canadian Credit Party shall, to secure
the ABL Obligations of the Canadian Credit Parties hereunder and under the other
Credit Documents, have duly authorized, executed and delivered such security
agreements, documents and instruments (including, without limitation, Mortgages
of the Real Property located in Canada and listed on Schedule V hereof) as may
be reasonably required by the Joint Lead Arrangers (based on advice of local
counsel), with the intent being that the Lenders receive, to secure the

 

-126-



--------------------------------------------------------------------------------

ABL Obligations of the Canadian Credit Parties hereunder and under the other
Credit Documents, valid and enforceable first priority, perfected security
interests or charges (or, in the province of Quebec, a valid and enforceable
hypothec) in all or substantially all of the assets owned by the Canadian Credit
Parties in which it is practicable (in accordance with requirements of local law
and taking into account such cost and practicality considerations as may be
agreed by the Joint Lead Arrangers) to obtain such security interests or charges
(as determined by the Joint Lead Arrangers, based on advice of local counsel).
All security documentation to be executed and delivered by the Canadian Credit
Parties pursuant to the immediately preceding sentence (each, as amended,
modified, restated and/or supplemented from time to time, a “Canadian Security
Agreement” and, collectively, the “Canadian Security Agreements”) shall (i) be
prepared by local counsel reasonably satisfactory to the Joint Lead Arrangers,
(ii) be in form and substance reasonably satisfactory to the Joint Lead
Arrangers and (iii) be in full force and effect on the Initial Borrowing Date.
In connection with the execution and delivery of the Canadian Security
Agreements, the Canadian Borrowers and/or the respective Canadian Subsidiary
Guarantor shall take such actions as may be necessary or desirable under local
law (as advised by local counsel) to create, maintain, effect, perfect,
preserve, maintain and protect the security interests or charges granted (or
purported to be granted) thereby (including, without limitation, taking actions
analogous to those described in Section 6.09 with respect to the Pledge
Agreement Collateral and Section 6.11(a) with respect to the U.S. Security
Agreement Collateral described in the U.S. Security Agreement), in each case to
the extent customary in connection with secured transactions under the laws of
the respective jurisdiction or deemed necessary or desirable by the Joint Lead
Arrangers based on advice of local counsel. Schedule VI sets forth all Canadian
Security Agreements to be executed and delivered on the Initial Borrowing Date.

(c) On the Initial Borrowing Date, the European Borrower and each European
Subsidiary Guarantor shall, to secure the ABL Obligations of the European Credit
Parties hereunder and under the other Credit Documents, have duly authorized,
executed and delivered such security agreements, documents and instruments as
may reasonably be required by the Administrative Agent (based on advice of local
counsel), with the intent being that the Lenders receive, to secure the ABL
Obligations of the European Credit Parties hereunder and under the other Credit
Documents, valid and enforceable first priority, perfected security interests or
charges in all or substantially all of the assets owned by the European Credit
Parties in which it is practicable and economical (in accordance with
requirements of local law and taking into account such cost and practicality
considerations as may be agreed by the Administrative Agent) to obtain such
security interests or charges (as determined by the Administrative Agent, based
on advice of local counsel). All security documentation to be executed and
delivered by the European Credit Parties pursuant to the immediately preceding
sentence, as well as all security documentation entered into by any European
Subsidiary Guarantor after the Initial Borrowing Date pursuant to Section 10.11
(each, as amended, modified, restated and/or supplemented from time to time, a
“European Security Agreement” and, collectively, the “European Security
Agreements”), shall (i) be prepared by local counsel reasonably satisfactory to
the Administrative Agent and the Collateral Agent, (ii) be in form and substance
reasonably satisfactory to the Administrative Agent and the Collateral Agent and
(iii) be in full force and effect on the Initial Borrowing Date or, in the case
of any European Subsidiary Guarantor, such later date determined pursuant to
Section 10.11. In connection with the execution and delivery of the European
Security Agreements, the European Borrower and/or the respective European
Subsidiary Guarantor shall take such actions as may be necessary or desirable
under local law (as

 

-127-



--------------------------------------------------------------------------------

advised by local counsel) to create, maintain, effect, perfect, preserve,
maintain and protect the security interests or charges granted (or purported to
be granted) thereby (including, without limitation, taking actions analogous to
those described in Section 6.09 with respect to the Pledge Agreement Collateral,
Section 6.11(a) with respect to the U.S. Security Agreement Collateral described
in the U.S. Security Agreement and in Section 6.12 with respect to the ABL
Creditor Mortgages covering U.S. Mortgaged Properties), in each case to the
extent customary in connection with secured transactions under the laws of the
respective jurisdiction or deemed necessary or desirable by the Administrative
Agent based on advice of local counsel. Schedule VI sets forth all European
Security Agreements to be executed and delivered on the Initial Borrowing Date.

6.12 Mortgage; Title Insurance; Survey; Landlord Waivers; etc. On the Initial
Borrowing Date, the Collateral Agent shall have received:

(i) fully executed counterparts of ABL Creditor Mortgages, in form and substance
reasonably satisfactory to the Administrative Agent and the Collateral Agent,
which ABL Creditor Mortgages shall cover each Real Property (located in the
United States or any State or territory thereof) owned by Aleris or any of the
other Credit Parties and designated as a “U.S. Mortgaged Property” on Schedule V
hereto, together with evidence that counterparts of such ABL Creditor Mortgages
have been delivered to the title insurance company insuring the Lien of each
such ABL Creditor Mortgage for recording in the county where such Real Property
is located, to effectively create a valid and enforceable second priority
mortgage lien, subject only to the mortgage lien granted by the respective Term
Creditor Mortgage, other Permitted Encumbrances and, in the case of U.S.
Mortgaged Properties, Liens permitted pursuant to Section 10.01(xviii), on the
U.S. Mortgaged Property described therein, in each case in favor of the
Collateral Agent (or such other trustee as may be required or desired under
local law) for the benefit of the Secured Creditors;

(ii) UCC-1 Fixture Filings covering each such U.S. Mortgaged Property;

(iii) such consents, approvals, amendments, supplements, estoppels, tenant
subordination agreements or other instruments as shall be reasonably deemed
necessary by the Administrative Agent in order for the owner or holder of the
fee interest constituting such U.S. Mortgaged Property to grant the Lien
contemplated by the ABL Creditor Mortgage with respect to such U.S. Mortgaged
Property;

(iv) a Mortgage Policy relating to each ABL Creditor Mortgage of the U.S.
Mortgaged Property referred to above, issued by Chicago Title Insurance Company,
in an insured amount reasonably satisfactory to the Collateral Agent and
insuring the Collateral Agent that the ABL Mortgage on each such U.S. Mortgaged
Property is a valid and enforceable second priority mortgage lien on such U.S.
Mortgaged Property, free and clear of all defects and encumbrances except the
mortgage lien granted by the respective Term Creditor Mortgage and other
Permitted Encumbrances and in the case of the U.S. Mortgaged Properties, Liens
permitted pursuant to Section 10.01(xviii). Each such Mortgage Policy shall in
addition be in form and substance reasonably satisfactory to the Collateral
Agent and shall include, to the extent available in the applicable jurisdiction,

 

-128-



--------------------------------------------------------------------------------

supplemental endorsements (including, without limitation, endorsements relating
to future advances under this Agreement and the Notes and Loans, usury, first
loss, last dollar, tax parcel, subdivision, zoning, contiguity, variable rate,
doing business, public road access, survey, environmental lien, mortgage tax and
so-called comprehensive coverage over covenants and restrictions and for any
other matters that the Collateral Agent in its discretion may reasonably
request) and shall not include the “standard” title exceptions, a survey
exception or an exception for mechanics’ liens, and shall provide for
affirmative insurance and such reinsurance as the Collateral Agent in its
discretion may reasonably request;

(v) such affidavits, certificates, information (including financial data) and
instruments of indemnification (including, without limitation, a so-called “gap”
indemnification) as shall be required to induce the title company to issue the
Mortgage Policies referred to in subsection (iv) above;

(vi) evidence reasonably acceptable to the Administrative Agent of payment by
Aleris and its Subsidiaries of all Mortgage Policy premiums in respect of such
Mortgaged Properties, search and examination charges, and related charges,
mortgage recording taxes, fees, charges, costs and expenses required for the
recording of such Mortgages and issuance of such Mortgage Policies;

(vii) a copy of the existing survey of the U.S. Mortgaged Property with a
“no-change” affidavit, if such are acceptable to the title company and
sufficient for the title company to remove all standard survey exceptions from
the Mortgage Policies relating to such U.S. Mortgaged Property and issue the
endorsements required pursuant to the provisions of Section 6.12(iv) above, or a
survey of each U.S. Mortgaged Property (and all improvements thereon)
(i) prepared by a surveyor or engineer licensed to perform surveys in the state,
commonwealth or applicable jurisdiction where such U.S. Mortgaged Property is
located, (ii) certified by the surveyor (in a manner reasonably acceptable to
the Collateral Agent) to the Collateral Agent in its capacity as such, White &
Case LLP and the title company, (iii) complying in all respects with the minimum
detail requirements of the American Land Title Association as such requirements
are in effect on the date or preparation of such survey, and (iv) sufficient for
the title company to remove all standard survey exceptions from the Mortgage
Policies relating to such U.S. Mortgaged Property and issue the endorsements
required pursuant to the provisions of Section 6.12(iv) above;

(viii) fully executed Collateral Access Agreements in respect of those
Leaseholds of Aleris or any of its Subsidiaries designated as “Leaseholds
Subject to Collateral Access Agreements” on Schedule V;

(ix) to the extent requested by the Administrative Agent, copies of all leases
in which Aleris or any of its Subsidiaries holds the lessor’s interest or other
agreements relating to possessory interests, if any; provided that, to the
extent any of the foregoing affect such U.S. Mortgaged Property, such agreements
shall, if requested by the Collateral Agent, be subordinate to the Liens of each
of the Mortgages to be recorded against such U.S. Mortgaged Property, either
expressly by its terms or pursuant to a

 

-129-



--------------------------------------------------------------------------------

subordination, non-disturbance and attornment agreement (with any such agreement
being reasonably acceptable to the Administrative Agent); and

(x) flood certificates covering each U.S. Mortgaged Property in form and
substance reasonably acceptable to the Administrative Agent, certified to the
Collateral Agent in its capacity as such and stating whether or not each such
U.S. Mortgaged Property is located in a flood hazard area, as determined by
designation of each such U.S. Mortgaged Property in a specified flood hazard
zone by reference to the applicable FEMA map.

6.13 Intercreditor Agreement. On the Initial Borrowing Date, each Credit Party,
the Collateral Agent (for and on behalf of the ABL Secured Parties) and the Term
Collateral Agent (for and on behalf of the Term Secured Parties) shall have duly
authorized, executed and delivered the Intercreditor Agreement in the form of
Exhibit P (as amended, modified, restated and/or supplemented from time to time,
the “Intercreditor Agreement”), and the Intercreditor Agreement shall be in full
force and effect.

6.14 Financial Statements; Projections. On or prior to the Initial Borrowing
Date, the Joint Lead Arrangers shall have received true and correct copies of
the historical and pro forma consolidated financial statements and the
Projections referred to in Section 8.05.

6.15 Solvency Certificate; Insurance Certificates. On the Initial Borrowing
Date, the Joint Lead Arrangers shall have received:

(i) a solvency certificate from the chief financial officer of Aleris in the
form of Exhibit J; and

(ii) certificates of insurance complying with the requirements of Section 9.03
for the business and properties of Aleris and its Subsidiaries, in form and
substance reasonably satisfactory to the Joint Lead Arrangers.

6.16 Fees, etc. On the Initial Borrowing Date, all costs, fees, expenses
(including, without limitation, reasonable and invoiced legal fees and expenses)
and other compensation contemplated hereby, payable to the Agents and the
Lenders or otherwise payable in respect of the Transaction shall have been paid
by the Borrowers to the extent due and invoiced.

6.17 Initial Borrowing Base Certificate; etc. On the Initial Borrowing Date, the
Administrative Agent shall have received the initial Borrowing Base Certificate
meeting the requirements of Section 9.01(i).

6.18 Field Examinations. On or prior to the Initial Borrowing Date, the Joint
Lead Arrangers shall have received (x) an appraisal of the Inventory of Aleris
and its Subsidiaries and (y) a collateral examination of the Inventory and
receivables of Aleris and its Subsidiaries, in each case, in scope, and from a
third-party appraiser and a third-party consultant, respectively, satisfactory
to the Joint Lead Arrangers, and the results of such appraisal and collateral
examination shall be in form and substance satisfactory to the Joint Lead
Arrangers.

 

-130-



--------------------------------------------------------------------------------

SECTION 7. Conditions Precedent to All Credit Events. The obligation of each
Lender to make Loans (including Loans made on the Initial Borrowing Date) and
the obligation of each Issuing Lender to issue Letters of Credit (including
Letters of Credit issued on the Initial Borrowing Date), are subject, at the
time of each such Credit Event (except as hereinafter indicated), to the
satisfaction of the following conditions:

7.01 No Default; Representations and Warranties. At the time of each such Credit
Event and also after giving effect thereto (i) there shall exist no Default or
Event of Default and (ii) all representations and warranties contained herein
and in the other Credit Documents shall be true and correct in all material
respects with the same effect as though such representations and warranties had
been made on the date of such Credit Event (it being understood and agreed that
any representation or warranty which by its terms is made as of a specified date
shall be required to be true and correct in all material respects only as of
such specified date); provided that this clause (ii) shall not apply to the
representation set forth in Section 8.05(f) for purposes of any Credit Event on
the Initial Borrowing Date.

7.02 Notice of Borrowing; Letter of Credit Request. (a) Prior to the making of
each Loan (excluding Swingline Loans and Mandatory Borrowings), the
Administrative Agent shall have received a Notice of Borrowing meeting the
requirements of Section 2.03(a). Prior to the making of any Swingline Loan, the
respective Swingline Lender shall have received the notice required by
Section 2.03(b)(i) or (ii), as applicable.

(b) Prior to the issuance of each Letter of Credit, the Administrative Agent and
the respective Issuing Lender shall have received a Letter of Credit Request
meeting the requirements of Section 3.03(a).

7.03 Borrowing Base Limitations. Notwithstanding anything to the contrary set
forth herein (but subject to Section 2.01(f)), it shall be a condition precedent
to each Credit Event that after giving effect thereto (and the use of the
proceeds thereof) that:

(i) the Aggregate U.S. Borrower Exposure would not exceed the U.S. Borrowing
Base at such time less the Aggregate Non-U.S. Borrowing Base Usage at such time;

(ii) the Aggregate U.S./European Exposure would not exceed the Combined
U.S./European Borrowing Base at such time less the Canadian U.S. Borrowing Base
Usage at such time;

(iii) the sum of the Aggregate U.S. Borrower Exposure and the Aggregate Canadian
Exposure would not exceed the Combined U.S./Canadian Borrowing Base at such time
less the European U.S. Borrowing Base Usage at such time; and

(iv) the Aggregate Exposure at such time would not exceed the Total Borrowing
Base at such time.

For purposes of this Section 7.03, the relevant Borrowing Bases will be based
upon the Borrowing Base Certificate most recently delivered.

 

-131-



--------------------------------------------------------------------------------

The acceptance of the benefits of each Credit Event shall constitute a
representation and warranty by Aleris and each of the Borrowers to the
Administrative Agent and each of the Lenders that all the conditions specified
in Section 6 (with respect to Credit Events on the Initial Borrowing Date) and
in this Section 7 (with respect to Credit Events on or after the Initial
Borrowing Date) and applicable to such Credit Event are satisfied as of that
time. All of the Notes, certificates, legal opinions and other documents and
papers referred to in Section 6 and in this Section 7, unless otherwise
specified, shall be delivered to the Administrative Agent at the Notice Office
for the account of each of the Lenders and, except for the Notes, in sufficient
counterparts or copies for each of the Lenders and shall be in form and
substance reasonably satisfactory to the Administrative Agent and the Required
Lenders.

SECTION 8. Representations and Warranties. In order to induce the Lenders to
enter into this Agreement and to make the Loans and issue (or participate in)
the Letters of Credit, in each case as provided herein, each Borrower (with
respect to itself and its Subsidiaries) makes the following representations and
warranties, in each case after giving effect to the Transaction, all of which
shall survive the execution and delivery of this Agreement and the Notes and the
making of the Loans and the issuance of the Letters of Credit, with the
occurrence of each Credit Event on or after the Initial Borrowing Date being
deemed to constitute a representation and warranty that the matters specified in
this Section 8 are true and correct in all material respects on and as of the
Initial Borrowing Date and on the date of each such other Credit Event (it being
understood and agreed that any representation or warranty which by its terms is
made as of a specified date shall be required to be true and correct in all
material respects only as of such specified date).

8.01 Organizational Status. Each of Aleris and each of its Subsidiaries (i) is a
duly organized and validly existing corporation, partnership or limited
liability company, as the case may be, in good standing under the laws of the
jurisdiction of its organization, (ii) has the corporate, partnership or limited
liability company power and authority, as the case may be, to own its property
and assets and to transact the business in which it is engaged and (iii) is duly
qualified and is authorized to do business and is in good standing in each
jurisdiction where the ownership, leasing or operation of its property or the
conduct of its business requires such qualifications except for failures to be
so qualified which, either individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.

8.02 Power and Authority. Each Credit Party has the corporate, partnership or
limited liability company power and authority, as the case may be, to execute,
deliver and perform the terms and provisions of each of the Credit Documents to
which it is party and has taken all necessary corporate, partnership or limited
liability company action, as the case may be, to authorize the execution,
delivery and performance by it of each of such Credit Documents to which it is a
party. Each Credit Party has duly executed and delivered each of the Credit
Documents to which it is party, and each of such Credit Documents constitutes
its legal, valid and binding obligation enforceable in accordance with its
terms, except to the extent that the enforceability thereof may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws generally affecting creditors’ rights and by equitable principles
(regardless of whether enforcement is sought in equity or at law).

 

-132-



--------------------------------------------------------------------------------

8.03 No Violation. Neither the execution, delivery or performance by any Credit
Party of the Credit Documents to which it is a party, nor compliance by it with
the terms and provisions thereof, (i) will contravene any material applicable
law, statute, rule or regulation or any order, writ, injunction or decree of any
court or governmental instrumentality in any material respect, (ii) will
conflict with or result in any breach of any of the material terms, covenants,
conditions or provisions of, or constitute a default under, or result in the
creation or imposition of (or the obligation to create or impose) any Lien
(except pursuant to the Term Security Documents and the Security Documents) upon
any of the property or assets of any Credit Party or any of its Subsidiaries
pursuant to the terms of any indenture, mortgage, deed of trust, credit
agreement or loan agreement, or any other material agreement, contract or
instrument, in each case to which any Credit Party or any of its Subsidiaries is
a party or by which it or any its property or assets is bound or to which it may
be subject, or (iii) will violate any provision of the certificate or articles
of incorporation, certificate of formation, limited liability company agreement
or by-laws (or equivalent organizational documents), as applicable, of any
Credit Party or any of its Subsidiaries.

8.04 Approvals. No order, consent, approval, license, authorization or
validation of, or filing, recording or registration with (except for (x) those
that have otherwise been obtained or made on or prior to the Initial Borrowing
Date and which remain in full force and effect on the Initial Borrowing Date,
(y) filings which are necessary to perfect the security interests created under
the Security Documents, which filings will be made within ten days following the
Initial Borrowing Date and (z) other than with respect to the Credit Documents,
those the failure to obtain which could not reasonably be expected to have a
Material Adverse Effect) or exemption by, any governmental or public body or
authority, or any subdivision thereof, is required to be obtained or made by, or
on behalf of, any Credit Party to authorize, or is required to be obtained or
made by, or on behalf of, any Credit Party in connection with, (i) the
execution, delivery and performance of any Document or (ii) the legality,
validity, binding effect or enforceability of any Document.

8.05 Financial Statements; Financial Condition; Undisclosed Liabilities;
Projections; No Material Adverse Effect. (a) (I) The audited aggregated IFRS
accounts of the Acquired Business with reconciliation to GAAP for the fiscal
years of the Acquired Business ended December 31, 2004 and December 31, 2005 and
the unaudited aggregated IFRS accounts of the Acquired Business prepared on a
comparable basis for the periods of the Acquired Business ended (x) between
December 31, 2004 and March 31, 2005 and (y) ended between December 31, 2005 and
March 31, 2006 with reconciliation to GAAP, in each case for such periods
furnished to the Lenders prior to the Initial Borrowing Date, present fairly in
all material respects the consolidated financial position of the Acquired
Business at the date of said financial statements and the consolidated results
for the respective periods covered thereby, (II) the audited consolidated
balance sheets of Aleris for its fiscal years ended December 31,
2003, December 31, 2004 and December 31, 2005 and the related consolidated
statements of income and cash flows and changes in shareholders’ equity of
Aleris for such periods furnished to the Lenders prior to the Initial Borrowing
Date, present fairly in all material respects the consolidated financial
position of Aleris at the date of said financial statements and the consolidated
results for the respective periods covered thereby, and (III) the unaudited
consolidated balance sheet of Aleris for its fiscal quarter ended March 31, 2006
and the related consolidated statements of income and cash flows and of Aleris
for the three-month period ended

 

-133-



--------------------------------------------------------------------------------

on such date, furnished to the Lenders prior to the Initial Borrowing Date,
present fairly in all material respects the consolidated financial condition of
Aleris and its Subsidiaries at the date of said financial statements and the
results for the period covered thereby, subject to normal year-end adjustments
and the absence of footnotes. All such financial statements have been prepared
in accordance with IFRS or GAAP, as applicable, consistently applied except to
the extent provided in the notes to said financial statements and subject, in
the case of the unaudited financial statements, to normal year-end audit
adjustments (all of which, when taken as a whole, would not be materially
adverse) and the absence of footnotes.

(b) Aleris has heretofore furnished to the Joint Lead Arrangers and to the
Lenders its pro forma consolidated balance sheet as of March 31, 2006, prepared
giving effect to the Transaction as if the same had occurred on such date. Such
pro forma consolidated balance sheet (i) has been prepared in good faith based
on the same assumptions used to prepare the pro forma financial statements
included in the Confidential Information Memorandum (which assumptions are
believed by Aleris to be reasonable at the time made available to the Lenders
and as of the Effective Date), (ii) subject to the assumptions and
qualifications described in the Confidential Information Memorandum, accurately
reflects all adjustments necessary to give effect to the Transaction and
(iii) presents fairly, in all material respects, the pro forma financial
position of the U.S. Borrower and the Subsidiaries as of March 31, 2006 as if
the Transaction had occurred on such date.

(c) On and as of the Initial Borrowing Date and after giving effect to the
Transaction and to all Indebtedness (including, without limitation, the Loans,
the Senior Bridge Loans and the Term Loans) being issued, incurred or assumed
and Liens created by the Credit Parties in connection therewith, (i) the sum of
the assets, at a fair valuation, of each of Aleris and its Subsidiaries taken as
a whole, the U.S. Borrowers taken together as a whole, the U.S. Borrowers and
their Subsidiaries taken as a whole, the Canadian Borrowers taken together as a
whole, the Canadian Borrowers and their Subsidiaries taken as a whole, the
European Borrower individually and the European Borrower and its Subsidiaries
taken as a whole, as the case may be, will exceed its or their respective debts,
(ii) each of Aleris and its Subsidiaries taken as a whole, the U.S. Borrowers
taken together as a whole, the U.S. Borrowers and their Subsidiaries taken as a
whole, the Canadian Borrowers taken together as a whole, the Canadian Borrowers
and their Subsidiaries taken as a whole, the European Borrower individually and
the European Borrower and its Subsidiaries taken as a whole, as the case may be,
has or have not incurred and does or do not intend to incur, and does or do not
believe that it or they will incur, debts beyond its or their respective ability
to pay such debts as such debts mature, and (iii) each of Aleris and its
Subsidiaries taken as a whole, the U.S. Borrowers taken together as a whole, the
U.S. Borrowers and their Subsidiaries taken as a whole, the Canadian Borrowers
taken together as a whole, the Canadian Borrowers and their Subsidiaries taken
as a whole, the European Borrower individually and the European Borrower and its
Subsidiaries taken as a whole, as the case may be, will have sufficient capital
with which to conduct its or their respective businesses. For purposes of this
Section 8.05(c), “debt” shall mean any liability on a claim, and “claim” shall
mean (a) right to payment, whether or not such a right is reduced to judgment,
liquidated, unliquidated, fixed, contingent, matured, unmatured, disputed,
undisputed, legal, equitable, secured, or unsecured or (b) right to an equitable
remedy for breach of performance if such breach gives rise to a payment, whether
or not such right to an equitable remedy is reduced to judgment, fixed,
contingent, matured, unmatured, disputed, undisputed, secured or unsecured.

 

-134-



--------------------------------------------------------------------------------

The amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

(d) Except for the Existing Letters of Credit outstanding on the Initial
Borrowing Date or as disclosed in the financial statements delivered pursuant to
Section 8.05(a), there were as of the Initial Borrowing Date no liabilities or
obligations with respect to Aleris or any of its Subsidiaries of any nature
whatsoever (whether absolute, accrued, contingent or otherwise and whether or
not due, but not including accounts payable, accrued liabilities incurred in the
ordinary course of business and contractual obligations of a type not required
to be disclosed in financial statements or footnotes thereto) which, either
individually or in the aggregate, could reasonably be expected to be material to
Aleris and its Subsidiaries taken as a whole.

(e) The Projections delivered to the Administrative Agent and the Lenders prior
to the Initial Borrowing Date have been prepared in good faith and are based on
assumptions which were believed by management of Aleris to be reasonable when
made. On the Initial Borrowing Date, Aleris and each Borrower believe that the
Projections are reasonable and attainable, it being recognized by the Lenders,
however, that projections as to future events are not to be viewed as facts and
that the actual results during the period or periods covered by the Projections
may differ from the projected results and such differences may be material.

(f) Since December 31, 2005, there has been no change in the financial
condition, results of operations or business of Aleris and its Subsidiaries,
which individually or in the aggregate has had, or reasonably could be expected
to cause in the future, a Material Adverse Effect.

8.06 Litigation. There are no actions, suits or proceedings pending or, to the
knowledge of Aleris or any Borrower, threatened in writing (i) with respect to
the Transaction or any Credit Document or (ii) that has had, or could reasonably
be expected to have, either individually or in the aggregate, a Material Adverse
Effect.

8.07 True and Complete Disclosure. All factual information (taken as a whole)
furnished by or on behalf of Aleris or the Borrowers in writing to the
Administrative Agent or any Lender (including, without limitation, all factual
information furnished by or on behalf of Aleris and its Subsidiaries contained
in the Confidential Information Memorandum distributed to the Lenders prior to
the Initial Borrowing Date) for purposes of or in connection with the
Transaction, this Agreement, the other Credit Documents is, and all other such
factual information (taken as a whole) hereafter furnished by or on behalf of
Aleris or the Borrowers in writing to the Administrative Agent or any Lender
will be, true and accurate in all material respects on the date as of which such
information is dated or certified and not incomplete by omitting to state any
fact necessary to make such information (taken as a whole) not misleading in any
material respect at such time in light of the circumstances under which such
information was provided.

8.08 Use of Proceeds; Margin Regulations. (a) All proceeds of the Initial
Revolving Loans incurred on the Initial Borrowing Date will be used by the
Borrowers to

 

-135-



--------------------------------------------------------------------------------

finance, in part, the cash payments required in connection with the Acquisitions
and the Refinancing and to pay the fees and expenses incurred in connection with
the Transaction.

(b) All proceeds of the Revolving Loans and Swingline Loans incurred after the
Initial Borrowing Date will be used for the working capital, capital
expenditures and general corporate purposes of Aleris and its Subsidiaries;
provided that no proceeds of the Loans shall be used to consummate an
acquisition which is not supported by the board of directors of the target.

(c) All Letters of Credit will be used for the purposes described in
Section 3.01(a).

(d) At the time of each Credit Event occurring on or after the Initial Borrowing
Date, not more than 25% of the value of the assets of Aleris and its Subsidiary
taken as a whole will constitute Margin Stock. Neither the making of any Loan
nor the use of the proceeds thereof nor the occurrence of any other Credit Event
will violate or be inconsistent with the provisions of Regulation T, U or X of
the Board of Governors of the Federal Reserve System.

8.09 Tax Returns and Payments. Except as set forth in Schedule VIII, each of the
Borrowers and each of their Subsidiaries has timely filed or caused to be timely
filed with the appropriate taxing authority all material returns, statements,
forms and reports for taxes (the “Returns”) required to be filed by, or with
respect to the income, properties or operations of, the Borrowers and/or any of
their Subsidiaries. The Returns accurately reflect in all material respects all
liability for material taxes of Aleris and its Subsidiaries, as applicable, for
the periods covered thereby. Each of the Borrowers and each of their
Subsidiaries has paid all material taxes and assessments payable by them, except
for taxes contested in good faith and adequately disclosed and for which
adequate reserves have been established in accordance with GAAP. There is no
material action, suit, proceeding, investigation, audit or claim (“Proceeding”)
now pending or, to the best knowledge of any Borrower or any of their respective
Subsidiaries, threatened by any authority regarding any material taxes relating
to the Borrowers or any of their Subsidiaries, other than Proceedings being
contested in good faith and adequately disclosed and for which adequate reserves
have been established in accordance with GAAP or Local GAAP. Except as set forth
in Schedule VIII, as of the Initial Borrowing Date, neither the Borrowers nor
any of their Subsidiaries has entered into any written agreement or waiver or
been requested to enter into any written agreement or waiver extending any
statute of limitations relating to the payment or collection of any material
taxes of the Borrowers or any of their Subsidiaries, or is aware of any
circumstances that would cause the taxable years or other taxable periods of the
Borrowers or any of their Subsidiaries not to be subject to the normally
applicable statute of limitations.

8.10 Compliance with ERISA. (a) (i) Each Plan (and each related trust, insurance
contract or fund) is in substantial compliance with its terms and with all
applicable laws, including without limitation ERISA and the Code; (ii) each Plan
(and each related trust, if any) which is intended to be qualified under
Section 401(a) of the Code has received a favorable determination letter from
the Internal Revenue Service to the effect that it meets the requirements of
Sections 401(a) and 501(a) of the Code covering all tax law changes prior to the
Economic Growth and Tax Relief Reconciliation Act of 2001 or is comprised of a
master or prototype plan

 

-136-



--------------------------------------------------------------------------------

that has received a favorable opinion letter from the Internal Revenue Service
on which Aleris, its Subsidiaries or any ERISA Affiliate is entitled to rely
other than with respect to the Commonwealth Industries, Inc. Cash Balance Plan;
(iii) no Reportable Event has occurred; (iv) to the best knowledge of the
Borrowers no Multiemployer Plan is insolvent or in reorganization; which would
result in liability to Aleris, any of its Subsidiaries or any ERISA Affiliate;
(v) no Plan has an Unfunded Current Liability which, when added to the aggregate
amount of Unfunded Current Liabilities with respect to all other Plans, exceeds
$100,000,000; (vi) no Plan which is subject to Section 412 of the Code or
Section 302 of ERISA has an accumulated funding deficiency, within the meaning
of such sections of the Code or ERISA, or has applied for or received a waiver
of an accumulated funding deficiency or an extension of any amortization period,
within the meaning of Section 412 of the Code or Section 303 or 304 of ERISA;
(vii) all contributions required to be made with respect to a Plan and each
Multiemployer Plan have been timely made; (viii) neither Aleris nor any
Subsidiary of Aleris nor any ERISA Affiliate has incurred any liability to or on
account of a Plan pursuant to Section 409, 502(a) , 502(i), 502(l), 4062, 4063,
4064 or 4069 of ERISA or Section 401(a)(29), 4971 or 4975 of the Code or
reasonably expects to incur any such liability under any of the foregoing
sections with respect to any Plan other than as a result of entering into this
Agreement; (ix) to the best knowledge of the Borrowers, neither Aleris nor any
Subsidiary of Aleris nor any ERISA Affiliate has incurred any liability to or on
account of a Multiemployer Plan pursuant to Section 515, 4201, 4204 or 4212 of
ERISA or reasonably expects to incur any such liability under any of the
foregoing sections with respect to any Multiemployer Plan; (x) no condition
exists which presents a risk to Aleris or any Subsidiary of Aleris or any ERISA
Affiliate of incurring a liability to or on account of a Plan or, to the best
knowledge of the Borrowers, Multiemployer Plan pursuant to the foregoing
provisions of ERISA and the Code; (xi) to the best knowledge of the Borrowers,
no proceedings have been instituted to terminate or appoint a trustee to
administer any Plan which is subject to Title IV of ERISA; (xii) to the best
knowledge of the Borrowers, no action, suit, proceeding, hearing, audit or
investigation with respect to the administration, operation or the investment of
assets of any Plan or Multiemployer Plan (other than (x) routine claims for
benefits and (y) with respect to the Commonwealth Industries, Inc. Cash Balance
Plan) is pending, expected or, to the best knowledge of the Borrowers,
threatened which is reasonably expected to result in a liability to Aleris or
any of its Subsidiaries; (xiii) there has been no violation of the applicable
requirements of Section 404 or 405 of ERISA or the exclusive benefit rule under
Section 401(a) of the Code by any fiduciary or disqualified person with respect
to any Plan for which Aleris, any Subsidiary of Aleris or any ERISA Affiliate
may be directly or indirectly liable; (xiv) neither Aleris nor any Subsidiary of
Aleris nor any ERISA Affiliate has filed, or is considering filing, an
application under the Internal Revenue Services’ Employee Plans Compliance
Resolution System or the Department of Labor’s Voluntary Fiduciary Correction
Program with respect to any Plan or Multiemployer Plan; (xv) neither Aleris nor
any Subsidiary of Aleris nor any ERISA Affiliate has, using actuarial
assumptions and computation methods consistent with Part I of Subtitle E of
Title IV of ERISA, incurred any liability for the withdrawal of Aleris or any
Subsidiary of Aleris or any ERISA Affiliate in a complete or partial withdrawal
(within the meaning of Section 4203 and 4205 of ERISA) from any Multiemployer
Plan or received notice from any Multiemployer Plan that it is in reorganization
or insolvency pursuant to Section 4241 or 4245 of ERISA, or that it intends to
terminate or has terminated under Section 4041A or 4042 of ERISA; (xvi) no lien
imposed under the Code or ERISA on the assets of Aleris or any Subsidiary of
Aleris or any ERISA Affiliate

 

-137-



--------------------------------------------------------------------------------

exists or is likely to arise on account of any Plan or to the best knowledge of
the Borrowers, Multiemployer Plan; and (xvii) Aleris and its Subsidiaries do not
maintain or contribute to any employee welfare benefit plan (as defined in
Section 3(1) of ERISA) which provides benefits to retired employees or other
former employees (other than as required by Section 601 of ERISA) or any Plan
the obligations with respect to which would reasonably be expected to have a
Material Adverse Effect, except (with respect to any matter specified in clauses
(a)(i), and (iii) through (xvi) above, either individually or in the aggregate)
such as would not reasonably be expected to have a Material Adverse Effect.

(b) (i) Each Foreign Plan has been established, registered, qualified, invested
and administered in substantial compliance with its terms and with the
requirements of any and all applicable laws, statutes, rules, regulations and
orders and has been maintained, where required, in good standing with applicable
regulatory authorities; (ii) all contributions required to be made with respect
to a Foreign Plan have been made in accordance with applicable laws and the
terms of such plan; (iii) neither Aleris nor any of its Subsidiaries has
incurred any obligation in connection with the termination of, or withdrawal
from, any Foreign Plan; (iv) all Foreign Plans which are funded or insured plans
are funded or insured to the extent required by any applicable laws; and
(v) there are no outstanding disputes pending or, to the best knowledge of
Borrowers, threatened, concerning the assets of any Foreign Plan (other than
individual claims for the payment of benefits), and no facts exist which would
reasonably be expected to give rise to such a dispute except (with respect to
any matter specified in clauses (b)(i) through (v) above, either individually or
in the aggregate) such as would not reasonably be expected to have a Material
Adverse Effect.

8.11 The Security Documents. (a) The security interests created under each
Pledge Agreement in favor of the Collateral Agent, as Pledgee, for the benefit
of the Secured Creditors, constitute perfected security interests in the Pledge
Agreement Collateral described therein, superior to and prior to the rights of
all third Persons, and subject to no security interests of any other Person
other than Permitted Liens.

(b) If any Mortgage is executed and delivered in accordance with Sections 9.12
and/or 6.12, upon the proper filing of each such Mortgage in the appropriate
filing office, each such Mortgage will create, as security for the obligations
purported to be secured thereby, a valid and enforceable perfected security
interest in and charge and mortgage lien on the respective Mortgaged Property in
favor of the Collateral Agent (or such other trustee as may be required or
desired under local law) for the benefit of the Secured Creditors, superior and
prior to the rights of all third Persons (except that the security, charge and
mortgage lien created on such Mortgaged Property may be subject to the Permitted
Encumbrances related thereto and, in the case of any U.S. Mortgaged Property,
Liens permitted pursuant to Section 10.01(xviii)) and subject to no other Liens
(other than Permitted Liens related thereto).

(c) The provisions of each U.S. Security Agreement are effective to create in
favor of the Collateral Agent for the benefit of the Secured Creditors, a legal,
valid and enforceable security interest in all right, title and interest of the
Credit Parties in the Security Agreement Collateral described therein, and, upon
the proper filing of UCC financing statements, registrations, recordings and
other actions required by the U.S. Security Documents (including, without
limitation, the recordation of (x) grants of security interest in United States

 

-138-



--------------------------------------------------------------------------------

Patents and United States Trademarks, in each case in the United States Patent
and Trademark Office and (y) grants of security interest in United States
Copyrights with the United States Copyright Office), necessary or appropriate to
create, preserve and perfect the security interest granted to the extent
contemplated by the U.S. Security Documents (which filings, registrations,
recordings and other actions have been accomplished), the Collateral Agent, for
the benefit of the Secured Creditors, will have a fully perfected security
interest in all right, title and interest in all of the Security Agreement
Collateral described therein, to the extent that such Security Agreement
Collateral consists of the type of property in which a security interest may be
perfected by possession or control (within the meaning of the UCC as in effect
on the Effective Date in the State of New York), by filing a financing statement
under the UCC as enacted in any relevant jurisdiction or by a filing of a grant
of security interest in the United States Patent and Trademark Office or in the
United States Copyright Office in each case, subject to the exceptions contained
in the relevant U.S. Security Document, superior to and prior to the rights of
all third Persons, and subject to no other Liens other than Permitted Liens.

(d) The provisions of each Canadian Security Agreement are effective to create
in favor of the Collateral Agent for the benefit of the Secured Creditors, a
legal, valid and enforceable security interest (or, in the province of Quebec, a
valid and enforceable hypothec) in all right, title and interest of the Credit
Parties in the Security Agreement Collateral described therein, and, upon the
proper filing of PPSA financing statements, registrations, recordings and other
actions required by the Canadian Security Documents (including, without
limitation, the recordation of a Confirmation of Security Interest in
Intellectual Property in the form attached to the Canadian Security Agreement in
the Canadian Intellectual Property Office), necessary or appropriate to create,
preserve and perfect the security interest granted to the extent contemplated by
the Canadian Security Documents (which filings, registrations, recordings and
other actions have been accomplished), the Collateral Agent, for the benefit of
the Secured Creditors, will have a fully perfected security interest in all
right, title and interest in all of the Security Agreement Collateral described
therein, to the extent that such Security Agreement Collateral consists of the
type of property in which a security interest may be perfected by filing a PPSA
financing statement or by a recording of a Confirmation of Security Interest in
Intellectual Property in the Canadian Intellectual Property Office in each case,
subject to the exceptions contained in the relevant Canadian Security Documents,
superior to and prior to the rights of all third Persons, and subject to no
other Liens other than Permitted Liens.

(e) The provisions of each European Security Agreement are effective to create
in favor of the Collateral Agent for the benefit of the Secured Creditors, a
legal, valid and enforceable security interest in all right, title and interest
of the Credit Parties in the Security Agreement Collateral described therein,
and, upon the registrations, recordings and other actions required by the
European Security Documents necessary or appropriate to create, preserve and
perfect the security interest granted to the extent contemplated by the European
Security Documents (which filings, registrations, recordings and other actions
have been accomplished), the Collateral Agent, for the benefit of the Secured
Creditors, will have a fully perfected security interest in all right, title and
interest in all of the Security Agreement Collateral described therein, in each
case, subject to the exceptions contained in the relevant European Security
Document, superior to and prior to the rights of all third Persons, and subject
to no other Liens other than Permitted Liens.

 

-139-



--------------------------------------------------------------------------------

8.12 Properties. All Real Property owned or leased by Aleris or any of its
Subsidiaries as of the Initial Borrowing Date, and the nature of the interest
therein, is correctly set forth in Schedule V. Each of Aleris and each of its
Subsidiaries has good and indefeasible title to all Material Real Properties
(and to all buildings, fixtures and improvements located thereon) owned by it,
free and clear of all Liens, other than Permitted Liens.

8.13 Subsidiaries; etc. (a) Aleris has no Subsidiaries other than (i) those
Subsidiaries listed on Schedule IX-A (which Schedule identifies the direct
owners of each such Subsidiary on the Initial Borrowing Date and their
percentage ownership therein) and (ii) new Subsidiaries created or acquired
after the Initial Borrowing Date in accordance with the terms of this Agreement.

(b) The European Borrower has no Subsidiaries other than Wholly-Owned
Subsidiaries that constitute Distribution Subsidiaries. Each direct and indirect
parent of the European Borrower (which is not a U.S. Credit Party) is, and at
all times shall be, a European Parent Guarantor with no material assets other
than the Pledged Collateral (as defined in the European Parent Pledge
Agreement), except that the Equity Interests of the top European Parent
Guarantor may be owned by one or more U.S. Credit Parties. Each direct and
indirect parent of Aleris Canada is, and at all times shall be, either (x) a
U.S. Credit Party or (y) a Canadian Parent Guarantor with no material assets
other than the Pledged Collateral (as defined in the Canadian Parent Pledge
Agreement), except that the Equity Interests of the top Canadian Parent
Guarantor may be owned by one or more U.S. Credit Parties.

(c) Schedule IX-A also sets forth, as of the Initial Borrowing Date, (A) the
exact legal name of each Credit Party and the type of organization of such
Credit Party and (B) in the case of U.S. Credit Parties, whether or not such
Credit Party is a registered organization (within the meaning of the UCC), the
jurisdiction of organization of such Credit Party, the location (within the
meaning of the UCC) of such Credit Party, and the organizational identification
number (if any) of such Credit Party.

8.14 Compliance with Statutes, etc. Each of Aleris and each of its Subsidiaries
is in compliance with all applicable statutes, regulations and orders of, and
all applicable restrictions imposed by, all governmental bodies, domestic or
foreign, in respect of the conduct of its business and the ownership of its
property, except such noncompliances as would not, either individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

8.15 Investment Company Act. Neither Aleris nor any of its Subsidiaries is an
“investment company” or a company “controlled” by an “investment company,”
within the meaning of the Investment Company Act of 1940, as amended.

8.16 Environmental Matters. (a) Subject to subclause (b) hereof, (i) each of
Aleris and each of its Subsidiaries is in compliance with all applicable
Environmental Laws and the requirements of any permits issued under such
Environmental Laws; (ii) there are no pending or, to the knowledge of Aleris or
any of the Borrowers, threatened (in writing) Environmental Claims against
Aleris or any of its Subsidiaries (including any such claim arising out of the
ownership, lease or operation by Aleris or any of its Subsidiaries of any Real
Property formerly owned, leased or operated by Aleris or any of its
Subsidiaries); and (iii) there are no facts,

 

-140-



--------------------------------------------------------------------------------

circumstances, conditions or occurrences (“Conditions”) with respect to the
business or operations of Aleris or any of its Subsidiaries), or any Real
Property owned, leased or operated by Aleris or any of its Subsidiaries
(including any Real Property formerly owned, leased or operated by Aleris or any
of its Subsidiaries that would be reasonably expected to form the basis of an
Environmental Claim against Aleris or any of its Subsidiaries or any restriction
on the use or transferability of any Real Property owned, leased or operated by
Aleris or any of its Subsidiaries.

(b) Notwithstanding anything to the contrary in this Section 8.16, the
representations and warranties made in this Section 8.16 shall be untrue only if
the effect of any or all Conditions, Environmental Claims, and noncompliances of
the types described above could, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

8.17 Employment and Labor Relations. Neither Aleris nor any of its Subsidiaries
is engaged in any unfair labor practice that could reasonably be expected,
either individually or in the aggregate, to have a Material Adverse Effect.
There is (i) no unfair labor practice complaint pending against Aleris or any of
its Subsidiaries or, to the knowledge of Aleris or any of the Borrowers,
threatened in writing against any of them, before the National Labor Relations
Board, and no grievance or arbitration proceeding arising out of or under any
collective bargaining agreement is so pending against Aleris or any of its
Subsidiaries or, to the knowledge of Aleris or any of the Borrowers, threatened
in writing against any of them, (ii) no strike, labor dispute, slowdown or
stoppage pending against Aleris or any of its Subsidiaries or, to the knowledge
of Aleris or any of the Borrowers, threatened against Aleris or any of its
Subsidiaries, (iii) no union representation question exists with respect to the
employees of Aleris or any of its Subsidiaries, (iv) no equal employment
opportunity charges or other claims of employment discrimination are pending or,
to Aleris’ knowledge, threatened in writing against Aleris or any of its
Subsidiaries and (v) no wage and hour department investigation has been made of
Aleris or any of its Subsidiaries, except (with respect to any matter specified
in clauses (i) through (v) above, either individually or in the aggregate) such
as would not reasonably be expected to have a Material Adverse Effect.

8.18 Intellectual Property, etc. Each of Aleris and each of its Subsidiaries
owns or has the right to use all the patents, trademarks, domain names, service
marks, trade names, copyrights, licenses, franchises, inventions, trade secrets,
proprietary information and know-how of any type, whether or not written
(including, but not limited to, rights in computer programs and databases) and
formulas, or rights with respect to the foregoing, and has obtained licenses and
other rights of whatever nature, necessary for the present conduct of its
business, without any known conflict with the rights of others which, or the
failure to own or have which, as the case may be, could, either individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect.

8.19 Indebtedness. Schedule X sets forth a true and complete list of all
Indebtedness (including Contingent Obligations) of Aleris and its Subsidiaries
as of the Initial Borrowing Date (but excluding the ABL Obligations, any
Existing Notes, the Senior Bridge Loans and the Term Loans, the “Existing
Indebtedness”) and which is to remain outstanding after giving effect to the
Transaction, in each case showing the aggregate principal amount

 

-141-



--------------------------------------------------------------------------------

thereof and the name of the respective borrower and any Credit Party or any of
its Subsidiaries which directly or indirectly guarantees such Indebtedness.

8.20 Insurance. Schedule XI sets forth a true and complete listing of all
insurance maintained by Aleris and its Subsidiaries as of the Initial Borrowing
Date, with the amounts insured (and any deductibles) set forth therein.

8.21 Ten Non-Bank Regulations and Twenty Non-Bank Regulations. The aggregate
number of Persons which are not Swiss Qualifying Banks to which the European
Borrower directly or indirectly (whether through a Restricted Sub-Participation
or other sub-participations under any other agreement) owes interest-bearing
borrowed money under all interest-bearing instruments taken together (other than
bond issues which are subject to Swiss Withholding Tax), except for any Swiss
Qualifying Banks or holders of any Restricted Sub-Participation under this
Agreement, does not, and will not, exceed 10 (ten) at any time and the European
Borrower is in compliance with the Twenty Non-Bank Regulations (other than, in
each case, any failure to comply arising from assignments and participations of
the ABL Obligations following the occurrence of a Significant Event of Default
or Conversion Event). For such purpose, the European Borrower and Aleris may
assume that the number of Lenders to the European Borrower and holders of a
Restricted Sub-Participations in respect of extensions of credit to the European
Borrower under this Credit Agreement which are Swiss Non-Qualifying Banks from
time to time equals ten, but does not exceed ten.

8.22 Receivables Purchase Agreements. Each of the representations and warranties
contained in each Receivables Purchase Agreement are true and correct in all
material respects.

8.23 Corus Aluminium Inc. Corus Aluminium Inc. does not legally or beneficially
own or hold any assets of whatever nature, except for, (i) its partnership
interest in and to Corus LP and (ii) assets it owns or holds exclusively in its
capacity as general partner of Corus LP.

SECTION 9. Affirmative Covenants. Each Borrower hereby covenants and agrees that
on and after the Effective Date and until the Total Commitment and all Letters
of Credit have terminated (or, in the case of Letters of Credit only, supported
by backstop letters of credit or cash collateral, in either case in amounts and
on terms acceptable to the Administrative Agent and the respective Issuing
Lenders) and the Loans, Notes and Unpaid Drawings (in each case together with
interest thereon), Fees and all other ABL Obligations (other than indemnities
described in Section 13.13 (and similar indemnities described in the other
Credit Documents, in each case) which are not then due and payable) incurred
hereunder and thereunder, are paid in full:

9.01 Information Covenants. Aleris will furnish to each Lender:

(a) Quarterly Financial Statements. Within 45 days after the close of each of
the first three Fiscal Quarters of each Fiscal Year, (i) the consolidated
balance sheet of Aleris and its Subsidiaries as at the end of such Fiscal
Quarter and the related consolidated statements of income and stockholders’
equity and statement of cash flows for such Fiscal Quarter and for the elapsed
portion of the Fiscal Year ended with the last day of such Fiscal Quarter (which
financial statements shall also include information

 

-142-



--------------------------------------------------------------------------------

solely with respect to Aleris, its Subsidiaries that are Credit Parties and its
Subsidiaries which are not Credit Parties on a condensed, consolidating basis,
each in such detail as reasonably deemed necessary by the Administrative Agent
in its discretion), in each case setting forth comparative figures for the
corresponding Fiscal Quarter in the prior Fiscal Year and comparable budgeted
figures for such Fiscal Quarter as set forth in the respective budget delivered
pursuant to Section 9.01(d), all of which shall be certified by a Financial
Officer of Aleris that they fairly present in all material respects in
accordance with GAAP the financial condition of Aleris and its Subsidiaries as
of the dates indicated and the results of their operations for the periods
indicated, subject to normal year-end audit adjustments and the absence of
footnotes and (ii) management’s discussion and analysis of the important
operational and financial developments during such quarterly accounting period;
provided, however, that for any Fiscal Quarter for which Aleris has filed a Form
10-Q Report with the Securities and Exchange Commission, the furnishing of the
Aleris’ Form 10-Q Report filed with the Securities and Exchange Commission for
such quarterly accounting period (or, to the extent same is publicly available
via the Security and Exchange Commission’s “EDGAR” filing system, written
notification of the filing thereof) accompanied by the certifications required
to be made by a Financial Officer of Aleris as set forth above, shall satisfy
the requirements of subclause (i) and (ii) of this Section 9.01(a). In addition,
upon the reasonable request of the Administrative Agent, the Credit Parties
shall provide to the Administrative Agent the financial statements set forth
above of Aleris and its Subsidiaries on a consolidating basis.

(b) Annual Financial Statements. Within 90 days after the close of each Fiscal
Year, (i) the consolidated balance sheet of Aleris and its Subsidiaries as at
the end of such Fiscal Year and the related consolidated statements of income
and stockholders’ equity and statement of cash flows for such Fiscal Year (which
financial statements shall also include information solely with respect to
Aleris, its Subsidiaries that are Credit Parties and its Subsidiaries which are
not Credit Parties on a condensed, consolidating basis, each in such detail as
reasonably deemed necessary by the Administrative Agent in its discretion)
setting forth comparative figures for the preceding Fiscal Year and certified by
Ernst & Young LLP or other independent certified public accountants of
recognized national standing reasonably acceptable to the Administrative Agent,
together with a report of such accounting firm stating that in the course of its
regular audit of the financial statements of Aleris and its Subsidiaries, which
audit was conducted in accordance with GAAP (and made without qualification or
expression of uncertainty, in each case as to going concern and without any
other material qualification), such accounting firm obtained no knowledge of any
Default or an Event of Default relating to Section 10.07 which has occurred and
is continuing or, if in the opinion of such accounting firm such a Default or an
Event of Default has occurred and is continuing, a statement as to the nature
thereof and (ii) management’s discussion and analysis of the important
operational and financial developments during such Fiscal Year; provided,
however, that for any Fiscal Year for which Aleris has filed a Form 10-K Report
with the Securities and Exchange Commission and so long as such 10-K Report
contains an opinion meeting the certification requirements of subclause (i), the
furnishing of the Aleris’ Form 10-K Report filed with the Securities and
Exchange Commission for such quarterly accounting period (or, to the extent same
is publicly available via the Security and Exchange Commission’s “EDGAR” filing
system, written notification of the filing

 

-143-



--------------------------------------------------------------------------------

thereof), shall satisfy the requirements of subclause (i) and (ii) of this
Section 9.01(b). In addition, upon the reasonable request of the Administrative
Agent, the Credit Parties shall provide to the Administrative Agent the
financial statements set forth above of Aleris and its Subsidiaries on a
consolidating basis.

(c) Management Letters. Within 15 days after Aleris or any of its Subsidiaries’
receipt thereof, a copy of any “management letter” received from its certified
public accountants and management’s response thereto.

(d) Budgets. No later than the last day of the first Fiscal Quarter each Fiscal
Year, (i) a budget in form reasonably satisfactory to the Administrative Agent
(including budgeted statements of income, sources and uses of cash and balance
sheets for Aleris and its Subsidiaries on a consolidated basis for each of the
fiscal months of such Fiscal Year prepared in detail and (ii) a budget in form
reasonably satisfactory to the Administrative Agent (including budgeted
statements of income, sources and uses of cash and balance sheets for Aleris and
its Subsidiaries on a consolidated basis for each succeeding Fiscal Year through
the Final Maturity Date prepared in summary form, in each case setting forth,
with appropriate discussion, the principal assumptions upon which such budget is
based and a statement by a Financial Officer of Aleris to the effect that the
budget, when prepared, was a reasonable estimate for the periods covered
thereby.

(e) Officer’s Certificates. At the time of the delivery of the financial
statements provided for in Sections 9.01(a) and (b) (or, if earlier, the filing
of the 10-Q Report or the 10-K Report), a compliance certificate from a
Financial Officer of Aleris in the form of Exhibit K certifying on behalf of
Aleris that, to such officer’s knowledge after due inquiry, no Default or Event
of Default has occurred and is continuing or, if any Default or Event of Default
has occurred and is continuing, specifying the nature and extent thereof, which
certificate shall (i) set forth in reasonable detail the calculations required
to establish whether Aleris and its Subsidiaries were in compliance with the
provisions of Sections 10.01(xix) (and the last sentence of Section 10.01),
10.02(v), 10.02 (xix), 10.03(ii), 10.03(iv), 10.04(v), 10.04(xii), 10.04(xiii),
10.04(xiv), 10.04(xv), 10.04(xvi) (and the last sentence of Section 10.04),
10.05(v), 10.05(viii), 10.05(xvi), 10.07 and 10.08(i), inclusive, at the end of
such fiscal quarter or year, as the case may be, and (ii) certify that there
have been no changes to Annexes A through D, F, H through K, and O, in each case
of the U.S. Security Agreement, Annexes A through G of the U.S. Pledge Agreement
and the corresponding Annexes and Schedules to the Canadian Security Documents
and European Security Documents, in each case since the Initial Borrowing Date
or, if later, since the date of the most certificate delivered pursuant to this
Section 9.01(e), or if there have been any such changes, a list in reasonable
detail of such changes (but, in each case with respect to this clause (ii), only
to the extent that such changes are required to be reported to the Collateral
Agent pursuant to the terms of such Security Documents) and whether Aleris and
the other Credit Parties have otherwise taken all actions required to be taken
by them pursuant to such Security Documents in connections with any such
changes.

 

-144-



--------------------------------------------------------------------------------

(f) Notice of Default, Litigation and Material Adverse Effect. Promptly, and in
any event within five Business Days after any senior officer (including any
Financial Officer) of Aleris or any of its Subsidiaries obtains knowledge
thereof, notice of (i) the occurrence of any event which constitutes a Default
or an Event of Default, (ii) any litigation or governmental investigation or
proceeding pending against Aleris or any of its Subsidiaries (x) which, either
individually or in the aggregate, has had, or could reasonably be expected to
have, a Material Adverse Effect or (y) with respect to any Credit Document, or
(iii) any other event, change or circumstance that has had, or could reasonably
be expected to have, a Material Adverse Effect.

(g) Other Reports and Filings. Promptly after the filing or delivery thereof
(or, to the extent same is publicly available via the Security and Exchange
Commission’s “EDGAR” filing system, written notification of the filing thereof)
copies of all financial information, proxy materials and reports, if any, which
Aleris or any of its Subsidiaries shall publicly file with the Securities and
Exchange Commission or any successor thereto or deliver to holders (or any
trustee, agent or other representative therefor) of Indebtedness pursuant to the
terms of the documentation governing such Indebtedness.

(h) Environmental Matters. Promptly after any senior officer (including any
Financial Officer) of Aleris or any of its Subsidiaries obtains knowledge
thereof, notice of one or more of the following environmental matters to the
extent that such environmental matters, either individually or when aggregated
with all other such environmental matters, could reasonably be expected to have
a Material Adverse Effect:

(i) any pending or threatened Environmental Claim against Aleris or any of its
Subsidiaries or any Real Property owned, leased or operated by Aleris or any of
its Subsidiaries;

(ii) any condition or occurrence on or arising from any Real Property owned,
leased or operated by Aleris or any of its Subsidiaries that (a) results in
noncompliance by Aleris or any of its Subsidiaries with any applicable
Environmental Law or (b) could reasonably be expected to form the basis of an
Environmental Claim against Aleris or any of its Subsidiaries or any restriction
on the use or transferability of any such Real Property; and

(iii) the taking of any Remedial Action in response to the actual or alleged
presence of any Hazardous Material on any Real Property owned, leased or
operated by Aleris or any of its Subsidiaries as required by any Environmental
Law or any Governmental Authority.

All such notices shall describe in reasonable detail the nature of the claim,
investigation, condition, occurrence or removal or Remedial Action and Aleris’
or such Subsidiary’s response thereto.

(i) Borrowing Base Certificate. (x) On the Initial Borrowing Date (y) for the
first 180 days thereafter, not later than 5:00 P.M. (New York time) on or before
the 25th day of each month, and (z) thereafter, on or before the 15th day of
each month (or, during

 

-145-



--------------------------------------------------------------------------------

any period that an Event of Default has occurred and is continuing, at such
other times as the Administrative Agent may request), a borrowing base
certificate setting forth the U.S. Borrowing Base, the Canadian Borrowing Base
and the European Borrowing Base (in each case with supporting calculations)
substantially in the form of Exhibit L (each, a “Borrowing Base Certificate”),
which shall be prepared (A) as of June 30, 2006, in the case of the initial
Borrowing Base Certificate and (B) as of the last Business Day of the preceding
fiscal month of Aleris, in the case of each subsequent Borrowing Base
Certificate; provided that during any Compliance Period (the “Enhanced
Disclosure Period”), then at the request of the Administrative Agent within
three (3) days after the last Business Day of each calendar week ending during
each such Enhanced Disclosure Period, a Borrowing Base Certificate shall be
required to be delivered by Aleris to the Administrative Agent, which shall be
prepared as of the last Business Day of the preceding calendar week, in the case
of each subsequent Borrowing Base Certificate. Each such Borrowing Base
Certificate shall include such supporting information as may be requested from
time to time by the Administrative Agent.

(j) Material Real Property. Promptly upon, and in any event within ten days
after, Aleris or any other Credit Party acquires any Material Real Property,
notice of such acquisition, together with Aleris’ good faith determination of
the fair market value thereof.

(k) Field Examinations; Appraisals. (i) Up to once per year and, during any
Compliance Period or during any period that an Event of Default has occurred and
is continuing, at such other times as the Administrative Agent or the Collateral
Agent may reasonably request, an appraisal of the Inventory of Aleris and its
Subsidiaries and (ii) up to twice per year and, during any Compliance Period or
during any period that an Event of Default has occurred and continuing, at such
other times as the Administrative Agent or the Collateral Agent may reasonably
request, a collateral examination of the Inventory and Accounts of Aleris and
its Subsidiaries, in each case, in scope, and from a third-party appraiser and a
third-party consultant, respectively, engaged by and satisfactory to the
Collateral Agent and the Administrative Agent and completed at the cost and
expense of Aleris; provided that if, after giving effect to the consummation of
any Permitted Acquisition, the Total Borrowing Base would increase in an amount
equal to or greater than $10,000,000 as a result of the inclusion of any
Accounts and/or Inventory of the respective Acquired Business or Entity, the
Administrative Agent and the Collateral Agent may request, (x) an appraisal of
such Inventory and (y) a collateral examination of such Accounts and Inventory,
in each case, in scope, and from a third-party appraiser and a third-party
consultant, respectively, engaged by and satisfactory to the Collateral Agent
and the Administrative Agent and completed at the cost and expense of Aleris.

(l) Notice of Compliance Period. Promptly upon (and, in any event, within five
(5) Business Days thereafter) any officer of Aleris obtaining knowledge of the
commencement of a Compliance Period, or the termination of a Compliance Period,
Aleris shall provide written notice thereof to the Administrative Agent.

(m) Other Information. From time to time, such other information or documents
(financial or otherwise) with respect to Aleris or any of its Subsidiaries as
the

 

-146-



--------------------------------------------------------------------------------

Administrative Agent or any Lender (through the Administrative Agent) may
reasonably request.

9.02 Books, Records and Inspections; Annual Meetings. (a) Aleris will, and will
cause each of its Subsidiaries to, keep proper books of record and accounts in
which full, true and correct entries which permit the preparation of
consolidated financial statements of Aleris in accordance with GAAP and which
conform in all material respects to all requirements of law shall be made of all
dealings and transactions in relation to its business and activities.

(b) Aleris will, and will cause each of its Subsidiaries to, permit the
Collateral Agent and the Administrative Agent or their respective agents to
enter upon the premises of Aleris or any of its respective Subsidiaries at any
time and from time to time, during normal business hours and upon reasonable
notice under the circumstances, and at any time at all upon the occurrence and
during the continuance of an Event of Default, for the purposes of
(i) inspecting the Collateral, (ii) inspecting and/or copying (at Aleris’
expense) any and all records pertaining thereto, (iii) discussing the affairs,
finances, accounts and business of Aleris or such Subsidiary with any officers,
employees, directors or independent auditors of Aleris or such Subsidiary,
(iv) verifying Eligible Accounts and/or Eligible Inventory and (v) conducting
such appraisals and/or collateral examination in accordance with
Section 9.01(k).

(c) Upon the request of the Administrative Agent during each Fiscal Year, Aleris
will hold a meeting with all of the Lenders at which meeting will be reviewed
the financial results of Aleris and its Subsidiaries for the previous Fiscal
Year and the budgets presented for the current Fiscal Year.

9.03 Maintenance of Property; Insurance. (a) Aleris will, and will cause each of
its Subsidiaries to, (i) keep all tangible property necessary to the business of
Aleris and its Subsidiaries in good working order and condition, ordinary wear
and tear excepted and subject to the occurrence of casualty events,
(ii) maintain with financially sound and reputable insurance companies insurance
on all such property and against all such risks as is consistent and in
accordance with industry practice for companies similarly situated owning
similar properties and engaged in similar businesses as Aleris and its
Subsidiaries (including, without limitation, statutory workers’ compensation
insurance with respect to any work to be performed on or about any Mortgaged
Property), and (iii) furnish to the Administrative Agent, upon its request
therefor, full information as to the insurance carried. Such insurance shall
include physical damage insurance on all real and personal property (whether now
owned or hereafter acquired) on an all risk basis and business interruption
insurance. The provisions of this Section 9.03 shall be deemed supplemental to,
but not duplicative of, the provisions of any Security Documents that require
the maintenance of insurance.

(b) Aleris will, and will cause each of the other Credit Parties to, at all
times keep its property insured in favor of the Collateral Agent, and all
policies or certificates (or certified copies thereof) with respect to such
insurance (and any other insurance maintained by Aleris and/or such Credit
Party) (i) shall be endorsed to the Collateral Agent’s reasonable satisfaction
for the benefit of the Collateral Agent (including, without limitation, by
naming the Collateral Agent as loss payee and/or additional insured) and
(ii) shall state that such insurance policies shall not be canceled without at
least 30 days’ prior written notice thereof by the

 

-147-



--------------------------------------------------------------------------------

respective insurer to the Collateral Agent (or at least 10 days’ prior written
notice in the case of non-payment of premium). The Borrowers shall, promptly
following any request therefor from the Administrative Agent or Collateral
Agent, deliver copies of all insurance maintained (and a schedule showing the
insurance maintained) by Aleris and its Subsidiaries.

(c) If Aleris or any of its Subsidiaries shall fail to maintain insurance in
accordance with this Section 9.03, or if Aleris or any of its Subsidiaries shall
fail to so endorse all policies or certificates with respect thereto, the
Administrative Agent shall have the right, upon 10 days’ prior notice to Aleris
(but shall be under no obligation), to procure such insurance and Aleris and the
Borrowers jointly and severally agree to reimburse the Administrative Agent for
all reasonable costs and expenses of procuring and maintaining such insurance.

9.04 Existence; Franchises. Aleris will, and will cause each of its Subsidiaries
to, do or cause to be done, all things necessary to preserve and keep in full
force and effect its existence and its material rights, franchises, licenses,
permits, copyrights, trademarks and patents; provided, however, that nothing in
this Section 9.04 shall (i) prevent sales of assets and other transactions by
Aleris or any of its Subsidiaries in accordance with Section 10.02, (ii) prevent
the withdrawal by Aleris or any of its Subsidiaries of its qualification as a
foreign corporation, partnership or limited liability company, as the case may
be, in any jurisdiction if such withdrawal could not, either individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect,
(iii) require the preservation of any such right, franchise, license, permit,
copyright, trademark or patent to the extent that the lapse thereof, either
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect or (iv) prevent the liquidation or winding up of any
Subsidiary of Aleris which is not a Credit Party and which is not material or
necessary for the business of Aleris and its Subsidiaries if such liquidation or
winding up of such Person could not reasonably be expected to have a Material
Adverse Effect.

9.05 Compliance with Statutes, etc. Aleris will, and will cause each of its
Subsidiaries to, comply with all applicable statutes, regulations and orders of,
and all applicable restrictions imposed by, all governmental bodies, domestic or
foreign, in respect of the conduct of its business and the ownership of its
property, except such noncompliances as could not, either individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

9.06 Compliance with Environmental Laws. (a) Aleris will (i) comply, and will
cause each of its Subsidiaries to comply, with all Environmental Laws and
permits applicable to, or required by, the ownership, lease or operation of its
Real Property now or hereafter owned, leased or operated by Aleris or any of its
Subsidiaries, (ii) will promptly pay or cause to be paid all costs and expenses
incurred in connection with such compliance, and (iii) will keep or cause to be
kept all such Real Property free and clear of any Liens imposed pursuant to such
Environmental Laws, in each case, except such non-compliances as could not,
either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

(b) (i) After the receipt by the Administrative Agent or any Lender of any
notice of the type described in Section 9.01(h), (ii) at any time that Aleris or
any of its Subsidiaries are not in compliance with Section 9.06(a) or (iii) in
the event that the Administrative Agent or the Lenders have exercised any of the
remedies pursuant to the last paragraph of

 

-148-



--------------------------------------------------------------------------------

Section 11, the Borrowers will (in each case) provide, at the sole expense of
the Borrowers and at the request of the Administrative Agent, an environmental
site assessment report concerning the applicable Real Property owned, leased or
operated by Aleris or any of its Subsidiaries, prepared by an environmental
consulting firm reasonably acceptable to the Administrative Agent, potential
cost (if reasonably estimable) of any remedial action in connection with such
condition on such Real Property. If the Borrowers fail to provide the same
within 60 days after such request was made, the Administrative Agent may order
the same, the cost of which shall be borne by the Borrowers, and the Borrowers
shall grant and hereby grant to the Administrative Agent and the Lenders and
their respective agents access to such Real Property and specifically grant the
Administrative Agent and the Lenders an irrevocable non-exclusive license,
subject to the rights of tenants, to undertake such an assessment at any
reasonable time upon reasonable notice to the Borrowers, all at the sole expense
of the Borrowers.

9.07 ERISA. (a) As soon as possible and, in any event, within ten (10) Business
Days after any senior officer of Aleris, any Subsidiary of Aleris or any ERISA
Affiliate knows or has reason to know of the occurrence of any of the following,
Aleris will deliver to each of the Lenders a certificate of the chief financial
officer of Aleris setting forth the full details as to such occurrence and the
action, if any, that Aleris, such Subsidiary or such ERISA Affiliate is required
or proposes to take, together with any notices required or proposed to be given
or filed by Aleris, such Subsidiary, the Plan administrator or such ERISA
Affiliate to or with the PBGC or any other government agency, or Plan
participants and any notices received by Aleris, such Subsidiary or ERISA
Affiliate from the PBGC or any other government agency, with respect thereto:
(i) that a Reportable Event has occurred (except to the extent that Aleris has
previously delivered to the Lenders a certificate and notices (if any)
concerning such event pursuant to the next clause hereof); that a contributing
sponsor (as defined in Section 4001(a)(13) of ERISA) of a Plan subject to Title
IV of ERISA is subject to the advance reporting requirement of PBGC Regulation
Section 4043.61 (without regard to subparagraph (b)(1) thereof), and an event
described in subsection .62, .63, .64, .65, .66, .67 or .68 of PBGC Regulation
Section 4043 is reasonably expected to occur with respect to such Plan within
the following 30 days except where the advance reporting requirement is waived
by PBGC under regulations or otherwise by the PBGC; (ii) that an accumulated
funding deficiency, within the meaning of Section 412 of the Code or Section 302
of ERISA, has been incurred or an application may be or has been made for a
waiver or modification of the minimum funding standard (including any required
installment payments) or an extension of any amortization period under
Section 412 of the Code or Section 303 or 304 of ERISA with respect to a Plan or
to the best knowledge of the Borrowers, a Multiemployer Plan; (iii) except as
would not result in any material liability, that any contribution required to be
made with respect to a Plan or Foreign Plan has not been timely made or made
within thirty (30) days of the due date; (iv) that a Plan or to the best
knowledge of the Borrowers, Multiemployer Plan has been or may be subject to a
distress termination, be reorganized, partitioned or declared insolvent under
Title IV of ERISA; (v) that a Plan has an Unfunded Current Liability which when
added to the aggregate amount of Unfunded Current Liabilities with respect to
all other Plans exceeds $100,000,000; (vi) to the best knowledge of the
Borrowers, that proceedings may be or have been instituted to terminate or
appoint a trustee to administer a Plan which is subject to Title IV of ERISA;
(vii) to the best knowledge of the Borrowers, that a proceeding has been
instituted pursuant to Section 515 of ERISA to collect a delinquent contribution
from Aleris, any Subsidiary of Aleris or any ERISA Affiliate to a Multiemployer
Plan; (viii) that Aleris, any Subsidiary of Aleris or any ERISA Affiliate will
be

 

-149-



--------------------------------------------------------------------------------

liable in a material amount for a violation of the applicable requirements of
Section 404 or 405 of ERISA or the exclusive benefit rule of Section 401(a) of
the Code by any fiduciary or disqualified person with respect to any Plan;
(ix) that Aleris, any Subsidiary of Aleris or any ERISA Affiliate will or may
reasonably be expected to, incur any material liability to or on account of the
termination of or withdrawal from a Plan or Multiemployer Plan under
Section 409, 502(i), 502(l), 4062, 4063, 4064, 4069, 4201, 4204 or 4212 of ERISA
or with respect to a Plan under Section 401(a)(29), 4971, 4975 or 4980 of the
Code other than as a result of entering into this Agreement; or (x) that Aleris
or any Subsidiary of Aleris may incur any material liability pursuant to any
employee welfare benefit plan (as defined in Section 3(1) of ERISA) that
provides benefits to retired employees or other former employees (other than as
required by Section 601 of ERISA) or any Plan or any Foreign Plan as a result of
termination of a plant or division or other than in existence or reasonably
anticipated at the time of entering into this Agreement. Aleris will deliver to
each of the Lenders copies of any records, documents or other information that
must be furnished to the PBGC with respect to any Plan pursuant to Section 4010
of ERISA. At the reasonable request of the Administrative Agent, Aleris will
also deliver to each of the Lenders a complete copy of the most recently filed
annual report (on Internal Revenue Service Form 5500-series) of each Plan
(including, to the extent required, the related financial and actuarial
statements and opinions and other supporting statements, certifications,
schedules and information) required to be filed with the Internal Revenue
Service. In addition to any certificates or notices delivered to the Lenders
pursuant to the first sentence hereof, copies of annual reports and any
material, record, documents or other information required to be furnished to the
PBGC, and any material notices received from the PBGC by Aleris, any Subsidiary
of Aleris or any ERISA Affiliate with respect to any Plan that is subject to
Title IV of ERISA or received from any plan administrator or sponsor or trustee
with respect to any Multiemployer Plan, shall be delivered to the Lenders no
later than twenty (20) days after the date such material records, documents
and/or information has been furnished to the PBGC or such notice has been
received from the PBGC by Aleris, the Subsidiary or the ERISA Affiliate, as
applicable.

(b) Aleris and each of its applicable Subsidiaries shall ensure that all Foreign
Pension Plans administered by it or into which it makes payments obtains or
retains (as applicable) registered status under and as required by applicable
law and is administered in a timely manner in all respects in compliance with
all applicable laws except where the failure to do any of the foregoing would
not be reasonably likely to result in a Material Adverse Effect.

(c) As soon as possible, and in any event within 10 Business Days after any
senior officer of Aleris, or any Subsidiary of Aleris, knows or has reason to
know of the occurrence of any of the following, Aleris will deliver to each of
the Lenders a certificate of the chief financial officer of Aleris setting forth
the full details as to such occurrence and the action, if any, that Aleris or
such Subsidiary is required or proposes to take, together with any notices
required or proposed to be given or filed by Aleris, any such Subsidiary, or the
applicable Foreign Pension Plan administrator to or with any government agency:
(i) the providing of notice of intent to wind-up a Foreign Pension Plan;
(ii) the institution by any government agency of proceedings to wind-up a
Foreign Pension Plan; (iii) any event or condition which is reasonably likely to
constitute grounds under applicable pension legislation for the wind-up of, or
the appointment of the administrator to administer any Foreign Pension Plan;
(iv) except as would not result in any material liability, that any contribution
required to be made with respect to a Foreign Plan has not been timely made; or
(v) except as would not result in any material

 

-150-



--------------------------------------------------------------------------------

liability, notice by any governmental agency of any income tax deficiency or
delinquency, penalty, audit or investigation with respect to any Foreign Plan,
except (with respect to any matter specified in clauses (c)(i) through (c)(v)
above, either individually or in the aggregate) such as would not reasonably be
expected to have a Material Adverse Effect.

9.08 End of Fiscal Years; Fiscal Quarters. Aleris will cause its and each of its
Subsidiaries’ (x) Fiscal Years to end on December 31, and (y) Fiscal Quarters to
end on March 31, June 30, September 30 and December 31, except such changes as
are agreed in writing by the Administrative Agent.

9.09 Performance of Obligations. Aleris will, and will cause each of its
Subsidiaries to, perform all of its obligations under the terms of each
mortgage, indenture, security agreement, loan agreement or credit agreement and
each other agreement, contract or instrument by which it is bound, except such
non-performances as could not, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

9.10 Payment of Taxes. The Borrowers will pay and discharge, and will cause each
of their Subsidiaries to pay and discharge, all material taxes, assessments and
governmental charges or levies imposed upon it or upon its income or profits or
upon any properties belonging to it, in each case on a timely basis; provided
that none of the Borrowers or any of their Subsidiaries shall be required to pay
any such tax, assessment, charge, levy or claim which is being contested in good
faith and by proper proceedings if it has maintained adequate reserves with
respect thereto in accordance with GAAP.

9.11 Use of Proceeds. The Borrowers will use the proceeds of the Loans and the
Letters of Credit only as provided in Section 8.08.

9.12 New Subsidiaries; Additional Security; Further Assurances; etc. (a) Aleris
will, and will cause each of its Subsidiaries to, (I) cause each Wholly-Owned
Subsidiary established, created or acquired after the Initial Borrowing Date to
(i) in the case of Wholly-Owned Domestic Subsidiaries, execute and deliver to
the Collateral Agent a counterpart of the U.S. Subsidiaries Guaranty (excluding
any Domestic Subsidiary which is a Subsidiary of a Foreign Subsidiary), the U.S.
Pledge Agreement, the U.S. Security Agreement (or a joinder agreement, in form
and substance satisfactory to the Administrative Agent and the Collateral
Agent), such Mortgages and other Additional Security Documents as the
Administrative Agent or the Required Lenders may require pursuant to clause
(b) below and, to the extent requested by Administrative Agent, a U.S. Borrower
Joinder Agreement (and thereby become a U.S. Borrower), (ii) in the case of
Wholly-Owned Foreign Subsidiaries that are Canadian Subsidiaries (unless (or in
the case of clause (i) below, except to the extent) the giving of a guaranty by
such Subsidiary (i) is restricted or prohibited by general statutory
limitations, financial assistance, corporate benefit, fraudulent preference,
“thin capitalization” rules or similar principles, (ii) is not within the legal
capacity of the relevant Subsidiary or would conflict with the fiduciary duties
of its directors or contravene any legal prohibition or result in personal or
criminal liability on the part of any officer or (iii) unless the Administrative
Agent and the Collateral Agent have waived such requirement with respect to any
Foreign Subsidiary (for reasons of cost, legal limitations or such other matters
as deemed appropriate by the Administrative Agent and the Collateral Agent)),
execute and deliver to the Collateral Agent a counterpart of the Canadian

 

-151-



--------------------------------------------------------------------------------

Subsidiaries Guaranty, the Canadian Security Documents (or a joinder agreement,
in form and substance satisfactory to the Administrative Agent and the
Collateral Agent), such Mortgages and other Additional Security Documents as the
Administrative Agent or the Required Lenders may require pursuant to clause
(b) below and, to the extent requested by Administrative Agent, a Canadian
Borrower Joinder Agreement (and thereby become a Canadian Borrower), (iii) in
the case of Wholly-Owned Foreign Subsidiaries that are European Distribution
Subsidiaries (unless (or in the case of clause (i) below, except to the extent)
the giving of a guaranty by such Subsidiary (i) is restricted or prohibited by
general statutory limitations, financial assistance, corporate benefit,
fraudulent preference, “thin capitalization” rules or similar principles,
(ii) is not within the legal capacity of the relevant Subsidiary or would
conflict with the fiduciary duties of its directors or contravene any by legal
prohibition or result in personal or criminal liability on the part of any
officer or (iii) unless the Administrative Agent and the Collateral Agent have
waived such requirement with respect to any Foreign Subsidiary (for reasons of
cost, legal limitations or such other matters as deemed appropriate by the
Administrative Agent and the Collateral Agent)), execute and deliver to the
Collateral Agent a European Subsidiaries Guaranty (or a joinder agreement with
respect thereto satisfactory to the Administrative Agent and the Collateral
Agent) and joinder agreements in form and substance satisfactory to the
Administrative Agent in respect of the European Security Documents as would have
been entered into by the respective Subsidiary if same had been a European
Credit Party on the Initial Borrowing Date, and take all action in connection
therewith as would otherwise have been required to be taken pursuant to
Section 6 if such new Wholly-Owned Foreign Subsidiary had been a European Credit
Party on the Initial Borrowing Date, (iv) in the case of Foreign Subsidiaries
that are the direct or indirect parents of the European Borrower and/or German
Sub-Holdco, execute and deliver to the Collateral Agent a counterpart of the
European Parent Guaranty and the European Parent Pledge Agreement (or a joinder
agreement, in form and substance satisfactory to the Administrative Agent), and
(v) execute and deliver all other relevant documentation (including opinions of
counsel, resolutions, officers’ certificates and UCC financing statements) of
the type described in Section 6 as such new Subsidiary would have had to deliver
if it were a Credit Party on the Initial Borrowing Date and (II) pledge the
Equity Interests of a Subsidiary established, created or acquired after the
Initial Borrowing Date (to the extent owned by a Credit Party) to the Collateral
Agent pursuant to, and to the extent required by, the applicable Security
Document. Aleris Holding Canada Limited may become a Canadian Borrower hereunder
at any time, upon the execution of a Canadian Borrower Joinder Agreement and the
delivery of any security documentation and all other documents (including,
without limitation, opinions of counsel) required to be delivered by the
Canadian Borrowers on the Initial Borrowing Date, to the extent each
Wholly-Owned Canadian Subsidiary can guarantee its ABL Obligations without
violating any financial assistance, corporate benefit or similar rules.

(b) Aleris will, and will cause each other Credit Party to, grant to the
Collateral Agent (unless the Administrative Agent and the Collateral Agent have
waived such requirement with respect to any Foreign Subsidiary (for reasons of
cost, legal limitations or such other matters as deemed appropriate by the
Administrative Agent and the Collateral Agent)) for the benefit of the Secured
Creditors security interests and Mortgages in such Material Real Property and
personal properties (excluding leasehold interests) of Aleris and such other
Credit Party as are acquired after the Initial Borrowing Date and not covered by
the original Security Documents and as may be reasonably requested from time to
time by the Administrative Agent or the Required Lenders (collectively, the
“Additional Security Documents”). All such security

 

-152-



--------------------------------------------------------------------------------

interests and Mortgages shall be granted pursuant to documentation reasonably
satisfactory in form and substance to the Collateral Agent, together with all
other documents (including, without limitation, opinions of local counsel)
required to be delivered with the initial Mortgages on the Initial Borrowing
Date pursuant to Sections 6.12 and 6.02(iv), and shall constitute, after
appropriate filings have been made (to the extent required to be made), valid
and enforceable perfected security interests, hypothecations and Mortgages
superior to and prior to the rights of all third Persons and enforceable against
third parties and subject to no other Liens except for Permitted Liens or, in
the case of Real Property, the Permitted Encumbrances. The Additional Security
Documents or instruments related thereto shall have been duly recorded or filed
in such manner and in such places as are required by law to establish, perfect,
preserve and protect the Liens in favor of the Collateral Agent required to be
granted pursuant to the Additional Security Documents and all taxes, fees and
other charges payable in connection therewith shall have been paid in full.
Notwithstanding the foregoing, this Section 9.12(b) shall not apply to (and
Aleris and its Subsidiaries shall not be required to grant a mortgage in) any
Real Property other than Material Real Property.

(c) Aleris will, and will cause each of the other Credit Parties to, at the
expense of the Borrowers, make, execute, endorse, acknowledge, file and/or
deliver to the Collateral Agent from time to time such vouchers, invoices,
schedules, confirmatory assignments, conveyances, financing statements, transfer
endorsements, powers of attorney, certificates, real property surveys, reports,
landlord waivers, bailee agreements, control agreements and other assurances or
instruments and take such further steps (including, without limitation,
delivering such notices to account debtors as may be required under local law to
render the security interests granted by the respective Security Documents and
the transfers effected pursuant to the Receivables Purchase Agreements, in each
case, effective against the respective account debtors and other third parties
and the execution and delivery of additional security documents) relating to the
Collateral covered by any of the Security Documents as the Collateral Agent may
reasonably require. Furthermore, Aleris will, and will cause the other Credit
Parties to, deliver to the Collateral Agent such opinions of counsel, title
insurance and other related documents as may be reasonably requested by the
Administrative Agent to assure itself that this Section 9.12 has been complied
with.

(d) If the Administrative Agent, the Collateral Agent or the Required Lenders
reasonably determine that they are required by law or regulation to have
appraisals prepared in respect of any Real Property of Aleris and its
Subsidiaries constituting Collateral, the Borrowers will, at their own expense,
provide to the Administrative Agent and the Collateral Agent appraisals which
satisfy the applicable requirements of the Real Estate Appraisal Reform
Amendments of the Financial Institution Reform, Recovery and Enforcement Act of
1989, as amended, and which shall otherwise be in form and substance reasonably
satisfactory to the Administrative Agent.

(e) The Borrowers agree that each action required by clauses (a) through (d) of
this Section 9.12 shall be completed as soon as possible, but in no event later
than 30 days after such action is required to be taken or is requested to be
taken by the Administrative Agent or the Required Lenders, as the case may be
(or such longer time period as may be agreed to by the requesting party);
provided that, in no event will Aleris or any of its Subsidiaries be required

 

-153-



--------------------------------------------------------------------------------

to take any action, other than using its commercially reasonable efforts, to
obtain consents from third parties with respect to its compliance with this
Section 9.12.

9.13 Ownership of Subsidiaries; etc. Except for a Subsidiary in which all
investments made by Aleris and its other Subsidiaries have been made pursuant to
Section 10.05(xiv) and/or (xv), and except for any Non-Wholly-Owned Subsidiary
of Aleris acquired pursuant to a Permitted Acquisition consummated in accordance
with the terms hereof, Aleris will, and will cause each of its Subsidiaries to
be, either directly or indirectly Wholly-Owned Subsidiaries of Aleris.

9.14 Collateral Records. Each Borrower agrees to execute and deliver, and to
cause each of their respective Subsidiaries to execute and deliver, to the
Collateral Agent, from time to time, solely for the Collateral Agent’s
convenience in maintaining a record of the Collateral, such written statements
and schedules as the Collateral Agent may reasonably require, including, without
limitation, those described in Section 9.01, designating, identifying or
describing the Collateral pledged or granted to the Lenders under the Security
Documents. The failure by any Borrower or any of their respective Subsidiaries,
however, to promptly give the Collateral Agent such statements or schedules
shall not affect, diminish, modify or otherwise limit the Collateral Agent’s
security interests (for the benefit of the Lenders) in the Collateral.

9.15 Permitted Acquisitions. (a) Subject to the provisions of this Section 9.15
and the requirements contained in the definition of Permitted Acquisition,
Aleris and each of its Subsidiaries may from time to time effect Permitted
Acquisitions, so long as (in each case except to the extent the Required Lenders
otherwise specifically agree in writing in the case of a specific Permitted
Acquisition): (i) no Default or Event of Default shall have occurred and be
continuing at the time of the consummation of the proposed Permitted Acquisition
or immediately after giving effect thereto; (ii) Aleris shall have given to the
Administrative Agent and the Lenders at least five (5) Business Days’ prior
written notice of any Permitted Acquisition (or such shorter period of time as
may be reasonably acceptable to the Administrative Agent), which notice shall
describe in reasonable detail the principal terms and conditions of such
Permitted Acquisition; and (iii) either (x) the consideration for the respective
Permitted Acquisition shall consist solely of Aleris Common Stock or Qualified
Preferred Stock of Aleris, (y) the Payment Conditions are satisfied (both before
and after giving effect to the respective Permitted Acquisition) at such time or
(z) the aggregate consideration (excluding consideration in form of Aleris
Common Stock or Qualified Preferred Stock, and treating any such consideration
as if not paid under this clause (z) for purposes of determinations pursuant to
Sections 10.03(iv), 10.05(xv) and 10.08(i)(y)) for all Permitted Acquisitions
made at any time when the Payment Conditions are not satisfied pursuant to this
Section 9.15(a)(iii)(z) would not exceed $25,000,000 in the aggregate since the
Initial Borrowing Date, less the sum of (1) the aggregate amount of Investments
previously made by Aleris or any of its Subsidiaries pursuant to
Section 10.05(xvi) since the Initial Borrowing Date (determined as the amount
originally advanced, loaned or otherwise invested (without giving effect to any
write-downs or write-offs thereof), less any returns on the respective
investment not to exceed the original amount invested), (2) the aggregate amount
of Dividends previously paid by Aleris or any of its Subsidiaries pursuant to
Section 10.03(iv) since the Initial Borrowing Date and (3) the aggregate amount
of payments, prepayments and redemptions of Indebtedness previously made by
Aleris or any of its Subsidiaries pursuant to Section 10.08(i)(y) since the
Initial Borrowing Date, and Aleris shall have delivered to the Administrative
Agent (with copies

 

-154-



--------------------------------------------------------------------------------

for each Lender) a certificate executed by one of its Financial Officers
certifying compliance with the requirements of preceding clauses (i) through
(iii), inclusive (to the extent applicable).

(b) At the time of each Permitted Acquisition involving the creation or
acquisition of a Subsidiary, or the acquisition of any Equity Interests of any
Person, the Equity Interests thereof created or acquired in connection with such
Permitted Acquisition shall be pledged to the extent required by Section 9.12.

(c) Aleris will cause each Subsidiary which is formed to effect, or is acquired
pursuant to, a Permitted Acquisition to comply with, and to execute and deliver
all of the documentation as and to the extent required by, Section 9.12, to the
reasonable satisfaction of the Administrative Agent.

(d) The consummation of each Permitted Acquisition shall be deemed to be a
representation and warranty by Aleris that the certifications pursuant to this
Section 9.15 are true and correct and that all conditions thereto have been
satisfied (or waived, to the extent applicable, in a prior writing by the
Required Lenders) and that same is permitted in accordance with the terms of
this Agreement, which representation and warranty shall be deemed to be a
representation and warranty for all purposes hereunder, including, without
limitation, Sections 8 and 11.

9.16 Existing Senior Secured Note Indenture Discharge. On or prior to October 7,
2006, (i) Aleris shall discharge the Existing Senior Secured Note Indenture in
accordance with Section 8.1(a) thereof, (ii) all guarantees and security
documents with respect to the Existing Senior Secured Notes shall have been
terminated and be of no further force and effect, (iii) the Administrative Agent
shall have received (x) copies of releases of security interests in and Liens on
the assets owned by Aleris and its Subsidiaries from the trustee in respect of
the Existing Senior Secured Note Indenture (including, without limitation,
(I) proper termination statements (Form UCC-3 or the appropriate equivalent)
designated as discharge for filing under the UCC of each jurisdiction where a
financing statement (Form UCC-1 or the appropriate equivalent) was filed with
respect to Aleris or any of its Subsidiaries in connection with the security
interests created with respect to the Existing Senior Secured Note Indenture and
the documentation related thereto, (II) termination, discharge or reassignment
of any security interest in, or Lien on, any patents, trademarks, copyrights, or
similar interests of Aleris or any of its Subsidiaries on which filings have
been made, and (III) terminations of all mortgages, leasehold mortgages, deeds
of trust and leasehold deeds of trust created with respect to property of Aleris
or any of its Subsidiaries, in each case to secure the obligations in respect of
the Existing Senior Secured Notes), all of which shall be in form and substance
reasonably satisfactory to the Administrative Agent, and (y) all collateral
owned by Aleris or any of its Subsidiaries in the possession of any of the
trustee in respect of the Existing Senior Secured Note Indenture or any
collateral agent or trustee under any related security document and (iv) the
Administrative Agent shall have received evidence in form, scope and substance
reasonably satisfactory to it, that the matters set forth in this Section 9.16
have been satisfied on such date.

9.17 European Restructuring. Aleris will cause the European Restructuring to be
completed in all material respects by no later than December 31, 2007 (or such
later date as may be agreed to by the Administrative Agent).

 

-155-



--------------------------------------------------------------------------------

9.18 Cash Management Control Agreements. On or prior to the 45th day after the
Initial Borrowing Date (or such later date as may be agreed to by the
Administrative Agent), (i) Aleris, its Subsidiaries and the Administrative Agent
and the applicable Collection Banks shall have entered into one or more Cash
Management Control Agreements pursuant to Section 5.03 with respect to each
Collection Account listed on Part A of Schedule VII, (ii) Aleris and/or its
respective Subsidiaries and the Administrative Agent and the applicable banks
shall have entered into one or more Cash Management Control Agreements with
respect to each Disbursement Account set forth on Part B of Schedule VII,
(iii) Aleris and the Administrative Agent and the applicable bank shall have
entered into a Cash Management Control Agreement with respect to the Core U.S.
Concentration Account, (iv) the Canadian Borrowers and the Administrative Agent
and the applicable bank shall have entered into a Cash Management Control
Agreement with respect to the Core Canadian Concentration Account and (v) the
European Borrower and the Administrative Agent and the applicable bank shall
have entered into a Cash Management Control Agreement with respect to the Core
European Concentration Account.

SECTION 10. Negative Covenants. Each Borrower hereby covenants and agrees that
on and after the Effective Date and until the Total Commitment and all Letters
of Credit have terminated (or, in the case of Letters of Credit only, supported
by backstop letters of credit or cash collateral, in either case in amounts and
on terms acceptable to the Administrative Agent and the respective Issuing
Lenders) and the Loans, Notes and Unpaid Drawings (in each case, together with
interest thereon), Fees and all other ABL Obligations (other than any
indemnities described in Section 13.13 which are not then due and payable)
incurred hereunder and thereunder, are paid in full:

10.01 Liens. No Borrower will, or will permit any of its Subsidiaries to,
create, incur, assume or suffer to exist any Lien upon or with respect to any
property or assets (real or personal, tangible or intangible) of such Borrower
or any of its Subsidiaries, whether now owned or hereafter acquired, or sell any
such property or assets subject to an understanding or agreement, contingent or
otherwise, to repurchase such property or assets (including sales of accounts
receivable with recourse to such Borrower or any of its Subsidiaries), or assign
any right to receive income or permit the filing of any financing statement
under the UCC or any other similar notice of Lien under any similar recording or
notice statute; provided that the provisions of this Section 10.01 shall not
prevent the creation, incurrence, assumption or existence of the following
(Liens described below are herein referred to as “Permitted Liens”):

(i) inchoate Liens for taxes, assessments or governmental charges or levies not
yet due or Liens for taxes, assessments or governmental charges or levies being
contested in good faith and by appropriate proceedings promptly instituted and
diligently conducted, for which adequate reserves have been established in
accordance with GAAP or Local GAAP, as applicable;

(ii) Liens in respect of property or assets of Aleris or any of its Subsidiaries
imposed by law (other than any such Lien imposed pursuant to Section 401(a)(29)
or 412(n) of the Code or by ERISA), which were incurred in the ordinary course
of business and do not secure Indebtedness for borrowed money, such as
carriers’, warehousemen’s, materialmen’s, repairmen’s, supplier’s and mechanics’
liens and other similar Liens

 

-156-



--------------------------------------------------------------------------------

arising in the ordinary course of business, and (x) which do not in the
aggregate materially detract from the value of Aleris and its Subsidiaries’
property or assets taken as a whole or materially impair the use thereof in the
operation of the business of Aleris and its Subsidiaries taken as a whole or
(y) which are being contested in good faith by appropriate proceedings, which
proceedings have the effect of preventing the forfeiture or sale of the property
or assets subject to any such Lien;

(iii) Liens in existence on the Initial Borrowing Date which are listed, and the
property subject thereto described, in Schedule XII, and renewals, replacements
and extensions, provided that (x) the aggregate principal amount of the
Indebtedness, if any, secured by such Liens does not increase from that amount
outstanding at the time of any such renewal, replacement or extension and
(y) any such renewal, replacement or extension does not encumber any additional
assets or properties of Aleris or any of its Subsidiaries;

(iv) Liens (x) in favor of the Collateral Agent for the benefit of the ABL
Secured Parties granted pursuant to the Security Documents and (y) Liens in
favor of the Term Collateral Agent for the benefit of the Term Secured Parties
granted pursuant to any Security Document (as defined in the Term Loan
Agreement), as in effect on the date hereof and as amended, supplemented or
modified from time to time in accordance with the terms of the Intercreditor
Agreement; provided that neither the European Borrower nor any of its
Subsidiaries may grant Liens securing the Term Obligations;

(v) licenses, sublicenses, leases or subleases granted to other Persons not
materially interfering with the conduct of the business of Aleris or any of its
Subsidiaries;

(vi) Liens upon assets of Aleris or any of its Subsidiaries (other than the
European Distribution Subsidiaries) subject to Capitalized Lease Obligations to
the extent such Capitalized Lease Obligations are permitted by Section 10.04(v),
provided that (x) such Liens only serve to secure the payment of Indebtedness
arising under such Capitalized Lease Obligation and (y) the Lien encumbering the
asset giving rise to the Capitalized Lease Obligation does not encumber any
other asset of Aleris or any Subsidiary of Aleris;

(vii) purchase money security interests in Real Property acquired by Aleris and
its Subsidiaries (other than the European Distribution Subsidiaries) after the
Initial Borrowing Date or with respect to improvements thereto, and Liens placed
upon equipment acquired after the Initial Borrowing Date and used in the
ordinary course of business of Aleris or any of its Subsidiaries (other than the
European Distribution Subsidiaries) and (in each case) placed at the time of the
acquisition (or construction) thereof by Aleris or such Subsidiary or within 180
days thereafter to secure Indebtedness incurred to pay all or a portion of the
purchase (or construction) price thereof or to secure Indebtedness incurred
solely for the purpose of financing the acquisition (or construction) of any
such Real Property (or improvements thereto) or equipment or extensions,
renewals or replacements of any of the foregoing for the same or a lesser
amount, provided that (x) the Indebtedness secured by such Liens is permitted by
Section 10.04(v) and (y) in all events, the Lien encumbering the Real Property
(or improvements thereto),

 

-157-



--------------------------------------------------------------------------------

fixtures, furniture or equipment so acquired (or constructed) does not encumber
any other asset of Aleris or any Subsidiary of Aleris;

(viii) easements, rights-of-way, restrictions, encroachments, municipal and
zoning ordinances and other similar charges or encumbrances, and minor title
deficiencies, in each case not securing Indebtedness and not materially
interfering with the conduct of the business of Aleris or any of its
Subsidiaries;

(ix) Liens arising from precautionary UCC or like personal property security
financing statement filings regarding operating leases entered into in the
ordinary course of business;

(x) non-consensual Liens arising out of the existence of judgments or awards in
respect of which do not constitute an Event of Default pursuant to Section 11.09
and which Aleris or any of its Subsidiaries shall in good faith be prosecuting
an appeal or proceedings for review;

(xi) statutory and common law landlords’ liens under leases to which Aleris or
any of its Subsidiaries is a party;

(xii) Liens (other than Liens imposed under ERISA) (x) incurred in the ordinary
course of business in connection with workers compensation claims, unemployment
insurance, social security benefits and other similar forms of governmental
insurance benefits and (y) deposits securing the performance of bids, tenders,
leases (other than Capitalized Lease Obligations) and contracts (other than
Indebtedness) in the ordinary course of business, statutory obligations, trade
contracts, surety bonds, performance bonds and other obligations of a like
nature incurred in the ordinary course of business and consistent with past
practice (exclusive of obligations in respect of the payment for borrowed money)
so long as no foreclosure, sale or similar proceedings have been commenced with
respect to any portion of the Collateral on account thereof;

(xiii) Permitted Encumbrances;

(xiv) customary Liens in favor of banking institutions encumbering deposits
(including the right of set-off) held by such banking institutions incurred in
the ordinary course of business;

(xv) Liens on property or assets acquired pursuant to a Permitted Acquisition,
or on property or assets of a Subsidiary of Aleris in existence at the time such
Subsidiary is acquired pursuant to a Permitted Acquisition, provided that
(x) any Indebtedness that is secured by such Liens is permitted to exist under
Section 10.04(xii), and (y) such Liens are not incurred in connection with, or
in contemplation or anticipation of, such Permitted Acquisition and do not
attach to (x) any asset of Aleris or any other asset of any Subsidiary of Aleris
not acquired in connection with such Permitted Acquisition or (y) any asset of
the European Borrower or its Subsidiaries;

 

-158-



--------------------------------------------------------------------------------

(xvi) Liens securing Indebtedness of Foreign Subsidiaries (other than the
European Borrower and its Subsidiaries) permitted pursuant to
Section 10.04(xiii), provided that such Liens only attach to the assets of
Foreign Subsidiaries;

(xvii) contractual options or rights to purchase Real Property and Equipment
from any Credit Party;

(xviii) to the extent required by the Existing Senior Secured Note Indenture (as
in effect on the date hereof), Liens securing Indebtedness under the Existing
Senior Secured Notes to the extent permitted to remain outstanding pursuant to
Section 10.04(vii)(y); and

(xix) Liens (which, if same apply to any Collateral, are junior to the Liens on
the Collateral securing the ABL Obligations) not otherwise permitted by clauses
(i) through (xviii) of this Section 10.01 to the extent attaching to properties
and assets not constituting ABL Priority Collateral (as defined in the
Intercreditor Agreement) or ABL Exclusive Collateral (as defined in the
Intercreditor Agreement) and with an aggregate fair value not in excess of, and
securing liabilities not in excess of, $25,000,000 in the aggregate at any time
outstanding.

Notwithstanding the foregoing, Liens on assets of the European Borrower
permitted pursuant to clauses (vi), (vii) and (xix) of this Section 10.01, shall
not secure Indebtedness or other liabilities in excess of $5,000,000 at any time
outstanding.

In connection with the granting or assumption of Liens of the type described in
clauses (vi), (vii) and (xv) of this Section 10.01 by Aleris of any of its
Subsidiaries (other than the European Distribution Subsidiaries), the
Administrative Agent and the Collateral Agent shall be authorized to take any
actions deemed appropriate by it in connection therewith (including, without
limitation, by executing appropriate lien releases or lien subordination
agreements in favor of the holder or holders of such Liens, in either case
solely with respect to the property subject to such Liens).

10.02 Consolidation, Merger, Purchase or Sale of Assets, etc. No Borrower will,
or will permit any of its Subsidiaries to, wind up, liquidate or dissolve its
affairs or enter into any partnership, joint venture, or transaction of merger
or consolidation, or convey, sell, lease or otherwise dispose of all or any part
of its property or assets, or enter into any sale-leaseback transactions, or
purchase or otherwise acquire (in one or a series of related transactions) any
part of the property or assets (other than purchases or other acquisitions of
inventory, materials, equipment, intangible assets, goods and Real Property in
the ordinary course of business) of any Person, except that the following shall
be permitted:

(i) Capital Expenditures by Aleris and its Subsidiaries shall be permitted
(other than Capital Expenditures consisting of the acquisition of an Acquired
Entity or Business except to the extent otherwise permitted pursuant to
Section 10.05);

(ii) each of Aleris and its Subsidiaries may make sales of inventory in the
ordinary course of business;

(iii) Investments may be made to the extent permitted by Section 10.05;

 

-159-



--------------------------------------------------------------------------------

(iv) each of Aleris and its Subsidiaries may sell or otherwise dispose of
excess, obsolete, damaged or worn-out assets in the ordinary course of business;

(v) Aleris and its Subsidiaries may sell assets (other than the Equity Interests
of any Subsidiary unless all of the Equity Interests of such Subsidiary then
owned by Aleris and its Subsidiaries are sold in a sale permitted by this clause
(v), so long as (v) no Default or Event of Default then exists or would result
therefrom, (w) each such sale is in an arm’s-length transaction and Aleris or
the respective Subsidiary receives at least fair market value (as determined in
good faith by Aleris or such Subsidiary, as the case may be), (x) the Net Sale
Proceeds therefrom are applied and/or reinvested as (and to the extent) required
by Section 5.02(c) and (y) the aggregate amount of the proceeds received from
all assets sold pursuant to this clause (v) shall not exceed $25,000,000 in any
fiscal year of Aleris;

(vi) each of Aleris and its Subsidiaries may lease (as lessee) or license (as
licensee) real or personal property (so long as any such lease or license does
not create a Capitalized Lease Obligation except to the extent permitted by
Section 10.04(v));

(vii) each of Aleris and its Subsidiaries may sell or discount, in each case
without recourse and in the ordinary course of business, accounts receivable
arising in the ordinary course of business, but only in connection with the
compromise or collection thereof and not as part of any financing transaction or
bulk sale, provided that such accounts receivable were not included as Eligible
Accounts in the Borrowing Base Certificate most recently delivered or, if so
included, the exclusion of such accounts as Eligible Accounts (after giving
effect to any concurrent prepayment of the Loans) would not cause the Borrowing
Base limitations described in Section 5.02(a) to be exceeded;

(viii) each of Aleris and its Subsidiaries may grant licenses, sublicenses,
leases or subleases to other Persons not materially interfering with the conduct
of the business of Aleris or any of its Subsidiaries, in each case so long as no
such grant (x) otherwise restricts any Credit Party’s right to grant a lien on
such assets or property in favor of the Collateral Agent or (y) would adversely
affect any Collateral or the Collateral Agent’s rights or remedies with respect
thereto;

(ix) any Subsidiary of Aleris (other than the European Borrower or the
Distribution Subsidiaries) may merge with and into, or be dissolved or
liquidated into, or transfer any of its assets to, Aleris or any Wholly-Owned
Domestic Subsidiary of Aleris which is a U.S. Credit Party so long as (i) in the
case of any such merger, dissolution or liquidation involving Aleris, Aleris is
the surviving corporation of any such merger, dissolution or liquidation,
(ii) in all other cases, a Wholly-Owned Domestic Subsidiary which is (or
thereupon becomes) a U.S. Credit Party is the surviving corporation of any such
merger, dissolution or liquidation, (iii) the security interests granted to the
Collateral Agent for the benefit of the Secured Creditors pursuant to the
Security Documents in the assets of such Subsidiary shall remain in full force
and effect and perfected (to at least the same extent as in effect immediately
prior to such merger, dissolution or liquidation), and (iv) in the case of any
such transaction pursuant to which any consideration is paid to a Person that is
not a Wholly-Owned Subsidiary of Aleris, such consideration shall be

 

-160-



--------------------------------------------------------------------------------

permitted to be paid at such time only to the extent that it could otherwise
have been paid pursuant to (and Aleris shall be required to satisfy the
provisions of) Section 10.05(xv);

(x) any Distribution Subsidiary may merge with and into, or be dissolved or
liquidated into, or transfer any of its assets to, the European Borrower or any
other Distribution Subsidiary;

(xi) any Canadian Subsidiary of Aleris may merge with and into, or be dissolved
or liquidated into, or transfer any of its assets to, a Canadian Borrower or
Canadian Subsidiary Guarantor so long as (i) in the case of any such merger,
dissolution or liquidation, the surviving corporation of any such merger,
dissolution or liquidation is, or concurrently therewith becomes a Canadian
Credit Party, (ii) the security interests and charges granted to the Collateral
Agent for the benefit of the Secured Creditors pursuant to the Security
Documents in the assets of such Canadian Borrower shall remain in full force and
effect and perfected (to at least the same extent as in effect immediately prior
to such merger, dissolution or liquidation) and constitute a valid first ranking
priority security interest or charge subject to no other Liens except Permitted
Liens, and (iii) in the case of any such transaction pursuant to which any
consideration is paid to a Person that is not a Wholly-Owned Subsidiary of
Aleris, such consideration shall be permitted to be paid at such time only to
the extent that it could otherwise have been paid pursuant to (and Aleris shall
be required to satisfy the provisions of) Section 10.05(xiv) or
Section 10.05(xv);

(xii) any Subsidiary of Aleris which is not a Credit Party may merge with and
into, or be dissolved or liquidated into, or transfer any of its assets to, any
Wholly-Owned Subsidiary of Aleris so long as such Wholly-Owned Subsidiary is the
surviving corporation of any such merger, dissolution or liquidation;

(xiii) any Subsidiary of Aleris which is not a Wholly-Owned Subsidiary of Aleris
and which is not a Credit Party may merge with and into, or be dissolved or
liquidated into, or transfer any of its assets to any other Subsidiary of Aleris
so long as, in the case of mergers with and into a Credit Party, such Credit
Party is the surviving entity of such merger and remains a Wholly-Owned
Subsidiary of Aleris;

(xiv) any Subsidiary of Aleris which is not a Credit Party may merge with and
into, or be dissolved or liquidated into, or transfer any of its assets to any
other Subsidiary of Aleris and any non Wholly-Owned Subsidiary which is a Credit
Party may merge into, or be dissolved or liquidated into, or transfer any of its
assets to any other Credit Party, in each case so long as (i) if, after giving
effect to such merger, dissolution or liquidation the percentage ownership of
Aleris and its Subsidiaries in any such Subsidiary or its assets is reduced, the
value of such reduction shall be permitted as a Dividend pursuant to
Section 10.03, (ii) the security interests and charges (if any) granted to the
Collateral Agent for the benefit of the Secured Creditors pursuant to the
Security Documents in the assets of the Subsidiaries party to such transaction
shall remain in full force and effect and perfected (to at least the same extent
as in effect immediately prior to such merger, dissolution or liquidation) and
constitute a valid first ranking priority security interest or charge subject to
no other Liens except Permitted Liens, and (iii) in the case of any such

 

-161-



--------------------------------------------------------------------------------

transaction pursuant to which any consideration is paid to a Person that is not
a Wholly-Owned Subsidiary of Aleris, such consideration shall be permitted to be
paid at such time only to the extent that it could otherwise have been paid
pursuant to (and Aleris shall be required to satisfy the provisions of)
Section 10.03;

(xv) each of Aleris and its Subsidiaries may sell or liquidate Cash Equivalents,
in each case for cash at fair market value (as determined in good faith by
Aleris);

(xvi) Aleris and its Subsidiaries may sell the assets described on Schedule XV
so long as (w) no Default or Event of Default then exists or would result
therefrom, (x) each such sale is in an arm’s-length transaction and Aleris or
the respective Subsidiary receives at least fair market value (as determined in
good faith by Aleris or such Subsidiary, as the case may be) and (y) the Net
Sale Proceeds therefrom are applied and/or reinvested as (and to the extent)
required by Section 5.02(c);

(xvii) transfers or sales of assets (s) among the U.S. Credit Parties, (t) among
Wholly-Owned Canadian Subsidiaries of Aleris which are Credit Parties, (u) among
the European Borrower and its Wholly-Owned Subsidiaries which are Credit
Parties, (v) among Wholly-Owned Foreign Subsidiaries (that are not Credit
Parties) of Aleris, (w) by any Subsidiary of Aleris to any U.S. Credit Party,
(x) by any Foreign Subsidiary of Aleris that is not a Credit Party to any
Wholly-Owned Foreign Subsidiary of Aleris, (y) by any U.S. Credit Party to any
Wholly-Owned Canadian Subsidiary or Wholly-Owned European Subsidiary of Aleris
that is a Credit Party, and (z) by any U.S. Credit Party to any Wholly-Owned
Foreign Subsidiary (that is not a Credit Party) of Aleris, so long as, (I) in
the case of any transfer from one Credit Party to another Credit Party, any
security interests granted to the Collateral Agent for the benefit of the
Secured Creditors pursuant to the relevant Security Documents in the assets so
transferred shall (A) remain in full force and effect and perfected and
enforceable (to at least the same extent as in effect immediately prior to such
transfer) or (B) be replaced by security interests granted to the relevant
Collateral Agent for the benefit of the relevant Secured Creditors pursuant to
the relevant Security Documents, which new security interests shall be in full
force and effect and perfected and enforceable (to at least the same extent as
in effect immediately prior to such transfer) and (II) in the case of any
transfer pursuant to preceding clause (z) (other than sales or transfer of
assets (x) located at the 2211 East Carson Street, Long Beach, California and
(y) located or previously located at State Road 7, Hannnibal, OH 43931), either
(A) the Payment Conditions are satisfied (both before and after giving effect to
any such asset sale or transfer) at such time or (B) such transfer of assets
would otherwise be permitted under Section 10.05;

(xviii) Permitted Acquisitions may be made to the extent permitted by
Section 9.15;

(xix) Aleris and its Subsidiaries may consummate Asset Swaps, so long as (v) no
Default or Event of Default then exists or would result therefrom, (w) each such
Asset Swap is in an arm’s length transaction and Aleris or the respective
Subsidiaries receive at least fair market value (as determined in good faith by
Aleris or such Subsidiary, as the case may be), (x) the Net Sale Proceeds
therefrom (if any) are applied and/or reinvested

 

-162-



--------------------------------------------------------------------------------

as (and to the extent) required by Section 5.02(d), (y) the Collateral Agent
shall have a perfected Lien on the assets acquired pursuant to such Asset Swap
at least to the same extent for the assets sold pursuant to such Asset Swap
(immediately prior to giving effect thereto) subject to no other Lien other than
Permitted Liens and (z) the aggregate fair market value of all assets sold
pursuant to this clause (xix) shall not exceed $25,000,000 in the aggregate
since the Initial Borrowing Date; provided that (1) so long as the assets
acquired by Aleris or any of its Subsidiaries pursuant to the respective Asset
Swap are located in the same jurisdiction (or in the case of the United States,
any State of the United States) as the assets sold by Aleris or such Subsidiary
or (2) neither the fair market value limitation in this clause (xix) nor the
$25,000,000 aggregate cap on such transaction described in clause (z) above will
apply to such Asset Swap;

(xx) the Transaction may be consummated on or about the Initial Borrowing Date;
and

(xxi) European Distribution Subsidiaries, Transitory European Subsidiaries and,
prior to the European Restructuring Completion Date, (or thereafter, as
contemplated by Section 13.25) Specified European Manufacturing Subsidiaries may
sell Accounts to the European Borrower pursuant to Receivables Purchase
Agreements.

Notwithstanding anything to the contrary contained above, in no event shall the
Equity Interests of (A) any Borrower be sold, transferred or otherwise disposed
of (x) to any Person that is not a Credit Party (or, in the case of the European
Borrower, to a Person not a European Parent Guarantor), unless, in the case of a
U.S. Borrower (other than Aleris) or a Canadian Borrower, (1) no Default or
Event of Default is then in existence or would exist after giving effect
thereto, and (2) each of the conditions set forth in Section 7.03 shall be
satisfied at such time (after giving effect to such disposal), or (y) pursuant
to a sale, transfer or other disposition which would give rise to a Change of
Control or (B) any Distribution Subsidiary be sold, transferred or otherwise
disposed of to a Person other than the European Borrower or another Distribution
Subsidiary which is a Wholly-Owned Subsidiary. To the extent the Required
Lenders waive the provisions of this Section 10.02 with respect to the sale of
any Collateral, or any Collateral is sold as permitted by this Section 10.02
(other than to Aleris or a Subsidiary thereof which is a Credit Party), such
Collateral shall be sold free and clear of the Liens created by the Security
Documents, and the Administrative Agent and the Collateral Agent shall be
authorized to take any actions deemed appropriate in order to effect the
foregoing.

10.03 Dividends. No Borrower will, or will permit any of its Subsidiaries to,
pay any Dividends with respect to Aleris or any of its Subsidiaries, except
that:

(i) any Subsidiary of Aleris may (x) pay cash Dividends or make dividends or
other distributions in kind (but no Borrower may dividend or distribute in kind
assets included in its respective Borrowing Base, other than Inventory which
will immediately be included in the U.S. Borrowing Base) to Aleris or to any
Wholly-Owned Subsidiary of Aleris and (y) if such Subsidiary is not a
Wholly-Owned Subsidiary of Aleris, pay cash Dividends to its shareholders
generally so long as Aleris or its respective Subsidiary which owns the equity
interest or interests in the Subsidiary paying such Dividends receives at least
its proportionate share thereof (based upon its relative holdings of equity

 

-163-



--------------------------------------------------------------------------------

interests in the Subsidiary paying such Dividends and taking into account that
the relative preferences, if any, of the various classes of equity interests in
such Subsidiary);

(ii) Aleris may (i) repurchase its Equity Interests in connection with the
exercise of stock options (including for purposes of paying tax withholding
applicable to stock option exercises) granted to officers, directors or
employees of Aleris and its Subsidiaries and (ii) redeem, repurchase or
otherwise acquire for value, outstanding shares of Aleris Common Stock (or
options to purchase Aleris Common Stock) following the death, disability or
termination of employment of officers, directors or employees of Aleris or any
of its Subsidiaries, in each case so long as (w) the only consideration paid by
Aleris in respect of such redemptions or purchases shall be cash or unsecured
notes, (x) the aggregate amount paid by Aleris in cash in respect of all such
redemptions or purchases pursuant to preceding clauses (i) and (ii) shall not
exceed $5,000,000 in respect of all such redemptions, purchases and payments
made in any Fiscal Year; provided that to the extent that any portion of the
$5,000,000 annual limit on such redemptions, purchases and payments is not
utilized in any Fiscal Year, such unused portion will increase the annual limit
applicable to the immediately subsequent Fiscal Year and (y) at the time of any
Dividend permitted to be made pursuant to this Section 10.03(ii), no Default or
Event of Default shall then exist or result therefrom;

(iii) so long as the Payment Conditions are satisfied (both before and after
giving effect to any such Dividend) at such time, Aleris may pay cash Dividends
on its Equity Interests; and

(iv) so long as no Event of Default is in existence or would exist immediately
after giving effect thereto, Aleris may pay additional cash Dividends on its
Equity Interests in an amount not to exceed $25,000,000 in the aggregate since
the Initial Borrowing Date, less the sum of (i) the aggregate amount of
Investments previously actually made by Aleris or any of their Subsidiaries
pursuant to Section 10.05(xv) since the Initial Borrowing Date (determined as
the amount originally advanced, loaned or otherwise invested (without giving
effect to any write-downs or write-offs thereof), less any returns on the
respective investment not to exceed the original amount invested), (ii) the
aggregate amount of payments, prepayments and redemptions of Indebtedness
actually made by Aleris or any of its Subsidiaries pursuant to
Section 10.08(i)(y) since the Initial Borrowing Date and (iii) the aggregate
amount of Permitted Acquisitions previously made by Aleris or any of its
Subsidiaries pursuant to Section 9.15(a)(iii)(z) since the Initial Borrowing
Date.

10.04 Indebtedness. No Borrower will, or will permit any of its Subsidiaries to,
contract, create, incur, assume or suffer to exist any Indebtedness or Interest
Rate Protection Agreements or Other Hedging Agreements, except:

(i) the ABL Obligations;

(ii) Existing Indebtedness (not constituting Capitalized Lease Obligations
outstanding on the Initial Borrowing Date, which shall be required to be
justified under

 

-164-



--------------------------------------------------------------------------------

following clause (v)) outstanding on the Initial Borrowing Date and listed on
Schedule X (as reduced by any permanent repayments of principal thereof);

(iii) Interest Rate Protection Agreements entered into with respect to other
Indebtedness permitted under this Section 10.04 so long as the entering into of
such Interest Rate Protection Agreements are bona fide hedging activities and
are not for speculative purposes;

(iv) Other Hedging Agreements providing protection to Aleris and its
Subsidiaries against fluctuations in currency values and commodity prices so
long as the entering into of such Other Hedging Agreements are bona fide hedging
activities and are not for speculative purposes;

(v) Indebtedness of Aleris and its Subsidiaries (other than the European
Distribution Subsidiaries) evidenced by Capitalized Lease Obligations (to the
extent permitted by Section 10.01(vi)) and purchase money Indebtedness described
in Section 10.01(vii), provided that in no event shall the sum of the aggregate
principal amount of all Capitalized Lease Obligations and purchase money
Indebtedness permitted by this clause (v) exceed $50,000,000 at any time
outstanding;

(vi) intercompany Indebtedness among Aleris and its Subsidiaries to the extent
permitted by Sections 10.05(viii) and (xv);

(vii) (w) the Term Loans in an initial aggregate principal amount not to exceed
$650,000,000 (or its equivalent in the applicable currencies) (less the
aggregate principal amount of Permitted Refinancing Indebtedness incurred in
respect thereof), (x) the Senior Bridge Loans in an initial aggregate principal
amount not to exceed $507,000,000 (or its equivalent in the applicable
currencies) and any Permitted Senior Bridge Loan Refinancing, (y) Existing
Senior Secured Notes not tendered pursuant to the Tender Offer and Consent
Solicitation in an aggregate principal amount not to exceed $8,000,000 less the
amount of any repayments of principal thereof made after the Initial Borrowing
Date, provided that (1) the covenant defeasance described in Section 8.01(b) of
the Existing Senior Secured Note Indenture shall have been fully effected with
respect thereto, and (2) from and after October 15, 2006, such Existing Senior
Secured Notes shall have been fully discharged pursuant to Section 8.01(a) of
the Existing Senior Secured Note Indenture and (z) Existing Senior Unsecured
Notes not tendered pursuant to the Tender Offer and Consent Solicitation in an
aggregate principal amount not to exceed $90,000 less the amount of any
repayments of principal thereof made after the Initial Borrowing Date, provided
that (1) the covenant defeasance described in Section 9.03 of the Existing
Senior Unsecured Note Indenture shall have been fully effected with respect
thereto and (2) from and after November 15, 2008, such Existing Senior Unsecured
Notes shall have been fully discharged pursuant to Section 9.02 of the Existing
Senior Unsecured Note Indenture;

(viii) Indebtedness consisting of guaranties by (w) one or more U.S. Credit
Parties of each other’s and the Canadian Borrowers’ and European Borrower’s
Indebtedness or other obligations of any such Persons permitted under this
Agreement,

 

-165-



--------------------------------------------------------------------------------

(x) one or more Canadian Credit Parties of each other’s Indebtedness or other
obligations of any such Persons permitted under this Agreement, (y) one or more
European Distribution Subsidiaries of each other’s Indebtedness or other
obligations of any such Persons permitted under this Agreement and (z) German
Sub-Holdco and its Subsidiaries of each other’s Indebtedness or other
obligations of any such Persons permitted under this Agreement;

(ix) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument inadvertently (except in the
case of daylight overdrafts) drawn against insufficient funds in the ordinary
course of business or other cash management services so long as such
Indebtedness is extinguished within four Business Days of the incurrence
thereof;

(x) Permitted Refinancing Indebtedness (but not issued in respect of any
Capitalized Lease Obligations or any refinancing thereof), so long as, in the
case of any Permitted Refinancing of Existing Indebtedness, no Default or Event
of Default is in existence at the time of the incurrence of such Permitted
Refinancing Indebtedness and immediately after giving effect thereto;

(xi) to the extent that same constitutes Indebtedness, obligations in respect of
earn-out arrangements permitted pursuant to a Permitted Acquisition or other
acquisition permitted pursuant to Section 10.05;

(xii) Indebtedness of a Subsidiary of Aleris (other than the European Borrower
and its Subsidiaries) acquired pursuant to a Permitted Acquisition or other
acquisition permitted pursuant to Section 10.05 (or Indebtedness assumed at the
time of a Permitted Acquisition or other acquisition permitted pursuant to
Section 10.05 of an asset securing such Indebtedness), provided that (x) such
Indebtedness was not incurred in connection with, or in anticipation or
contemplation of, such Permitted Acquisition or other acquisition permitted
pursuant to Section 10.05, (y) such Indebtedness does not constitute debt for
borrowed money, it being understood and agreed that Capitalized Lease
Obligations, purchase money Indebtedness and Indebtedness secured only by a
mortgage on Real Property shall not constitute debt for borrowed money for
purposes of this clause (y) and (z) the aggregate principal amount of all
Indebtedness permitted by this clause (xii) shall not exceed $25,000,000 at any
one time outstanding;

(xiii) (x) Indebtedness of European Distribution Subsidiaries and any other
Foreign Subsidiary (other than any such other Foreign Subsidiary which is a
Credit Party and European Distribution Subsidiaries), consisting of local lines
of credit incurred in the ordinary course of business of such Foreign Subsidiary
and, except as otherwise permitted by Section 10.04(viii), not guaranteed by a
Credit Party, in an aggregate principal amount not to exceed at any time the
Dollar Equivalent of $75,000,000 and (y) Indebtedness of any Foreign Subsidiary
consisting of an Investment made by a Credit Party to such Foreign Subsidiary as
permitted by Section 10.05(viii); provided that for purposes of determining
compliance with this Section 10.04(xiii), the Dollar Equivalent of any amounts
denominated in a currency other than U.S. Dollars shall be calculated on the
date on which the applicable Indebtedness was incurred;

 

-166-



--------------------------------------------------------------------------------

(xiv) unsecured Indebtedness of Aleris the net cash proceeds of which are used
to consummate one or more Permitted Acquisitions or other acquisitions of
Acquired Entities or Businesses permitted pursuant to Section 10.05 (“Additional
Debt”); provided that (x) (A) the terms of such Additional Debt shall not
contain any cross-default provisions (other than for material non-payment at
final maturity, and may include a cross-acceleration provision), (B) the terms
of the Additional Debt shall not contain any financial maintenance covenants,
(C) the Additional Debt shall not be secured by any asset of Aleris or any of
its Subsidiaries and shall not be guaranteed by Aleris or any Subsidiary of
Aleris other than another Credit Party, and (D) no portion of the principal of
the Additional Debt shall be scheduled to be redeemed, repurchased or otherwise
repaid or prepaid (other than as a result of a change of control, customary
offers upon asset sales, acceleration or such other provision as shall be
customary for comparable high-yield debt securities) prior to the date that is
six months after the Final Maturity Date and (y) after giving effect to the
incurrence of such Indebtedness, (I) Aleris and its Subsidiaries shall be in
compliance on a Pro Forma Basis with the financial covenant set forth in
Section 10.07 (whether or not a Compliance Period is then in effect) and (II) no
Default or Event of Default shall exist or would result therefrom; and

(xv) so long as (I) Aleris and its Subsidiaries shall be in compliance on a Pro
Forma Basis with the financial covenant set forth in Section 10.07 (whether or
not a Compliance Period is then in effect) and (II) no Default or Event of
Default shall exist or would result therefrom, additional Indebtedness of Aleris
and its Subsidiaries (other than the European Distribution Subsidiaries) not to
exceed $100,000,000 in aggregate principal amount at any time outstanding.

Notwithstanding the foregoing, Indebtedness of the European Borrower and the
European Distribution Subsidiaries permitted pursuant to clauses (v), (xiii) and
(xv) of this Section 10.04 shall not exceed $5,000,000 at any time outstanding.

10.05 Advances, Investments and Loans. No Borrower will, or will permit any of
its Subsidiaries to, directly or indirectly, lend money or credit or make
advances to any Person, or purchase or acquire any stock, obligations or
securities of, or any other interest in, or make any capital contribution to,
any other Person, or purchase or own a futures contract or otherwise become
liable for the purchase or sale of currency or other commodities at a future
date in the nature of a futures contract, or hold any cash or Cash Equivalents
(each of the foregoing an “Investment” and, collectively, “Investments”), except
that the following shall be permitted:

(i) Aleris and its Subsidiaries may acquire and hold accounts receivables owing
to any of them, if created or acquired in the ordinary course of business and
payable or dischargeable in accordance with customary trade terms of Aleris or
such Subsidiary;

(ii) Aleris and its Subsidiaries may acquire and hold cash and Cash Equivalents;

 

-167-



--------------------------------------------------------------------------------

(iii) Aleris and its Subsidiaries may hold the Investments held by them on the
Initial Borrowing Date and described on Schedule XIII;

(iv) Aleris and its Subsidiaries may acquire and own Investments (including debt
obligations) received in connection with the bankruptcy or reorganization of
suppliers, trade debtors, licensors, licensees and customers and in good faith
settlement of delinquent obligations of, and other disputes with, customers,
trade debtors, licensors, licensees and suppliers arising in the ordinary course
of business;

(v) Aleris and its Subsidiaries may make loans and advances to their officers
and employees for moving, relocation and travel expenses and other similar
expenditures, in each case in the ordinary course of business consistent with
past practices of Aleris and its Subsidiaries in an aggregate amount not to
exceed $5,000,000 at any time outstanding (determined without regard to any
write-downs or write-offs of such loans and advances);

(vi) Aleris and its Subsidiaries may enter into Interest Rate Protection
Agreements to the extent permitted by Section 10.04(iii);

(vii) Aleris and its Subsidiaries may enter into Other Hedging Agreements to the
extent permitted by Section 10.04(iv);

(viii) Aleris and its Subsidiaries may make intercompany loans and advances
between and among one another (collectively, “Intercompany Loans”) as described
in this Section 10.05(viii): (i) U.S. Credit Parties and the Luxco Guarantor may
make Intercompany Loans and advances between and among one another,
(ii) Canadian Credit Parties may make Intercompany Loans and advances between
and among one another and to one or more U.S. Credit Parties, (iii) European
Credit Parties and European Distribution Subsidiaries may make Intercompany
Loans and advances between and among one another, (iv) German Sub-Holdco and its
Subsidiaries may make Intercompany Loans and advances between and among one
another, (v) so long as the Payment Conditions are satisfied (both before and
after giving effect to such Intercompany Loan), Aleris and its Wholly-Owned
Subsidiaries may make Intercompany Loans and advances between and among one
another, (vi) at any time during which the Payment Conditions have not been
satisfied, Aleris and its Wholly-Owned Subsidiaries may make Intercompany Loans
among themselves provided that the aggregate principal amount of all
Intercompany Loans made by (x) the U.S. Credit Parties pursuant to this
Section 10.05(viii) (other than as described in the preceding clause (v)) to
Wholly-Owned Subsidiaries that are Foreign Subsidiaries (other than the Luxco
Guarantor) and (y) the Credit Parties pursuant to this Section 10.05(viii)
(other than those described in preceding clause (v)) to Subsidiaries which are
not Credit Parties in the aggregate for clauses (x) and (y) shall not exceed
$25,000,000 at any time outstanding (determined without regard to any
write-downs or write-offs thereof); provided further, that (I) no Intercompany
Loans may be made by a Credit Party to a Subsidiary of Aleris that is not a
Credit Party at a time that any Default or Event of Default exists and is
continuing, and (II) (1) each Intercompany Loan made by any Subsidiary of Aleris
that is not a Credit Party to any Credit Party and (2) each Intercompany Loan
made by a Subsidiary of Aleris to the

 

-168-



--------------------------------------------------------------------------------

European Borrower or any of its Subsidiaries, shall be subject to subordination
provisions reasonably satisfactory to the Administrative Agent;

(ix) Aleris and its Subsidiaries may acquire and hold promissory notes and other
non-cash consideration issued by the purchaser of assets in connection with a
sale of such assets to the extent permitted by Section 10.02(v);

(x) Aleris and its Subsidiaries may own the capital stock of, or other equity
interests in, their respective Subsidiaries created or acquired in accordance
with the terms of this Agreement (although any amounts invested in such
Subsidiaries must be independently justified pursuant to the other clauses of
this Section 10.05);

(xi) Investments constituting guaranties permitted by Section 10.04;

(xii) Permitted Acquisitions shall be permitted in accordance with Section 9.15;

(xiii) notes from employees of Aleris and its Subsidiaries in connection with
such employees’ acquisition of shares of Aleris Common Stock so long as no cash
is actually advanced by Aleris or any of its subsidiaries in connection with the
acquisition of such Aleris Common Stock;

(xiv) so long as the Payment Conditions are satisfied (both before and after
giving effect to such Investment) at such time, additional Investments by Aleris
and its Subsidiaries;

(xv) the Transaction shall be permitted;

(xvi) so long as no Event of Default is in existence or would exist immediately
after giving effect thereto, other Investments so long as the aggregate amount
thereof (determined as the amount originally advanced, loaned or otherwise
invested (without giving effect to any write-downs or write-offs thereof), less
any returns on the respective investment not to exceed the original amount
invested) at any time outstanding pursuant to this Section 10.05(xvi) would not
exceed $25,000,000, less the sum of (i) the aggregate amount of Dividends
previously paid by Aleris or any of its Subsidiaries pursuant to
Section 10.03(iv) since the Initial Borrowing Date, (ii) the aggregate amount of
payments, prepayments and redemptions of Indebtedness pursuant to
Section 10.08(i)(y) previously made by Aleris or any of its Subsidiaries
pursuant to Section 10.08(i)(y) since the Initial Borrowing Date and (iii) the
aggregate amount of Permitted Acquisitions previously made by Aleris or any of
its Subsidiaries pursuant to Section 9.15(a)(iii)(z) since the Initial Borrowing
Date; and

(xvii) Investments in Subsidiaries resulting from the transfer to a Subsidiary
of Aleris of assets located on the Initial Borrowing Date at 2211 Carson Street,
Long Beach, California or State Road 7, Hannibal, Ohio.

10.06 Transactions with Affiliates. No Credit Party will, or will permit any of
its Subsidiaries to, enter into any transaction or series of related
transactions with any Affiliate of Aleris or any of its Subsidiaries, other than
in the ordinary course of business and on terms and

 

-169-



--------------------------------------------------------------------------------

conditions substantially as favorable to Aleris or such Subsidiary as would
reasonably be obtained by Aleris or such Subsidiary at that time in a comparable
arm’s-length transaction with a Person other than an Affiliate, provided that
the following shall not be prohibited by this Section 10.06:

(i) Dividends may be paid to the extent provided in Section 10.03;

(ii) loans may be made and other transactions may be entered into by Aleris and
its Subsidiaries to the extent permitted by Sections 10.02, 10.04 and 10.05;

(iii) customary fees, indemnities and reimbursements may be paid to officers and
directors of Aleris and its Subsidiaries;

(iv) Aleris may issue Aleris Common Stock or Qualified Preferred Stock;

(v) Aleris and its Subsidiaries may enter into, and may make payments under,
employment agreements, employee benefits plans, stock option plans,
indemnification provisions, severance arrangements, and other similar
compensatory arrangements with officers, employees and directors of Aleris and
its Subsidiaries in the ordinary course of business;

(vi) periodic allocations of overhead expenses among Aleris and its Subsidiaries
may be made;

(vii) each of Aleris and its Subsidiaries may grant licenses or sublicenses,
leases or subleases to other Persons not materially interfering with the conduct
of the business of Aleris or any of its Subsidiaries, in each case so long as no
such grant otherwise restricts any Credit Party’s right to grant a Lien on such
assets or property in favor of the Collateral Agent (or the Collateral Agent’s
rights and remedies with respect, or access, thereto);

(viii) transactions among Aleris and its Wholly-Owned Subsidiaries which are
otherwise permitted pursuant to this Agreement;

(ix) the European Borrower may enter into the Tolling Agreements with the
European Manufacturing Subsidiaries and other Subsidiaries of Aleris and make
payments thereunder;

(x) the European Borrower and the Distribution Subsidiaries may enter into the
Receivables Purchase Agreements, and perform their respective obligations
thereunder; and

(xi) the Transaction shall be permitted.

Notwithstanding anything to the contrary contained in this Agreement, Aleris
will not, and will not permit any of its Subsidiaries to, pay any management,
consulting or similar fees to any of their respective Affiliates.

 

-170-



--------------------------------------------------------------------------------

10.07 Fixed Charge Coverage Ratio. During each Compliance Period, the Borrowers
shall not permit (i) the Fixed Charge Coverage Ratio for the last Test Period
ended prior to the beginning of such Compliance Period for which financial
statements are available to be less than 1.10:1.00, (ii) the Fixed Charge
Coverage Ratio for any Test Period for which financial statements first become
available during such Compliance Period to be less than 1.10:1.00 or (iii) the
Fixed Charge Coverage Ratio for any Test Period ending during such Compliance
Period to be less than 1.10:1.00. Within three Business Days after the beginning
of a Compliance Period (or if the deadline for delivery of the financial
statements for such Fiscal Quarter in accordance with Section 9.01(a) has not
expired within three Business Days of such deadline), Aleris shall provide to
Administrative Agent a compliance certificate (whether or not a Compliance
Period is in effect on the date such compliance certificate is required to be
delivered) calculating the Fixed Charge Coverage Ratio for the Test Period ended
immediately prior to the beginning of such Compliance Period based on the most
recent financial statements delivered pursuant to Section 9.01(a).

10.08 Limitations on Payments of Certain Indebtedness; Modifications of Certain
Indebtedness Documents, Certificate of Incorporation, By-Laws and Certain Other
Agreements, etc. Aleris will not, and will not permit any of its Subsidiaries
to:

(i) make (or give any notice in respect of) any voluntary or optional payment or
prepayment on or redemption or acquisition for value of, or any prepayment or
redemption as a result of any asset sale, change of control or similar event
(other than any prepayment or redemption of Term Loans as a result of any asset
sale, change of control or similar event) (including, in each case without
limitation, by way of depositing with the trustee with respect thereto, or with
any other Person, money or securities before due for the purpose of paying when
due) of the following: the Term Obligations, the Senior Bridge Loans (other than
with net cash proceeds of issuances of Equity Interests by Aleris and/or
pursuant to a Permitted Senior Bridge Loan Refinancing), the New Notes (after
any issuance thereof) or, during the existence of an Event of Default, any other
Material Indebtedness (other than the Existing Senior Secured Notes, Existing
Senior Unsecured Notes and Intercompany Loans), in each case unless, both before
and after giving effect thereto, either (x) the Payment Conditions have been
satisfied or (y) no Event of Default exists or would exist immediately after
giving effect thereto and the amount of any such payments, prepayments and
redemptions (other than any such payment, prepayment or redemption made pursuant
to clause (x)) made pursuant to this clause (y) would not exceed $25,000,000 in
the aggregate since the Initial Borrowing Date, less the sum of (i) the
aggregate amount of Investments previously made by Aleris or any of their
Subsidiaries pursuant to Section 10.05(xv) since the Initial Borrowing Date
(determined as the amount originally advanced, loaned or otherwise invested
(without giving effect to any write-downs or write-offs thereof), less any
returns on the respective investment not to exceed the original amount
invested), (ii) the aggregate amount of Dividends previously paid by Aleris or
any of its Subsidiaries pursuant to Section 10.03(iv) since the Initial
Borrowing Date and (iii) the aggregate amount of Permitted Acquisitions
previously made by Aleris or any of its Subsidiaries pursuant to
Section 9.15(a)(iii)(z) since the Initial Borrowing Date (determined as the
amount originally advanced, loaned or otherwise invested (without giving effect
to any write-

 

-171-



--------------------------------------------------------------------------------

downs or write-offs thereof), less any returns on the respective investment not
to exceed the original amount invested);

(ii) amend or modify, or permit the amendment or modification of any provision
of any Term Credit Document, Senior Bridge Loan Document or any New Note
Document (after the entering into thereof), in each case, other than any such
amendments or modifications thereto which (taken as a whole) could not
reasonably be expected to be adverse in any material respect to the interests of
the Lenders;

(iii) amend, modify or change its certificate or articles of incorporation
(including, without limitation, by the filing or modification of any certificate
or articles of designation), certificate of formation, limited liability company
agreement or by-laws (or the equivalent organizational documents), as
applicable, or any agreement entered into by it with respect to its Equity
Interests, or enter into any new agreement with respect to its Equity Interests,
unless such amendments, modifications, changes or other actions contemplated by
this clause (iii) (taken as a whole) would not reasonably be expected to be
adverse to the interests of the Lenders in any material respect; or

(iv) after the entering into thereof, amend or modify, or permit the amendment
or modification of, any Receivables Purchase Agreement or any Tolling Agreement
(or the subordination provisions relating to the Tolling Agreements) in each
case without the prior written consent of the Administrative Agent; unless such
amendment, modification change or other action contemplated by this clause
(iv) would not reasonably be expected to be adverse to the interests of the
Lenders in any material respect.

10.09 Limitation on Certain Restrictions on Subsidiaries. Aleris will not, and
will not permit any of its Subsidiaries to, directly or indirectly, create or
otherwise cause or suffer to exist or become effective any encumbrance or
restriction on the ability of any such Subsidiary to (a) pay dividends or make
any other distributions on its Equity Interests owned by Aleris or any of its
Subsidiaries, or pay any Indebtedness owed to Aleris or any of its Subsidiaries,
(b) make loans or advances to Aleris or any of its Subsidiaries or (c) transfer
any of its properties or assets to Aleris or any of its Subsidiaries, except for
such encumbrances or restrictions existing under or by reason of (i) applicable
law or any applicable regulation, rule, order, approval, license or other
restrictions issued by any Governmental Authority, (ii) this Agreement and the
other Credit Documents, (iii) the Senior Bridge Loan Documents, the New Note
Documents or the Term Loan Agreement (in each case as in effect on the Initial
Borrowing Date (or in the case of the New Note Documents, on the date of
issuance thereof), and as the same may thereafter be amended, modified (or
replaced) or refinanced (including pursuant to Permitted Refinancing
Indebtedness) in accordance with the terms of this Agreement so long as the
terms of any restrictions described in clauses (a) through (c) above are no more
restrictive on Aleris or its Subsidiaries in any material respect (taken as a
whole) than those terms as in effect on the Initial Borrowing Date (or in the
case of the New Note Documents, on the date of issuance thereof)),
(iv) customary provisions restricting subletting or assignment of any lease
governing any leasehold interest of Aleris or any of its Subsidiaries,
(v) customary provisions restricting assignment of any licensing agreement (in
which Aleris or any of its Subsidiaries is the licensee) or other contract
entered into by Aleris or any of its Subsidiaries in the ordinary course of
business, (vi) restrictions on the transfer of any asset pending the close of
the sale of

 

-172-



--------------------------------------------------------------------------------

such asset, (vii) restrictions on the transfer of any asset subject to a Lien
permitted by Section 10.01(iii), (vi), (vii), (viii), (xv), (xvi) or (xvii),
(viii) the Existing Senior Secured Note Documents (as in effect on the Initial
Borrowing Date) and (ix) customary restrictions in the respective Subsidiary’s
industry imposed by customers under contractual arrangements entered into in the
ordinary course of business with respect to cash or other deposits or minimum
net worth or similar requirements and (x) provisions contained in agreements
related to or instruments evidencing Indebtedness incurred pursuant to
Section 10.04(ii).

10.10 Business, etc. (a) Aleris will not, and will not permit any of its
Subsidiaries to, engage directly or indirectly in any business other than the
businesses engaged in by Aleris and its Subsidiaries as of the Initial Borrowing
Date and reasonable extensions thereof and businesses ancillary or complimentary
thereto.

(b) Notwithstanding anything to the contrary contained herein, the European
Borrower shall not incur any Indebtedness or other material liabilities, conduct
any material operations or business or own or acquire any material assets or
properties other than Indebtedness incurred pursuant to the Credit Documents and
other Indebtedness permitted by Section 10.04 and activities which constitute
Permitted European Borrower Activities; provided that in no event shall the
European Borrower permit the aggregate number of Persons which are not Swiss
Qualifying Banks to which the Swiss Borrower directly or indirectly (whether
through a Restricted Sub-Participation or other sub-participations under any
other agreement) owes interest-bearing borrowed money under all interest-bearing
instruments taken together (other than bond issues which are subject to Swiss
Withholding Tax), except for any Swiss Non-Qualifying Banks or holders of any
Restricted Sub-Participation, to exceed 10 (ten) at any time and the European
Borrower will comply with the Twenty Non-Bank Regulations (other than, in each
case, any failure to comply arising from assignments and participations of the
ABL Obligations following the occurrence of a Significant Event of Default or
Conversion Event). For such purpose, the European Borrower and Aleris may assume
that the number of Lenders or holders of a Restricted Sub-Participations under
this Credit Agreement which are Swiss Qualifying Banks from time to time equals
ten, but does not exceed ten.

(c) Notwithstanding anything to the contrary contained herein, the Borrowers
shall not permit the Distribution Subsidiaries to incur any Indebtedness or
other material liabilities, conduct any material operations or business or own
or acquire any material assets or properties other than activities which
constitute Permitted Distribution Subsidiary Activities.

(d) The Borrowers will not permit any Subsidiary, other than the European
Borrower, the Distribution Subsidiaries, the Transitory European Subsidiaries
and prior to the European Restructuring Completion Date, the Specified European
Manufacturing Subsidiaries, to generate, originate or otherwise own any Accounts
relating to the European business of Aleris and its Subsidiaries except any such
accounts which, in the aggregate, are immaterial to the business of Aleris and
its Subsidiaries taken as a whole. Aleris will, and will cause its Subsidiaries
to, cause all Permitted European Borrower Activities and Permitted Distribution
Subsidiary Activities to be conducted by the European Borrower and its
Subsidiaries rather than by Aleris or any of its other Subsidiaries.

 

-173-



--------------------------------------------------------------------------------

(e) (i) Aleris will not permit any European Parent Guarantor to engage in any
business or activity other than the ownership of all the outstanding Equity
Interests of the European Borrower, German Sub-Holdco, the other European Parent
Guarantor or any other Subsidiary owned on the Effective Date after taking into
account the Transaction or acquired pursuant to a Permitted Acquisition of an
Acquired Entity or Business or in any transaction permitted by Section 10.05
hereof and activities incidental thereto and (ii) no European Parent Guarantor
will own or acquire any assets (other than Equity Interests of the European
Borrower, German Sub-Holdco or the other European Parent Guarantor and the cash
proceeds of any Dividends permitted by Section 10.03) or incur any liabilities
(other than liabilities under the Credit Documents and liabilities reasonably
incurred in connection with its maintenance of its existence).

10.11 Limitation on Creation of Subsidiaries. Aleris will not, and will not
permit any of its Subsidiaries to, establish, create or acquire after the
Initial Borrowing Date any Subsidiary, provided that Aleris and its Subsidiaries
may (x) establish, create and, to the extent permitted by this Agreement,
acquire Wholly-Owned Subsidiaries and (y) establish, create and acquire
non-Wholly-Owned Subsidiaries if all Investments therein by Aleris and its
Subsidiaries are made pursuant to, and are permitted by, Section 10.05 and/or
(xv) or if acquired pursuant to one or more Permitted Acquisitions, in each case
so long as Aleris and its Subsidiaries shall have complied with the requirements
of Section 9.12 with respect thereto.

10.12 Limitation on Issuance of Equity Interests. (a) Aleris will not, and will
not permit any of its Subsidiaries to, issue (i) any preferred stock or other
preferred equity interests other than (x) Qualified Preferred Stock of Aleris
and any other preferred stock of Aleris issued pursuant to Section 10.04 or
(y) any preferred stock issued by a Subsidiary of Aleris to the extent that such
preferred stock is held by Aleris or a Wholly-Owned Subsidiary thereof or
(ii) any redeemable common stock or other redeemable common equity interests
other than common stock or other redeemable common equity interests that is
redeemable (x) at the sole option of Aleris or such Subsidiary or (y) after the
six-month anniversary of the Final Maturity Date, as the case may be.

(b) Aleris will not permit any of its Subsidiaries to issue any Equity Interests
(including by way of sales of treasury stock) or any options or warrants to
purchase, or securities convertible into, Equity Interests, except (i) for
transfers and replacements of then outstanding shares of Equity Interests,
(ii) for stock splits, stock dividends and issuances which do not decrease the
percentage ownership of Aleris or any of its Subsidiaries in any class of the
Equity Interests of such Subsidiary, (iii) in the case of Foreign Subsidiaries,
to qualify directors and other nominal amounts required to be held by local
nationals in each case to the extent required by applicable law or (iv) for
issuances by newly created or acquired Subsidiaries in accordance with the terms
of this Agreement.

10.13 Changes to Legal Names, Organizational Identification Numbers,
Jurisdiction or Type or Organization. Aleris will not, and will not permit any
of the other Credit Parties to, change its legal name until (i) it shall have
given to the Administrative Agent and the Collateral Agent not less than 15 days
prior written notice of its intention so to do, clearly describing such new name
and providing other information in connection therewith as the Collateral Agent
may reasonably request, and (ii) with respect to such new name, it shall have
taken all action reasonably requested by the Administrative Agent and Collateral
Agent to

 

-174-



--------------------------------------------------------------------------------

maintain the security interests of the Collateral Agent in the Collateral
intended to be granted pursuant to the applicable Security Documents at all
times fully perfected and in full force and effect. In addition, to the extent
that any Credit Party does not have an organizational identification number on
the Initial Borrowing Date and later obtains one, or if there is any change in
the organizational identification number of any Credit Party, Aleris or such
other Credit Party shall promptly notify the Collateral Agent of such new or
changed organizational identification number and shall take all actions
reasonably satisfactory to the Collateral Agent to the extent necessary to
maintain the security interests of the Collateral Agent in the Collateral
intended to be granted pursuant to the applicable Security Documents fully
perfected and in full force and effect. Furthermore, Aleris will not, and will
not permit any of the other Credit Parties to, change its jurisdiction of
organization or its type of organization until (x) it shall have given to the
Collateral Agent not less than 15 days prior written notice of its intention so
to do, clearly describing such new jurisdiction of organization and/or type of
organization and providing such other information in connection therewith as the
Collateral Agent may reasonably request (although no change pursuant to this
Section 10.13 shall be permitted to the extent that it involves (i) a U.S.
Credit Party ceasing to be organized in the United States, (ii) a Canadian
Credit Party ceasing to be organized in the Canada or (iii) the European
Borrower ceasing to be organized in Switzerland) and (y) with respect to such
new jurisdiction and/or type of organization, it shall have taken all actions
reasonably requested by the Collateral Agent to maintain the security interests
of the Collateral Agent in the Collateral intended to be granted pursuant to the
Security Documents at all times fully perfected and in full force and effect.

10.14 No Additional Deposit Accounts; etc. Aleris will not, and will not permit
any of its Subsidiaries to, directly or indirectly, open, maintain or otherwise
have any checking, savings, deposit, securities or other accounts at any bank or
other financial institution where cash or Cash Equivalents are or may be
deposited or maintained with any Person, other than (i) the Core U.S.
Concentration Account, (ii) the Core Canadian Concentration Account, (iii) the
Core European Concentration Account, (iv) the Collection Accounts set forth on
Part A of Schedule VII, (v) the Disbursement Accounts set forth on Part B of
Schedule VII and (vi) the Exempted Disbursement Accounts and Exempted Deposit
Accounts listed on Part C of Schedule VII in which only Restricted cash and Cash
Equivalents may be deposited and/or maintained as described in said Part C;
provided that Aleris or any of its Subsidiaries may open a new Collection
Account, Disbursement Account, Core U.S. Concentration Account, Core Canadian
Concentration Account or Core European Concentration Account not set forth in
such Schedule VII, so long as prior to opening any such account (i) Aleris has
delivered an updated Schedule VII to the Administrative Agent listing such new
account and (ii) except with respect to (x) a Deposit Account that is an
Exempted Deposit Account and (y) a Disbursement Account that is an Exempted
Disbursement Account, the financial institution with which such account is
opened, together with Aleris or its respective Subsidiary which has opened such
account and the Collateral Agent have executed and delivered to the
Administrative Agent a Cash Management Control Agreement; provided further, that
at no time may the aggregate amount of cash and Cash Equivalents on deposit in
all Exempted Disbursement Accounts exceed $5,000,000 (or the Dollar Equivalent
thereof).

10.15 Negative Covenants of Non-U.S. Credit Parties. The parties hereto agree
that the covenants and agreements made pursuant to this Section 10 by the
European Credit Parties or the Canadian Credit Parties (but, for the avoidance
of doubt, not the covenants and

 

-175-



--------------------------------------------------------------------------------

agreements of other Credit Parties in respect of the European Credit Parties or
the Canadian Credit Parties) are made solely in support of the Loans to the
European Borrower or the Canadian Borrowers and shall be solely for the benefit
of the Lenders in their capacity as Lenders to the European Borrower or the
Canadian Borrowers.

10.16 No Personal Assets of Corus Aluminium Inc. Aleris will not permit Corus
Aluminium Inc. to acquire, own or hold any assets of whatever nature, except for
(i) except for its partnership interest in and to Corus LP and (ii) assets it
owns or holds exclusively in its capacity as general partner of the Canadian
Borrower.

SECTION 11. Events of Default. Upon the occurrence of any of the following
specified events (each an “Event of Default”):

11.01 Payments. Any Borrower shall (i) default in the payment when due of any
principal of any Loan or any Note or any Unpaid Drawing or (ii) default, and
such default shall continue unremedied for three or more Business Days, in the
payment when due of any interest or Fees or any other amounts owing hereunder or
under any other Credit Document; or

11.02 Representations, etc. Any representation, warranty or statement made or
deemed made by any Credit Party herein or in any other Credit Document or in any
certificate delivered to the Administrative Agent or any Lender pursuant hereto
or thereto shall prove to be untrue in any material respect on the date as of
which made or deemed made; or

11.03 Covenants. Aleris or any of its Subsidiaries shall (i) default in the due
performance or observance by it of any term, covenant or agreement contained in
Section 5.03(d), 9.01(f)(i), 9.01(i), 9.01(l), 9.02(b), 9.03(b), 9.11 or
Section 10 or (ii) default in the due performance or observance by it of any
other term, covenant or agreement contained in this Agreement or in any other
Credit Document (other than those set forth in Sections 11.01 and 11.02) and
such default shall continue unremedied for a period of 30 days after written
notice thereof to the defaulting party by the Administrative Agent or the
Required Lenders; or

11.04 Default Under Other Agreements. (i) Aleris or any of its Subsidiaries
shall (x) default in any payment of any Indebtedness (other than the ABL
Obligations) beyond the period of grace, if any, provided in an instrument or
agreement under which such Indebtedness was created or (y) default in the
observance or performance of any agreement or condition relating to any
Indebtedness (other than the ABL Obligations) or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event shall
occur or condition exist, the effect of which default or other event or
condition is to cause, or to permit the holder or holders of such Indebtedness
(or a trustee or agent on behalf of such holder or holders) to cause (determined
without regard to whether any notice is required), any such Indebtedness to
become due prior to its stated maturity, (ii) any Indebtedness (other than the
ABL Obligations) of Aleris or any of its Subsidiaries shall be declared to be
(or shall become) due and payable, or required to be prepaid other than by a
regularly scheduled required prepayment, prior to the stated maturity thereof,
provided that it shall not be a Default or an Event of Default under this
Section 11.04 unless the aggregate principal amount of all Indebtedness as
described in preceding clauses (i) and (ii) is at least $20,000,000, or
(iii) there occurs under any Interest Rate Protection Agreement or Other Hedging
Agreement an Early

 

-176-



--------------------------------------------------------------------------------

Termination Date (as defined in such agreement) resulting from (A) any event of
default under such Interest Rate Protection Agreement or Other Hedging Agreement
as to which any Credit Party is the Defaulting Party (as defined in such
Interest Rate Protection Agreement or Other Hedging Agreement) or (B) any
Termination Event (as so defined) as to which any Credit Party is an Affected
Party (as so defined), and, in either event, the termination value owed by a
Credit Party as a result thereof is greater than $20,000,000; or

11.05 Bankruptcy, etc. Aleris or any of its Subsidiaries shall commence a
voluntary case concerning itself under Title 11 of the United States Code
entitled “Bankruptcy,” as now or hereafter in effect, or any successor thereto
(the “Bankruptcy Code”); or an involuntary case is commenced against Aleris or
any of its Subsidiaries, and the petition is not controverted within 10 days, or
is not dismissed within 60 days, after commencement of the case; or a custodian
(as defined in the Bankruptcy Code) is appointed for, or takes charge of, all or
substantially all of the property of Aleris or any of its Subsidiaries, or
Aleris or any of its Subsidiaries commences any other proceeding under any
reorganization, arrangement, adjustment of debt, relief of debtors, dissolution,
insolvency, bankruptcy or liquidation or similar law of any jurisdiction whether
now or hereafter in effect relating to Aleris or any of its Subsidiaries, or
there is commenced against Aleris or any of its Subsidiaries any such proceeding
which remains undismissed for a period of 60 days, or Aleris or any of its
Subsidiaries is adjudicated insolvent or bankrupt; or any order of relief or
other order sought in or approving any such case or proceeding is entered; or
Aleris or any of its Subsidiaries suffers any appointment of any receiver,
receiver-manager, monitor, trustee in bankruptcy, custodian or the like for it
or any substantial part of its property (which, continues undischarged or
unstayed for a period of 60 days or is consented to by Aleris or any of its
Subsidiaries); or Aleris or any of its Subsidiaries makes a general assignment
for the benefit of creditors; or any corporate, limited liability company or
similar action is taken by Aleris or any of its Subsidiaries for the purpose of
effecting any of the foregoing; or

11.06 ERISA. (a) (i) Any Plan shall fail to satisfy the minimum funding standard
required for any plan year or part thereof under Section 412 of the Code or
Section 302 of ERISA or a waiver of such standard or extension of any
amortization period is sought or granted under Section 412 of the Code or
Section 303 or 304 of ERISA, (ii) a Reportable Event shall have occurred, a
contributing sponsor (as defined in Section 4001(a)(13) of ERISA) of a Plan
subject to Title IV of ERISA shall be subject to the advance reporting
requirement of PBGC Regulation Section 4043.61 (without regard to subparagraph
(b)(1) thereof) and an event described in subsection .62, .63, .64, .65, .66,
.67 or .68 of PBGC Regulation Section 4043 shall be reasonably expected to occur
with respect to such Plan within the following 30 days except where the advance
reporting requirement is waived by PBGC Regulations or otherwise in the PBGC,
(iii) any Plan which is subject to Title IV of ERISA shall have had or is likely
to have a trustee appointed to administer such Plan, (iv) any Plan or to the
best knowledge of the Borrowers, Multiemployer Plan which is subject to Title IV
of ERISA is, shall have been or is likely to be terminated or to be the subject
of distress termination proceedings under ERISA, (v) any Plan shall have an
Unfunded Current Liability which, when added to the aggregate amount of Unfunded
Current Liabilities with respect to all other Plans exceeds $100,000,000,
(vi) any Foreign Pension Plan is subject to governmental wind up proceedings
under applicable pension legislation, (vii) any change in the actuarial
assumptions or funding methodology used for any Foreign Pension Plan, where the
effect of each change is to increase materially the unfunded

 

-177-



--------------------------------------------------------------------------------

benefit liability or obligation to make periodic contributions, shall have
occurred, (viii) a contribution required to be made with respect to a Plan,
Multiemployer Plan or a Foreign Plan has not been timely made, (ix) Aleris, any
Subsidiary of Aleris or any ERISA Affiliate has incurred or is likely to incur
any liability for a violation of the applicable requirements of Section 404 or
405 of ERISA or the exclusive benefit or rule of Section 401(a) of the Code by
any fiduciary or disqualified person with respect to any Plan, (x) other than as
a result of entering into this Agreement Aleris or any of its Subsidiaries or
any ERISA Affiliate has incurred or is likely to incur any liability to or on
account of a Plan under Section 409, 502(i), 502(l), 4062, 4063, 4064, or 4069,
of ERISA or Section 401(a)(29), 4971 or 4975 of the Code or a Multiemployer Plan
under Sections 515, 4201, 4204 and 4212 of ERISA, or on account of a group
health plan (as defined in Section 607(1) of ERISA, or Section 4980B(g)(2) of
the Code or 45 Code of Federal Regulations Section 160.103) under Section 4980B
of the Code and/or the Health Insurance Portability and Accountability Act of
1996, (xi) Aleris or any of its Subsidiaries has incurred or is likely to incur
liabilities pursuant to one or more employee welfare benefit plans (as defined
in Section 3(1) of ERISA) that provide benefits to retired employees or other
former employees (other than as required by Section 601 of ERISA) or Plans or
Foreign Plans, (xii) a “default” within the meaning of Section 4219(c)(5) of
ERISA shall occur with respect to any Multiemployer Plan, or (xiii) any
applicable law, rule or regulation is adopted, changed or interpreted, or the
interpretation or administration thereof is changed, in each case after the date
hereof, by any Governmental Authority or agency or by any court (a “Change of
Law”), or, as a result of a Change in Law, an event occurs following a Change in
Law, with respect to or otherwise affecting any Plan or Foreign Pension Plan;
(b) there shall result from any such event or events specified in clauses (i) to
(xiii) the imposition of a lien, the granting of a security interest, or a
liability or a material risk of incurring a liability; and (c) such lien,
security interest or liability, either individually and/or in the aggregate, has
had, or would reasonably be expected to have a Material Adverse Effect; it being
understood that (i) an Event of Default under this Section 11.06 will only occur
upon the occurrence of clauses (a) , (b) and (c) above and (ii) notwithstanding
anything to the contrary contained in this Section 11.06, if during the 90-day
period following the consummation of a Permitted Acquisition pursuant to
Section 9.15 or any other acquisition of an Acquired Entity or Business pursuant
to Section 10.05, there shall result a Default or Event of Default (solely as a
result of such Permitted Acquisition or other acquisition of an Acquired Entity
or Business) from the event specified in clause (v), the condition and the
events giving rise to such condition will not constitute a Default or Event of
Default (other than any matter, circumstance or event that (x) would have a
Material Adverse Effect, (y) would result in an imposition of a Lien or (z) has
not been remedied prior to the expiration of the 90-day period), provided that
(i) such matter, circumstance or event does not constitute an Event of Default
incapable of being cured and (ii) reasonable steps are being taken to cure such
matter, circumstance or event; or

11.07 Security Documents. After the execution and delivery thereof, (A) any of
the Security Documents shall cease to be in full force and effect (except in
accordance with the terms thereof), or shall cease to give the Collateral Agent
for the benefit of the Secured Creditors the Liens, rights, powers and
privileges purported to be created thereby (including, without limitation, a
perfected security interest in, and Lien on, all of the Collateral wherein
perfection of a security interest is required hereunder or under any Security
Document, in favor of the Collateral Agent, superior to and prior to the rights
of all third Persons (except as permitted by Section 10.01), and subject to no
other Liens (except as permitted by Section 10.01), or (B) any

 

-178-



--------------------------------------------------------------------------------

Credit Party shall default in the due performance or observance of any term,
covenant or agreement on its part to be performed or observed pursuant to any
such Security Document and such default as described in this clause (B) shall
continue unremedied for a period of 30 days after written notice thereof by the
Administrative Agent, Collateral Agent or the Required Lenders, to Aleris; or

11.08 Guaranties. Any Guaranty or any provision thereof shall cease to be in
full force or effect (except in accordance with the terms thereof) as to any
Guarantor, or any Guarantor or any Person acting for or on behalf of such
Guarantor shall deny or disaffirm such Guarantor’s obligations under such
Guaranty or any Guarantor shall default in the due performance or observance of
any term, covenant or agreement on its part to be performed or observed pursuant
to such Guaranty and such default described in this Section 11.08 shall continue
unremedied for a period of 30 days after written notice thereof to the Lenders
by the Administrative Agent, the Collateral Agent or the Required Lenders; or

11.09 Judgments. One or more judgments or decrees shall be entered against
Aleris or any of its Subsidiaries involving in the aggregate for Aleris and its
Subsidiaries a liability (not paid or covered by a reputable and solvent
insurance company) (with any portion of any judgment or decree not so covered to
be included in any determination hereunder) and such judgments and decrees
either shall be final and non-appealable or shall not be vacated, discharged or
stayed or bonded pending appeal for any period of 30 consecutive days, and the
aggregate amount of all such judgments equals or exceeds $20,000,000; or

11.10 Change of Control. A Change of Control shall occur; or

11.11 Intercreditor Agreement. The Intercreditor Agreement or any provision
thereof shall cease to be in full force or effect; or

11.12 Receivables Purchase Agreement. Any Receivables Purchase Agreement or any
provision thereof shall cease to be in full force or effect (except in
accordance with the terms thereof), or any party thereto, or any Person acting
for or on behalf of such party shall deny or disaffirm such party’s obligations
under such Receivables Purchase Agreement or any party thereto shall default in
the due performance or observance of any term, covenant or agreement on its part
to be performed or observed pursuant to such Receivables Purchase Agreement and
such default shall continue unremedied for a period of 30 days after written
notice thereof by the Administrative Agent, the Collateral Agent or the Required
Lenders to Aleris;

then, and in any such event, and at any time thereafter, if any Event of Default
shall then be continuing, the Administrative Agent, upon the written request of
the Required Lenders, shall by written notice to Aleris, take any or all of the
following actions, without prejudice to the rights of the Administrative Agent,
any Lender or the holder of any Note to enforce its claims against any Credit
Party (provided that, if an Event of Default specified in Section 11.05 shall
occur with respect to any Borrower, the result which would occur upon the giving
of written notice by the Administrative Agent as specified in clauses (i) and
(ii) below shall occur automatically without the giving of any such notice):
(i) declare the Total Commitment terminated, whereupon all Commitments of each
Lender shall forthwith terminate immediately and any Commitment Commission shall
forthwith become due and payable without any other notice of any kind;

 

-179-



--------------------------------------------------------------------------------

(ii) declare the principal of (or Face Amount in the case of any outstanding B/A
Instrument) and any accrued interest in respect of all Revolving Loans and the
Notes evidencing such Revolving Loans and all other ABL Obligations owing with
respect thereto hereunder and thereunder to be, whereupon the same shall become,
forthwith due and payable without presentment, demand, protest or other notice
of any kind, all of which are hereby waived by each Credit Party;
(iii) terminate any Letter of Credit which may be terminated in accordance with
its terms; (iv) direct the U.S. Borrowers to pay (and the U.S. Borrowers jointly
and severally agree that upon receipt of such notice, or upon the occurrence of
an Event of Default specified in Section 11.05 with respect to any Borrower, it
will pay) to the Collateral Agent at the Payment Office such additional amount
of cash or Cash Equivalents, to be held as security by the Collateral Agent, as
is equal to the aggregate Stated Amount of all Letters of Credit issued for the
account of the U.S. Borrowers and then outstanding; (v) enforce, as Collateral
Agent, all of the Liens and security interests created pursuant to the Security
Documents securing ABL Obligations owing to the Lenders; and (vi) apply any cash
collateral held by the Administrative Agent pursuant to Section 5.02 to the
repayment of the ABL Obligations owing to the Lenders.

SECTION 12. The Administrative Agent and Collateral Agent.

12.01 Appointment. (a) The Lenders hereby irrevocably designate and appoint DBNY
as Administrative Agent and Citicorp North America, Inc. as Collateral Agent
(for purposes of this Section 12 and Section 13.01 (and all guarantees of
obligations pursuant to said Sections, and for purposes of the Security
Documents), the term “Facility Agents” will include each of (x) DBNY in its
capacity as Administrative Agent, (y) Citicorp North America, Inc. (and any
successor Collateral Agent or Collateral Agents) in its capacity as Collateral
Agent pursuant to the Security Documents and (z) DBAG, in its capacity as the
Canadian Administrative Agent, acting as such pursuant to the terms of this
Agreement to act as specified herein and in the other Credit Documents). Each
Lender hereby irrevocably authorizes, and each holder of any Note by the
acceptance of such Note shall be deemed irrevocably to authorize, the Facility
Agents to take such action on its behalf under the provisions of this Agreement,
the other Credit Documents and any other instruments and agreements referred to
herein or therein and to exercise such powers and to perform such duties
hereunder and thereunder as are specifically delegated to or required of each
Facility Agent by the terms hereof and thereof and such other powers as are
reasonably incidental thereto. Each Facility Agent may perform any of its
respective duties hereunder by or through its officers, directors, agents,
employees or affiliates (it being understood and agreed, for avoidance of doubt
and without limiting the generality of the foregoing, that (x) the
Administrative Agent shall be permitted to designate one of its affiliates to
perform the duties to be performed by the Administrative Agent hereunder with
respect to Loans and Letters of Credit denominated in a currency other than U.S.
Dollars and (y) the Collateral Agent shall be permitted to designate one of its
affiliates (including, without limitation, Citibank Canada) to perform the
duties to be performed by the Collateral Agent hereunder for purposes of holding
any security granted by the Canadian Borrowers or by any Affiliate or Subsidiary
of the Canadian Borrowers on property pursuant to the laws of any province of
Canada to secure obligations of the Canadian Borrowers or such Affiliate or
Subsidiary, and the provisions of this Section 12 shall apply to any such
affiliates mutatis mutandis).

(b) For greater certainty, and without limiting the powers of the Collateral
Agent hereunder or under any of the other Credit Documents, each Lender (for its
benefit and the

 

-180-



--------------------------------------------------------------------------------

benefit of its affiliates), each Issuing Lender, the Canadian Administrative
Agent, the Collateral Agent and each other Agent (all such Lenders (for their
benefit and the benefit of their respective affiliates), Issuing Lenders,
Canadian Administrative Agent, Collateral Agent and other Agents are
collectively called, for purposes of this Section 12.01(b), the “Quebec Secured
Parties”) hereby acknowledges and agrees that Citibank Canada shall, for
purposes of holding any security granted by the Canadian Borrowers or by any
Affiliate or Subsidiary of the Canadian Borrowers on property pursuant to the
laws of the Province of Quebec to secure obligations of the Canadian Borrowers
or such Affiliate or Subsidiary under any bond or debenture (the “Quebec Secured
Obligations”), be the holder of an irrevocable power of attorney (fondé de
pouvoir) (within the meaning of the Civil Code of Quebec) for all present and
future Quebec Secured Parties and holders of any bond or debenture. Each of the
Quebec Secured Parties, for itself and for all present and future affiliates
that are or may become Quebec Secured Parties hereby irrevocably constitutes, to
the extent necessary, Citibank Canada as the holder of an irrevocable power of
attorney (fondé de pouvoir) (within the meaning of Article 2692 of the Civil
Code of Quebec) in order to hold security granted by any of the Canadian
Borrowers or by any of their Affiliate or Subsidiaries in the Province of Quebec
to secure the Quebec Secured Obligations. Furthermore, each of the Quebec
Secured Parties hereby appoints the Citibank Canada to act in the capacity of
the holder and depositary of such bond or debenture on its own behalf as
Collateral Agent and for and on behalf and for the benefit of all present and
future Quebec Secured Parties. Each assignee (for itself and for all present and
future affiliates) of a Quebec Secured Party shall be deemed to have confirmed
and ratified the constitution of the Collateral Agent as the holder of such
irrevocable power of attorney (fondé de pouvoir) by execution of the relevant
Assignment and Assumption Agreement or other relevant documentation relating to
such assignment. Notwithstanding the provisions of Section 32 of the An Act
respecting the special powers of legal persons (Quebec), Citibank Canada may
acquire and be the holder of any bond or debenture. The Canadian Borrowers
hereby acknowledge that such bond or debenture constitutes a title of
indebtedness, as such term is used in Article 2692 of the Civil Code of Quebec.

12.02 Nature of Duties. (a) No Facility Agent shall have any duties or
responsibilities except those expressly set forth in this Agreement and in the
other Credit Documents. Neither the Facility Agents nor any of their respective
officers, directors, agents, employees or affiliates shall be liable for any
action taken or omitted by them hereunder or under any other Credit Document or
in connection herewith or therewith, unless caused by their gross negligence or
willful misconduct (as determined by a court of competent jurisdiction in a
final and non-appealable decision). The duties of the Facility Agents shall be
mechanical and administrative in nature; no Facility Agent shall have by reason
of this Agreement or any other Credit Document a fiduciary relationship in
respect of any Lender or the holder of any Note; and nothing in this Agreement
or in any other Credit Document, expressed or implied, is intended to or shall
be so construed as to impose upon any Facility Agent any obligations in respect
of this Agreement or any other Credit Document except as expressly set forth
herein or therein.

(b) Notwithstanding any other provision of this Agreement or any provision of
any other Credit Document, the Syndication Agent, the Co-Documentation Agents,
the Joint Lead Arrangers and the Joint Book Running Managers are named as such
for recognition purposes only, and in their respective capacities as such shall
have no powers, duties, responsibilities or liabilities with respect to this
Agreement or the other Credit Documents or the

 

-181-



--------------------------------------------------------------------------------

transactions contemplated hereby and thereby; it being understood and agreed
that the Syndication Agent, the Co-Documentation Agents, the Joint Lead
Arrangers and the Joint Book Running Managers shall each be entitled to all
indemnification and reimbursement rights in favor of the Facility Agents (to the
same extent as provided for the Facility Agents) as, and to the extent, provided
for under Sections 12.06 and 13.01 (which provisions shall be deemed
incorporated by reference herein). Without limitation of the foregoing, neither
the Syndication Agent, the Co-Documentation Agents, the Joint Lead Arrangers,
nor the Joint Book Running Managers shall, solely by reason of this Agreement or
any other Credit Documents, have any fiduciary relationship in respect of any
Lender or any other Person.

12.03 Lack of Reliance on the Facility Agents. Independently and without
reliance upon any Facility Agent, each Lender and the holder of each Note, to
the extent it deems appropriate, has made and shall continue to make (i) its own
independent investigation of the financial condition and affairs of Aleris and
its Subsidiaries in connection with the making and the continuance of the Loans
and Letters of Credit and the taking or not taking of any action in connection
herewith and (ii) its own appraisal of the creditworthiness of Aleris and its
Subsidiaries and, except as expressly provided in this Agreement, no Facility
Agent shall have any duty or responsibility, either initially or on a continuing
basis, to provide any Lender or the holder of any Note with any credit or other
information with respect thereto, whether coming into its possession before the
making of the Loans or the issuance of any Letter of Credit or at any time or
times thereafter. No Facility Agent shall be responsible to any Lender or the
holder of any Note for any recitals, statements, information, representations or
warranties herein or in any document, certificate or other writing delivered in
connection herewith or for the execution, effectiveness, genuineness, validity,
enforceability, perfection, collectibility, priority or sufficiency of this
Agreement or any other Credit Document or the financial condition of Aleris or
any of its Subsidiaries or be required to make any inquiry concerning either the
performance or observance of any of the terms, provisions or conditions of this
Agreement or any other Credit Document, or the financial condition of Aleris or
any of its Subsidiaries or the existence or possible existence of any Default or
Event of Default.

12.04 Certain Rights of the Facility Agents. If a Facility Agent requests
instructions from the Required Lenders with respect to any act or action
(including failure to act) in connection with this Agreement or any other Credit
Document, such Facility Agent shall be entitled to refrain from such act or
taking such action unless and until such Facility Agent shall have received
instructions from the Required Lenders; and such Facility Agent shall not incur
liability to any Lender by reason of so refraining. Without limiting the
foregoing, neither any Lender nor the holder of any Note shall have any right of
action whatsoever against any Facility Agent as a result of such Facility Agent
acting or refraining from acting hereunder or under any other Credit Document in
accordance with the instructions of the Required Lenders.

12.05 Reliance. Each Facility Agent shall be entitled to rely, and shall be
fully protected in relying, upon any note, writing, resolution, notice,
statement, certificate, telex, teletype or telecopier message, cablegram,
radiogram, order or other document or telephone message signed, sent or made by
any Person that such Facility Agent believed to be the proper Person, and, with
respect to all legal matters pertaining to this Agreement and any other Credit
Document and its duties hereunder and thereunder, upon advice of counsel
selected by such Facility Agent.

 

-182-



--------------------------------------------------------------------------------

12.06 Indemnification. To the extent any Facility Agent (or any affiliate
thereof) is not reimbursed and indemnified by the Borrowers, the Lenders will
reimburse and indemnify such Facility Agent (and any affiliate thereof) in
proportion to their respective “percentage” as used in determining the Required
Lenders (determined as if there were no Defaulting Lenders) for and against any
and all liabilities, obligations, losses, damages, penalties, claims, actions,
judgments, costs, expenses or disbursements of whatsoever kind or nature which
may be imposed on, asserted against or incurred by such Facility Agent (or any
affiliate thereof) in performing its duties hereunder or under any other Credit
Document (including, without limitation, any account control agreements entered
into pursuant to any Security Agreement) or in any way relating to or arising
out of this Agreement or any other Credit Document (including, without
limitation, any account control agreements entered into pursuant to any Security
Agreement); provided that no Lender shall be liable for any portion of such
liabilities, obligations, losses, damages, penalties, claims, actions,
judgments, suits, costs, expenses or disbursements resulting from such Facility
Agent’s (or such affiliate’s) gross negligence or willful misconduct (as
determined by a court of competent jurisdiction in a final and non-appealable
decision).

12.07 The Facility Agents in their Individual Capacities. With respect to its
obligation to make Loans, or issue or participate in Letters of Credit, under
this Agreement, each Facility Agent shall have the rights and powers specified
herein for a “Lender” and may exercise the same rights and powers as though it
were not performing the duties specified herein; and the term “Lender,”
“Required Lenders,” “holders of Notes” or any similar terms shall, unless the
context clearly indicates otherwise, include each Facility Agent in its
respective individual capacity. Each Facility Agent and its affiliates may
accept deposits from, lend money to, and generally engage in any kind of
banking, investment banking, trust or other business with, or provide debt
financing, equity capital or other services (including financial advisory
services) to any Credit Party or any Affiliate of any Credit Party (or any
Person engaged in a similar business with any Credit Party or any Affiliate
thereof) as if they were not performing the duties specified herein, and may
accept fees and other consideration from any Credit Party or any Affiliate of
any Credit Party for services in connection with this Agreement and otherwise
without having to account for the same to the Lenders.

12.08 Holders. The Borrowers and the Facility Agents shall deem and treat the
payee of any Note as the owner thereof for all purposes hereof unless and until
a written notice of the assignment, transfer or endorsement thereof, as the case
may be, together with the relevant Assignment and Assumption Agreement shall
have been filed with the Administrative Agent or the Canadian Administrative
Agent, as applicable. Any request, authority or consent of any Person who, at
the time of making such request or giving such authority or consent, is the
holder of any Note shall be conclusive and binding on any subsequent holder,
transferee, assignee or endorsee, as the case may be, of such Note or of any
Note or Notes issued in exchange therefor.

12.09 Resignation by the Facility Agents. (a) Any Facility Agent may resign from
the performance of all its respective functions and duties hereunder and/or
under the other Credit Documents at any time by giving 20 Business Days’ prior
written notice to the Lenders and, unless a Default or an Event of Default under
Section 11.05 then exists, Aleris. Any such resignation by a Facility Agent
hereunder shall also constitute its resignation as an Issuing Lender and
Swingline Lender, in which case the resigning Facility Agent (x) shall not be

 

-183-



--------------------------------------------------------------------------------

required to issue any further Letters of Credit or make any additional Swingline
Loans hereunder and (y) shall maintain all of its rights as Issuing Lender or
Swingline Lender, as the case may be, with respect to any Letter of Credit
issued by it, or Swingline Loans made by it, prior to the date of such
resignation. Such resignation shall take effect upon the appointment of a
successor Administrative Agent, Canadian Administrative Agent or Collateral
Agent, as applicable, pursuant to clauses (b) and (c) below or as otherwise
provided below.

(b) Upon any such notice of resignation by any Facility Agent, the Required
Lenders shall appoint a successor Administrative Agent, Canadian Administrative
Agent or Collateral Agent, as applicable, hereunder or thereunder who shall be a
commercial bank or trust company reasonably acceptable to Aleris, which
acceptance shall not be unreasonably withheld or delayed (provided that Aleris’
approval shall not be required if an Event of Default then exists).

(c) If a successor Administrative Agent, Canadian Administrative Agent or
Collateral Agent, as applicable, shall not have been so appointed within such 20
Business Day period, the respective Facility Agent, with the consent of Aleris
(which consent shall not be unreasonably withheld or delayed, provided that
Aleris’ consent shall not be required if an Event of Default then exists), shall
then appoint a successor Administrative Agent, Canadian Administrative Agent or
Collateral Agent, as applicable, who shall serve as Administrative Agent,
Canadian Administrative Agent or Collateral Agent, as applicable, hereunder or
thereunder until such time, if any, as the Required Lenders appoint a successor
Administrative Agent, Canadian Administrative Agent or Collateral Agent, as
applicable, as provided above.

(d) If no successor Administrative Agent, Canadian Administrative Agent or
Collateral Agent, as applicable, has been appointed pursuant to clause (b) or
(c) above by the 45th Business Day after the date such notice of resignation was
given by the respective Facility Agent, such Facility Agent’s resignation shall
become effective and the Required Lenders shall thereafter perform all the
duties of the respective Facility Agent hereunder and/or under any other Credit
Document until such time, if any, as the Required Lenders appoint a successor
Administrative Agent, Canadian Administrative Agent or Collateral Agent, as
applicable, as provided above.

(e) Upon a resignation of any Facility Agent pursuant to this Section 12.09,
such Facility Agent shall remain indemnified to the extent provided in this
Agreement and the other Credit Documents and the provisions of this Section 12
shall continue in effect for the benefit of such Facility Agent for all of its
actions and inactions while serving as a Facility Agent.

12.10 Collateral Matters. (a) Each Lender authorizes and directs the Facility
Agents to enter into the Security Documents for the benefit of the Lenders and
the other Secured Creditors. Each Lender hereby agrees, and each holder of any
Note by the acceptance thereof will be deemed to agree, that, except as
otherwise set forth herein, any action taken by the Required Lenders in
accordance with the provisions of this Agreement or the Security Documents, and
the exercise by the Lenders (or any authorized sub-group thereof) of the powers
set forth herein or therein, together with such other powers as are reasonably
incidental thereto, shall be authorized and binding upon all of the Lenders. The
Facility Agents are hereby

 

-184-



--------------------------------------------------------------------------------

authorized on behalf of all of the Lenders, without the necessity of any notice
to or further consent from any Lender, from time to time prior to an Event of
Default, to take any action with respect to any Collateral or Security Documents
which may be necessary to perfect and maintain perfected the security interest
in and liens upon the Collateral granted pursuant to the Security Documents.
Each of the Administrative Agent and the Canadian Administrative Agent hereby
acknowledges that any Collateral in its possession shall be held for the benefit
of the Collateral Agent, subject to the security interests created under the
Security Documents and shall act upon the instructions of the Collateral Agent,
without the further consent of any Borrower. The Collateral Agent may perform
any of its duties hereunder or thereunder by or through its authorized agents,
sub-agents or employees.

(b) The Lenders hereby authorize each Facility Agent to release any Lien granted
to or held by such Facility Agent upon any Collateral (i) upon termination of
the Commitments and payment and satisfaction of all of the ABL Obligations at
any time arising under or in respect of this Agreement or the Credit Documents
or the transactions contemplated hereby or thereby, (ii) constituting property
being sold or otherwise disposed of (to Persons other than Aleris and its
Subsidiaries) upon the sale or other disposition thereof in compliance with
Section 10.02, (iii) upon the request of the Borrowers, so long as the fair
market value of any Collateral released in any Fiscal Year pursuant to this
Section 12.10(b)(iii) does not exceed $5,000,000, (iv) if approved, authorized
or ratified in writing by the Required Lenders (or all of the Lenders hereunder,
to the extent required by Section 13.12) or (v) as otherwise may be expressly
provided in the relevant Security Documents. Upon request by any Facility Agent
at any time, the Lenders will confirm in writing such Facility Agent’s authority
to release particular types or items of Collateral pursuant to this
Section 12.10.

(c) No Facility Agent shall have any obligation whatsoever to the Lenders or to
any other Person to assure that the Collateral exists or is owned by any Credit
Party or is cared for, protected or insured or that the Liens granted to any
Facility Agent herein or pursuant hereto have been properly or sufficiently or
lawfully created, perfected, protected or enforced or are entitled to any
particular priority, or to exercise or to continue exercising at all or in any
manner or under any duty of care, disclosure or fidelity any of the rights,
authorities and powers granted or available to any Facility Agent in this
Section 12.10 or in any of the Security Documents, it being understood and
agreed that in respect of the Collateral, or any act, omission or event related
thereto, each Facility Agent may act in any manner it may deem appropriate, in
its sole discretion, given such Facility Agent’s own interest in the Collateral
as one of the Lenders and that such Facility Agent shall have no duty or
liability whatsoever to the Lenders, except for its gross negligence or willful
misconduct (as determined by a court of competent jurisdiction in a final and
non-appealable decision). It is understood and agreed that the Collateral Agent
is a “Facility Agent” and shall be entitled to all indemnification and
reimbursement rights in favor of the Facility Agents (to the same extent as
provided for the Facility Agents) as, and to the extent, provided for under
Sections 12.06 and 13.01 (which provisions shall be deemed incorporated by
reference herein).

(d) In no event will the Collateral Agent be replaced hereunder (or under any of
the other Credit Documents) unless agreed to by the Administrative Agent and the
Collateral Agent.

 

-185-



--------------------------------------------------------------------------------

12.11 Delivery of Information. The Facility Agents shall not be required to
deliver to any Lender originals or copies of any documents, instruments,
notices, communications or other information received by any Facility Agent from
any Credit Party, any Subsidiary, the Required Lenders, any Lender or any other
Person under or in connection with this Agreement or any other Credit Document
except (i) as specifically provided in this Agreement or any other Credit
Document and (ii) as specifically requested from time to time in writing by any
Lender with respect to a specific document, instrument, notice or other written
communication received by and in the possession of the respective Facility Agent
at the time of receipt of such request and then only in accordance with such
specific request.

12.12 The Administrative Agent and the Collateral Agent. If the Administrative
Agent or the Collateral Agent proposes any (or proposes any adjustment or
revision to any existing) reserves, advance rates or any other borrowing base
eligibility standards, or makes any other proposal regarding a determination or
action which may be made by the Administrative Agent or the Collateral Agent
pursuant to this Agreement or any other Credit Document, the non-proposing party
shall respond to such proposal within three Business Days. In the event that the
Administrative Agent and the Collateral Agent cannot agree on reserves, advance
rates, any other borrowing base eligibility standards or any other action or
determination which may be made by the Administrative Agent or the Collateral
Agent pursuant to this Agreement or any other Credit Document, the determination
shall be made by the Administrative Agent or the Collateral Agent, as
applicable, either asserting the more conservative judgment or declining to
permit the requested action for which consent is being sought by the Credit
Parties, as applicable.

SECTION 13. Miscellaneous.

13.01 Payment of Expenses, etc. The U.S. Credit Parties hereby jointly and
severally agree to: (i) whether or not the transactions herein contemplated are
consummated, pay all reasonable out-of-pocket costs and expenses of each
Facility Agent and its affiliates (including, without limitation, the reasonable
fees and disbursements of White & Case LLP and each Facility Agent’s other
counsel and consultants) in connection with the preparation, execution, delivery
and administration of this Agreement and the other Credit Documents and the
documents and instruments referred to herein and therein and any amendment,
waiver or consent relating hereto or thereto, of each Facility Agent and its
Affiliates in connection with its or their syndication efforts with respect to
this Agreement; (ii) pay all out-of-pocket costs and expenses of each Facility
Agent and, after the occurrence of an Event of Default, each of the Issuing
Lenders and Lenders in connection with the enforcement of this Agreement and the
other Credit Documents and the documents and instruments referred to herein and
therein or in connection with any refinancing or restructuring of the credit
arrangements provided under this Agreement in the nature of a “work-out” or
pursuant to any insolvency or bankruptcy proceedings (including, in each case
without limitation, the fees and disbursements of counsel and consultants for
the Facility Agent and, after the occurrence of an Event of Default, counsel for
each of the Issuing Lenders and Lenders); (iii) pay and hold each Facility
Agent, each of the Issuing Lenders and each of the Lenders harmless from and
against any and all present and future stamp, documentary transfer, sales and
use, value added, excise and other similar taxes with respect to the foregoing
matters, the performance of any obligation under this Agreement or any other
Credit Document or any payment thereunder, and save each Facility Agent, each of
the Issuing Lenders and each of the Lenders harmless from and against any and
all liabilities with

 

-186-



--------------------------------------------------------------------------------

respect to or resulting from any delay or omission (other than to the extent
attributable to such Facility Agent, such Issuing Lender or such Lender) to pay
such taxes; and (iv) indemnify each Facility Agent, each Issuing Lender and each
Lender, and each of their respective officers, directors, employees,
representatives, agents, affiliates, trustees and investment advisors
(individually, an “Indemnitee”, and collectively, the “Indemnitees”) from and
hold each of them harmless against any and all liabilities, obligations
(including Remedial Actions), losses, damages, penalties, claims, actions,
judgments, suits, costs, expenses and disbursements (including reasonable
attorneys’ and consultants’ fees and disbursements) incurred by, imposed on or
assessed against any of them as a result of, or arising out of, or in any way
related to, or by reason of, (a) any investigation, litigation or other
proceeding (whether or not any Indemnitee is a party thereto and whether or not
such investigation, litigation or other proceeding is brought by or on behalf of
any Credit Party) related to the entering into and/or performance of this
Agreement or any other Credit Document or the use of any Letter of Credit or the
proceeds of any Loans hereunder or the consummation of the Transaction or any
other transactions contemplated herein or in any other Credit Document or the
exercise of any of their rights or remedies provided herein or in the other
Credit Documents (but excluding any losses, liabilities, claims, damages or
expenses to the extent (x) incurred by reason of the gross negligence or willful
misconduct of the Person to be indemnified (as determined by a court of
competent jurisdiction in a final and non-appealable decision), (y) brought
solely by an Affiliate of the Person to be indemnified), or (b) the actual or
alleged presence of Hazardous Materials in the air, surface water or groundwater
or on the surface or subsurface of any Real Property at any time owned, leased
or operated by Aleris or any of its Subsidiaries, the generation, storage,
transportation, handling or disposal of Hazardous Materials by Aleris or any of
its Subsidiaries at any location, whether or not owned, leased or operated by
Aleris or any of its Subsidiaries, the non-compliance by Aleris or any of its
Subsidiaries with any Environmental Law (including applicable permits
thereunder) applicable to any Real Property, or any Environmental Claim asserted
against Aleris, any of its Subsidiaries or any Real Property at any time owned,
leased or operated by Aleris or any of its Subsidiaries, including, in each
case, without limitation, the reasonable fees and disbursements of counsel and
other consultants incurred in connection with any such investigation, litigation
or other proceeding (but excluding any losses, liabilities, claims, damages or
expenses to the extent (x) incurred by reason of the gross negligence or willful
misconduct of the Person to be indemnified (as determined by a court of
competent jurisdiction in a final and non-appealable decision), (y) brought
solely by an Affiliate of the Person to be indemnified) or (z) resulting solely
from acts or omissions by Persons other than Aleris and its Subsidiaries with
respect to the applicable Real Property after the Administrative Agent sells the
respective Real Property pursuant to a foreclosure or has accepted a deed in
lieu of foreclosure; provided that the Credit Parties shall not be required to
reimburse the legal fees and expenses of more than one outside counsel (in
addition to and necessary or advisable special counsel and up to one local
counsel in each applicable local jurisdiction) for all Indemnitees unless, in
the written opinion of outside counsel reasonably satisfactory to the Credit
Parties and the Administrative Agent, representation of all such Indemnitees
would be inappropriate due to the existence of an actual or potential conflict
of interest. To the extent that the undertaking to indemnify, pay or hold
harmless any Facility Agent, any Issuing Lender or any Lender set forth in the
preceding sentence may be unenforceable because it is violative of any law or
public policy, the Borrowers shall make the maximum contribution to the payment
and satisfaction of each of the indemnified liabilities which is permissible
under applicable law. None of

 

-187-



--------------------------------------------------------------------------------

Indemnitees shall be responsible or liable to the Credit Parties or any other
Person for (and each of the Credit Parties hereby waives) any indirect, special,
punitive or consequential damages (including, without limitation, any loss of
profits, business or anticipated savings) which may be alleged as a result of
the Credit Documents or the transactions contemplated hereby and thereby.

13.02 Right of Setoff. (a) In addition to any rights now or hereafter granted
under applicable law or otherwise, and not by way of limitation of any such
rights, upon the occurrence and during the continuance of an Event of Default,
the Administrative Agent, each Issuing Lender and each Lender is hereby
authorized at any time or from time to time, without presentment, demand,
protest or other notice of any kind to any Credit Party or to any other Person,
any such notice being hereby expressly waived, to set off and to appropriate and
apply any and all deposits (general or special) and any other Indebtedness at
any time held or owing by the Administrative Agent, such Issuing Lender or such
Lender (including, without limitation, by Affiliates, branches and agencies of
the Administrative Agent, such Issuing Lender or such Lender wherever located)
to or for the credit or the account of Aleris or any of its Subsidiaries against
and on account of the ABL Obligations and liabilities of the Credit Parties to
the Administrative Agent, such Issuing Lender or such Lender under this
Agreement or under any of the other Credit Documents, including, without
limitation, all interests in ABL Obligations purchased by such Lender pursuant
to Section 13.06(b), and all other claims of any nature or description arising
out of or connected with this Agreement or any other Credit Document,
irrespective of whether or not the Administrative Agent, such Issuing Lender or
such Lender shall have made any demand hereunder and although said ABL
Obligations, liabilities or claims, or any of them, shall be contingent or
unmatured, provided, however, that none of the Administrative Agent, any Issuing
Lender or any Lender may offset amounts (i) owed by it to the Canadian Credit
Parties (or any of their Subsidiaries) against amounts owed to such Person by
the U.S. Credit Parties (except in respect of the U.S. Credit Parties’
guaranties of the Canadian Credit Parties) or the European Credit Parties and
(ii) owed by it to the European Credit Parties (or any of their Subsidiaries)
against amounts owed to such Person by the U.S. Credit Parties (except in
respect of the U.S. Credit Parties’ guaranties of the European Credit Parties)
or the Canadian Credit Parties.

(b) NOTWITHSTANDING THE FOREGOING SUBSECTION (a), AT ANY TIME THAT THE LOANS OR
ANY OTHER OBLIGATION SHALL BE SECURED BY REAL PROPERTY LOCATED IN CALIFORNIA, NO
LENDER OR THE ADMINISTRATIVE AGENT SHALL EXERCISE A RIGHT OF SETOFF, LIEN OR
COUNTERCLAIM OR TAKE ANY COURT OR ADMINISTRATIVE ACTION OR INSTITUTE ANY
PROCEEDING TO ENFORCE ANY PROVISION OF THIS AGREEMENT OR ANY NOTE UNLESS IT IS
TAKEN WITH THE CONSENT OF THE REQUIRED LENDERS OR, TO THE EXTENT REQUIRED BY
SECTION 13.12 OF THIS AGREEMENT, ALL OF THE LENDERS, OR APPROVED IN WRITING BY
THE ADMINISTRATIVE AGENT, IF SUCH SETOFF OR ACTION OR PROCEEDING WOULD OR MIGHT
(PURSUANT TO CALIFORNIA CODE OF CIVIL PROCEDURE SECTIONS 580a, 580b, 580d AND
726 OF THE CALIFORNIA CODE OF CIVIL PROCEDURE OR SECTION 2924 OF THE CALIFORNIA
CIVIL CODE, IF APPLICABLE, OR OTHERWISE) AFFECT OR IMPAIR THE VALIDITY,
PRIORITY, OR ENFORCEABILITY OF THE LIENS GRANTED TO THE COLLATERAL AGENT
PURSUANT TO THE SECURITY DOCUMENTS OR THE ENFORCEABILITY OF THE NOTES AND OTHER
OBLIGATIONS HEREUNDER, AND

 

-188-



--------------------------------------------------------------------------------

ANY ATTEMPTED EXERCISE BY ANY LENDER OR THE ADMINISTRATIVE AGENT OF ANY SUCH
RIGHT WITHOUT OBTAINING SUCH CONSENT OF THE REQUIRED LENDERS OR THE
ADMINISTRATIVE AGENT SHALL BE NULL AND VOID. THIS SUBSECTION (b) SHALL BE SOLELY
FOR THE BENEFIT OF EACH OF THE LENDERS AND THE ADMINISTRATIVE AGENT HEREUNDER.

13.03 Notices. Except as otherwise expressly provided herein, all notices and
other communications provided for hereunder shall be in writing (including
telegraphic, telex, telecopier or cable communication) and mailed, telegraphed,
telexed, telecopied, cabled or delivered: if to any Credit Party, to such Credit
Party c/o Aleris at 25825 Science Park Drive, Suite 400, Beachwood, OH 41122,
Attention: General Counsel, Telephone No.: (216) 910-3400, Telecopier:
(216) 910-3650, at the address specified opposite its signature below or in the
other relevant Credit Documents; if to any Lender, at its address specified on
Schedule II; and if to the Administrative Agent, at the Notice Office; or, as to
any Credit Party or the Administrative Agent, at such other address as shall be
designated by such party in a written notice to the other parties hereto and, as
to each Lender, at such other address as shall be designated by such Lender in a
written notice to Aleris and the Administrative Agent. All such notices and
communications shall, when mailed, telegraphed, telexed, telecopied, or cabled
or sent by overnight courier, be effective when deposited in the mails,
delivered to the telegraph company, cable company or overnight courier, as the
case may be, or sent by telex or telecopier, except that notices and
communications to the Administrative Agent and Aleris shall not be effective
until received by the Administrative Agent or Aleris, as the case may be.

13.04 Benefit of Agreement; Assignments; Participations. (a) This Agreement
shall be binding upon and inure to the benefit of and be enforceable by the
respective successors and assigns of the parties hereto; provided, however, no
Borrower may assign or transfer any of its rights, obligations or interest
hereunder without the prior written consent of all of the Lenders and, provided
further, that, although (subject to clauses (c) and (d) below) any Lender may
transfer, assign or grant participations in its rights hereunder, such Lender
shall remain a “Lender” for all purposes hereunder (and may not transfer or
assign all or any portion of its Commitments hereunder except as provided in
Sections 2.13 and 13.04(b)) and the transferee, assignee or participant, as the
case may be, shall not constitute a “Lender” hereunder and, provided further,
that no Lender shall transfer or grant any participation under which the
participant shall have rights to approve any amendment to or waiver of this
Agreement or any other Credit Document except to the extent such amendment or
waiver would (i) extend or postpone the final scheduled maturity or any date
fixed for any scheduled repayment of principal of, or interest on, the
Commitments and/or Loans (or Letters of Credit) that are being participated in
by such participant, (ii) reduce the rate or extend the time of payment of
interest or Fees thereon (except in connection with a waiver of applicability of
any post-default increase in interest rates) or reduce the principal amount
thereof, or increase the amount of the participant’s participation over the
amount thereof then in effect (it being understood that a waiver of any Default
or Event of Default or of a mandatory prepayment or mandatory reduction in the
Total Commitment shall not constitute a change in the terms of such
participation, and that an increase in any Commitment (or the available portion
thereof) or Loan shall be permitted without the consent of any participant if
the participant’s participation is not increased as a result thereof),
(iii) consent to the assignment or transfer by any Borrower of any of its rights
and obligations under this Agreement or (iv) release all or substantially all of
the Collateral under all

 

-189-



--------------------------------------------------------------------------------

of the Security Documents (except as expressly provided in the Credit Documents)
supporting the Loans or Letters of Credit hereunder in which such participant is
participating. In the case of any such participation, (A) the participant shall
not have any rights under this Agreement or any of the other Credit Documents
(the participant’s rights against such Lender in respect of such participation
to be those set forth in the agreement executed by such Lender in favor of the
participant relating thereto) and all amounts payable by the Borrowers hereunder
shall be determined as if such Lender had not sold such participation,
(B) following a Conversion Event each Participant shall be entitled to receive
from relevant Borrowers any incremental costs and indemnities (including,
without limitation, pursuant to Section 2.10, 2.11 and 3.06, and 5.04) directly
from the Borrowers to the same extent as if it were the direct Lender as to
which its interests were assigned after the occurrence of a Conversion Event as
opposed to a participant therein, which incremental costs shall be calculated
without regard to Section 2.12 and (C) each participant shall have acknowledged
in writing that it is bound by the terms of the Re-allocation Agreement.

(b) Notwithstanding the foregoing and subject to clauses (c) and (d) below, any
Lender (or any Lender together with one or more other Lenders) may (x) assign
all or a portion of its Commitments and related outstanding ABL Obligations (or,
if the Commitments with respect to the relevant Tranche have terminated,
outstanding ABL Obligations) hereunder to (i)(A) its parent company and/or any
affiliate of such Lender which is at least 50% owned by such Lender or its
parent company or (B) to one or more other Lenders or any affiliate of any such
other Lender which is at least 50% owned by such other Lender or its parent
company (provided that any fund that invests in loans and is managed or advised
by the same investment advisor of another fund which is a Lender (or by an
Affiliate of such investment advisor) shall be treated as an affiliate of such
other Lender for the purposes of this sub-clause (x)(i)(B)), or (ii) in the case
of any Lender that is a fund that invests in loans, any other fund that invests
in loans and is managed or advised by the same investment advisor of any Lender
or by an Affiliate of such investment advisor or (y) assign all, or if less than
all, a portion equal to at least $5,000,000 (for such purposes, using the Dollar
Equivalent of any Non-Dollar Denominated Loans), in each case in the aggregate
for the assigning Lender or assigning Lenders of such Commitments and related
outstanding ABL Obligations (or, if the Commitments with respect to the relevant
Tranche have terminated, outstanding ABL Obligations) hereunder to one or more
Eligible Transferees (treating any fund that invests in loans and any other fund
that invests in loans and is managed or advised by the same investment advisor
of such fund or by an Affiliate of such investment advisor as a single Eligible
Transferee), each of which assignees shall become a party to this Agreement as a
Lender by execution of an Assignment and Assumption Agreement, provided that
(i) so long as no Significant Event of Default then exists and no Conversion
Event has occurred, any assignment of all or any portion of the Canadian
Commitment of any Lender pursuant to clause (x) or (y) above shall be only to a
Person who is a Canadian Resident complying with the relevant requirements of
Section 2.17, (ii) at such time, Schedule I-A shall be deemed modified to
reflect the Commitments (and, if an assignment of all or any portion of the
Canadian Commitment is being made, Schedule I-B shall be deemed modified to
reflect the new Canadian Lender) and/or outstanding Loans, as the case may be,
of such new Lender and of the existing Lenders, (iii) upon the surrender of the
relevant Notes by the assigning Lender (or, upon such assigning Lender’s
indemnifying the respective Borrower or Borrowers for any lost Note pursuant to
a customary indemnification agreement) new Notes will be issued, at the relevant
Borrower’s expense, to such new Lender and to the assigning Lender upon the
request of such

 

-190-



--------------------------------------------------------------------------------

new Lender or assigning Lender, such new Notes to be in conformity with the
requirements of Section 2.05 (with appropriate modifications) to the extent
needed to reflect the revised Commitments and/or outstanding Loans, as the case
may be, (iv) except in the case of assignments made prior to the Syndication
Date and as part of the primary syndication of the Loans and Commitments, so
long as no Event of Default then exists the consent of Aleris in each case shall
be required in connection with any such assignment pursuant to clause (y) above
(each of which consents shall not be unreasonably withheld or delayed), (v) the
consent of the Administrative Agent (or if an assignment of any Canadian
Commitment or related outstandings, the Canadian Administrative Agent), each
Swingline Lender and each Issuing Lender (for the respective Tranche) shall be
required in connection with any assignment of a Commitment to an Eligible
Transferee pursuant to clause (y) above (which consents shall not be
unreasonably withheld or delayed), (vi) the Administrative Agent shall receive
at the time of each such assignment, from the assigning or assignee Lender, the
payment of a non-refundable assignment fee of $3,500, (vii) no such transfer or
assignment will be effective until recorded by the Administrative Agent on the
Register pursuant to Section 13.15 and (viii) at the time of each assignment
pursuant to this Section 13.04(b) to a Person which is not already a Lender
hereunder (whether pursuant to clause (v) or (y) above), the respective assignee
shall have acknowledged in writing (which may be in the executed Assignment and
Assumption Agreement) that it is bound by the terms of the Re-Allocation
Agreement. To the extent of any assignment pursuant to this Section 13.04(b),
the assigning Lender shall be relieved of its obligations hereunder with respect
to its assigned Commitments and outstanding Loans. At the time of each
assignment pursuant to this Section 13.04(b) to a Person which is not already a
Lender hereunder (other than a Canadian Lender in its capacity solely as a
Lender to the Canadian Borrowers), the respective assignee Lender shall, to the
extent legally entitled to do so, provide to Aleris the appropriate Internal
Revenue Service Forms and necessary attachments (and, if applicable, a
Section 5.04(b)(ii) Certificate) described in Section 5.04(b). At the time of
each assignment pursuant to this Section 13.04(b) to a Person which is not
already a Canadian Lender hereunder, the respective assignee shall, to the
extent legally entitled to do so, provide the documents required by
Section 2.17(a) and shall, to the extent it is legally entitled to do so,
represent that it is a Canadian Resident. To the extent that prior to the
occurrence of a Conversion Event an assignment of all or any portion of a
Lender’s Commitments and related outstanding ABL Obligations pursuant to
Section 2.13 or this Section 13.04(b) would, at the time of such assignment,
result in amounts payable under Section 2.10, 3.06 or 5.04 (other than excess
costs paid in respect of Canadian Borrower Obligations or European Borrower
Obligations under Section 5.04 with respect to assignments effected when a
Significant Event of Default exists, or after a Conversion Event has occurred)
that exceed the respective amounts that would be payable by the Borrowers at
such time to the respective assigning Lender under such Sections in the absence
of such assignment, then the Borrowers shall not be obligated to pay such excess
amount (although the Borrowers, in accordance with and pursuant to the other
provisions of this Agreement, shall be obligated to pay any other excess amounts
or increased costs of the type described above resulting from changes in any
applicable law, treaty, governmental rule, regulation, guidelines or order, or
in the interpretation thereof, after the date of the respective assignment).

(c) In the event of an assignment or transfer of U.S./European Commitments or
under the U.S/European Tranche including Restricted Sub-Participations (but not
including participations that are not Restricted Sub-Participations), so long as
no Significant Event of Default then exists and no Conversion Event has
theretofore occurred, the assignee Lender shall

 

-191-



--------------------------------------------------------------------------------

make the representations in the Assignment and Assumption Agreement as to
whether it is a Swiss Qualifying Bank on the effective date of the respective
assignment, and if it represents that it is a Swiss Qualifying Bank and if such
assignee Lender is not incorporated in an OECD country at such time, so long as
no Significant Event of Default then exists and no Conversion Event has
theretofore occurred, Aleris has the right prior to the transfer to request that
such new Lender provide to it a written confirmation signed by the Swiss Federal
Tax Administration that it is a bank as per explanatory note of the Swiss
Federal Tax Administration No. S-02.123(9.86) as amended from time to time. If
the assignee Lender is not a Swiss Qualifying Bank and there is reasonable doubt
as to whether such assignee Lender counts as one or several Lenders, Aleris has
the right (unless a Significant Event of Default then exists or a Conversion
Event has theretofore occurred) prior to the transfer to request that such
assignee Lender provide to it a written confirmation signed by the Swiss Federal
Tax Administration that such assignee Lender counts as one (or several, as the
case may be) Swiss Non-Qualifying Bank. In the event that the respective
assignee (or participant pursuant to a Restricted Sub-Participation) in respect
of U.S./European Commitments (or related outstandings to the European Borrower)
is unable or unwilling to represent that it is a Swiss Qualifying Bank, then,
unless a Significant Event of Default is in existence or a Conversion Event has
occurred, the consent of the Administrative Agent and Aleris shall be required
to effect the respective assignment or Restricted Sub-Participation (which
consents shall not be unreasonably withheld or delayed); provided that no such
consent shall be given by Aleris if, after giving effect to the respective
assignment or Restricted Sub-Participation, the number of Lenders to the
European Borrower or holders of Restricted Sub-Participations pursuant to
extensions of credit to European Borrower under this Credit Agreement which are
Swiss Non-Qualifying Banks would exceed 10.

(d) Any Lender which enters into an assignment, transfer or Restricted
Sub-Participation (but not including (x) assignments effected in accordance with
the relevant requirements of Sections 13.04(b) and (c), and (y) participations
that are not Restricted Sub-Participations) of its U.S./European Commitment or
any outstanding under the U.S./European Tranche shall ensure that:

(i) the terms of such assignment, transfer or sub-participation agreement
prohibit the new Lender or sub-participant from entering into further
assignment, transfer or sub-participation agreements (in relation to the rights
between it and such Lender) and assigning or granting any interest over the
assignment, transfer or sub-participation agreement, except in each case to a
person who is a Swiss Qualifying Bank;

(ii) the new Lender or sub-participant enters into a unilateral undertaking in
favor of each Lender and each Credit Party incorporated in Switzerland to abide
by the terms included in the assignment, transfer or sub-participation agreement
to reflect sub-clause (i) above;

(iii) the terms of such assignment, transfer or sub-participation agreement
oblige the new Lender or sub-participant, in respect of any further assignment,
transfer or sub-participation, assignment or grant, to include a term identical
to the provisions of this Sections 13.04(c) and (d) mutatis mutandis, including
a requirement that any further new Lender or sub-participant, assignee or
grantee enters into such undertaking; and

 

-192-



--------------------------------------------------------------------------------

(iv) the identity of the new Lender or sub-participant is permitted to be
disclosed to the Swiss Federal Tax Administration by the European Borrower (if
requested by the Swiss Federal Tax Administration to do so).

(e) Nothing in this Agreement shall prevent or prohibit any Lender from pledging
its Loans and Notes (other than Canadian Revolving Loans and/or Canadian
Revolving Notes) hereunder to a Federal Reserve Bank in support of borrowings
made by such Lender from such Federal Reserve Bank and, with prior notification
to the Administrative Agent (but without the consent of the Administrative Agent
or Aleris), any Lender which is a fund may pledge all or any portion of its
Loans and Notes to its trustee or to a collateral agent providing credit or
credit support to such Lender in support of its obligations to such trustee,
such collateral agent or a holder of such obligations, as the case may be. No
pledge pursuant to this clause (e) shall release the transferor Lender from any
of its obligations hereunder.

13.05 No Waiver; Remedies Cumulative. No failure or delay on the part of the
Administrative Agent, the Collateral Agent, any Issuing Lender or any Lender in
exercising any right, power or privilege hereunder or under any other Credit
Document and no course of dealing between any Borrower or any other Credit Party
and the Administrative Agent, the Collateral Agent, any Issuing Lender or any
Lender shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, power or privilege hereunder or under any other Credit
Document preclude any other or further exercise thereof or the exercise of any
other right, power or privilege hereunder or thereunder. The rights, powers and
remedies herein or in any other Credit Document expressly provided are
cumulative and not exclusive of any rights, powers or remedies which the
Administrative Agent, the Collateral Agent, any Issuing Lender or any Lender
would otherwise have. No notice to or demand on any Credit Party in any case
shall entitle any Credit Party to any other or further notice or demand in
similar or other circumstances or constitute a waiver of the rights of the
Administrative Agent, the Collateral Agent, any Issuing Lender or any Lender to
any other or further action in any circumstances without notice or demand.

13.06 Payments Pro Rata. (a) Except as otherwise provided in this Agreement, the
Administrative Agent agrees that promptly after its receipt of each payment from
or on behalf of any Borrower in respect of any ABL Obligations hereunder, the
Administrative Agent shall distribute such payment to the Lenders entitled
thereto (other than any Lender that has consented in writing to waive its pro
rata share of any such payment) pro rata based upon their respective shares, if
any, of the ABL Obligations with respect to which such payment was received.

(b) Each of the Lenders agrees that, if it should receive any amount hereunder
(whether by voluntary payment, by realization upon security, by the exercise of
the right of setoff or banker’s lien, by counterclaim or cross action, by the
enforcement of any right under the Credit Documents, or otherwise), which is
applicable to the payment of the principal of, or interest on, the Loans, Unpaid
Drawings, Commitment Commission or Letter of Credit Fees, of a sum which with
respect to the related sum or sums received by other Lenders is in a greater
proportion than the total of such Obligation then owed and due to such Lender
bears to the total of such ABL Obligations then owed and due to all of the
Lenders immediately prior to such receipt, then such Lender receiving such
excess payment shall purchase for cash without

 

-193-



--------------------------------------------------------------------------------

recourse or warranty from the other Lenders an interest in the ABL Obligations
of the respective Credit Party to such Lenders in such amount as shall result in
a proportional participation by all the Lenders in such amount; provided that if
all or any portion of such excess amount is thereafter recovered from such
Lenders, such purchase shall be rescinded and the purchase price restored to the
extent of such recovery, but without interest.

(c) Notwithstanding anything to the contrary contained herein, the provisions of
the preceding Sections 13.06(a) and (b) shall be subject to the express
provisions of this Agreement which require, or permit, differing payments to be
made to Non-Defaulting Lenders as opposed to Defaulting Lenders.

13.07 Calculations; Computations. (a) The financial statements to be furnished
to the Lenders pursuant hereto shall be made and prepared in accordance with
GAAP consistently applied throughout the periods involved (except as set forth
in the notes thereto or as otherwise disclosed in writing by Aleris to the
Lenders); provided that (i) if at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Credit
Document, and either Aleris or the Required Lenders shall so request, the
Administrative Agent, the Lenders and Aleris shall negotiate in good faith to
amend such ratio or requirement to preserve the original intent thereof in light
of such change in GAAP (subject to the approval of the Administrative Agent or
the Required Lenders); provided that, until so amended, (A) such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein and (B) Aleris shall provide to the Administrative Agent and the
Lenders financial statements and any other documents required under this
Agreement or as reasonably requested hereunder setting forth a reconciliation
between calculations of such ratio or requirement made before and after giving
effect to such change in GAAP and (ii) to the extent expressly provided herein,
certain calculations shall be made on a Pro Forma Basis.

(b) All computations of interest, Commitment Commission and other Fees (other
than Drawing Fees) hereunder shall be made on the basis of a year of 360 days
(or in the case of Base Rate Loans (and other amounts owing hereunder or under
any other Credit Document to which the Base Rate is applicable) 365 or 366 days,
as the case may be) for the actual number of days (including the first day but
excluding the last day; except that in the case of Letter of Credit Fees and
Facing Fees, the last day shall be included) occurring in the period for which
such interest, Commitment Commission or Fees are payable.

13.08 GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL.
(a) THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES HEREUNDER AND THEREUNDER SHALL, EXCEPT AS OTHERWISE PROVIDED IN
CERTAIN OF THE OTHER CREDIT DOCUMENTS, BE CONSTRUED IN ACCORDANCE WITH AND BE
GOVERNED BY THE INTERNAL LAW OF THE STATE OF NEW YORK (WITHOUT REGARD TO
CONFLICTS OF LAWS RULES AND PRINCIPLES THEREUNDER). ANY LEGAL ACTION OR
PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT MAY BE
BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR OF THE UNITED STATES FOR THE
SOUTHERN DISTRICT OF NEW YORK, IN EACH CASE WHICH ARE LOCATED IN THE COUNTY OF
NEW YORK AND, BY EXECUTION AND DELIVERY OF THIS AGREEMENT OR ANY OTHER CREDIT

 

-194-



--------------------------------------------------------------------------------

DOCUMENT, EACH BORROWER HEREBY IRREVOCABLY ACCEPTS FOR ITSELF AND IN RESPECT OF
ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE JURISDICTION OF THE AFORESAID
COURTS. EACH OF THE EUROPEAN BORROWER AND THE CANADIAN BORROWER HEREBY
IRREVOCABLY DESIGNATES, APPOINTS AND EMPOWERS ALERIS, WITH OFFICES ON THE DATE
HEREOF AT THE ADDRESS SPECIFIED OPPOSITE ITS SIGNATURE BELOW, AS ITS AUTHORIZED
DESIGNEE, APPOINTEE AND AGENT TO RECEIVE, ACCEPT AND ACKNOWLEDGE FOR AND ON ITS
BEHALF, AND IN RESPECT OF ITS PROPERTY, SERVICE OF ANY AND ALL LEGAL PROCESS,
SUMMONS, NOTICES AND DOCUMENTS WHICH MAY BE SERVED IN ANY SUCH ACTION OR
PROCEEDING. IF FOR ANY REASON SUCH AUTHORIZED DESIGNEE, APPOINTEE AND AGENT
SHALL CEASE TO BE AVAILABLE TO ACT AS SUCH, EACH OF THE EUROPEAN BORROWER AND
THE CANADIAN BORROWER AGREES TO DESIGNATE A NEW AUTHORIZED DESIGNEE, APPOINTEE
AND AGENT IN NEW YORK CITY ON THE TERMS AND FOR THE PURPOSES OF THIS PROVISION
REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT UNDER THIS AGREEMENT. EACH
BORROWER HEREBY FURTHER IRREVOCABLY WAIVES ANY CLAIM THAT ANY SUCH COURTS LACK
PERSONAL JURISDICTION OVER ANY BORROWER, AND AGREES NOT TO PLEAD OR CLAIM, IN
ANY LEGAL ACTION PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER CREDIT
DOCUMENT BROUGHT IN ANY OF THE AFOREMENTIONED COURTS, THAT SUCH COURTS LACK
PERSONAL JURISDICTION OVER ANY BORROWER. EACH BORROWER FURTHER IRREVOCABLY
CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY OF THE AFOREMENTIONED COURTS IN
ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES THEREOF BY REGISTERED OR
CERTIFIED MAIL, POSTAGE PREPAID, TO SUCH BORROWER AT ITS ADDRESS SET FORTH
OPPOSITE ITS SIGNATURE BELOW, SUCH SERVICE TO BECOME EFFECTIVE 30 DAYS AFTER
SUCH MAILING. EACH BORROWER HEREBY IRREVOCABLY WAIVES ANY OBJECTION TO SUCH
SERVICE OF PROCESS AND FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR
CLAIM IN ANY ACTION OR PROCEEDING COMMENCED HEREUNDER OR UNDER ANY OTHER CREDIT
DOCUMENT THAT SERVICE OF PROCESS WAS IN ANY WAY INVALID OR INEFFECTIVE. NOTHING
HEREIN SHALL AFFECT THE RIGHT OF THE ADMINISTRATIVE AGENT, ANY LENDER OR THE
HOLDER OF ANY NOTE TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO
COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST ANY BORROWER IN ANY
OTHER JURISDICTION.

(b) EACH BORROWER HEREBY IRREVOCABLY WAIVES ANY OBJECTION WHICH IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF THE AFORESAID ACTIONS OR
PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER
CREDIT DOCUMENT BROUGHT IN THE COURTS REFERRED TO IN CLAUSE (a) ABOVE AND HEREBY
FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH COURT
THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN
AN INCONVENIENT FORUM.

 

-195-



--------------------------------------------------------------------------------

(c) EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES ALL RIGHT TO
A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR
RELATING TO THIS AGREEMENT, THE OTHER CREDIT DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.

13.09 Counterparts. This Agreement may be executed in any number of counterparts
and by the different parties hereto on separate counterparts, each of which when
so executed and delivered shall be an original, but all of which shall together
constitute one and the same instrument. A set of counterparts executed by all
the parties hereto shall be lodged with Aleris and the Administrative Agent.

13.10 Effectiveness. This Agreement shall become effective on the date (the
“Effective Date”) on which each Borrower, the Administrative Agent and each of
the Lenders shall have signed a counterpart hereof (whether the same or
different counterparts) and shall have delivered the same to the Administrative
Agent at the Notice Office or, in the case of the Lenders, shall have given to
the Administrative Agent telephonic (confirmed in writing), written or telex
notice (actually received) at such office that the same has been signed and
mailed to it. The Administrative Agent will give each Lender prompt written
notice of the occurrence of the Effective Date.

13.11 Headings Descriptive. The headings of the several sections and subsections
of this Agreement are inserted for convenience only and shall not in any way
affect the meaning or construction of any provision of this Agreement.

13.12 Amendment or Waiver; etc. (a) Neither this Agreement nor any other Credit
Document nor any terms hereof or thereof may be changed, waived, discharged or
terminated unless such change, waiver, discharge or termination is in writing
signed by the respective Credit Parties party hereto or thereto and the Required
Lenders (although additional parties may be added to (and annexes may be
modified to reflect such additions), and Subsidiaries of Aleris (other than the
European Borrower and Aleris Canada) may be released from, the Credit Agreement,
the Guaranties and the Security Documents in accordance with the provisions
hereof and thereof without the consent of the other Credit Parties party thereto
or the Required Lenders), provided that no such change, waiver, discharge or
termination shall, without the consent of each Lender (other than a Defaulting
Lender) (with ABL Obligations being directly affected in the case of following
clause (i)), (i) extend or postpone the final scheduled maturity or any date
fixed for any scheduled repayment of principal of any Loan or Note, extend the
duration of any Interest Period for a Euro Rate Loan or a Other Foreign Currency
Denominated Loan beyond six months or extend the stated expiration date of any
Letter of Credit beyond the Final Maturity Date, or reduce the rate or extend
the time of payment of interest or Fees thereon (except in connection with the
waiver of applicability of any post-default increase in interest rates), or
reduce the principal amount thereof, (ii) release all or substantially all of
the Collateral (except as expressly provided in the Credit Documents) under all
the Security Documents, (iii) amend, modify or waive any provision of this
Section 13.12(a) (except for technical amendments with respect to additional
extensions of credit pursuant to this Agreement which afford the protections to
such additional extensions of credit of the type provided to the Commitments on
the Effective Date), (iv) reduce the percentage specified in the

 

-196-



--------------------------------------------------------------------------------

definition of Required Lenders or Supermajority Lenders (it being understood
that, with the consent of the Required Lenders, additional extensions of credit
pursuant to this Agreement may be included in the determination of the Required
Lenders and Supermajority Lenders on substantially the same basis as the
extensions of Commitments are included on the Effective Date), (v) with respect
to any payment to be made to a given Tranche, amend or modify the provisions of
this Agreement in a manner that would by its terms alter the pro rata sharing of
payments required by this Agreement, without the prior written consent of each
Lender adversely affected thereby or (vi) consent to the assignment or transfer
by any Borrower of any of its rights and obligations under this Agreement;
provided further, that no such change, waiver, discharge or termination shall
(1) increase the Commitments of any Lender over the amount thereof then in
effect without the consent of such Lender (it being understood that waivers or
modifications of conditions precedent, covenants, Defaults or Events of Default
or of a mandatory prepayment or mandatory reduction in the Total Commitment
shall not constitute an increase of the Commitment of any Lender, and that an
increase in the available portion of any Commitment of any Lender shall not
constitute an increase of the Commitment of such Lender), (2) without the
consent of each Issuing Lender, amend, modify or waive any provision of
Section 3 or alter its rights or obligations with respect to Letters of Credit,
(3) without the consent of the Administrative Agent, amend, modify or waive any
provision of Section 12 or any other provision of this Agreement as same relates
to the rights or obligations of the Administrative Agent, (4) without the
consent of the Collateral Agent, amend, modify or waive any provision relating
to the rights or obligations of the Collateral Agent, (5) without the consent of
each Swingline Lender, alter its rights or obligations with respect to Swingline
Loans, (6) without the consent of the Syndication Agent, either Co-Documentation
Agent or either Joint Lead Arranger, amend, modify or waive any provision
relating to the rights or obligations of the Syndication Agent, either
Co-Documentation Agent or either Joint Lead Arranger, as the case may be,
(7) without the consent of the Supermajority Lenders of the affected Tranche,
amend the definition of U.S. Borrowing Base, Canadian Borrowing Base or European
Borrowing Base (or any defined terms as used therein) as such definitions are
set forth herein on the Effective Date (or as same may be amended from time to
time pursuant to this clause (7)) in a manner which would have the effect of
increasing availability thereunder as determined in good faith by the
Administrative Agent or the Collateral Agent, (8) without the consent of the
Supermajority Lenders, increase the percentage of the Borrowing Base for which
Agent Advances may be made pursuant to Section 2.01(f) or (9) without the
consent of the Supermajority Lenders of the affected Tranche, amend, modify or
waive any provision of this Agreement in a manner which would have a
disproportionate effect on such Tranche (except for technical amendments with
respect to additional extensions of credit pursuant to this Agreement which
afford the protections to such additional extensions of credit of the type
provided to the Commitments on the Effective Date). Notwithstanding the
foregoing, Schedules XVII, XVIII and XIX may be amended by the Administrative
Agent and the Collateral Agent in their Permitted Discretion.

(b) If, in connection with any proposed change, waiver, discharge or termination
of any of the provisions of this Agreement as contemplated by clauses
(i) through (v), inclusive, of the first proviso to Section 13.12(a), the
consent of the Required Lenders is obtained but the consent of one or more of
such other Lenders whose consent is required is not obtained, then Aleris shall
have the right, so long as all non-consenting Lenders whose individual consent
is required are treated as described in either clauses (A) or (B) below, to
either (A) subject to compliance with Sections 2.17 and 2.19, replace each such
non-consenting Lender or

 

-197-



--------------------------------------------------------------------------------

Lenders (or, at the option of Aleris the respective Lender’s consent is required
with respect to less than all Tranches of Loans (or related Commitments), to
replace only the respective Tranche of Commitments and/or Loans of the
respective non-consenting Lender which gave rise to the need to obtain such
Lender’s individual consent) with one or more Replacement Lenders pursuant to
Section 2.13 so long as at the time of such replacement, each such Replacement
Lender consents to the proposed change, waiver, discharge or termination or
(B) terminate each Tranche of such non-consenting Lender’s Commitment (if such
Lender’s consent is required as a result of such Tranche of its Commitment)
and/or repay each Tranche of outstanding Loans of such Lender which gave rise to
the need to obtain such Lender’s consent and/or cash collateralize its
applicable L/C Participation Percentage of the Letter of Credit Outstandings, in
accordance with Sections 4.02(b) and/or 5.01(b), provided that, unless the
Commitments that are terminated and Loans that are repaid pursuant to preceding
clause (B) are immediately replaced in full at such time through the addition of
new Lenders or the increase of the Commitments and/or outstanding Loans of
existing Lenders (who in each case must specifically consent thereto), then in
the case of any action pursuant to preceding clause (B) the Required Lenders
(determined after giving effect to the proposed action) shall specifically
consent thereto, provided further, that in any event Aleris shall not have the
right to replace a Lender, terminate its Commitments or repay its Loans solely
as a result of the exercise of such Lender’s rights (and the withholding of any
required consent by such Lender) pursuant to the second proviso to
Section 13.12(a).

13.13 Survival. All indemnities set forth herein including, without limitation,
in Sections 2.10, 2.11, 3.06, 5.04, 12.06 and 13.01 shall survive the execution,
delivery and termination of this Agreement and the Notes and the making and
repayment of the ABL Obligations.

13.14 Domicile of Loans. Each Lender may, subject to Sections 2.17 and 2.19,
transfer and carry its Loans and/or participations in outstanding Letters of
Credit at, to or for the account of any office, Subsidiary or Affiliate of such
Lender. Notwithstanding anything to the contrary contained herein, to the extent
that a transfer of Loans and/or participations in outstanding Letters of Credit
pursuant to this Section 13.14 would, at the time of such transfer, result in
amounts payable under Section 2.10, 2.11, 3.06 or 5.04 that exceed the amounts
that would be payable by Borrowers under such sections to the respective Lender
prior to such transfer, then the Borrowers shall not be obligated to pay such
increased costs (although the Borrowers shall be obligated to pay any other
excess amounts of the type described above resulting from changes in any
applicable law, treaty, governmental rule, regulation, guidelines or order, or
in the interpretation thereof, after the date of the respective transfer).

13.15 Register. Each Borrower hereby designates the relevant Administrative
Agent to serve as its agent, solely for purposes of this Section 13.15, to
maintain a register (the “Register”) on which it will record the Commitments
from time to time of each of the Lenders, the Loans made by each of the Lenders,
the amount of any principal or interest due and payable with respect to such
Loans and each repayment in respect of the principal amount, and related
interest amounts of the Loans of each Lender. Failure to make any such
recordation, or any error in such recordation, shall not affect the Borrowers’
obligations in respect of such Loans. With respect to any Lender, the transfer
of the Commitments of such Lender and the rights to the principal of, and
interest on, any Loan made pursuant to such Commitments shall not be effective
until such transfer is recorded on the Register maintained by the Administrative
Agent

 

-198-



--------------------------------------------------------------------------------

with respect to ownership of such Commitments and Loans and prior to such
recordation all amounts owing to the transferor with respect to such Commitments
and for Loans shall remain owing to the transferor. The registration of
assignment or transfer of all or part of any Commitments and Loans shall be
recorded by the Administrative Agent on the Register only upon the acceptance by
the Administrative Agent of a properly executed and delivered Assignment and
Assumption Agreement pursuant to Section 13.04(b). Coincident with the delivery
of such an Assignment and Assumption Agreement to the Administrative Agent for
acceptance and registration of assignment or transfer of all or part of a Loan,
or as soon thereafter as practicable, the assigning or transferor Lender shall
surrender the Note (if any) evidencing such Loan, and thereupon one or more new
Notes in the same aggregate principal amount shall be issued to the assigning or
transferor Lender and/or the new Lender at the request of any such Lender. The
Borrowers jointly and severally agree to indemnify the Administrative Agent from
and against any and all losses, claims, damages and liabilities of whatsoever
nature which may be imposed on, asserted against or incurred by the
Administrative Agent in performing its duties under this Section 13.15.

13.16 Confidentiality. (a) Subject to the provisions of clause (b) of this
Section 13.16, each Lender agrees that it will use its reasonable efforts not to
disclose without the prior consent of Aleris (other than to Affiliates of such
Lender, its employees, auditors, advisors or counsel or to another Lender if
such Lender or such Lender’s holding or parent company in its reasonable
discretion determines that any such party should have access to such
information, provided such Persons shall be subject to the provisions of this
Section 13.16 to the same extent as such Lender) any information with respect to
Aleris or any of its Subsidiaries which is now or in the future furnished
pursuant to this Agreement or any other Credit Document and which is designated
as confidential by Aleris, provided that any Lender may disclose any such
information (i) as has become generally available to the public other than by
virtue of a breach of this Section 13.16(a) by the respective Lender, (ii) as
may be required or appropriate in any report, statement or testimony required to
be submitted to any municipal, state or Federal regulatory body having or
claiming to have jurisdiction over such Lender or to the Federal Reserve Board
or the Federal Deposit Insurance Corporation or similar organizations (whether
in the United States or elsewhere) or their successors, (iii) as may be required
or appropriate in respect to any summons or subpoena or in connection with any
litigation, (iv) in order to comply with any law, order, regulation or ruling
applicable to such Lender, (v) to the Administrative Agent or the Collateral
Agent, (vi) to any direct or indirect contractual counterparty in any swap,
hedge or similar agreement (or to any such contractual counterparty’s
professional advisor), so long as such contractual counterparty (or such
professional advisor) agrees to be bound by the provisions of this
Section 13.16, and (vii) to any pledgee under Section 13.04(e) or any
prospective or actual transferee or participant in connection with any
contemplated transfer or participation of any of the Notes or Commitments or any
interest therein by such Lender, provided that such prospective transferee
agrees to be bound by the confidentiality provisions contained in this
Section 13.16.

(b) Each Borrower hereby acknowledges and agrees that each Lender may share with
any of its affiliates, and such affiliates may share with such Lender, any
information related to Aleris or any of its Subsidiaries (including, without
limitation, any non-public customer information regarding the creditworthiness
of Aleris and its Subsidiaries), provided such Persons shall be subject to the
provisions of this Section 13.16 to the same extent as such Lender.

 

-199-



--------------------------------------------------------------------------------

13.17 INTERCREDITOR AGREEMENT. (a) EACH LENDER PARTY HERETO UNDERSTANDS,
ACKNOWLEDGES AND AGREES THAT (X) IT IS THE INTENTION OF THE PARTIES HERETO THAT
THE ABL OBLIGATIONS ARE INTENDED TO CONSTITUTE A DISTINCT AND SEPARATE CLASS
FROM THE TERM OBLIGATIONS, (Y) AS BETWEEN THE SECURED CREDITORS, IT IS THE
INTENTION OF THE PARTIES HERETO THAT THE ABL OBLIGATIONS (INCLUDING ALL
POST-PETITION INTEREST WITH RESPECT THERETO) (I) HAVE A FIRST PRIORITY SECURITY
INTEREST, AND THAT THE TERM OBLIGATIONS HAVE A SECOND PRIORITY SECURITY
INTEREST, IN ALL COLLATERAL OF THE U.S. CREDIT PARTIES CONSTITUTING ABL PRIORITY
COLLATERAL AND (2) HAVE A FIRST PRIORITY SECURITY INTEREST, AND THAT THE TERM
OBLIGATIONS HAVE NO SECURITY INTEREST, IN ALL COLLATERAL OF THE CANADIAN CREDIT
PARTIES AND THE EUROPEAN CREDIT PARTIES AND (Z) AS BETWEEN THE SECURED
CREDITORS, IT IS THE INTENTION OF THE PARTIES HERETO THAT THE TERM OBLIGATIONS
(INCLUDING ALL POST-PETITION INTEREST WITH RESPECT THERETO) (I) HAVE A FIRST
PRIORITY SECURITY INTEREST, AND THAT THE ABL OBLIGATIONS HAVE A SECOND PRIORITY
SECURITY INTEREST, IN ALL COLLATERAL OF THE U.S. CREDIT PARTIES CONSTITUTING
TERM PRIORITY COLLATERAL AND (2) HAVE A FIRST PRIORITY SECURITY INTEREST, AND
THAT THE ABL OBLIGATIONS HAVE NO SECURITY INTEREST, IN ALL COLLATERAL OF GERMAN
SUB-HOLDCO AND ITS SUBSIDIARIES. EACH LENDER FURTHER UNDERSTANDS, ACKNOWLEDGES
AND AGREES THAT THE PROVISIONS SETTING FORTH THE PRIORITIES AS BETWEEN THE
HOLDERS OF REVOLVING OBLIGATIONS ON THE ONE HAND, AND THE HOLDERS OF TERM
OBLIGATIONS, ON THE OTHER HAND, ARE SET FORTH IN THE INTERCREDITOR AGREEMENT.

(b) EACH LENDER AUTHORIZES AND INSTRUCTS THE COLLATERAL AGENT AND THE
ADMINISTRATIVE AGENT TO ENTER INTO THE SECURITY DOCUMENTS AND THE INTERCREDITOR
AGREEMENT ON BEHALF OF THE LENDERS, AND TO TAKE ALL ACTIONS (AND EXECUTE ALL
DOCUMENTS) REQUIRED (OR DEEMED ADVISABLE) BY IT IN ACCORDANCE WITH THE TERMS OF
THE SECURITY DOCUMENTS AND THE INTERCREDITOR AGREEMENT.

(c) THE PROVISIONS OF THIS SECTION 13.17 ARE NOT INTENDED TO SUMMARIZE ALL
RELEVANT PROVISIONS OF THE INTERCREDITOR AGREEMENT. REFERENCE MUST BE MADE TO
THE INTERCREDITOR AGREEMENT ITSELF TO UNDERSTAND ALL TERMS AND CONDITIONS
THEREOF. EACH LENDER IS RESPONSIBLE FOR MAKING ITS OWN ANALYSIS AND REVIEW OF
THE INTERCREDITOR AGREEMENT AND THE TERMS AND PROVISIONS THEREOF, AND NEITHER
THE ADMINISTRATIVE AGENT NOR THE COLLATERAL AGENT OR ANY OF ITS RESPECTIVE
AFFILIATES MAKES ANY REPRESENTATION TO ANY LENDER AS TO THE SUFFICIENCY OR
ADVISABILITY OF THE PROVISIONS CONTAINED IN THE INTERCREDITOR AGREEMENT. EACH
LENDER IS FURTHER AWARE THAT THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT
ARE ALSO ACTING

 

-200-



--------------------------------------------------------------------------------

IN AN AGENCY CAPACITY PURSUANT TO THE TERM CREDIT AGREEMENT, AND EACH LENDER
HEREBY IRREVOCABLY WAIVES ANY OBJECTION THERETO OR CAUSE OF ACTION ARISING
THEREFROM.

13.18 Aleris as Agent for the Borrowers. Each Borrower hereby irrevocably
appoints Aleris as its agent and attorney-in-fact for all purposes under this
Agreement and each other Credit Document, which appointment shall remain in full
force and effect unless and until the Administrative Agent shall have received
prior written notice signed by the respective appointing Borrower that such
appointment has been revoked. Each Borrower hereby irrevocably appoints and
authorizes Aleris (i) to provide the Administrative Agent with all notices with
respect to Loans and Letters of Credit obtained for the benefit of any Borrower
and all other notices and instructions under this Agreement or any other Credit
Document and (ii) to take such action as Aleris deems appropriate on its behalf
to obtain Loans and Letters of Credit and to exercise such other powers as are
reasonably incidental thereto to carry out the purposes of this Agreement and
the other Credit Documents.

13.19 Special Provisions Regarding Pledges of Equity Interests in, and
Promissory Notes Owed by, Persons Not Organized in the United States. The
parties hereto acknowledge and agree that the provisions of the various Security
Documents executed and delivered by the Credit Parties require that, among other
things, all promissory notes executed by, and Equity Interests in, various
Persons owned by the respective Credit Party be pledged, and delivered for
pledge, pursuant to the Security Documents. The parties hereto further
acknowledge and agree that each Credit Party shall be required to take all
actions under the laws of the jurisdiction in which such Credit Party is
organized to create and perfect all security interests granted pursuant to the
various Security Documents and to take all actions under the laws of the United
States, Canada, Switzerland, Germany, Belgium, France and England and any State,
province or territory thereof to perfect the security interests in the Equity
Interests of, and promissory notes issued by, any Person organized under the
laws of said jurisdictions (in each case, to the extent said Equity Interests or
promissory notes are owned by any Credit Party). Except as provided in the
immediately preceding sentence, to the extent any Security Document requires or
provides for the pledge of promissory notes issued by, or Equity Interests in,
any Person organized under the laws of a jurisdiction other than those specified
in the immediately preceding sentence, it is acknowledged that, as of the
Initial Borrowing Date, no actions have been required to be taken to perfect,
under local law of the jurisdiction of the Person who issued the respective
promissory notes or whose Equity Interests are pledged, under the Security
Documents. Aleris hereby agrees that, following any request by the
Administrative Agent or Required Lenders to do so, Aleris shall, and shall cause
its Subsidiaries to, take such actions under the local law of any jurisdiction
with respect to which such actions have not already been taken as are determined
by the Administrative Agent or Required Lenders to be necessary or desirable in
order to fully perfect, preserve or protect the security interests granted
pursuant to the various Security Documents under the laws of such jurisdictions.
If requested to do so pursuant to this Section 13.19, all such actions shall be
taken in accordance with the provisions of this Section 13.19 and Section 9.12
and within the time periods set forth therein. All conditions and
representations contained in this Agreement and the other Credit Documents shall
be deemed modified to the extent necessary to effect the foregoing and so that
same are not violated by reason of the failure to take actions under local law
(but only with respect to Equity Interest of, and promissory notes issued by,
Persons organized under laws of jurisdictions other

 

-201-



--------------------------------------------------------------------------------

than the United States, Canada, Switzerland, Germany, Belgium, France and
England and any State, province or territory thereof) not required to be taken
in accordance with the provisions of this Section 13.19, provided that to the
extent any representation or warranty would not be true because the foregoing
actions were not taken, the respective representation of warranties shall be
required to be true and correct in all material respects at such time as the
respective action is required to be taken in accordance with the foregoing
provisions of Section 9.12 and this Section 13.19.

13.20 Post-Closing Actions. Notwithstanding anything to the contrary contained
in this Agreement or the other Credit Documents, the parties hereto acknowledge
and agree that:

(a) Aleris and its Subsidiaries were not required to have filed (or cause to
have filed) on or prior to the Initial Borrowing Date financing statements (Form
UCC-1) or any filings with the United States Patent and Trademark Office or the
United States Copyright Office necessary to perfect the security interest
purported to be created by the U.S. Security Agreement or the U.S. Pledge
Agreement, as applicable. Not later than the 10th day after the Initial
Borrowing Date, Aleris and its Subsidiaries shall have filed (or cause to have
filed) all of such financing statements (Form UCC-1) and any filings with the
United States Patent and Trademark Office or the United States Copyright Office
necessary to perfect the security interest purported to be created by the
Security Documents.

(b) Aleris and its Subsidiaries shall be required to take the actions (if any)
specified in Schedule XVI as promptly as practicable, and in any event within
the time periods set forth in Schedule XVI. The provisions of Schedule XVI shall
be deemed incorporated by reference herein as fully as if set forth herein in
its entirety.

All conditions precedent and representations contained in this Agreement and the
other Credit Documents shall be deemed modified to the extent necessary to
effect the foregoing (and to permit the taking of the actions described above
within the time periods required above, rather than as elsewhere provided in the
Credit Documents), provided that (x) to the extent any representation and
warranty would not be true because the foregoing actions were not taken on the
Initial Borrowing Date, the respective representation and warranty shall be
required to be true and correct in all material respects at the time the
respective action is taken (or was required to be taken) in accordance with the
foregoing provisions of this Section 13.20 and (y) all representations and
warranties relating to the Security Documents shall be required to be true
immediately after the actions required to be taken by this Section 13.20 have
been taken (or were required to be taken). The acceptance of the benefits of
each Credit Event shall constitute a representation, warranty and covenant by
Aleris to each of the Lenders that the actions required pursuant to this
Section 13.20 will be, or have been, taken within the relevant time periods
referred to in this Section 13.20 and that, at such time, all representations
and warranties contained in this Agreement and the other Credit Documents shall
then be true and correct without any modification pursuant to this
Section 13.20, and the parties hereto acknowledge and agree that the failure to
take any of the actions required above, within the relevant time periods
required above, shall give rise to an immediate Event of Default pursuant to
this Agreement.

 

-202-



--------------------------------------------------------------------------------

13.21 The Patriot Act. Each Lender subject to the USA PATRIOT ACT (Title 111 of
Pub. L. 107-56 (signed into law October 26, 2001)) (the “Patriot Act”) hereby
notifies the Borrowers that pursuant to the requirements of the Act, it is
required to obtain, verify and record information that identifies the Borrowers
and the other Credit Parties and other information that will allow such Lender
to identify the Borrowers and the other Credit Parties in accordance with the
Act.

13.22 Judgment Currency. (a) The Credit Parties’ obligations hereunder and under
the other Credit Documents to make payments in any currency (the “Obligation
Currency”) shall not be discharged or satisfied by any tender or recovery
pursuant to any judgment expressed in or converted into any currency other than
the Obligation Currency, except to the extent that such tender or recovery
results in the effective receipt by any Agent or the respective Lender of the
full amount of the Obligation Currency expressed to be payable to the such Agent
or such Lender under this Agreement or the other Credit Documents. If for the
purpose of obtaining or enforcing judgment against any Credit Party in any court
or in any jurisdiction, it becomes necessary to convert into or from any
currency other than the Obligation Currency (such other currency being
hereinafter referred to as the “Judgment Currency”) an amount due in the
Obligation Currency, the conversion shall be made at rate of exchange (as quoted
by the Administrative Agent or if the Administrative Agent does not quote a rate
of exchange on such currency, by a known dealer in such currency designated by
the Administrative Agent) determined, in each case, as of the day on which the
judgment is given (such day being hereinafter referred to as the “Judgment
Currency Conversion Date”).

(b) If there is a change in the rate of exchange prevailing between the Judgment
Currency Conversion Date and the date of actual payment of the amount due, each
Borrower covenants and agrees to pay, or cause to be paid, such additional
amounts, if any (but in any event not a lesser amount), as may be necessary to
ensure that the amount paid in the Judgment Currency, when converted at the rate
of exchange prevailing on the date of payment, will produce the amount of the
Obligation Currency which could have been purchased with the amount of Judgment
Currency stipulated in the judgment or judicial award at the rate or exchange
prevailing on the Judgment Currency Conversion Date.

(c) For purposes of determining any rate of exchange for this Section, such
amounts shall include any premium and costs payable in connection with the
purchase of the Obligation Currency.

13.23 Release of Borrower. In the event that all of the capital stock or other
equity interests of one or more Borrowers (other than Aleris, the European
Borrower or Aleris Canada) is sold or otherwise disposed of or liquidated in
compliance with the requirements of Section 10.02 (or such sale, other
disposition or liquidation has been approved in writing by the Required Lenders
(or all the Lenders if required by Section 13.12)) and the proceeds of such
sale, disposition or liquidation are applied in accordance with the provisions
of this Agreement, to the extent applicable, such Borrower shall, upon
consummation of such sale or other disposition (except to the extent that such
sale or disposition is to Aleris or another Subsidiary thereof), be released as
a Borrower and a Guarantor under this Agreement and the other Credit Documents
automatically and without further action and this Agreement shall, as to each
such Borrower or Borrowers, terminate, and have no further force or effect (it
being understood and

 

-203-



--------------------------------------------------------------------------------

agreed that the sale of one or more Persons that own, directly or indirectly,
all of the capital stock or other equity interests of any Borrower (other than
Aleris, the European Borrower or Aleris Canada) shall be deemed to be a sale of
such Borrower for the purposes of this Section 12.13).

13.24 Lender Acknowledgment. Each Lender acknowledges that it is subject to and
bound by the Re-Allocation Agreement. The Re-allocation Agreement is an
agreement solely amongst the Lenders (and their successors and assigns) and is
not an agreement to which Aleris or any of its Subsidiaries is party. As more
fully provided therein, the Re-allocation Agreement can only be amended by the
parties thereto in accordance with the provisions thereof.

13.25 European Sales Offices. Notwithstanding anything to the contrary contained
herein, all of the Equity Interests of each of the Subsidiaries of Corus
Aluminium NV in existence on the Initial Borrowing Date (each, such Subsidiary,
a “European Sales Office”) may be transferred to the European Borrower so long
as (i) the respective European Sales Office owns no assets other than de minimis
assets and (ii) the respective European Sales Office has no operations other
than the solicitation of sales of finished aluminum product to end-use customers
by and on behalf of the European Borrower or the Specified Manufacturing
Subsidiaries, as permitted pursuant to this Agreement.

13.26 Abstract Acknowledgement of Indebtedness and Joint Creditorship.
(a) Notwithstanding any other provision of this Agreement, each Borrower hereby
irrevocably and unconditionally agrees and covenants with the Collateral Agent
by way of an abstract acknowledgement of indebtedness (abstraktes
Schuldversprechen) that it owes to the Collateral Agent as creditor in its own
right and not as a representative of the other Secured Creditors, sums equal to,
and in the currency of, each amount payable by such Borrower to each of the
Secured Creditors under each of the Credit Documents as and when that amount
falls due for payment under the relevant Credit Document or would have fallen
due but for any discharge resulting from failure of another Secured Creditor to
take appropriate steps, in insolvency proceedings affecting such Borrower, to
preserve its entitlement to be paid that amount.

(b) Each Borrower undertakes to pay to the Collateral Agent upon first written
demand the amount payable by such Borrower to each of the Secured Creditors
under each of the Credit Documents as such amount has become due and payable.

(c) The Collateral Agent has the independent right to demand and receive full or
partial payment of the amounts payable by each Borrower under this
Section 13.26, irrespective of any discharge of such Borrower’s obligation to
pay those amounts to the other Secured Creditors resulting from failure by them
to take appropriate steps, in insolvency proceedings affecting such Borrower, to
preserve their entitlement to be paid those amounts.

(d) Any amount due and payable by a Borrower to the Collateral Agent under this
Section 13.26 shall be decreased to the extent that the other Secured Creditors
have received (and are able to retain) payment in full of the corresponding
amount under the other provisions of the Credit Documents and any amount due and
payable by a Borrower to the other Secured Creditors under those provisions
shall be decreased to the extent that the Collateral Agent has received (and is
able to retain) payment in full of the corresponding amount under this u;
provided that no Borrower may consider its obligations towards a Secured
Creditor to be so

 

-204-



--------------------------------------------------------------------------------

discharged by virtue of any set-off, counterclaim or similar defence that it may
invoke vis-à-vis the Collateral Agent.

(e) The rights of the Secured Creditors (other than the Collateral Agent) to
receive payment of amounts payable by each Borrower under the Credit Documents
are several and are separate and independent from, and without prejudice to, the
rights of the Collateral Agent to receive payment under this Section 13.26.

(f) In addition, but without prejudice to the foregoing, the Collateral Agent
shall be the joint creditor (together with the relevant Secured Creditor) of all
obligations of each Borrower towards each of the Secured Creditors under the
Credit Documents.

13.27 Special Appointment of Collateral Agent for German Security. (a) (i) Each
Lender that is or will become party to this Agreement hereby appoints the
Collateral Agent as trustee (Treuhaender) and administrator for the purpose of
holding on trust (Treuhand), administering, enforcing and releasing the German
Security (as defined below) for the Secured Creditors, (ii) the Collateral Agent
accepts its appointment as a trustee and administrator of the German Security on
the terms and subject to the conditions set out in this Agreement and (iii) the
Lenders, the Collateral Agent and all other parties to this Agreement agree
that, in relation to the German Security, no Lender shall exercise any
independent power to enforce any German Security or take any other action in
relation to the enforcement of the German Security, or make or receive any
declarations in relation thereto.

(b) The Collateral Agent shall hold and administer any German Security which is
security assigned, transferred or pledged under German law to it as a trustee
for the benefit of the Secured Creditors, where “German Security” means the
assets which are the subject of a security document which is governed by German
law.

(c) Each Lender hereby instructs the Collateral Agent (with the right of sub
delegation) to enter into any documents evidencing German Security and to make
and accept all declarations and take all actions as it considers necessary or
useful in connection with any German Security on behalf of the Secured
Creditors. The Collateral Agent shall further be entitled to rescind, release,
amend and/or execute new and different documents securing the German Security.

(d) The Lenders and the Collateral Agent agree that all rights and claims
constituted by the abstract acknowledgement of indebtedness pursuant to
Section 13.26 of this Agreement and all proceeds held by the Collateral Agent
pursuant to or in connection with such abstract acknowledgement of indebtedness
are held by the Collateral Agent with effect from the date of such abstract
acknowledgement of indebtedness in trust for the Secured Creditors and will be
administered in accordance with this Agreement and the Credit Documents. The
Secured Creditors and the Collateral Agent agree further that the respective
Credit Party’s obligations under such abstract acknowledgement of indebtedness
shall not increase the total amount of the Secured Obligations (as defined in
the respective agreement governing German Security) and shall not result in any
additional liability of any of the Credit Parties or otherwise prejudice the
rights of any of the Credit Parties. Accordingly, payment of the obligations
under such abstract

 

-205-



--------------------------------------------------------------------------------

acknowledgement of indebtedness shall, to the same extent, discharge the
corresponding Secured Obligations and vice versa.

SECTION 14. U.S. Borrower Guaranty.

14.01 Guaranty. In order to induce the Administrative Agent, the Collateral
Agent, the Issuing Lenders and the Lenders to enter into this Agreement and to
extend credit hereunder, and to induce the other Guaranteed Creditors to enter
into Interest Rate Protection Agreements, Currency Hedging Agreements and
Treasury Services Agreements and in recognition of the direct benefits to be
received by each U.S. Guarantor Party from the proceeds of the Loans, the
issuance of the Letters of Credit and the entering into of such Interest Rate
Protection Agreements, Currency Hedging Agreements and Treasury Services
Agreements, each U.S. Guarantor Party hereby agrees with the Guaranteed
Creditors as follows: each U.S. Guarantor Party hereby jointly and severally,
unconditionally and irrevocably guarantees the full and prompt payment when due,
whether upon maturity, acceleration or otherwise, of any and all of the Relevant
Guaranteed Obligations to the Guaranteed Creditors. If any or all of the
Relevant Guaranteed Obligations to the Guaranteed Creditors becomes due and
payable hereunder, each U.S. Guarantor Party, jointly and severally,
unconditionally and irrevocably, promises to pay such indebtedness to the
Administrative Agent and/or the other Guaranteed Creditors, or order, on demand,
together with any and all expenses which may be incurred by the Administrative
Agent and the other Guaranteed Creditors in collecting any of the Relevant
Guaranteed Obligations.

14.02 Reinstatement. If claim is ever made upon any Guaranteed Creditor for
repayment or recovery of any amount or amounts received in payment or on account
of any of the Relevant Guaranteed Obligations and any of the aforesaid payees
repays all or part of said amount by reason of (i) any judgment, decree or order
of any court or administrative body having jurisdiction over such payee or any
of its property or (ii) any settlement or compromise of any such claim effected
by such payee with any such claimant (including any Guaranteed Party), then and
in such event each U.S. Guarantor Party agrees that any such judgment, decree,
order, settlement or compromise shall be binding upon such U.S. Guarantor Party,
notwithstanding any revocation of this U.S. Borrower Guaranty or other
instrument evidencing any liability of any other Guaranteed Party, and such U.S.
Guarantor Party shall be and remain liable to the aforesaid payees hereunder for
the amount so repaid or recovered to the same extent as if such amount had never
originally been received by any such payee.

14.03 Bankruptcy. Additionally, each U.S. Guarantor Party jointly and severally,
unconditionally and irrevocably guarantees the payment of any and all of the
Relevant Guaranteed Obligations to the Guaranteed Creditors whether or not due
or payable by the Borrowers upon the occurrence of any of the events specified
in Section 11.05, and irrevocably and unconditionally promises to pay such
indebtedness to the Guaranteed Creditors, or order, on demand, in lawful money
of the United States.

14.04 Nature of Liability. The liability of each U.S. Guarantor Party hereunder
is primary, absolute and unconditional, exclusive and independent of any
security for or other guaranty of the Relevant Guaranteed Obligations, whether
executed by any other guarantor or by any other party, and the liability of each
U.S. Guarantor Party hereunder shall not be affected or

 

-206-



--------------------------------------------------------------------------------

impaired by (a) any direction as to application of payment by any Guaranteed
Party or by any other party, or (b) any other continuing or other guaranty,
undertaking or maximum liability of a guarantor or of any other party as to the
Relevant Guaranteed Obligations, or (c) any payment on or in reduction of any
such other guaranty or undertaking, or (d) any dissolution, termination or
increase, decrease or change in personnel by any Guaranteed Party, or (e) any
payment made to any Guaranteed Creditor on the Relevant Guaranteed Obligations
which any such Guaranteed Creditor repays to any Guaranteed Party pursuant to
court order in any bankruptcy, reorganization, arrangement, moratorium or other
debtor relief proceeding, and each U.S. Guarantor Party waives any right to the
deferral or modification of its obligations hereunder by reason of any such
proceeding, or (f) any action or inaction by the Guaranteed Creditors as
contemplated in Section 14.06, or (g) any invalidity, irregularity or
enforceability of all or any part of the Relevant Guaranteed Obligations or of
any security therefor. To the extent more than one U.S. Guarantor Party
guarantees the same Relevant Guaranteed Obligations hereunder, the liabilities
of such U.S. Guarantor Party with respect thereto shall be joint and several.

14.05 Independent Obligation. The obligations of each U.S. Guarantor Party
hereunder are independent of the obligations of any other guarantor, any other
party or any Guaranteed Party, and a separate action or actions may be brought
and prosecuted against each U.S. Guarantor Party whether or not action is
brought against any other guarantor, any other party or any Guaranteed Party and
whether or not any other guarantor, any other party or any Guaranteed Party be
joined in any such action or actions. Each U.S. Guarantor Party waives, to the
fullest extent permitted by law, the benefit of any statute of limitations
affecting its liability hereunder or the enforcement thereof. Any payment by any
Guaranteed Party or other circumstance which operates to toll any statute of
limitations as to any Guaranteed Party shall operate to toll the statute of
limitations as to each U.S. Guarantor Party.

14.06 Authorization. Each U.S. Guarantor Party authorizes the Guaranteed
Creditors without notice or demand (except as shall be required by applicable
statute and cannot be waived), and without affecting or impairing its liability
hereunder, from time to time to:

(a) change the manner, place or terms of payment of, and/or change or extend the
time of payment of, renew, increase, accelerate or alter, any of the Relevant
Guaranteed Obligations (including any increase or decrease in the principal
amount thereof or the rate of interest or fees thereon), any security therefor,
or any liability incurred directly or indirectly in respect thereof, and this
U.S. Borrower Guaranty shall apply to the Relevant Guaranteed Obligations as so
changed, extended, renewed or altered;

(b) take and hold security for the payment of the Relevant Guaranteed
Obligations and sell, exchange, release, impair, surrender, realize upon or
otherwise deal with in any manner and in any order any property by whomsoever at
any time pledged or mortgaged to secure, or howsoever securing, the Relevant
Guaranteed Obligations or any liabilities (including any of those hereunder)
incurred directly or indirectly in respect thereof or hereof, and/or any offset
there against;

(c) exercise or refrain from exercising any rights against any Guaranteed Party
or others or otherwise act or refrain from acting;

 

-207-



--------------------------------------------------------------------------------

(d) release or substitute any one or more endorsers, guarantors, any Guaranteed
Party or other obligors;

(e) settle or compromise any of the Relevant Guaranteed Obligations, any
security therefor or any liability (including any of those hereunder) incurred
directly or indirectly in respect thereof or hereof, and may subordinate the
payment of all or any part thereof to the payment of any liability (whether due
or not) of any Guaranteed Party to its creditors other than the Guaranteed
Creditors;

(f) apply any sums by whomsoever paid or howsoever realized to any liability or
liabilities of any Guaranteed Party to the Guaranteed Creditors regardless of
what liability or liabilities of such Guaranteed Party remain unpaid;

(g) consent to or waive any breach of, or any act, omission or default under,
this Agreement, any other Credit Document, any Interest Rate Protection
Agreement, any Currency Hedging Agreement or any Treasury Services Agreement or
any of the instruments or agreements referred to herein or therein, or otherwise
amend, modify or supplement this Agreement, any other Credit Document, any
Interest Rate Protection Agreement, any Other Hedging Agreement or any Treasury
Services Agreement or any of such other instruments or agreements; and/or

(h) take any other action which would, under otherwise applicable principles of
common law, give rise to a legal or equitable discharge of such Borrower from
its liabilities under this U.S. Borrower Guaranty.

14.07 Reliance. It is not necessary for any Guaranteed Creditor to inquire into
the capacity or powers of any U.S. Guarantor Party or any of their respective
Subsidiaries or the officers, directors, partners or agents acting or purporting
to act on their behalf, and any Relevant Guaranteed Obligations made or created
in reliance upon the professed exercise of such powers shall be guaranteed
hereunder.

14.08 Subordination. Any indebtedness of any Guaranteed Party now or hereafter
owing to any Borrower is hereby subordinated to the Relevant Guaranteed
Obligations owing to the Guaranteed Creditors; and if the Administrative Agent
so requests at a time when an Event of Default exists, all such indebtedness of
any U.S. Guarantor Party to any Guaranteed Party shall be collected, enforced
and received by Aleris for the benefit of the Guaranteed Creditors and be paid
over to the Administrative Agent on behalf of the Guaranteed Creditors on
account of the Relevant Guaranteed Obligations to the Guaranteed Creditors, but
without affecting or impairing in any manner the liability of such U.S.
Guarantor Party under the other provisions of this U.S. Borrower Guaranty. Prior
to the transfer by any U.S. Guarantor Party of any note or negotiable instrument
evidencing any such indebtedness of any Guaranteed Party to such U.S. Guarantor
Party, such U.S. Guarantor Party shall mark such note or negotiable instrument
with a legend that the same is subject to this subordination. Without limiting
the generality of the foregoing, each U.S. Guarantor Party hereby agrees with
the Guaranteed Creditors that it will not exercise any right of subrogation
which it may at any time otherwise have as a result of this U.S. Borrower
Guaranty (whether contractual, under Section 509 of the

 

-208-



--------------------------------------------------------------------------------

Bankruptcy Code or otherwise) until all Relevant Guaranteed Obligations have
been irrevocably paid in full in cash.

14.09 Waiver. (a) Each U.S. Guarantor Party waives any right (except as shall be
required by applicable statute and cannot be waived) to require any Guaranteed
Creditor to (i) proceed against any Guaranteed Party, any other guarantor or any
other party, (ii) proceed against or exhaust any security held from any
Guaranteed Party, any other guarantor or any other party or (iii) pursue any
other remedy in any Guaranteed Creditor’s power whatsoever. Each U.S. Guarantor
Party waives any defense based on or arising out of any defense of any
Guaranteed Party, any other guarantor or any other party, other than payment of
the Relevant Guaranteed Obligations to the extent of such payment, based on or
arising out of the disability of any Guaranteed Party, any U.S. Guarantor Party,
any other guarantor or any other party, or the validity, legality or
unenforceability of the Relevant Guaranteed Obligations or any part thereof from
any cause, or the cessation from any cause of the liability of any Guaranteed
Party other than payment of the Relevant Guaranteed Obligations to the extent of
such payment. The Guaranteed Creditors may, at their election, foreclose on any
security held by the Administrative Agent, the Collateral Agent or any other
Guaranteed Creditor by one or more judicial or nonjudicial sales, whether or not
every aspect of any such sale is commercially reasonable (to the extent such
sale is permitted by applicable law), or exercise any other right or remedy the
Guaranteed Creditors may have against any Guaranteed Party or any other party,
or any security, without affecting or impairing in any way the liability of any
U.S. Guarantor Party hereunder except to the extent the Relevant Guaranteed
Obligations have been paid. Each U.S. Guarantor Party waives any defense arising
out of any such election by the Guaranteed Creditors, even though such election
operates to impair or extinguish any right of reimbursement or subrogation or
other right or remedy of such U.S. Guarantor Party against any Guaranteed Party
or any other party or any security.

(b) Each U.S. Guarantor Party waives all presentments, demands for performance,
protests and notices, including without limitation notices of nonperformance,
notices of protest, notices of dishonor, notices of acceptance of this U.S.
Borrower Guaranty, and notices of the existence, creation or incurring of new or
additional Relevant Guaranteed Obligations. Each U.S. Guarantor Party assumes
all responsibility for being and keeping itself informed of each Guaranteed
Party’s financial condition and assets, and of all other circumstances bearing
upon the risk of nonpayment of the Relevant Guaranteed Obligations and the
nature, scope and extent of the risks which such U.S. Guarantor Party assumes
and incurs hereunder, and agrees that neither the Administrative Agent nor any
of the other Guaranteed Creditors shall have any duty to advise such U.S.
Guarantor Party of information known to them regarding such circumstances or
risks.

(c) Each U.S. Guarantor Party hereby acknowledges and affirms that it
understands that to the extent any Relevant Guaranteed Obligations are secured
by Real Property located in the State of California, such U.S. Guarantor Party
shall be liable for the full amount of the liability hereunder notwithstanding
foreclosure on such Real Property by trustee sale or any other reason impairing
such U.S. Guarantor Party’s or any Guaranteed Creditor’s right to proceed
against any Borrower or any other guarantor of the Relevant Guaranteed
Obligations.

 

-209-



--------------------------------------------------------------------------------

(d) Each U.S. Guarantor Party hereby waives, to the fullest extent permitted by
applicable law, all rights and benefits under Sections 580a, 580b, 580d and 726
of the California Code of Civil Procedure. Each U.S. Guarantor Party hereby
further waives, to the fullest extent permitted by applicable law, without
limiting the generality of the foregoing or any other provision hereof, all
rights and benefits which might otherwise be available to such U.S. Guarantor
Party under Sections 2809, 2810, 2815, 2819, 2821, 2839, 2845, 2846, 2847, 2848,
2849, 2850, 2899 and 3433 of the California Civil Code.

(e) Until all Relevant Guaranteed Obligations have been paid in full in cash,
each U.S. Guarantor Party agrees that it will not exercise its rights of
subrogation and reimbursement and any other rights and defenses available to
such U.S. Guarantor Party by reason of Sections 2787 to 2855, inclusive, of the
California Civil Code, including, without limitation, (1) any defenses such U.S.
Guarantor Party may have to this U.S. Borrower Guaranty by reason of an election
of remedies by the Guaranteed Creditors and (2) any rights or defenses such U.S.
Guarantor Party may have by reason of protection afforded to a Borrower pursuant
to the antideficiency or other laws of California limiting or discharging such
Borrower’s indebtedness, including, without limitation, Sections 580a, 580b,
580d and 726 of the California Code of Civil Procedure. In furtherance of such
provisions, such U.S. Guarantor Party hereby waives all rights and defenses
arising out of an election of remedies of the Guaranteed Creditors, even though
that election of remedies, such as a nonjudicial foreclosure destroys such U.S.
Guarantor Party’s rights of subrogation and reimbursement against a Borrower by
the operation of Section 580d of the California Code of Civil Procedure or
otherwise.

(f) Each U.S. Guarantor Party warrants and agrees that each of the waivers set
forth above is made with full knowledge of its significance and consequences and
that if any of such waivers are determined to be contrary to any applicable law
or public policy, such waivers shall be effective only to the maximum extent
permitted by law.

14.10 Maximum Liability. It is the desire and intent of each U.S. Guarantor
Party and the Guaranteed Creditors that this U.S. Borrower Guaranty shall be
enforced against each U.S. Guarantor Party to the fullest extent permissible
under the laws and public policies applied in each jurisdiction in which
enforcement is sought. If, however, and to the extent that, the obligations of
any U.S. Guarantor Party under this U.S. Borrower Guaranty shall be adjudicated
to be invalid or unenforceable for any reason (including, without limitation,
because of any applicable state or federal law relating to fraudulent
conveyances or transfers), then the amount of each U.S. Guarantor Party’s
obligations under this U.S. Borrower Guaranty shall be deemed to be reduced and
such U.S. Guarantor Party shall pay the maximum amount of the Relevant
Guaranteed Obligations which would be permissible under applicable law.

 

-210-



--------------------------------------------------------------------------------

SECTION 15. Nature of U.S. Borrower Obligations; Limitation on Canadian Borrower
Obligations and European Borrower Obligations.

15.01 Nature of U.S. Borrower Obligations and Canadian Borrower Obligations.
Notwithstanding anything to the contrary contained elsewhere in this Agreement,
it is understood and agreed by the various parties to this Agreement that

(i) all U.S. Borrower Obligations to repay principal of, interest on, and all
other amounts with respect to, all U.S./European Revolving Loans, Letter of
Credit Outstandings and all other U.S. Borrower Obligations pursuant to this
Agreement and under any U.S. Borrower Revolving Note (including, without
limitation, all fees, indemnities, taxes and other U.S. Borrower Obligations in
connection therewith or in connection with the related Commitments) shall
constitute the joint and several obligations of each of the U.S. Borrowers. In
addition to the direct (and joint and several) obligations of the U.S. Borrowers
with respect to U.S. Borrower Obligations as described above, all such U.S.
Borrower Obligations shall be guaranteed pursuant to, and in accordance with the
terms of, the U.S. Borrower Guaranty and the U.S. Subsidiaries Guaranty; and

(ii) all Canadian Borrower Obligations to repay principal of, interest on, and
all other amounts with respect to, all Canadian Revolving Loans and all other
Canadian Borrower Obligations pursuant to this Agreement and under any Canadian
Revolving Note (including, without limitation, all fees, indemnities, taxes and
other Canadian Borrower Obligations in connection therewith or in connection
with the related Commitments) shall constitute the joint and several obligations
of each of the Canadian Borrowers. In addition to the direct (and joint and
several) obligations of the Canadian Borrowers with respect to Canadian Borrower
Obligations as described above, all such Canadian Borrower Obligations shall be
guaranteed pursuant to, and in accordance with the terms of, the Canadian
Subsidiaries Guaranty, the Canadian Parent Guaranty and the U.S. Subsidiaries
Guaranty.

15.02 Independent Obligation. The obligations of each U.S. Borrower with respect
to the U.S. Borrower Obligations are independent of the obligations of each
other U.S. Borrower or any Guarantor under its guaranty of such U.S. Borrower
Obligations, and a separate action or actions may be brought and prosecuted
against each U.S. Borrower, whether or not any other U.S. Borrower or any such
Guarantor is joined in any such action or actions. Each U.S. Borrower waives, to
the fullest extent permitted by law, the benefit of any statute of limitations
affecting its liability hereunder or the enforcement thereof. Any payment by any
U.S. Borrower or other circumstance which operates to toll any statute of
limitations as to any U.S. Borrower shall, to the fullest extent permitted by
law, operate to toll the statute of limitations as to each U.S. Borrower.

15.03 Authorization. Each of the U.S. Borrowers authorizes the Administrative
Agent and the Lenders without notice or demand (except as shall be required by
applicable statute and cannot be waived), and without affecting or impairing its
liability hereunder, from time to time to:

(a) exercise or refrain from exercising any rights against any other U.S.
Borrower or any Guarantor or others or otherwise act or refrain from acting;

(b) release or substitute any other U.S. Borrower, endorsers, Guarantors or
other obligors;

 

-211-



--------------------------------------------------------------------------------

(c) settle or compromise any of the U.S. Borrower Obligations of any other U.S.
Borrower or any other Credit Party, any security therefor or any liability
(including any of those hereunder) incurred directly or indirectly in respect
thereof or hereof, and may subordinate the payment of all or any part thereof to
the payment of any liability (whether due or not) of any U.S. Borrower to its
creditors other than the Lenders;

(d) apply any sums paid by any other U.S. Borrower or any other Person,
howsoever realized or otherwise received to or for the account of such U.S.
Guarantor Party to any liability or liabilities of such other U.S. Borrower or
other Person regardless of what liability or liabilities of such other Borrower
or other Person remain unpaid; and/or

(e) consent to or waive any breach of, or act, omission or default under, this
Agreement or any of the instruments or agreements referred to herein, or
otherwise, by any other Borrower or any other Person.

15.04 Reliance. It is not necessary for the Administrative Agent or any other
Lender to inquire into the capacity or powers of any U.S. Borrower or any of its
Subsidiaries or the officers, directors, members, partners or agents acting or
purporting to act on its behalf, and any U.S. Borrower Obligations made or
created in reliance upon the professed exercise of such powers shall constitute
the joint and several obligations of the U.S. Borrowers hereunder.

15.05 Contribution; Subrogation. No U.S. Borrower shall have any rights of
contribution or subrogation with respect to any other U.S. Borrower as a result
of payments made by it hereunder, in each case unless and until the Total
Commitment has been terminated and all U.S. Borrower Obligations have been paid
in full.

15.06 Waiver. Each U.S. Borrower waives any right to require the Administrative
Agent or the other Lenders to (i) proceed against any other U.S. Borrower, any
Guarantor or any other party, (ii) proceed against or exhaust any security held
from any U.S. Borrower, any Guarantor or any other party or (iii) pursue any
other remedy in the Administrative Agent’s or the Lenders’ power whatsoever.
Each U.S. Borrower waives any defense based on or arising out of suretyship or
any impairment of security held from any U.S. Borrower, any Guarantor or any
other party or on or arising out of any defense of any other U.S. Borrower, any
Guarantor or any other party other than payment in full in cash of the U.S.
Borrower Obligations, including, without limitation, any defense based on or
arising out of the disability of any other U.S. Borrower, any Guarantor or any
other party, or the unenforceability of the U.S. Borrower Obligations or any
part thereof from any cause, or the cessation from any cause of the liability of
any other U.S. Borrower, in each case other than as a result of the payment in
full in cash of the U.S. Borrower Obligations.

15.07 Limitation on Canadian Borrower Obligations and European Borrower
Obligations. Notwithstanding anything to the contrary herein or in any other
Credit Document (including provisions that may override any other provision), in
no event shall the Canadian Borrowers or any other Canadian Subsidiary of any
Borrower or the European Borrower or any other European Distribution Subsidiary
of any Borrower guarantee or be deemed to have guaranteed or become liable or
obligated on a joint and several basis or otherwise for, or to have

 

-212-



--------------------------------------------------------------------------------

pledged any of its assets to secure, any Obligation of a U.S. Borrower under
this Agreement or any of the other Credit Documents (other than any such
Obligation of a U.S. Borrower as a guarantor of direct ABL Obligations of the
Canadian Borrowers (in the case of the Canadian Borrowers or their Subsidiaries)
or the European Borrower (in the case of the European Borrower or its
Subsidiaries)). All provisions contained in any Credit Document shall be
interpreted consistently with this Section 15.07 to the extent possible, and
where such other provisions conflict with the provisions of this Section 15.07,
the provisions of this Section 15.07 shall govern.

15.08 Limited Recourse Against Corus Aluminium Inc. Notwithstanding the fact
that, as the general partner of Corus LP, Corus Aluminium Inc. is jointly and
severally liable with Corus LP for all of Corus LP’s obligations and liabilities
provided for herein and under the other Credit Documents, any recourse against
Corus Aluminium Inc. pursuant to this Agreement or any other Credit Document,
including without limitation the Canadian Security Agreements, shall be limited
exclusively to the assets of Corus LP and the assets of Corus Aluminium Inc.
held or owned by it as general partner for and on behalf of Corus LP and there
shall be no recourse against other assets of Corus Aluminium Inc.

SECTION 16. U.S./European Revolving Loans; Intra-Lender Issues.

16.01 Specified Foreign Currency Participations. Notwithstanding anything to the
contrary contained herein, all U.S./European Revolving Loans which are
denominated in Euros, Swiss Francs, Pounds Sterling and any other Available
Currency agreed by DBNY (each, a “Specified Foreign Currency Loan”) shall be
made solely by the U.S./European Lenders who are Participating Specified Foreign
Currency Lenders (as defined below). Each U.S./European Lender acceptable to
DBNY that does not have Specified Foreign Currency Funding Capacity (a
“Participating Specified Foreign Currency Lender”) shall irrevocably and
unconditionally purchase and acquire and shall be deemed to irrevocably and
unconditionally purchase and acquire from DBNY, and DBNY shall sell and be
deemed to sell to each such Participating Specified Foreign Currency Lender,
without recourse or any representation or warranty whatsoever, an undivided
interest and participation (a “Specified Foreign Currency Participation”) in
each U.S./European Revolving Loan which is a Specified Foreign Currency Loan
funded by DBNY in an amount equal to such Participating Specified Foreign
Currency Lender’s U.S./European Percentage of the Borrowing that includes such
U.S./European Revolving Loan. Such purchase and sale of a Specified Foreign
Currency Participation shall be deemed to occur automatically upon the making of
a Specified Foreign Currency Loan by DBNY, without any further notice to any
Participating Specified Foreign Currency Lender. The purchase price payable by
each Participating Specified Foreign Currency Lender to DBNY for each Specified
Foreign Currency Participation purchased by it from DBNY shall be equal to 100%
of the principal amount of such Specified Foreign Currency Participation (i.e.,
the product of (i) the amount of the Borrowing that includes the relevant
U.S./European Revolving Loan and (ii) such Participating Specified Foreign
Currency Lender’s U.S./European Percentage), and such purchase price shall be
payable by each Participating Specified Foreign Currency Lender to DBNY in
accordance with the settlement procedure set forth in Section 16.02 below. DBNY
and the Administrative Agent shall record on their books the amount of the
U.S./European Revolving Loans made by DBNY and each Participating Specified
Foreign Currency Lender’s

 

-213-



--------------------------------------------------------------------------------

Specified Foreign Currency Participation and Funded Specified Foreign Currency
Participation therein, all payments in respect thereof and interest accrued
thereon and all payments made by and to each Participating Specified Foreign
Currency Lender pursuant to this Section 16.01.

16.02 Settlement Procedures for Specified Foreign Currency Participations. Each
Participating Specified Foreign Currency Lender’s Specified Foreign Currency
Participation in the Specified Foreign Currency Loans shall be in an amount
equal to its U.S./European Percentage of all such Specified Foreign Currency
Loans. However, in order to facilitate the administration of the Specified
Foreign Currency Loans made by DBNY and the Specified Foreign Currency
Participations, settlement among DBNY and the Participating Specified Foreign
Currency Lenders with regard to the Participating Specified Foreign Currency
Lenders’ Specified Foreign Currency Participations shall take place in
accordance with the following provisions:

(i) DBNY and the Participating Specified Foreign Currency Lenders shall settle
(a “Specified Foreign Currency Participation Settlement”) by payments in respect
of the Specified Foreign Currency Participations as follows: So long as any
Specified Foreign Currency Loans are outstanding, Specified Foreign Currency
Participation Settlements shall be effected upon the request of DBNY through the
Administrative Agent on such Business Days as requested by DBNY and as the
Administrative Agent shall specify by a notice by telecopy, telephone or similar
form of notice to each Participating Specified Foreign Currency Lender
requesting such Specified Foreign Currency Participation Settlement (each such
date on which a Specified Foreign Currency Participation Settlement occurs
herein called a “Specified Foreign Currency Participation Settlement Date”),
such notice to be delivered no later than 2:00 p.m. (New York time) at least one
Business Day prior to the requested Specified Foreign Currency Participation
Settlement Date; provided that DBNY shall have the option but not the obligation
to request a Specified Foreign Currency Participation Settlement Date and, in
any event, shall not request a Specified Foreign Currency Participation
Settlement Date prior to the occurrence of an Event of Default; provided
further, that if (x) such Event of Default is cured or waived in writing in
accordance with the terms hereof, (y) no ABL Obligations have yet been declared
due and payable under Article 11 and (z) the Administrative Agent has actual
knowledge of such cure or waiver, all prior to the Administrative Agent’s giving
notice to the Participating Specified Foreign Currency Lenders of the first
Specified Foreign Currency Participation Settlement Date under this Agreement,
then the Administrative Agent shall not give notice to the Participating
Specified Foreign Currency Lenders of a Specified Foreign Currency Participation
Settlement Date based upon such cured or waived Event of Default. If on any
Specified Foreign Currency Participation Settlement Date the total principal
amount of the Specified Foreign Currency Loans made or deemed made by DBNY
during the period ending on (but excluding) such Specified Foreign Currency
Participation Settlement Date and commencing on (and including) the immediately
preceding Specified Foreign Currency Participation Settlement Date (or the
Initial Borrowing Date in the case of the period ending on the first Specified
Foreign Currency Participation Settlement Date) (each such period herein called
a “Specified Foreign Currency Participation Settlement Period”) is greater than
the principal amount of Specified Foreign Currency Loans repaid during such
Specified Foreign Currency Participation Settlement Period to DBNY, each

 

-214-



--------------------------------------------------------------------------------

Participating Specified Foreign Currency Lender shall pay to DBNY (through the
Administrative Agent), no later than 11:00 A.M. (New York time) on such
Specified Foreign Currency Participation Settlement Date, an amount equal to
such Participating Specified Foreign Currency Lender’s ratable share of the
amount of such excess. If in any Specified Foreign Currency Participation
Settlement Period the outstanding principal amount of the Specified Foreign
Currency Loans repaid to DBNY in such period exceeds the total principal amount
of the Specified Foreign Currency Loans made or deemed made by DBNY during such
period, DBNY shall pay to each Participating Specified Foreign Currency Lender
(through the Administrative Agent) on such Specified Foreign Currency
Participation Settlement Date an amount equal to such Participating Specified
Foreign Currency Lender’s ratable share of such excess. Specified Foreign
Currency Participation Settlements in respect of Specified Foreign Currency
Loans shall be made in the respective Available Currency in which such Specified
Foreign Currency Loan was funded on the Specified Foreign Currency Participation
Settlement Date for such Specified Foreign Currency Loans.

(ii) If any Participating Specified Foreign Currency Lender fails to pay to DBNY
on any Specified Foreign Currency Participation Settlement Date the full amount
required to be paid by such Participating Specified Foreign Currency Lender to
DBNY on such Specified Foreign Currency Participation Settlement Date in respect
of such Participating Specified Foreign Currency Lender’s Specified Foreign
Currency Participation (such Participating Specified Foreign Currency Lender’s
“Specified Foreign Currency Participation Settlement Amount”) with DBNY, DBNY
shall be entitled to recover such unpaid amount from such Participating
Specified Foreign Currency Lender, together with interest thereon (in the same
respective currency or currencies as the relevant Specified Foreign Currency
Loans) at the Base Rate plus 2.00%. Without limiting DBNY’s rights to recover
from any Participating Specified Foreign Currency Lender any unpaid Specified
Foreign Currency Participation Settlement Amount payable by such Participating
Specified Foreign Currency Lender to DBNY, the Administrative Agent shall also
be entitled to withhold from amounts otherwise payable to such Participating
Specified Foreign Currency Lender an amount equal to such Participating
Specified Foreign Currency Lender’s unpaid Specified Foreign Currency
Participation Settlement Amount owing to DBNY and apply such withheld amount to
the payment of any unpaid Specified Foreign Currency Participation Settlement
Amount owing by such Participating Specified Foreign Currency Lender to DBNY.

If any Specified Foreign Currency Loans convert to U.S. Dollars pursuant to
Section 2.14, a Specified Foreign Currency Participation Settlement Date shall
be deemed to automatically occur on the date of such conversion and DBNY shall
receive an amount expressed in the respective Available Currency immediately
prior to such conversion.

16.03 Obligations Irrevocable. The obligations of each Participating Specified
Foreign Currency Lender to purchase from DBNY a participation in each Specified
Foreign Currency Loan made by DBNY and to make payments to DBNY with respect to
such participation, in each case as provided herein, shall be irrevocable and
not subject to any qualification or exception whatsoever, including any of the
following circumstances:

(i) any lack of validity or enforceability of this Agreement or any of the other
Credit Documents or of any Loans, against the Borrowers or any other Credit
Party;

 

-215-



--------------------------------------------------------------------------------

(ii) the existence of any claim, setoff, defense or other right which the
Borrowers or any other Credit Party may have at any time against the
Administrative Agent, any Participating Specified Foreign Currency Lender, or
any other Person, whether in connection with this Agreement, any Specified
Foreign Currency Loans, the transactions contemplated herein or any unrelated
transactions;

(iii) any application or misapplication of any proceeds of any Specified Foreign
Currency Loans;

(iv) the surrender or impairment of any security for any Specified Foreign
Currency Loans;

(v) the occurrence of any Default or Event of Default;

(vi) the commencement or pendency of any events specified in Section 11.05, in
respect of the Borrowers or any of its Subsidiaries or any other Person; or

(vii) the failure to satisfy the applicable conditions precedent set forth in
Section 6 or 7.

16.04 Recovery or Avoidance of Payments. In the event any payment by or on
behalf of any Borrower or any other Credit Party received by the Administrative
Agent with respect to any Specified Foreign Currency Loan made by DBNY is
thereafter set aside, avoided or recovered from the Administrative Agent in
connection with any insolvency proceeding or due to any mistake of law or fact,
each Participating Specified Foreign Currency Lender shall, upon written demand
by the Administrative Agent, pay to DBNY (through the Administrative Agent) such
Participating Specified Foreign Currency Lender’s U.S./European Percentage of
such amount set aside, avoided or recovered, together with interest at the rate
and in the currency required to be paid by DBNY or the Administrative Agent upon
the amount required to be repaid by it.

16.05 Indemnification by Lenders. Each Participating Specified Foreign Currency
Lender agrees to indemnify DBNY (to the extent not reimbursed by the Borrowers
and without limiting the obligations of the Borrowers hereunder or under any
other Credit Document) ratably for any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses (including
attorneys’ fees) or disbursements of any kind and nature whatsoever that may be
imposed on, incurred by or asserted against DBNY in any way relating to or
arising out of any Specified Foreign Currency Loans or any action taken or
omitted by DBNY in connection therewith; provided that no Participating
Specified Foreign Currency Lender shall be liable for any of the foregoing to
the extent it arises from the gross negligence or willful misconduct of DBNY (as
determined by a court of competent jurisdiction in a final non-appealable
judgment). Without limiting the foregoing, each Participating Specified Foreign
Currency Lender agrees to reimburse DBNY promptly upon demand for such
Participating Specified Foreign Currency Lender’s ratable share of any costs or
expenses payable by the Borrowers to DBNY in respect of the Specified Foreign
Currency Loans to the extent that

 

-216-



--------------------------------------------------------------------------------

DBNY is not promptly reimbursed for such costs and expenses by the Borrowers.
The agreement contained in this Section 16.05 shall survive payment in full of
all Specified Foreign Currency Loans.

16.06 Specified Foreign Currency Loan Participation Fee. In consideration for
each Participating Specified Foreign Currency Lender’s participation in the
Specified Foreign Currency Loans made by DBNY, DBNY agrees to pay to the
Administrative Agent for the account of each Participating Specified Foreign
Currency Lender, as and when DBNY receives payment of interest on its Specified
Foreign Currency Loans, a fee (the “Specified Foreign Currency Participation
Fee”) at a rate per annum equal to the Applicable Margin on such Specified
Foreign Currency Loans minus 0.25% on the Unfunded Specified Foreign Currency
Participation of such Participating Specified Foreign Currency Lender in such
Specified Foreign Currency Loans of DBNY. The Specified Foreign Currency
Participation Fee in respect of any unfunded Specified Foreign Currency
Participation in a Specified Foreign Currency Loan shall be payable to the
Administrative Agent in the Available Currency in which the respective Specified
Foreign Currency Loan was funded when interest on such Specified Foreign
Currency Loan is received by DBNY. If DBNY does not receive payment in full of
such interest, the Specified Foreign Currency Participation Fee in respect of
the unfunded Specified Foreign Currency Participation in such Specified Foreign
Currency Loans shall be reduced proportionately. Any amounts payable under this
Section 16.06 by the Administrative Agent to the Participating Specified Foreign
Currency Lenders shall be paid in the Available Currency in which the respective
Specified Foreign Currency Loan was funded (or, if different, the currency in
which such interest payments are actually received).

* * *

 

-217-



--------------------------------------------------------------------------------

CONFORMED AS EXECUTED

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Agreement as of the date first above
written.

 

ALERIS INTERNATIONAL, INC.

By:  

/s/ Sean M. Stack

 

Name: Sean M. Stack

Title: Senior Vice President

 

ALCHEM ALUMINUM, INC.

 

ALCHEM ALUMINUM SHELBYVILLE INC.

 

ALERIS, INC.

 

ALERIS OHIO MANAGEMENT, INC.

 

ALSCO HOLDINGS, INC.

 

ALSCO METALS CORPORATION

 

ALUMITECH OF CLEVELAND, INC.

 

ALUMITECH OF WABASH, INC.

 

ALUMITECH OF WEST VIRGINIA, INC.

 

ALUMITECH, INC.

 

AWT PROPERTIES, INC.

 

CA LEWISPORT, LLC

 

CI HOLDINGS, LLC

 

COMMONWEALTH ALUMINUM CONCAST, INC.

 

COMMONWEALTH ALUMINUM LEWISPORT, LLC

 

COMMONWEALTH ALUMINUM METALS, LLC

 

COMMONWEALTH ALUMINUM SALES CORPORATION

 

COMMONWEALTH ALUMINUM TUBE ENTERPRISES, LLC

 

COMMONWEALTH ALUMINUM, LLC

 

COMMONWEALTH FINANCING CORP.

 

COMMONWEALTH INDUSTRIES, INC.

 

ETS SCHAEFER CORPORATION

 

ABL Credit Agreement



--------------------------------------------------------------------------------

GULF REDUCTION CORPORATION

 

IMCO INTERNATIONAL, INC.

 

IMCO INVESTMENT COMPANY

 

IMCO RECYCLING OF CALIFORNIA, INC.

 

IMCO RECYCLING OF IDAHO INC.

 

IMCO RECYCLING OF ILLINOIS INC.

 

IMCO RECYCLING OF INDIANA INC.

 

IMCO RECYCLING OF MICHIGAN L.L.C.

 

IMCO RECYCLING OF OHIO INC.

 

IMCO RECYCLING OF UTAH INC.

 

IMCO RECYCLING SERVICES COMPANY

 

IMSAMET, INC.

 

ALERIS BLANKING AND RIM PRODUCTS, INC. (f/k/a/ INDIANA ALUMINUM INC.)

 

INTERAMERICAN ZINC, INC.

 

METALCHEM, INC.

 

MIDWEST ZINC CORPORATION

 

ROCK CREEK ALUMINUM, INC.

 

SILVER FOX HOLDING COMPANY

 

U.S. ZINC CORPORATION

 

U.S. ZINC EXPORT CORPORATION

 

WESTERN ZINC CORPORATION By:  

/s/ Sean M. Stack

 

Name: Sean M. Stack

Title: Senior Vice President

 

ABL Credit Agreement



--------------------------------------------------------------------------------

IMCO INDIANA PARTNERSHIP L.P.

By:

  IMCO International, Inc., its General Partner By:  

/s/ Sean M. Stack

 

Name: Sean M. Stack

Title: Senior Vice President

IMCO MANAGEMENT PARTNERSHIP, L.P.

By:

  Aleris International, Inc., its General Partner By:  

/s/ Sean M. Stack

 

Name: Sean M. Stack

Title: Senior Vice President

 

ABL Credit Agreement



--------------------------------------------------------------------------------

CORUS ALUMINIUM CORP.

 

HOOGOVENS ALUMINIUM EUROPE INC.

By:  

/s/ Michael D. Friday

 

Name: Michael D. Friday

Title: President

 

ABL Credit Agreement



--------------------------------------------------------------------------------

CORUS S.E.C./L.P.,

 

by its general partner,

CORUS ALUMINIUM INC.

By:  

/s/ Sean M. Stack

 

Name: Sean M. Stack

Title: Director

 

ABL Credit Agreement



--------------------------------------------------------------------------------

ALERIS SWITZERLAND GMBH By:  

/s/ Sean M. Stack

 

Name: Sean M. Stack

Title: Manager

 

ABL Credit Agreement



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK
BRANCH, Individually and as
Administrative Agent

By:  

/s/ Marguerite Sutton

 

Title: Director

By:  

/s/ Susan LeFevre

 

Title: Director

DEUTSCHE BANK AG, CANADA BRANCH,
Individually and as Canadian
Administrative Agent

By:  

/s/ Robert A. Johnston

 

Title: Vice President

By:  

/s/ Marcellus Leung

 

Title: Assistant Vice President

 

ABL Credit Agreement



--------------------------------------------------------------------------------

CITICORP NORTH AMERICA, INC.,

as Collateral Agent and Syndication Agent

By:  

/s/ Keith R. Gerding

 

Title: Vice President

 

ABL Credit Agreement



--------------------------------------------------------------------------------

CITICORP USA, INC.

as Lender

By:  

/s/ Keith R. Gerding

 

Name: Keith R. Gerding

Title: Vice President

CITIBANK, N.A.

as Lender

By:  

/s/ Keith R. Gerding

 

Name: Keith R. Gerding

Title:   Vice President

 

ABL Credit Agreement



--------------------------------------------------------------------------------

HSBC BUSINESS CREDIT (USA) INC. By:  

/s/ Adam Moskowitz

 

Title: First Vice President

 

ABL Credit Agreement



--------------------------------------------------------------------------------

FIFTH THIRD BANK

By:  

/s/ Roy C. Lanctot

 

Title: Vice President

 

ABL Credit Agreement



--------------------------------------------------------------------------------

THE CIT GROUP/BUSINESS CREDIT, INC. By:  

/s/ Carl Giordano

 

Title: Vice President

 

ABL Credit Agreement



--------------------------------------------------------------------------------

FORTIS CAYMAN ISLAND BRANCH By:  

/s/ Waldo Abbot

 

Title: Chief Executive Oficer

By:  

/s/ Diron Cholchran

 

Title: Senior Vice President

 

ABL Credit Agreement



--------------------------------------------------------------------------------

GENERAL ELECTRIC CAPITAL CORPORATION By:  

/s/ Bond Harberts

 

Title: Duly Authorized Signatory

 

ABL Credit Agreement



--------------------------------------------------------------------------------

ING CAPITAL, LLC

Individually and as Lender,

By:  

/s/ William C. Beddingfield

 

Title: Managing Director

 

ABL Credit Agreement



--------------------------------------------------------------------------------

WEBSTER BANK, N.A. By:  

/s/ Joseph A. Ciciola

 

Title: Assistant Vice President

 

ABL Credit Agreement



--------------------------------------------------------------------------------

ROYAL BANK ASSET BASED FINANCE, A DIVISION OF ROYAL BANK OF CANADA By:  

/s/ Isaura Branco

 

Title: Senior Portfolio Manager

By:  

/s/ Aboudy Asha

 

Title: Manager, Underwriting

 

ABL Credit Agreement



--------------------------------------------------------------------------------

KEYBANK NATIONAL ASSOCIATION By:  

/s/ David W. Eaton

 

Title: Senior Vice President

 

ABL Credit Agreement



--------------------------------------------------------------------------------

UPS CAPITAL CORPORATION By:  

/s/ John P. Holloway

 

Title: Director of Portfolio Management

 

ABL Credit Agreement



--------------------------------------------------------------------------------

BAYERISCHE LANDESBANK, NEW YORK BRANCH, Individually By:  

/s/ Norman McClave

 

Title: First Vice President

By:  

/s/ Stuart Schulman

 

Title: Senior Vice President

 

ABL Credit Agreement



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,
Individually and as Lender

By:  

/s/ Michael R. McCullough

 

Title: Senior Vice President

 

ABL Credit Agreement



--------------------------------------------------------------------------------

ISRAEL DISCOUNT BANK OF NEW YORK, Individually and as Lender By:  

/s/ Andy Ballta

 

Title: First Vice President

By:  

/s/ Roy Grossman

 

Title: Senior Vice President

 

ABL Credit Agreement



--------------------------------------------------------------------------------

BANK OF MONTREAL By:  

/s/ Peter Chauvin

 

Title: Vice President

 

ABL Credit Agreement



--------------------------------------------------------------------------------

LASALLE BANK, N.A., Individually By:  

/s/ Mitchell J. Tarvid

 

Title: First Vice President

 

ABL Credit Agreement



--------------------------------------------------------------------------------

WACHOVIA BANK, NATIONAL ASSOCIATION By:  

/s/ J. Patrick Moody

 

Title: Vice President

 

ABL Credit Agreement



--------------------------------------------------------------------------------

CIT FINANCIAL LTD. By:  

/s/ S. Grassa

 

Title: Vice President

 

ABL Credit Agreement



--------------------------------------------------------------------------------

NATIONAL CITY BUSINESS CREDIT, INC., Individually and as Co-Documentation Agent
By:  

/s/ Anthony D. Alexander

 

Title: Vice President

 

ABL Credit Agreement



--------------------------------------------------------------------------------

ALLIED IRISH BANKS P.L.C. By:  

/s/ Martin Chin

 

Title: Senior Vice President

By:  

/s/ Derrick Lynch

 

Title: Vice President

 

ABL Credit Agreement



--------------------------------------------------------------------------------

MERRILL LYNCH CAPITAL, a division of Merrill Lynch Business Financial Services
Inc., Individually By:  

/s/ Richard Holsten

 

Title: Vice President

 

ABL Credit Agreement



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION,
Individually and as Co-Documentation Agent By:  

/s/ Timothy S. Culver

 

Title: Vice President

 

ABL Credit Agreement



--------------------------------------------------------------------------------

BURDALE FINANCIAL LIMITED By:  

/s/ Steven Chait

 

Title: Director

 

ABL Credit Agreement



--------------------------------------------------------------------------------

COMMERZBANK AG

New York and Grand Cayman Branches

Individually and as a participating bank

By:  

/s/ Graham A. Warning

 

Name: Graham A. Warning

Title:   Assistant Vice President

By:  

/s/ John Marlatt

 

Name: John Marlatt

Title:   Senior Vice President and Branch Manager

 

ABL Credit Agreement



--------------------------------------------------------------------------------

LLOYDS TSB COMMERCIAL FINANCE LIMITED  

Signed as a Deed by the undernoted

Attorney of Lloyds TSB Commercial Finance Limited

By:  

/s/ James Richard Grundy

 

Title: Director

 

ABL Credit Agreement